--------------------------------------------------------------------------------

Exhibit 10.6
 

STANDARD FORM OF LOFT LEASE The Real Estate Board of New York, Inc.

 
Agreement of Lease, made as of this 12th day of March in the year 2012 between
REP 80 ARKAY DRIVE, LLC party of the first part, hereinafter referred to as
OWNER, and STANDARD MICROSYSTEMS CORPORATION party of the second part,
hereinafter referred to as TENANT.
 
Witnesseth: Owner hereby leases to Tenant and Tenant hereby hires from Owner in
the building known as in the Borough of             City of New York for the
term of * (or until such term shall sooner cease and expire as hereinafter
provided) to commence on the * day of       in the year      and to end on the *
day of      in the year       and both dates inclusive, at the annual rental
rate of *
 
*As set forth in the rider annexed hereto
 
which Tenant agrees to pay in lawful money of the United States which shall be
legal tender in payment of all debts and dues, public and private, at the time
of payment, in equal monthly installments in advance on the first day of each
month during said term at the office of Owner or such other place as Owner may
designate, without any setoff or deduction whatsoever except that tenant shall
pay the first monthly installments(s) on the execution hereof (unless this lease
be a renewal).
 
In the event that, at the commencement of the term of this lease, or thereafter,
Tenant shall be in default in the payment of rent to Owner pursuant to the terms
of another lease with Owner or with Owner’s predecessor in interest, Owner may
at Owner’s option and without notice to Tenant add the amount of such arrears to
any monthly installments of rent payable hereunder and the same shall be payable
to Owner as additional rent.
 
The parties hereto, for themselves their heirs, distribute, executors,
administrators, legal representative, successors and assigns, hereby covenant as
follows:
 
Rent:                          1. Tenant shall pay the rent as above and as
hereinafter provided.
 
Occupancy:              2. Tenant shall use and occupy the demised premises for
office, warehouse, manufacturing and laboratory use and for any other ancillary
use related to Tenant’s business then operating at the premises provided such
use is in accordance with the certificate of occupancy for the building if any,
and for no other purpose.
 
Alterations:              3. Tenant shall make no changes in or to the demised
premises of any nature without Owner’s prior written consent Subject to the
prior written consent of Owner, and to the provisions of this article. Tenant at
Tenant’s expense may make alterations, installations, additions or improvements
which are nonstructural and which do not affect utility services or plumbing and
electrical lines, in or to the interior of the demised premises, using
contractors or mechanics shall approved in each instance by Owners. Tenant
shall, at its expense, before making any alterations, additions, installations,
or improvements obtain and Owner shall cooperate with Tenant at no cost or
expense to Owner and execute such forms as Tenant may reasonably request to
enable Tenant to obtain all permits, approvals and certificates required by any
governmental or quasi-governmental bodies and (upon completion) certificates of
final approval thereof and shall deliver promptly duplicates of all such
permits, approvals and certificates to Owner Tenant agrees to carry and will
cause Tenant’s contractors and sub-contractors to carry such worker’s
compensation commercial general liability, personal and property damage
insurance as Owner may reasonably require. If any mechanic’s lien is filed
against the demised premises, or the building of which the same forms a part,
for work claimed to have been done for, or materials furnished to, Tenant
whether or not done pursuant to this article, the same shall be discharged by
Tenant within thirty (30) days after Tenant has knowledge thereof thereafter, at
Tenant’s expense, by payment or filing a bond as permitted by law. All fixtures
and all paneling partitions railings and like installations, installed in the
demised premises at any time, either by Tenant or by Owner on Tenant’s behalf
shall upon installation become the property of Owner and shall remain upon and
be surrendered with the demised premises unless Owner by notice to Tenant no
later than twenty (20) days prior to the date fixed as the termination of this
lease. given in accordance with 45 of this lease. elects to relinquish Owner’s
right thereto and to have them removed by Tenant, in which event the same shall
be removed from the demised premises by Tenant prior to the expiration of the
lease at Tenant’s expense. Nothing in this article shall be construed to give
Owner title to or to prevent Tenant’s removal of trade fixtures moveable office
furniture and equipment, but upon removal of same from the demised premises, or
upon removal of other installations as may be required by Owner. Tenant shall
immediately and at its expense repair and restore the demised premises to the
condition existing prior to any such installations, and repair any damage to the
demised premises or the building due to such removal. All property permitted or
required to be removed by Tenant at the end of the term remaining in the demised
premises after Tenants removal shall be deemed abandoned and may at the election
of Owner, either be retained as Owner’s property or removed from the demised
premises by Owner, at Tenant’s expense.
 
Repairs:                   4. Owner shall maintain and repair the exterior of
and public portions of the building. Tenant shall, throughout the term of this
lease, take good care of the demised premises including the bathrooms and
lavatory facilities contained therein, if any (if the demised premise
encompasses the entire floor of the building). The windows and window frames and
the fixtures and appurtenances therein, and at Tenant’s sole cost and expense
promptly make all repairs thereto and to the building whether structural or
non-structural in nature caused by or resulting from the carelessness omission
neglect or improper conduct of Tenant, Tenant’s servants, employees, invitees or
licensees, and whether or not arising from Tenant’s conduct or omission when
required by other provisions of this lease, including article 6 Tenant shall
also repair all damage to the building and demised premises caused by moving of
Tenants fixtures, furniture or equipment. All the aforesaid repairs shall be of
quality or class equal to the original work or construction. If Tenant fails
after thirty (30) ten (10) days notice to proceed with due diligence to make
repairs required to be made by Tenant, the same may be made by Owner at the
expense of Tenant and the expenses thereof incurred by Owner shall be
collectible, as additional rent after rendition of a bill or statement
therefore. If the demised premises be or become infested with vermin. Tenant
shall at its expense, cause the same to be exterminated. Tenant shall give Owner
prompt notice of any defective condition in any plumbing, heating system or
electrical lines located in the demised premises, and following such notice.
Owner shall remedy the condition with due diligence, but at the expense of
Tenant, if repairs are necessitated by damage or injury attributable to Tenant,
Tenant’s servants, agents, employees, invitees or licensees as foresaid. Except
as specifically provided in Article 9 or elsewhere in this lease, there shall be
no allowance to Tenant for a diminution of rental value and no liability on the
part of Owner by reason of inconvenience, annoyance or injury to business
arising from Owner, Tenant or others making or failing to make any repairs,
alterations, additions or improvements in or any portion of the building or the
demised premises, or in and to the fixtures, appurtenances or equipment thereof
In exercising the rights set forth herein. Owner will use commercially
reasonable efforts to minimize interference or disruption to Tenant’s business
and except in an emergency. Owner will provide Tenant with prior notice of any
such repairs, alterations, additions or improvements. It is specifically agreed
that Tenant shall not be entitled to any setoff or reduction of rent by reason
of any failure of Owner to comply with the covenants of this or any other
article of this lease. Tenant agrees that Tenant’s sole remedy at law in such
instance will by way of an action for damages for breach of contract. The
provisions of this Article 4 with respect to the making of repairs shall not
apply in the case of fire or other casualty with regard to Which Article 9
hereof shall apply.
 
Window Cleaning:                   5. Tenant will not clean nor require the
permit, suffer or allow any window in the demised premises to be cleaned from
the outside in violation of Section 202 of the New York State Labor Law or any
other applicable law, or of the Rules of the Board of Standards and Appeals, or
of any other Board or body having or asserting jurisdiction.
 
Requirements of law, Fire Insurance, Floor loads:                      6. Prior
to the commencement of the lease term, if Tenant is then in possession and at
all times thereafter. Tenant shall at Tenant’s sole cost and expense, promptly
comply with all present and future laws, orders, and regulations of all state,
federal, municipal and local governments, departments, commissions and boards
and any direction of any public officer pursuant to law and all orders, rules
and regulations of the New York Board of fire underwriters, Insurance Services
Office, or any similar body which shall impose any violation, order or duty upon
Owner or Tenant with respect to the demised premises. Whether or not arising out
of Tenant’s particular use or manner of use thereof, or with respect to
building, if arising out of Tenant’s particular use or manner of use of the
demised premises of the building (including the use permitted under the lease).
Except as provided in Article 30 hereof, nothing herein shall require tenant to
make structural repairs or alterations unless Tenant has, by its manner of use
of the demised premises or method of operation therein. Violated any such laws,
ordinances, orders, rules, regulations or requirements with respect thereto.
Tenant shall not do or permit any act or thing to be done in or to the demised
premises which contrary to law, or which will invalidate or be in conflict with
public hability, fire or other policies of insurance at any time carried by or
for the benefit of Owner, or which shall or might subject Owner to any liability
or responsibility to any person, or for property damage. Owner acknowledges that
the mere use of the demised premises for purposes permitted under Section 51 of
the Rider will not violate or conflict with any of Owner’s insurance policies
for the Building. Tenant shall not keep anything in the demised premises except
as now or hereafter permitted by the Fire
 
 
 

--------------------------------------------------------------------------------

 
 
Department, Board of Fire Underwriters, Fire insurance Rating Organization and
other authority having jurisdiction and then only in such manner and such
quantity so as not to increase the rate for the fire insurance applicable to the
building nor use the demised premises in a manner which will increase the
insurance rate for the building or any property located therein over that in
effect prior to the commencement of tenant’s occupancy. If by reason of failure
to comply with the foregoing the fire insurance rate shall, at the beginning of
this lease or at any time thereafter, be higher than it otherwise would be, then
tenant shall reimburse Owner, as additional rent hereunder, for that portion of
all fire insurance premiums thereafter paid by Owner which shall have been
charged because of such failure by Tenant. In any action or proceeding wherein
Owner and Tenant are parties, a schedule or “make-up” or rate for the building
or demised premises issued by a body making fire insurance rates applicable to
send premises shall be presumptive evidence of the facts therein stated and of
the several items and charges in the fire insurance rates then applicable to
said premises. Tenant shall not place a load upon any floor of the demised
premises exceeding the floor load per square foot area which it was designed to
carry and which is allowed by law. Owner reserves the right to prescribe the
weight and position of all safes, business machines and mechanical equipment.
Such installations shall be placed and maintained by tenant, at Tenant’s expense
in settings sufficient in Owner’s judgment to absorb and prevent vibration noise
and annoyance.
 
Subordination:              7. This lease is subject and subordinate to all
ground or underlying leases and to all mortgages which may now or hereafter
affect such leases or the real property of which the demised premises are a part
and to all renewals, modifications, consolidations, replacements and extensions
of any such underlying leases and mortgages. This clause shall be self-operative
and no further instrument or subordination shall be required by any ground or
underlying lessor or by any mortgage, affecting any lease or the real property
of which the demised premises are a part. In confirmation of such subordination,
tenant shall from time to time execute promptly any certificate that owner may
request.
 
Tenant’s Liability Insurance Property loss, damage, Indemnity:               8.
Owner or its agents shall not be liable for any damage to property of tenant or
of others entrusted to employees of the building nor for loss of, or damage to,
any property of Tenant by theft or otherwise, nor for any injury or damage to
persons or property resulting from any cause of whatsoever nature, unless caused
by, or due, the negligence or willful misconduct of Owner, its agents, servants
or employees; Owner or its agents shall not be liable for any damage caused by
other tenants or persons in, upon or about said building or caused by operations
in connection of any private, public or quasi public work unless caused by or
due to the negligence or willful misconduct of Owner, its agents, servants or
employees. If at any time any windows of the demised premises are temporarily
closed, darkened or bricked up (or permanently closed, darkened or bricked up,
if required by law) for any reason whatsoever including but not limited to,
owner’s own acts. Owner shall not be liable for any damage Tenant may sustain
thereby, and Tenant shall not be entitled to any compensation therefore nor
abatement or diminution of rent, nor shall the same release Tenant from its
obligations hereunder nor constitute an eviction. Tenant shall indemnify and
save harmless Owner against and from all liabilities, obligations, damages,
penalties, claims, costs and expenses for which Owner shall not be reimbursed by
insurance, including reasonable attorney’s fees, paid, suffered or incurred as a
result of any breach by tenant, tenant’s agents, contractors, employees,
invitees, or licensees, of any covenant or condition of this lease or the
carelessness, negligence or improper conduct of Tenant, Tenant’s agents,
contractors, employees, invitees or licensees. Tenant’s liability under this
lease extends to the acts and omissions of any subtenant. In case any action or
proceeding is brought against Owner by reason of any such claim. Tenant upon
written notice from owner, will at Tenant’s expense resist or defend such action
or proceeding by counsel approved by Owner in writing such approved not be
unreasonably withheld.
 
Destruction, Fire, and Other Casualty:                                 9. (a) If
the demised premises or any part thereof shall be damaged by fire or other
casualty, Tenant shall promptly upon notice thereof, give give immediate notice
thereof to Owner and this lease shall continue in full force and effect except
as hereinafter set forth. (b) If the demised premises are partially damaged or
rendered partially unusable or materially inaccessible by fire or other
casualty, the damages thereto shall be repaired by, and at the expense of, Owner
and the rent and other items of additional rent, until such repair shall be
substantially completed, shall be apportioned from the day of following the
casualty according to the part of the demised premises which is usable. (c) If
the demised premises are totally damaged or rendered wholly unusable or wholly
inaccessible by fire or other casualty, (it being acknowledged and agreed that
“totally” and “wholly” shall mean damage to 75% or more of the useable area of
the demised premises) then the rent and other items of additional rent as
hereinafter expressly provides shall be proportionately paid up to the time of
the casualty and henceforth shall cease until the date when the demised premises
shall have been repaired and restored by Owner (or sooner reoccupied in part by
Tenant then rent shall be apportioned as provided in subsection (b) above)
subject to Owner’s right to elect not to restore the same as hereinafter
provided (d) If the demised premises are rendered wholly unusable or wholly
inaccessible (whether or not the demised premises are damaged in whole or in
part) if the building shall be so damaged that Owner shall decide to demolish it
or to not rebuild it, then in any of such events, Owner may elect to terminate
this lease by written notice to Tenant, given within sixty (60) ninety (90) days
after such fire or casualty, or thirty (30) days after adjustment of the
insurance claim for such fire or casualty, whichever is sooner, specifying a
date for the expiration of the lease, which date shall not be more than thirty
(30) sixty (60) days after the giving of such notice, and upon the date
specified in such notice the term of this lease shall expire as fully and
completely as if such date were the date set forth above  for the termination of
this lease, and Tenant shall forthwith quit, surrender and vacate the demised
premises without prejudice however, to Owner’s rights and remedies against
Tenant under the lease provisions in effect prior to such termination, and any
rent owing shall be paid up to such date, and any payments of rent made by
Tenant which were on account of any period subsequent to such date shall be
returned to Tenant. Unless Owner shall serve a termination notice as provided
for herein. Owner shall make the repairs and restorations under the conditions
of (b) and (c) hereof, with all reasonable expedition, subject to delays due to
adjustment of insurance claims, labor troubles and causes beyond Owner’s
control. After any such casualty. Tenant shall cooperate with Owner’s
restoration by removing from the demised premises as promptly as reasonably
possible; all of Tenant’s salvageable inventory and movable equipment,
furniture, and other property, Tenant’s liability for rent shall resume five (5)
business days after written notice from Owner that the demised premises are
substantially ready for tenant’s occupancy. (e) Nothing contained hereinabove
shall relieve Tenant from liability that may exist as a result of damage from
fire or other casualty Notwithstanding anything contained to the contrary in
subdivisions (a) through (e) hereof, including Owner’s obligation to restore
under subparagraph (b) above, each party shall look first to any insurance in
its favor before making any claim against the other party for recovery for loss
or damage resulting from fire or other casualty, and to the extent that such
insurance is in force and collectible, and to the extent permitted by law. Owner
and tenant each hereby releases and waives all right of recovery with respect to
subparagraphs (b), (d) and (c) above, against the other or any one claiming
through or under each of them by way of subrogation or otherwise. The release
and waiver herein referred to shall be deemed to include any loss or damage to
the demised premises and/or to any personal property, equipment, trade fixtures,
goods and merchandise located therein. Both Owner and Tenant shall obtain
property insurance policies that The foregoing release and waiver shall be in
force only if both release insurance policies contain a clause providing that
such a release or waiver shall not invalidate the insurance If, and to the
extent, that such waiver can be obtained only by the payment of additional
premiums, then the party benefiting from the waiver shall pay such premium
within ten (10) days after written demand or shall be deemed to have agreed that
the party obtaining insurance coverage shall be free of any further obligation
under the provisions hereof with respect to waiver of subrogation. Tenant
acknowledges that Owner will not carry insurance on Tenant’s furniture and/or
furnishings or any fixtures or equipment, improvements, or appurtenances
removable by tenant, and agrees that Owner will not be obligated to repair any
damage thereto or replace the same (f) Tenant hereby waives the provisions of
Section 227 of the Real Property Law and agrees that the provisions of this
article shall govern and control in lieu thereof.
 
Eminent domain:                                10. If the whole or any material
part of the demised premises shall be acquired or condemned by Eminent Domain
for any public or quasi public use or purpose, then and in that event, the term
of this lease shall cease and terminate from the date of title vesting in such
proceeding and Tenant shall have no claim for the value of any unexpired terms
of said lease. Tenant shall have the right to make an independent claim to the
condemning authority for the value of Tenant’s moving expenses and personal
property, trade fixtures and equipment, provided Tenant is entitled pursuant to
the terms of the lease to remove such property, trade fixtures and equipment at
the end of the term, and provided further such claim does not reduce Owner’s
award. All Rent and Additional rent shall be pro-rated and adjusted to the date
of the vesting of title
 
Assignment Mortgage Etc.:            11. Tenant, for itself, its heirs,
distributes, executors, administrators, legal representatives, successors and
assigns, expressly covenants that it shall not assign, mortgage or encumber this
agreement, nor underlet, or suffer or permit the demised premises or any part
thereof to be used by others, without the prior written consent of Owner in each
instance. Which consent shall not be unreasonably withheld conditioned or
delayed. Transfer of the majority of the stock of corporate Tenant or the
majority interest in any partnership or other legal entity which is Tenant shall
be deemed as assignment. If this lease be assigned, or if the demised premises
or any part thereof be underlet or occupied by anybody other than Tenant, Owner
may after default by Tenant, collect rent from the assignee, undertenants or
occupant, and apply the net amount collected to the rent herein reserved, but no
such assignment, underlying, occupancy or collection shall be deemed a waiver of
this covenant, or the acceptance of the assignee, undertenant or occupant as
tenant, or a release of Tenant from the further performance by Tenant of
covenants on the part of Tenant herein contained. The consent by Owner to an
assignment or underletting shall not in any way be construed to relieve Tenant
from obtaining the express consent in writing of Owner to any further assignment
or underletting.
 
Electric Current:                             12. Rates and condition in respect
to sub metering or rent inclusion as the case may be to be added in RIDER
attached hereto. Tenant covenants and agrees that at all times its use of
electric current shall not exceed the capacity of existing feeders to the
building or the risers or wiring installations and Tenant may not use any
electrical equipment which in Owner’s opinion reasonably exercised will overload
such installations or interfere with the use thereof by other tenants of the
building. The change at any time of the character of electric service shall in
no way make Owner liable or responsible to Tenant for any loss damages or
expenses which Tenant may sustain.
 
Access to Premises:                       13. Owner or Owner’s agents shall have
the right (but shall not be obligated) to enter the demised premises in any
emergency at any time and at other reasonable times, upon reasonable prior
notice to examine the same and to make such repairs, replacements and
improvements as Owner may deem necessary and reasonably desirable to any portion
of the building or which Owner may elect to perform in the demised premises
after Tenant’s failure to make repairs, after reasonable notice of the need to
make same or perform any work which Tenant is obligated to perform under this
lease, after reasonable notice of the need to make same or for the purpose of
complying with laws, regulations and other directions of governmental
authorities. Tenant shall permit Owner to use maintain and replace pipes, ducts,
and conduits in and through the demised premises, and to erect new pipes, ducts,
and conduits therein provided such pipes and conduits do not materially and
adversely reduce the usable area of the demised premises and, wherever possible,
that they are within walls or otherwise concealed. Owner may during the progress
of any work in the demised premises take all necessary materials and equipment
into said premises without the same constituting an eviction nor shall Tenant be
entitled to any abatement of rent while such work is in progress not to any
damages by reason of loss or interruption of business or otherwise. Owner shall
use commercially reasonable efforts to minimize interference with the conduct of
tenant’s business in connection with owner’s exercise of the rights set forth
herein. Throughout the term hereof Owner shall have the right to enter the
demised premises at reasonable hours upon reasonable prior notice for the
purpose of showing the same to prospective purchasers or mortgagees of the
building, and during the last twelve (12) six (6) months of the term for the
purpose of showing the same to prospective tenants, and may during said six (6)
months period, place upon the demised premises the usual notices “To Let” and
“For sale” which notices tenant shall permit to remain thereon without
molestation. If Tenant is not present to open and permit an entry into the
demised premises, Owner or Owner’s agents may enter the same whenever such entry
may be necessary or permissible by master key or forcibly and provided
reasonable care is exercised to safeguard Tenant’s property such entry shall not
render Owner or its agents liable therefore nor in any event shall the
obligations of Tenant hereunder be affected. If during the last month of the
term tenant shall have removed all or substantially all of tenant’s property
there front, Owner may immediately enter, alter, renovate or redecorate the
demised premises without limitation or abatement of rent or incurring liability
to tenant for any compensation and such act shall have no effect on this lease
on Tenant’s obligation hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
Vault, Vault Space. Area:                    14. No vaults vault space or
Enclosed or covered, not of the building is
leased                                      Hereunder anything contained in or
in indicated on any sketch blue print or plan, or anything contained elsewhere
in this lease to the contrary notwithstanding Owner makes no representation on
to the location of the property line of the building. All vaults and vault space
and all such areas not within the property line of the building, which Tenant
may ne permitted to use and/or occupy, id to be used and/or occupied under a
revocable license, and if any such license be revoked or if the amount of such
space or area be diminished or required by any federal, state or municipal
authority or public utility Owner shall not be subject to any liability , nor
shall Tenant be entitled to any compensation or diminution or requisition to
deemed constructive or actual eviction any tax fee or charge of municipal
authorities for such vault or area shall be paid by Tenant, if used by Tenant,
whether or not specifically leased hereunder.
 
Occupancy:            15. Tenant will not at any time use or occupy the demised
premises in violation of the certificate of occupancy issued for the building of
which the demised premises are a part Tenant has inspected the demised premises
and accepts them as is, subject to the riders annexed hereto with respect to
Owner’s work if any In any event Owner makes no representation as to the
condition of the demised premises and Tenant agrees to accept the same subject
to violations whether or not of record. If any governmental license or permit
shall be required for the proper and lawful conduct of Tenant’s business, Tenant
shall be responsible for and shall procure and maintain such license or permit.



 



Bankruptcy:          16 (a)  Anything elsewhere in this lease to the contrary
notwithstanding this lease may be cancelled by Owner by sending of a written
Notice to Tenant within a reasonable time after the happening of any one or more
of the following Events (1) the commencement of a case in bankruptcy or under
the laws of any state naming Tenant (or a guarantor of any of any of Tenant’s
obligations under this lease) as the debtor, which, if involuntary is not
dismissed within ninety (90) days after filing, or (2) the making by Tenant (or
a guarantor of any of Tenant’s obligations under this lease) of an assignment or
any other arrangement for the benefit of creditors under any state statute>
Neither Tenant nor any person claiming through or under Tenant, or by reason of
any statute or order of court shall thereafter be entitled to possession of the
premises demised but shall forthwith quit and surrender the demised premises. If
this lease shall be assigned in accordance with its terms, the provisions of
this Article 16 shall be applicable only to the party then owning Tenant’s
interest in this lease
 
(b) It is stipulated and agreed that in the event of the termination of this
lease pursuant to (a) hereof, Owner shall forthwith, notwithstanding any other
provisions of this lease to the contrary be entitled to recover from Tenant, as
and for liquidated damages an amount equal to the difference between the rental
reserved hereunder for the unexpired portion of the term demised and the fair
reasonable rental value of the demised premises for the same period. In the
computation of such damages the difference between any installment of rent
becoming due hereunder after the date of termination and the fair and reasonable
rental value of the demised premises for the period for which such installment
was payable shall be discounted to the date of termination at the rate of four
percent (4%) per annum. If the demised premises or any part thereof be relet by
Owner for the unexpired term of said lease, or any part thereof, before
presentation of proof of such liquidated damages to any court, commission, or
tribunal the amount of rent reserved upon such reletting shall be deemed to be
the fair and reasonable rental value for the part or the whole of the demised
premises so re-let during the term of re-letting. Nothing here in contained
shall limit or prejudice the right of the Owner to prove for and obtain as
liquidated damages by reasons of such terminations an amount equal to the
maximum allowed by any statute or role of law in effect at the time when and
governing proceedings in which such damages are to be proved, whether or not
such amount be greater, equal to, or less than the amount of the difference
referred to above.
 
Default :                17.  (1) If Tenant defaults in fulfilling any of the
covenants of this lease other than covenants for the payment of rent or
additional rent, or if the demised premises becomes vacant or deserted, or if
this lease be rejected under §365 of Title 11 of the U.S Code (Bank bankruptcy
Code); or if any execution or attachment shall be issued against Tenant or any
of Tenant’s property whereupon the demised premises shall be taken or occupied
by someone other than the Tenant, or if Tenant shall be in default with respect
to any other lease between Owner and Tenant, or if Tenant shall have failed
after five (5) days written notices to redeposit with Owner may portion of the
security deposited here under which Owner law applied to the payment of any rent
and additional rent due and payable hereunder or if Tenant fails to move into or
take possession of the demised premises within thirty (30) days after the
commencement of the rent of this lease, of which fact Owner shall be the sole
judge: then in any one or more of such events, upon Owner serving a written
thirty (30)fifteen (15) days notice upon Tenant specifying the nature of said
default, and upon the expiration of said thirty (30) fifteen (15) days, if
Tenant shall have fail to comply with or remedy such default, or if the said
default or omission complained of shall be of a nature that the same cannot be
completely cured or remedied within said thirty (30) fifteen (15)  day period
and if Tenant shall not have diligently commenced during such default within
such thirty (30)fifteen (15) day period, and shall not thereafter with
reasonable diligently and in good faith, proceed to remedy or cure such default,
then Owner may serve a written five (5) days notice of cancellation of this
lease upon Tenant, and upon the expiration of said five (5) days this lease and
the term thereunder shall end and expire as fully and completely as if the
expiration of such five (5) day period were the day herein definitely fixed for
the end and expiration of this lease and the term thereof, and Tenant shall then
quit and surrender the demised premises to Owner, but Tenant shall remain liable
as hereinafter provided.
 
(2)  If the notice provided  for in (1) hereof shall have been given and the
term shall expire as aforesaid: or if Tenant shall be default in the payment of
the rent reserved here in or any item of additional  rent herein mentioned and
such default is not cured within five (5) business days after written notice
from Owner to Tenant or any part of either , or in making any other payment
herein required then and in any of such events, Owner may without additional
notice, re-enter the demised premises either by force or otherwise, and
dispossess Tenant by summary proceedings or otherwise, and the legal
representative of Tenant or other occupant of the demised premises, and remove
their effects and hold the demised premises as if this lease had not been made,
and Tenant hereby waves the service of notice of intention to re-enter or to
institute legal proceedings to that end. If Tenant shall make default hereunder
prior to the date fixed as the commencement of any renewal or extension of this
lease. Owner may cancel and terminate such renewal or extension agreement by
written notice.
 
Remedies of Owner and Waiver of Redemption:                  18. In case of any
such default, re-entry, expiration and/or disposses by summary proceedings or
otherwise, (a) the rent, and additional rent shall become due thereupon and be
paid up to the time of such re-entry, dispossess and/or expiration (b) Owner may
re-let the demised premises or any part or parts thereof, either in the name of
Owner or otherwise, for a term or terms, which may at Owner’s option be less
than or exceed the period which would otherwise have constituted the balance of
the terms of this lease, and may grant concession or free rent or charge a
higher rental than that in this lease, (c) Tenant or the legal representatives
of Tenant shall also pay to Owner as liquidated damages for the failure of
Tenant to observe and perform and Tenant’s covenants herein contained any
deficiency between the rent hereby reserved and or covenanted to be paid and the
net amount, if any of the rents collected on account of the subsequent lease or
leases of the demised premises for each month of the period which would
otherwise have constituted the balance of the term of this lease. The failure of
Owner to re-let the demised premises or any part or parts thereof shall not
release or affect Tenant’s liability for damages. In computing such liquidated
damages there shall be added to the said deficiency such reasonable expenses as
Owner may incur in connection with re-letting, such as legal expenses,
reasonable attorneys fees, brokerage, advertising and for keeping the demised
premises in good order or for preparing the same for re-letting. Any such
liquidated damages shall be paid in monthly installments by Tenant on the rent
day specified in this lease, and any suit brought to collect the amount of the
deficiency for any month shall not prejudice in any way the rights of Owner to
collect the deficiency for any subsequent month by a similar proceeding. Owner
in putting the demised premises in good order or preparing the same for
re-rental may, at Owner’s option, make such alterations, repairs, replacements,
and/or decorations in the demised premises as Owner, in Owner’s sole judgment,
considers advisable and necessary for the purpose of re-letting the demised
premises, and the making of such alterations, repairs, replacements, and/or
decorations shall not operate or be construed to release Tenant from liability
hereunder as aforesaid. Owner shall in no event be liable in any way whatsoever
for failure to re-let the demised premises, or in the event that the demised
premises are re-let, for failure to collect the rent thereof under such
re-letting, and in no event shall Tenant be entitled to receive any excess, if
any, of such net rents collected over the sums payable by Tenant to Owner
hereunder. In the event of a breach or threatened breach by Tenant of any of the
covenants or provisions hereof, Owner shall have the right of injunction and the
right to invoke any remedy allowed at law or in equity as if re-entry, summary
proceedings and other remedies were not herein provided for Mention in this
lease of any particular remedy shall not preclude Owner from any other remedy,
in law or in equity. Tenant hereby expressly waives any and/or rights of
redemption granted by or under any present or future laws.
 
Fees and Expenses:                           19. If Tenant shall default in the
observance or performance of any term or covenant on Tenant’s part to be
observed or performed under, or by virtue of, any of the terms or provisions in
any article of this lease, after notice if required  and upon expiration  of the
applicable grace period , if any, (except in an emergency), then, unless
otherwise provided elsewhere in this lease, Owner may immediately, or at any
time thereafter, and without additional notice, perform the obligation of tenant
thereunder. If Owner in connection with the foregoing, or in connection with any
default by Tenant in the covenant to pay rent hereunder, makes any expenditures
or incur any obligations for the payment of money, including but not limited to
reasonable attorneys fees, instituting, prosecuting or defending any action or
proceeding and prevents in any such action or proceeding, then Tenant will
reimburse Owner for such sums so paid or obligations incurred with interest and
costs. The foregoing reasonable expenses incurred by reason of Tenant’s default
shall be deemed to be additional rent hereunder and shall be paid by Tenant to
Owner within  ten (10) days of rendition of any bill or statement to Tenant
therefore. If Tenant’s lease term shall have expired at the time of making of
such expenditures or incurring of such obligations, such sums shall be
recoverable by Owner as damages.
 
Building Alterations and Management:             20. Owner shall have the right
at any time, without the same constituting an eviction and without incurring
liability to Tenant therefore, to change the arrangement and or location of
public entrances. Passageways, doors, doorways, corridors, elevators, stairs,
toilets or other public parts of the building and to change the name, number or
designation by which the building may be known, provided such change does not
decrease or increase the rentable square feet of the demised premises.  There
shall be no allowance to Tenant for discrimination  of rental value and no
liability on the part of Owner by reason of inconvenience, annoyance or injury
to business arising from Owner or other Tenant making any repairs in the
building or any such alterations, additions and improvements, Furthermore Tenant
shall not have any claim against Owner by reason of Owner’s imposition of any
controls of the manner access to the building by Tenant’s social or business
visitors, as Owner may deem necessary for the security of the building and its
occupants.
 
No Representations by Owner:                            21. Neither Owner nor
Owner’s agents have made any representations or promises with respect to the
physical condition of the building, the land upon which it is erected, the
demised premises, the rents, leases, expenses of operations, or any other matter
or thing affecting or related to the demise premises or the building except as
herein expressly set forth, and no rights, easements or licenses are acquired by
Tenant by implication or otherwise except as expressly set forth in the
provision of this lease. Tenant has inspected the building and the demised
premises and is thoroughly acquainted with their condition and agrees to take
the same “as-is” on the date possession is tendered, and acknowledges that the
taking of possession of the demised premises by Tenant shall be convulsive
evidence that the said premises, and the building of which the same form a part,
were in good and satisfactory condition at the time such possession was so taken
except as to latent defeats. All understandings and agreements heretofore made
between the parties hereto are merged in this contract, which alone fully and
completely expresses the agreement between Owner and Tenant, and any executory
agreement hereafter  made shall be ineffective to change, modify, discharge or
effect an abandonment of it in whole or in part, unless such executory agreement
is in writing and signed by the party against when enforcement of the change
modification, discharge or abandonment is sought.
 
 
 

--------------------------------------------------------------------------------

 
 
End of Term:                             22. Upon the expiration or other
termination of the term of this lease. Tenant shall quit and surrender to Owner
the demised premises, “broom-clean” in good order and condition, ordinary wear,
damage by fire or other casualty and damages which Tenant is not required to
repair as provided elsewhere in this lease excepted, and Tenant shall remove all
its property from the demised premises except as otherwise provided herein.
Tenant’s obligation to observe or perform thus covenant shall survive the
expiration or other termination of this lease. If the last day of the term of
this lease, or any renewal thereof, falls on Sunday, this lease shall expire at
noon on the preceding Saturday, unless it be a legal holiday, in which case it
shall expire at noon on the preceding business day.
 
Quite Enjoyment:                    23. Owner covenants and agrees with Tenant
that upon Tenant paying the rent and additional rent and observing and
performing all the terms, covenants and conditions, on Tenant’s part to be
observed and performed. Tenant may peaceably and quietly enjoy the premises
hereby demised, subject, nevertheless, to the terms and conditions of this lease
including, but not limited to, Article 34 hereof, and to the ground leases,
underlying leases and mortgages hereinbefore mentioned.
 
Failure to Give Possession:                        24. If Owner is unable to
give possession of the demised premises on the date of the commencement of the
term hereof because of the holding-over or retention of possession of any
tenant, undertenant or occupants, or if the demised premises are located in a
building being constructed, because such building has not been sufficiently
completed to make the premises ready for occupancy or because of the fact that a
certificate of occupancy has not been procured, or if Owner has not completed
any work required to be performed by Owner, or for any other reason. Owner shall
not be subject to any liability for failure to give possession on said date and
the validity of the lease shall not be impaired under such circumstances, nor
shall the same be construed in any way to extend the term of this lease, but the
rent payable hereunder shall be abated (provided Tenant is not responsible for
Owner’s inability to obtain possession or complete any work required) until
after Owner shall have given Tenant notice that Owner is able to deliver
possession in the condition required by this lease. If permission is given to
Tenant to enter into possession of the demised premises or to occupy premises
other than the demised premises, prior to the date specified as the commencement
of the term of this lease. Tenant covenants and agrees that such possession
and/or occupancy shall be deemed to be under all the terms, covenants,
conditions and provisions of this lease, except the obligation to pay the fixed
annual rent set forth in page one of this lease. The provisions of this article
are intended to constitute “an express provision to the contrary” within the
meaning of Section 223-a of the New York Real Property Law.
 
No waiver:                            25. The failure of Owner or Tenant to seek
redress for violation of, or to insist upon the strict performance of, any
convenient or condition of this lease, or of any of the Rules and Regulations,
set forth or hereafter adopted by Owner, shall not prevent a subsequent act,
which would have originally constituted a violation, from having all the force
and effect of an original violation. The receipt by Owner of rent with Knowledge
of the breach of any covenant of this lease shall not be deemed a waiver of such
breach, and no provision of this lease shall be deemed to have been waived by
either party. Owner unless such waiver be in writing signed by such party Owner.
No payment by Tenant, or receipt by Owner, of a lesser amount than the monthly
rent herein stipulated shall be deemed to be other than an account of the
earliest stipulated rent, nor shall any endorsement or statement of any check or
any letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and Owner may accept such check or payment without prejudice to
Owner’s right to recover the balance of such rent or pursue any other remedy in
this lease provided. All checks tendered to Owner as and for the rent of the
demised premises shall be deemed payments for the account of Tenant. Acceptance
by Owner of rent from anyone other than Tenant shall not be deemed to operate as
an attornment to Owner by the payor of such rent, or as a consent by Owner to an
assignment or subletting by Tenant of the demised premises to such payor or as a
modification of the provisions of the lease. No act or thing done by Owner or
Owner’s agents during the term hereby demised shall be deemed an acceptance of a
surrender of said premises, and no agreement to accept such surrender shall be
valid unless in writing signed by Owner. No employee of Owner or Owner’s agent
shall have any power to accept the keys of said premises prior to the
termination of the lease, and the delivery of keys to any such agent or employee
shall not operate as a termination of the lease or a surrender of the demised
premises.
 
Waiver of Trial by Jury:                   26. It is mutually agreed by and
between Owner and Tenant that the respective parties hereto shall, and they
hereby do, waive trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other (except for personal injury or
property damage) on any matters whatsoever arising out of or in any way
connected with this lease, the relationship of Owner and Tenant. Tenant’s use of
or occupancy of demised premises and any emergency statutory or any other
statutory remedy. It is further mutually agreed that in the event Owner
commences and proceeding or action for possession, including a summary
proceeding for possession of the demised premises. Tenant will not interpose any
counterclaim of whatever nature or description which are not mandatory to
preserve such claim under applicable law in any such proceeding, including
a……….. under Article 4. Except for statutory mandatory conduct claims.
 
Inability to Perform:                        27. Except as otherwise
specifically provided herein. This lease and the obligation of Tenant to pay
rent hereunder and perform all of the other covenanted and agreements hereunder
on part of Tenant to be performed shall in no way be affected, impaired or
excused because Owner is unable to fulfill any of  its obligations under this
lease, or to supply, or is delayed in supplying, any service expressly or
impliedly to be supplied, or is unable to make, or is delayed in making, any
repairs, additions, alterations or decorations, or is unable to supply, or is
delayed in supplying, any equipment, fixtures or other materials, if Owner is
prevented or delayed from doing so by reason of strike or labor troubles, or any
cause whatsoever beyond Owner’s sole control including, but not limited to,
government preemption or restriction, or by reason of any rule, order or
regulation of any department or subdivision thereof of any government agency, or
by reason of the conditions which have been or are affected, either directly or
indirectly, by war or other emergency.
 
Rider to be added if necessary
 
Bills and Notices:                          28. Except as otherwise in this
lease provided, any notice, statement, demand or other communication  required
or permitted to be given, rendered or made by either party to the other,
pursuant to this lease or pursuant to any applicable law or requirement of
public authority, shall be in writing (whether or not so stated elsewhere in
this lease) and shall be deemed to have been properly given, rendered or made,
if sent by registered or certified mail (express mail, if available), return
receipt requested, or by courier guaranteeing overnight delivery and furnishing
a receipt in evidence thereof, addressed to the other party at the address
hereinabove set forth (except that after the date specified as the commencement
of the term of this lease. Tenant’s address, unless Tenant shall give notice to
the contrary, shall be the building). And shall be deemed to have been given,
rendered or made (a) on the date delivered, if delivered to Tenant personally,
(b) on the date delivered, if delivered by overnight courier or (c) on the date
which is two (2) days after being mailed Either party may, by notice as
aforesaid, designate a different address or addresses for notice, statements,
demand or other communications intended for it. Notices given by Owner’s
managing agent shall be deemed a valid notice if addressed and set in accordance
with the provisions of this Article. At Owner’s option, notices and bills to
Tenant may be sent by hand delivery.
 
Water Charges :                          29. If Tenant requires, uses or
consumes water for any purpose in addition to ordinary lavatory purposes (of
which fact Owner shall be the sole judge) Owner may install a water meter and
thereby measure Tenant’s water consumption for all purposes. Tenant shall pay
Owner for the cost of the meter and the cost of installation. Throughout the
duration of Tennant’s occupancy, Tennant shall keep said meter and installation
equipment in good working order and repair at Tenant’s own cost and expense. In
the event Tenant fails to maintain the meter and installation equipment in good
working order and repair (of which fact Owner shall be the sole judge) Owner may
cause such meter and equipment to be replaced or repaired, and collect the cost
thereof from Tenant as additional rent. Tenant agrees to pay for water consumed,
as shown on said meter as and when bills are rendered, and in the event Tenant
defaults in the making of such payment, Owner may pay such charges and collect
the same from Tenant as additional rent. Tenant covenants and agrees to pay, as
additional rent, the sewer rent, charge or any other tax, rent or levy which now
or hereafter is assessed, imposed or a lien upon the demised premises, or the
reality of which they are a part, pursuant to any law, order or regulation made
or issued in connection with the use, consumption, maintenance or supply of
water, the water system or sewage or sewage connection or system. If the
building, the demised premises, or any part thereof , is supplied with water
through a meter through which water is also supplied to other premises. Tenant
shall pay to Owner, as additional rent, on the first day of each
month.*        %
 
($XXXXXXXXX) of the total meter charges as Tenant’s portion. Independently of,
and in addition to, any of the remedies reserved to Owner hereinabove or
elsewhere in this lease. Owner may sue for and collect any monies to be paid by
Tenant, or paid by Owner, for any of the reasons or purposes hereinabove set
forth.
 
Sprinklers:                                30. Anything elsewhere in this lease
to the contrary notwithstanding, if the New York Board of Fire Underwriters or
the New York Fire Insurance Exchange or any bureau, department or official of
the federal, state or city government recommended or require the installation of
the sprinkler system, or that any changes, modifications, alterations, or
additional sprinkler hands or other equipment be made or supplied in an existing
sprinkler system by reason of Tenant’s business, the location of partitions,
trade fixtures, or other contents of the demised premises, or for any other
reason, or if any such sprinkler system installations, modifications,
alterations, additional sprinkler heads or other such equipment, become
necessary to prevent the imposition of a penalty or charge against the full
allowances for a sprinkler system in the fire insurance rate set by said
Exchange or any other body making fire insurance rates, or by any fire insurance
company. Tenant shall, at Tenant’s expense, promptly make such sprinkler system
installations, changes, modifications, alterations. and supply additional
sprinkler heads or other equipment as required, whether the work involved shall
be structural or non-structural in nature. Tenant shall pay to Owner as
additional rent the sum of *   , on the first day of each month during the term
of this lease, as Tenant’s portion of the contract price for sprinkler
supervisory service.
 
Elevators, Heat, Cleaning:          31. As long as Tenant is not in default
under any the covenants of this lease, beyond the applicable grace period
provided in this lease for the curing of such defaults, Owner shall: (a) provide
necessary passenger elevator facilities on business days from 8 a.m to 6 p.m and
on Saturdays from 8 am to 1p.m: (b) if freight elevator service is provided,
same shall be provided only on regular business days. Monday through Friday
incisive, and on those days only between the hours of 9 am and 12 noon and
between 1 p.m and 5 p.m : (c) subject to the further provisions of the Rider to
this lease. furnish heat, water and other services supplied by Owner to the
demised premises when and as required by law on business days from 8 a.m to 6
p.m and on Saturdays from 8 am to 1 p.m : (d) subject to the further provisions
of the Rider to this lease. Clean the public halls and public portions of the
building which are used in common by all tenants. Tenant shall, at Tenant’s
expense, keep the demised premises, including the windows, clean and in order,
to the reasonable satisfaction of Owner, and for that purpose shall employ
person or persons, or cooperation’s approved by Owner. Tenant shall pay to Owner
the cost of removal of any of Tenant’s refuse and rubbish from the building.
Bills for the same shall be rendered by Owner to Tenant at such time as Owner
may elect, and shall be due and payable hereunder, and the amount of such bills
shall be deemed to be, and be paid as additional rent. Tenant shall, however,
have the option of independently contracting for the removal of such rubbish and
refuse in the event that Tenant does not wish to have same done by employees of
Owner Under such circumstances, however, the removal of such refuse and rubbish
by others shall be subject to such rules and regulations as, in the reasonable
judgment of Owner, are necessary for the proper operation of the building. Owner
reserves the right to stop service of the heating, elevator, plumbing and
electric systems, when necessary, by reason of accident or emergency, or for
repairs, alterations, replacements or improvements, which in the reasonable
judgment of Owner are desirable or necessary to be made, until said repairs,
alterations, replacements or improvements shall have been completed. If the
building of which the demised premises are a part supplies manually operated
elevator service, Owner may proceed diligently with alterations necessary to
substitute automatic control elevator service without in any way affecting the
obligations of Tenant hereunder. Owner shall perform all such work in a good and
workmanlike manner and shall use commercially reasonable efforts to minimize
interference with Tenant’s business at the Demised Premises.
 
*Tenant’s Proportionate Share
 
 
 

--------------------------------------------------------------------------------

 
 
Security:               32. Tenant has deposited with Owner the sum of
$           as security for the faithful performance and observance by Tenant of
the terms, provisions and conditions of this lease. It is agreed that in the
event Tenant defaults in respect of any of the terms, provisions and conditions
of this lease, including, but not limited to, the payment of rent and additional
rent, Owner may use, apply or retain the whole or any part of the security so
deposited to the extent required for the payment of any rent and additional
rent, or any other sum as to which Tenant is in default, or for any sum which
Owner may expend, or may be required to expend, by reason of Tenant’s default in
respect of any of the terms, covenants and conditions of this lease, including
but not limited to, any damages or deficiency in the re-letting of the demised
premises, whether such damages or deficiency accrued before or after summary
proceedings or other re-entry by Owner. In the case of every such use,
application or retention, Tenant shall within five (5) days after demand, pay to
Owner the sum so used, applied or retained which shall be added to the security
deposit so that the same shall be replenished to its former amount. In the event
that Tenant shall fully and faithfully comply with all of the terms, provisions,
covenants and conditions of this lease, the security shall be returned to tenant
after the date fixed as the end of the lease, and after delivery of entire
possession of the demised premises to Owner. In the event of a sale of the land
and building or leasing of the building, of which the demised premises form a
part, Owner shall have the right to transfer the security to the Vendee or
lessee, and Owner shall thereupon be released by Tenant from all liability for
the return of such security, and Tenant agrees to look to the new Owner solely
for the return of the said security, and it is agreed that the provisions hereof
shall apply to every transfer or assignment made of the security to a new Owner.
Tenant further covenants that it will not assign or encumber, or attempt to
assign or encumber, the monies deposited herein as security, and the neither
Owner nor its successor or assigns shall be bound by any such assignment,
encumbrance, attempted assignment or exempted encumbrance.
 
Captions:                 33. The Captions are inserted as a matter of
convenience and for reference, and in no way define, limit or describe the scope
of this lease nor the intent of any provision thereof.
 
Definitions:             34. The term “Owner” as used in this lease means only
the owner of the fee or of the leasehold of the building, or the mortgage in
possession for the time being, of the land and building (or the owner of a lease
of the building or of the land and building) of which the demised premises form
a part, so that in the event of any sale or sales or conveyance, assignment or
transfer of said land and building or of said lease, or in the event of a lease
of said building, or of the land and building, the said Owner shall be and
hereby is entirely freed and relieved of all covenants and obligations of Owner
hereunder, from the date of the sale or lease and it shall be deemed and
constructed without further agreement between the parties or their successors in
interest, or between the parties and the purchaser, grantee, assignee or
transferee at any such sale, or the said leasee of the building or of the land
and building that the purchaser or the leasee of the building has assumed and
agreed to carry out any and all covenants and obligations of Owner hereunder
from the date of the sale or lease. The words “re-enter” and “re-entry” as used
in this lease are not restricted to their technical legal meaning. The term
“rent” includes the annual rental rate whether so expressed or expressed in
monthly installments, and “additional rent.” “Additional rent” means all sums
which shall be due to Owner from Tenant under this lease, in addition to the
annual rental rate. The term “business days” as used in this lease, shall
exclude Saturdays, Sundays and all days observed by the State or Federal
Government as legal holidays, and those designated as holidays by the applicable
building service union employees service contract, or by the applicable
Operating Engineers contract with respect to HVAC service. Wherever it is
expressly provided in this lease that consent shall not be unreasonably
withheld, such consent shall not be unreasonably delayed.
 
Adjacent Excavation Shoring:                        35. If an excavation shall
be made upon land adjacent to the demised premises, or shall be authorized the
to be made, Tenant shall afford to the person causing or authorized to cause
such excavation, a license to enter upon the demised premises for the purpose of
doing such work as said person shall deem necessary to preserve the wall or the
building, of which demised premises form a part, from injury or damage, and to
support the same by proper foundations, without any claim for damages or
indemnity against Owner, or abatement of rent.
 
Rules and Regulations:                                 36. Tenant and Tenant’s
servants, employees, agents, visitors, and licensees shall observe faithfully,
and comply strictly with the Rules and Regulations annexed hereto and such other
and further reasonable Rules and Regulations as Owner or Owner’s agent may from
time to time adopt. Notice of any additional Rules or Regulations shall be given
in accordance with the notice provisions of this lease. in such manner as Owner
may xxx In case Tenant disputes the reasonableness of any additional Rules or
Regulations hereafter made or adopted by Owner or Owner’s agents, the parties
hereto agree to submit the question of the reasonableness of such Rules or
Regulations for decision to the New York office of the American Arbitration
Association, whose determination shall be final and conclusive upon the parties
hereto. The right to dispute the reasonableness of any additional Rules or
Regulations upon Tenant’s part shall be deemed waived unless the same shall be
asserted by service of a notice, in writing, upon Owner, within fifteen (15)
days after the giving of notice thereof. Nothing in this lease contained shall
be constructed to impose upon Owner any duty or obligation to enforce the Rules
and Regulations or terms, covenants or conditions in any other lease, as against
any other tenant, and Owner shall not be liable to Tenant for violation of the
same by any other tenant, its servants, employees, agents, visitors or
licensees. Notwithstanding the foregoing, Owner covenants and agrees that it
will not enforce any rules and regulations in a manner designed to unfairly
discriminate against Tenant.
 
Glass:                      37. Owner shall replace, at the expense of Tenant,
any and all plate and other glass damaged or broken from any cause whatsoever in
and about the demised premises Owner may insure, and keep insured, at Tenant’s
expense, all plate and other glass in the demised premises for and in the name
of Owner. Bills for the premiums therefore shall be rendered by Owner to Tenant
at such times as Owner may elect, and shall be due from, and payable by Tenant
when rendered and the amount thereof shall be deemed to be, and be paid as,
additional rent.
 
Estoppel Certificate:                       38. Tenant, at any time, and from
time to time, upon at least ten (10) days prior notice by Owner, shall execute,
acknowledge and deliver to Owner, and/or to any other person, firm or
corporation specified by Owner, a statement certifying that this lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), stating the dates to which the rent and additional rent have
been paid, stating whether or not there exists any defaults by Owner under this
lease, and, if so, specifying each such default and such other information as
shall be required of Tenant reasonably.
 
Directory Board Listing:               39. If, at the request of , and as
accommodation to, Tenant, Owner shall place upon the directory board in the
lobby of the building, one or more names of persons or entities other than
Tenant, such directory board listing shall not be construed as the consent by
Owner to an assignment or subletting by Tenant to such persons or entities.
 
Successors and Assigns:                40. The covenants conditions and
agreements contained in this lease shall bind and more to the benefit of Owner
and Tenant and their respective heirs, distributes, executors, administrators,
successors, and except as otherwise provided in this lease, their assigns.
Tenant shall look only to Owner’s estate and interest in the land and building
for the satisfaction of Tenant’s remedies for the collection of a judgment (or
other judicial process) against Owner in the event of any default by Owner
hereunder, and no other property or assets of such Owner (or any partners,
member, officer or director thereof, disclosed and undisclosed), shall be
subject to levy, execution or other enforcement procedure for the satisfaction
of Tenant’s remedies under, or with respect to this lease the relationship of
Owner and Tenant hereunder, or Tenant’s  use and occupancy of the demised
premises.
 
SEE RIDER ANNEXED HERETO AND MADE A PART HEREOF
 
In witness thereof, Owner and Tenant have respectively signed and sealed this
lease as of the day and year first above written.
 

    REP 80 ARKAY DRIVE, LLC       By: Rechler Management, LLC,       its Manager
  Witness for Owner:           By:                 STANDARD MICROSYSTEMS
CORPORATION   Witness for Tenant:           By:            

 
ACKNOWLEDGEMENT
 
STATE OF NEW YORK,

 
SS:
 
COUNTY OF
 
On the _________________ day of ____________ in the year________, before me, the
undersigned, a Notary Public in and for said state, personally
appeared_____________________________, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual (s) whose name (s) is
(are) subscribed to the within instrument and acknowledged to me that he/she
they executed the same in his/her/their capacity(ies), and that by his/her/their
signatures(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.
 

      NOTARY PUBLIC

 
 
 
 
 
IMPORTANT – PLEASE READ
 
RULES AND REGULATIONS ATTACHED TO AND MADE APART OF THIS LEASE IN ACCORDANCE
WITH ARTICLE 36
 
1.  The sidewalks, entrances drive ways passengers, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by Tenant or
used for any purpose other than for ingress or egress from the demised premises
for delivery of merchandised and equipment in a promote and efficient manner,
using elevators and passengeways designated for such delivery by Owner. There
shall not be used in any space or in the public hall of the building, either by
the Tenant or by jobbers or others in the delivery or receipt of merchandise,
any hand trucks, except those equipped with rubber tires and side guards.  If
said premises are situated on the ground floor of the building, tenant shall
further at tenants expense keep the side walk and ------- in form of said
premises clean and free from -------- dirt and rubbish.
 
2.  The water and wash closest and plumbing fixtures shall not be used for any
purposes other than those for which they were designed or constructed, and no
sweepings, rubbish, rags acids or other substance shall be deposited therein,
and the expense of any breakage, stoppage or damage resulting from the violation
of this rule shall be borne by Tenant whether or not caused by Tenant, its
clerks, agents, employees or visitors.
 
3.  No carpet, rug or other article shall be hung or shaken out of any window of
the building and Tenant shall not sweep or throw or permit to be swept or thrown
substances from the demised premises, any dirt or other substances into any of
the corridors of halls, elevators or out of the doors or windows or stairways of
the building. And Tenant shall not use keep of permit to be used or kept any
foul or ----- gas or substance in the denied premises or permit or suffer the
demise premises to be occupied or used in a manner offensive or object able to
owner or other occupants of the building by ---------- orders and or vibrations
or interfere in any way with other Tenants or those having business therein, nor
shall any bicycles, vehicles, animals (other than “service animals”), fish or
birds be kept in or about the building, Smoking or carrying lighted cigars or
cigarettes in the elevators of the building is prohibited.
 
4.  No awnings or other projections shall be attached to the outside walls of
the building without the prior written consent of owner.
 
5.No sign, advertisement, notice or order---- shall be --- painted or affixed by
Tenant on any part of the outside of the demised premises or the building, or on
the inside of the demise premises if the same is visible from the outside of the
demised premises without the prior written consent of owner. Except that the
name of Tenant may appear on the entrance door of the demised premises in the
event of the violation of the foregoing by Tenant. Owner may remove same without
any liability and may charge the expense incurred by such removal to Tenant.
Interior signs on door and directory tablet shall be inscribed, painted or
affixed for Tenant by Owner at the expense of Tenant, and shall be of a size,
color and style acceptable to owner.
 
6.  Tenant shall not mark paint, drill into or anyway deface any part of the
demised premises of the building of which they form a part No boring, cutting on
stringing of wires shall be permitted, except as otherwise permitted by this
lease with the prior written consent of Owner, and as Owner may direct. Tenant
shall not lay linoleum or other similar floor covering, so that the same shall
come in direct contact with the floor of demised premises and if linoleum or
other similar floor covering is desired to be used, an interlining of builders
deadening felt shall be first affixed to the floor, by a paste or other
material, soluble in water, the use of cement or other similar adhesive material
being expressly prohibited.
 
7.  No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in existing locks or
mechanism thereof. Tenant must, upon the termination of his tenancy, restore to
Owner all keys of stores, offices and toilet rooms either furnished to or
otherwise procured by tenant and in the event of the loss of any keys, so
furnished, Tenant shall pay to Owner the cost of thereof. Notwithstanding, the
foregoing, Tenant shall be permitted to utilize the locks and keys currently
existing at the demised premises so long as Landlord is provided with copies of
all keys and/or codes related thereto.
 
8.  Freight, furniture, business equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the demised premises only on
the freight elevators and through the service entrances and corridors, and only
during hours, and in a manner approved by Owner. Owner reserves the right to
inspect all freight to be reasonably brought in to the building, and to exclude
from the building all freight  which violates any of these Rules and Regulations
of the lease, of which these Rules and Regulations are a part. Notwithstanding
the foregoing. Tenant shall be permitted to use the passenger elevators at the
Building for the transfer of material and equipment form the lower level of the
Building to the Demised Premises, so long as such use does not occur between
8:00 a.m. and 10:00 a.m. or 4:00 p.m. to 6:00 p.m. on weekdays.
 
9.  Tenant shall not obtain for use upon the demised premises ice drinking
water, towel and other similar services, or accept barbering or bootblacking
services in the demised premises, except from persons authorized by Owner and at
hours and under regulations fixed by Owner Canvassing, soliciting and peddling
in the building is prohibited and Tenant shall cooperate to prevent the same
 
10.  Owner reserves the right to exclude from the building  of persons who do
not present a pass to the building signed by Owner Owner will furnish passes to
persons for  whom any Tenant requests same in writing. Tenant shall be
responsible for whom it requests such pass, and shall be liable to Owner for all
acts of such persons. Notwithstanding the foregoing, Owner shall not be required
to allow Tenant or any person to enter or remain in the building, except  on
business days from 8:00a.m to 6:00a.m. and on Saturdays from 8:00a.m. to
1:00p.m. Tenant shall not have the claim against Owner by reason of Owner
excluding from the building any person who does not present such pass.
 
11.  Owner shall have the right to prohibit any advertising by Tenant which in
Owner’s opinion, lends to impair the reputation of the building or its
desirability reasonable  as a loft building, and upon written notice from Owner.
Tenant shall refrain from or discontinue such advertising.
 
12.  Except as otherwise set forth in this lease. Tenant shall not bring or
permit to be brought or kept in or on the demised premises, any inflammable,
combustible, explosive or hazardous fluid, material, chemical, or substance, or
cause or permit any odors of cooking or other processes , or any unusual or
other objectionable odors, to permeate in, or emanate from, the demised
premises.
 
13.  Tenant shall not use the demised premises in manner which disturbs or
interferes with other tenants in the beneficial use of their materially
premises.
 
14. Refuse and Trash (1) Compliance by Tenant. Tenant covenants and agrees, at
its sole cost and expense, to comply with all present and future loss, orders
and regulations, of all state, federal, municipal and local government,
departments, commissions and boards regarding the collection, sorting,
separation and recycling  of waste products, garbage, refuse and trash. Tenant
shall sort and separate such waste products, garbage, refuse and trash into such
categories as provided by law. Each separately sorted category of waste
products, garbage, refuse and trash shall be placed in separate receptacles
reasonably approved by Owner. Tenant shall remove or cause to be removed by a
contractor acceptable to Owner at Owner’s sole discretion, such items as Owner
may expressly designate. (2) Owner’s Rights in Event of Noncompliance Owner has
the option to refuse to collect or accept from Tenant waste products, garbage,
refuse or trash (a) that is not separated and sorted as required by law or (b)
which consist such items as Owner may expressly designate for Tenant’s removal,
and to require Tenant to arrange for such collection at Tenant’s sole cost and
expense, utilizing a contractor satisfactory to Owner Tenant shall pay all
costs, expenses, fines, penalties or damages that may be imposed on Owner or
Tenant by reason of Tenant’s failure to comply with the provisions of this
Building Rule 14, and at Tenant’s sole cost and expense shall indemnity defend
and hold Owner harmless (including reasonable legal fees and expenses) from and
against any actions, claims and suits arising from such non compliance utilizing
counsel reasonably satisfactory to Owner
 
 
 

--------------------------------------------------------------------------------

 
 
Security:                         32. Tenant has deposited with Owner the sum of
$           as security for the faithful performance and observance by Tenant of
the terms, provisions and conditions of this lease. It is agreed that in the
event Tenant defaults in respect of any of the terms, provisions and conditions
of this lease, including, but not limited to, the payment of rent and additional
rent, Owner may use, apply or retain the whole or any part of the security so
deposited to the extent required for the payment of any rent and additional
rent, or any other sum as to which Tenant is in default, or for any sum which
Owner may expend, or may be required to expend, by reason of Tenant’s default in
respect of any of the terms, covenants and conditions of this lease, including
but not limited to, any damages or deficiency in the re-letting of the demised
premises, whether such damages or deficiency accrued before or after summary
proceedings or other re-entry by Owner. In the case of every such use,
application or retention, Tenant shall within five (5) days after demand, pay to
Owner the sum so used, applied or retained which shall be added to the security
deposit so that the same shall be replenished to its former amount. In the event
that Tenant shall fully and faithfully comply with all of the terms, provisions,
covenants and conditions of this lease, the security shall be returned to tenant
after the date fixed as the end of the lease, and after delivery of entire
possession of the demised premises to Owner. In the event of a sale of the land
and building or leasing of the building, of which the demised premises form a
part, Owner shall have the right to transfer the security to the Vendee or
lessee, and Owner shall thereupon be released by Tenant from all liability for
the return of such security, and Tenant agrees to look to the new Owner solely
for the return of the said security, and it is agreed that the provisions hereof
shall apply to every transfer or assignment made of the security to a new Owner.
Tenant further covenants that it will not assign or encumber, or attempt to
assign or encumber, the monies deposited herein as security, and the neither
Owner nor its successor or assigns shall be bound by any such assignment,
encumbrance, attempted assignment or exempted encumbrance.
 
Captions:                         33. The Captions are inserted only as a matter
of convenience and for reference, and in no way define, limit or describe the
scope of this lease nor the intent of any provision thereof.
 
Definitions:                     34. The term “Owner” as used in this lease
means only the owner of the fee or of the leasehold of the building, or the
mortgage in possession for the time being, of the land and building (or the
owner of a lease of the building or of the land and building) of which the
demised premises form a part, so that in the event of any sale or sales or
conveyance, assignment or transfer of said land and building or of said lease,
or in the event of a lease of said building, or of the land and building, the
said Owner shall be and hereby is entirely freed and relieved of all covenants
and obligations of Owner hereunder, from the date of the sale or lease and it
shall be deemed and constructed without further agreement between the parties or
their successors in interest, or between the parties and the purchaser, grantee,
assignee or transferee at any such sale, or the said lessee of the building or
of the land and building that the purchaser or the lessee of the building has
assumed and agreed to carry out any and all covenants and obligations of Owner
hereunder from the date of the sale or lease. The words “re-enter” and
“re-entry” as used in this lease are not restricted to their technical legal
meaning. The term “rent” includes the annual rental rate whether so expressed or
expressed in monthly installments, and “additional rent.” “Additional rent”
means all sums which shall be due to Owner from Tenant under this lease, in
addition to the annual rental rate. The term “business days” as used in this
lease, shall exclude Saturdays, Sundays and all days observed by the State or
Federal Government as legal holidays, and those designated as holidays by the
applicable building service union employees service contract, or by the
applicable Operating Engineers contract with respect to HVAC service. Wherever
it is expressly provided in this lease that consent shall not be unreasonably
withheld, such consent shall not be unreasonably delayed.
 
Adjacent Excavation Shoring:                35. If an excavation shall be made
upon land adjacent to the demised premises, or shall be authorized to be made,
Tenant shall afford to the person causing or authorized to cause such
excavation, a license to enter upon the demised premises for the purpose of
doing such work as said person shall deem necessary to preserve the wall or the
building, of which demised premises form a part, from injury or damage, and to
support the same by proper foundations, without any claim for damages or
indemnity against Owner, or abatement of rent.
 
Rules and Regulations:                36. Tenant and Tenant’s servants,
employees, agents, visitors, and licensees shall observe faithfully, and comply
strictly with the Rules and Regulations annexed hereto and such other and
further reasonable Rules and Regulations as Owner or Owner’s agent may from time
to time adopt. Notice of any additional Rules or Regulations shall be given in
accordance with the notice provisions of this lease. in such manner as Owner may
xxx In case Tenant disputes the reasonableness of any additional Rules or
Regulations hereafter made or adopted by Owner or Owner’s agents, the parties
hereto agree to submit the question of the reasonableness of such Rules or
Regulations for decision to the New York office of the American Arbitration
Association, whose determination shall be final and conclusive upon the parties
hereto. The right to dispute the reasonableness of any additional Rules or
Regulations upon Tenant’s part shall be deemed waived unless the same shall be
asserted by service of a notice, in writing, upon Owner, within fifteen (15)
days after the giving of notice thereof. Nothing in this lease contained shall
be constructed to impose upon Owner any duty or obligation to enforce the Rules
and Regulations or terms, covenants or conditions in any other lease, as against
any other tenant, and Owner shall not be liable to Tenant for violation of the
same by any other tenant, its servants, employees, agents, visitors or
licensees. Notwithstanding the foregoing, Owner covenants and agrees that it
will not enforce any rules and regulations in a manner designed to unfairly
discriminate against Tenant.
 
Glass:                       37. Owner shall replace, at the expense of Tenant,
any and all plate and other glass damaged or broken from any cause whatsoever in
and about the demised premises Owner may insure, and keep insured, at Tenant’s
expense, all plate and other glass in the demised premises for and in the name
of Owner. Bills for the premiums therefore shall be rendered by Owner to Tenant
at such times as Owner may elect, and shall be due from, and payable by Tenant
when rendered and the amount thereof shall be deemed to be, and be paid as,
additional rent.
 
Estoppel Certificate:                         38. Tenant, at any time, and from
time to time, upon at least ten (10) days prior notice by Owner, shall execute,
acknowledge and deliver to Owner, and/or to any other person, firm or
corporation specified by Owner, a statement certifying that this lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), stating the dates to which the rent and additional rent have
been paid, stating whether or not there exists any defaults by Owner under this
lease, and, if so, specifying each such default and such other information as
shall be required reasonably of Tenant.
 
Directory Board Listing:                    39. If, at the request of , and as
accommodation to, Tenant, Owner shall place upon the directory board in the
lobby of the building, one or more names of persons or entities other than
Tenant, such directory board listing shall not be construed as the consent by
Owner to an assignment or subletting by Tenant to such persons or entities.
 
Successors and Assigns:                   40. The covenants conditions and
agreements contained in this lease shall bind and more to the benefit of Owner
and Tenant and their respective heirs, distributes, executors, administrators,
successors, and except as otherwise provided in this lease, their assigns.
Tenant shall look only to Owner’s estate and interest in the land and building
for the satisfaction of Tenant’s remedies for the collection of a judgment (or
other judicial process) against Owner in the event of any default by Owner
hereunder, and no other property or assets of such Owner (or any partners,
member, officer or director thereof, disclosed and undisclosed), shall be
subject to levy, execution or other enforcement procedure for the satisfaction
of Tenant’s remedies under, or with respect to this lease the relationship of
Owner and Tenant hereunder, or Tenant’s  use and occupancy of the demised
premises.
 
SEE RIDER ANNEXED HERE TO AND MADE A PART HEREOF
 
In witness thereof, Owner and Tenant have respectively signed and sealed this
lease as of the day and year first above written.
 

        Witness for Owner:           By:                 STANDARD MICROSYSTEMS
CORPORATION   Witness for Tenant:           By:          

 
ACKNOWLEDGEMENT

STATE OF NEW YORK,

 
SS:
 
COUNTY OF
 
On the _________________ day of ____________ in the year________, before me, the
undersigned, a Notary Public in and for said state, personally
appeared_____________________________, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual (s) whose name (s) is
(are) subscribed to the within instrument and acknowledged to me that he/she
they executed the same in his/her/their capacity(ies), and that by his/her/their
signatures(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.
 

      NOTARY PUBLIC

 
 
 

--------------------------------------------------------------------------------

 
 
RIDER TO LEASE dated March 13, 2012 between REP 80 Arkay Drive, LLC, as Owner,
and Standard Microsystems Corporation, as Tenant
 
41.       Definitions.
 
(a)        For purposes of this lease, the term "Building" shall mean the
building located at 80 Arkay Drive, Hauppauge, New York of which the Demised
Premises form a part, and the term "Real Property" shall mean the Building, any
constituent units comprising the Building, and the land and improvements
appurtenant to and used in connection with the Building. The parties hereby
stipulate and agree that the Demised Premises as depicted in the annexed Exhibit
"A' (herein referred to as the "Demised Premises" or the "demised premises")
contain 111,933 rentable square feet of space in the Building containing 202,894
rentable square feet which constitutes 55.17 percent of the area of the Building
("Tenant's  Proportionate Share").  For the purposes of this rider, all
references to the term "Landlord" shall mean and refer to Owner.
 
(b)       On even date herewith, pursuant to an assignment and assumption of
lease between Tenant, as assignor, and Landlord, as assignee, Landlord became
the lessee under that certain Lease Agreement (the "IDA Lease") with Suffolk
County Industrial Development Agency (the "Agency"), as lessor, for the Real
Property.  In light of the foregoing, although this lease is a sublease between
Landlord, as sublandlord, and Tenant, as subtenant, this lease shall be referred
to herein as a lease, not a sublease, Landlord shall be referred to as
"Landlord" and not a sublandlord, and Tenant shall be referred to as "Tenant"
and not a subtenant.
 
42.       Term.
 
(a)       The term ("Term", "term" or "Demised Term") of this lease, Tenant's
right to occupy the Demised Premises and Tenant's obligation to pay Rent (as
defined in Paragraph 43 hereof) and all items of additional rent shall commence
on March 13, 2012 (the "Commencement Date").  The Term of this lease shall
expire on the day preceding the day which is fifteen (15) years after (x) the
Commencement Date (but only if the Commencement Date occurred on the first day
of a calendar month) or (y) the first day of the first full calendar month
following the Commencement Date (if the Commencement Date did not occur on the
first day of a calendar month) (the "Expiration Date").
 
(b)       A "Lease Year" shall be comprised of a period of twelve (12)
consecutive months. The first Lease Year shall commence on the Commencement Date
but, notwithstanding the first sentence of this paragraph, if the Commencement
Date is not the first day of a month, then the first Lease Year shall include
the additional period from the Commencement Date to the end of the then current
month.  Each succeeding Lease Year shall end on the anniversary date of the last
day of the preceding Lease Year. For example, if the Commencement Date is June
1, 2011, the first Lease Year would begin on June 1, 2011, and end on May 31,
2012, and each succeeding Lease Year would end on May 31st. If, however, the
Commencement Date is June 2, 2011 the first Lease Year would end on June 30,
2012, the second Lease Year would commence on July 1, 2012, and each succeeding
Lease Year would end on June 30th.
 
43.       Rent.
 
(a)   During the term of this lease, Tenant shall pay minimum annual rent
("Rent") as follows:


During the first  Lease Year, the Rent shall be $1,119,330.00,  payable in equal
monthly installments of $93,277.50.
 
During the second Lease Year, the Rent shall be $1,152,909.90,  payable in equal
monthly installments of $96,075.83.
 
During the third Lease Year, the Rent shall be $1,187,497.20,  payable in equal
monthly installments of $98,958.10.
 
During the fourth Lease Year, the Rent shall be $1,223,122.12,  payable in equal
monthly installments of $101,926.84.


 
1

--------------------------------------------------------------------------------

 
 
During the fifth Lease Year, the Rent shall be $1,259,815.78,  payable in equal
monthly installments of $104,984.65.
 
During the sixth Lease Year, the Rent shall be $1,297,610.25,  payable in equal
monthly installments of $108,134.19.
 
During the seventh Lease Year, the Rent shall be $1,336,538.56,  payable in
equal monthly installments of $111,378.21.
 
During the eighth Lease Year, the Rent shall be $1,376,634.72,  payable in equal
monthly installments of $114,719.56.
 
During the ninth Lease Year, the Rent shall be $1,417,933.76,  payable in equal
monthly installments of $118,161.15.
 
During the tenth Lease Year, the Rent shall be $1,460,471.77,  payable in equal
monthly installments of $121,705.98.
 
During the eleventh Lease Year, the Rent shall be $1,504,285.92,  payable in
equal monthly installments of $125,357.16.
 
During the twelfth Lease Year, the Rent shall be $1,549,414.50,  payable in
equal monthly installments of $129,117.88.
 
During the thirteenth Lease Year, the Rent shall be $1,595,896.94, payable in
equal monthly installments of $132,991.41.
 
During the fourteenth Lease Year, the Rent shall be $1,643,773.85, payable in
equal monthly installments of $136,981.15.
 
During the fifteenth Lease Year, the Rent shall be $1,693,087.07, payable in
equal monthly installments of $141,090.59.
 
(b)       Additionally, should the Commencement Date be a date other than the
first day of a calendar month, Tenant shall pay a pro rata portion of the Rent
on a per diem basis, based upon the second full calendar month of the first
Lease Year, from such date to and including the last day of that current
calendar month, and the first Lease Year shall include said partial month.  The
rent payable for such partial month shall be in addition to the Rent payable
pursuant to the Rent schedule set forth above.
 
(c)       The minimum annual rent hereinabove provided for shall be in addition
to all other payments to be made by Tenant as herein provided except as set
forth to the contrary in this lease. It is the purpose and intent of the parties
hereto that the minimum annual rent shall be absolutely net to Landlord, except
as set forth to the contrary in this lease so that this lease shall yield, net
to the Landlord, the minimum annual rent, and that all costs, expenses and
obligations of every kind and nature whatsoever relating to the Demised Premises
which may arise or become due during the term of this lease shall be paid by
Tenant and that Landlord shall be indemnified and saved harmless by Tenant from
and against the same.
 
(d)       Any sums of money required to be paid by Tenant to Landlord in
addition to the rent reserved under this Paragraph 43, shall be deemed
additional rent, shall be paid without deduction or offset, and in the event
Tenant fails to pay such additional rent, Landlord shall be entitled to the same
remedies under this lease or by law, as are available to Landlord for the
nonpayment of rent, including, without limitation, summary dispossess
proceedings.
 
(e)       Tenant is hereby authorized and directed to make all payments of Rent
and additional rent and other amounts payable by Tenant as follows:(i) if
payment is made by wire transfer, wired to M&T Bank, Buffalo, New York, ABA#
022000046, Account#11000911296 Account Name: REP 80 Arkay Drive LLC, or (ii) if
payment is made by check, mailed by regular US mail, to c/o Rechler Equity
Partners, 85 South Service Road, Plainview, New York 11803.


 
2

--------------------------------------------------------------------------------

 
 
(f)        The parties are entering into this lease as part of a sale-leaseback
transaction, whereby Tenant is assigning its leasehold interest in the Real
Property to Landlord and is leasing back the Demised Premises from Landlord.
Tenant is providing Landlord with purchase money financing in connection with
such transaction, which financing will be secured by a mortgage against the Real
Property (the "Purchase Money Mortgage").  In the event Landlord defaults,
beyond any applicable notice and grace periods provided therein for the cure
thereof, in the payment of any principal and/or interest payable pursuant to the
Purchase Money Mortgage, then Tenant shall be permitted to offset such unpaid
amounts against the next due installment(s) of Rent payable hereunder.
 
44.       Utilities.
 
(a)       Tenant shall furnish and pay for, at its sole cost and expense, all
utilities supplied to the Demised Premises (with the exception  of water) by any
utility company, whether public or private, including but not limited to gas,
electricity, fuel oil and telephone.  In the event Tenant fails to do so, Tenant
shall reimburse Landlord for the utility charges actually incurred by Landlord
in providing service to the Demised Premises prior to the date the accounts have
been transferred, without markup or administrative fee. Such sums shall be paid
by Tenant as additional rent, within thirty (30) days of Landlord's  invoice
therefor.
 
(b)       The  parties  hereby  acknowledge  and  agree  that  the  Demised  Premises  are
not separately metered for water.  In addition to the additional rent payable
under Paragraph 47 below, Tenant  shall pay to Landlord, as additional  rent,
within thirty (30) days of Landlord's  invoice therefor, Tenant's Proportionate
Share of Landlord's actual cost, without markup or administrative fees, for
water consumed  at the Building and/or  Real Property, and for sewer charges, if
any, assessed or imposed against the Building and/or Real Property.  Tenant
shall not use water for other than normal  lavatory  purposes and
other  purposes  incidental  to Tenant's  permitted  use of the Demised Premises
as set forth herein.
 
(c)       Notwithstanding the provisions of Paragraph 44(a) above, if there
shall be a master, submetered oil tank servicing the Building or the Demised
Premises, oil for heating purposes shall be provided from such master tank and
metered in the Demised Premises.  Tenant agrees to provide access to Landlord
for meter reading purposes.  Landlord will bill Tenant at regular published
retail prices based on usage, without markup or administrative fees, and Tenant
shall have thirty (30) days to remit from the date of billing.  Said amount
shall be deemed to be additional rent.
 
45.       Alterations.
 
(a)        Tenant shall make no changes in or to the Demised Premises which are
of a structural nature or which affect the exterior of the Building without
Landlord's  prior written consent, which consent may be granted or withheld in
its sole discretion. Notwithstanding anything contained herein to the contrary
(but subject to the requirements set forth in Paragraph 3 of the printed form
portion of this lease), Tenant may, upon prior written notice to, but without
requiring the consent of, Landlord, perform non-structural and interior
Alteration(s) (as hereinafter defined).  Further supplementing Paragraph 3 of
the printed form portion of this lease, with respect to any and all alterations,
installations,  additions and improvements (each, an "Alteration"  and
collectively, "Alterations") permitted  by Landlord  to  be performed  by or
on  behalf of  Tenant  in the  Demised  Premises (including, without limitation,
those non-structural, interior Alterations which do not require
Landlord's  prior consent), Tenant will deliver to Landlord certificates
evidencing Worker's Compensation  Insurance and Contractor's  General Liability
Insurance in the amount reasonably satisfactory to Landlord (but in no event
less than the amounts set forth in paragraph 59 herein) prior to the
commencement of such work.  Any and all Alterations and any and all structures
or fixtures, except  those fixtures  described  on Exhibit "B"  annexed  hereto
and made a part hereof and/or movable trade fixtures not attached to the realty,
installed by or on behalf of Tenant shall be deemed attached to the freehold and
automatically become the property of Landlord upon installation, unless Landlord
shall elect, in writing, otherwise (such written notice to be delivered to
Tenant with Landlord's  consent of the Alteration(s),  if consent is required,
or within fifteen (15) days after Tenant's written notice to Landlord of the
Alteration(s), if no consent is required). If Landlord elects to have Tenant
remove same at the expiration of the term of this lease, Tenant shall, prior to
the expiration or sooner termination of the term of this lease, perform such
removal and repair, at its own cost and expense, any damage to the Demised
Premises caused by said removal.  In no event shall


 
3

--------------------------------------------------------------------------------

 
 
Tenant be required to remove any structures or fixtures installed as part of the
Initial Interior Work. Notwithstanding the foregoing removal requirements,
Landlord may, at its option, in lieu of requiring Tenant to perform such removal
and restoration, invoice Tenant for the good faith estimated cost for performing
such work and Tenant shall pay such invoice, as additional rent, within thirty
(30) days of such invoice.  With respect to any mechanic's  lien for which
Tenant is responsible for removing or bonding hereunder, Tenant shall reimburse
Landlord for all costs and expenses incurred by Landlord in connection therewith
(including, without limitation, reasonable attorneys fees and disbursements of
Landlord and any sums payable to Landlord's  lender in connection
therewith).  Supplementing Paragraph 30 of the printed form portion of this
lease, in the event Tenant makes any installations, changes, modifications or
alterations to the sprinkler systems and/or sprinkler equipment serving the
Demised Premises, same shall be subject to Landlord's  supervisory fee of 5% of
the cost thereof which shall be payable, as additional rent, to Landlord (or, at
Landlord's  request, to Landlord's construction affiliate).
 
(b)       Tenant shall not be permitted to make, or to engage a contractor or
artist to make, any Alterations, decorations, installations, additions or other
improvements ("Visual Alteration") which may be considered a work of visual art
of any kind, and/or which might fall within the protections of the Visual
Artists Rights Act of 1990 ("VARA") unless: (i) Tenant obtains, from each artist
and/or contractor who will be involved in said Visual Alteration, valid written
waivers of such artist's and/or contractor's rights under VARA in form and
content reasonably acceptable to Landlord; and (ii) Landlord consents to such
Visual Alteration in writing (which consent shall not be unreasonably withheld
or delayed).  In the event that a claim is brought under VARA with respect to
any Visual Alteration performed in or about the Building by or at the request of
Tenant or Tenant's  agents or employees, Tenant shall indemnify and hold
harmless Landlord against and from any and all such claims.  If any action or
proceeding shall be brought against Landlord by reason of such claim under VARA,
Tenant agrees that Tenant, at its expense, will resist and defend such action or
proceeding and will employ counsel reasonably satisfactory to Landlord therefor.
Tenant shall also pay any and all damages sustained by Landlord as a result of
such claim, including, without limitation, reasonable attorney's fees and the
actual, out-of-pocket cost to Landlord of complying with VARA protections (which
shall include damages sustained as a result of Landlord's  inability to remove
Visual Alterations from the Demised Premises).  The provisions of this Paragraph
45(b) shall survive the expiration or sooner termination of this lease.
 
46.       Sanitary.  If there is a sanitary disposal system for Tenant's
exclusive use, then Tenant shall be required to maintain, repair and replace
same at Tenant's sole cost and expense.  In such event, Tenant shall not be
required to share in the cost and expense of the maintenance, repair and
replacement of any other sanitary disposal system used by Landlord or other
tenants of the Building of which the Demised Premises forms a part.
 
47.       Common Area Maintenance.  Tenant agrees to pay, within thirty (30)
days after Landlord's written demand therefor, as additional rent, an amount
equal to Tenant's  Proportionate Share of "Landlord's Cost" of maintenance,
repair and replacement of the Building, the Real Property and the landscaped,
parking and all other common areas thereof, both within the interior and the
exterior of the  Building.
Upon  written  request  of  Tenant,  Landlord  shall  provide  reasonable  back-up
documentation evidencing the charges set forth in any such written demand or
invoice with respect to Landlord's  Cost.  The term "Landlord's Cost", as used
herein, shall be deemed to include, without limiting the generality of the
foregoing, gardening, landscaping, irrigation, planting, replanting and
replacement of flowers, shrubbery, trees and grass, striping, including, without
limitation, the cost of electricity and maintenance and replacement of fixtures
and bulbs, with respect to the parking areas, repair of paving, curbs and
walkways, repair and cleaning of drainage facilities, trash, rubbish and garbage
removal, snow and ice removal, sprinkler fireline systems and sprinkler
supervisory service,
exterior  lighting,  maintenance  repair  and  replacement  of  the  sanitary  system  (subject  to  the
provisions of paragraph 46 above), maintenance, repair and replacement of the
roof that  is located over the common area of the Building, rental of machinery
and equipment, cost of personnel to implement all of the foregoing, security and
security guard service and other similar costs of the type incurred in the
operation of comparable properties plus Landlord's  management fee of four (4%)
percent of Landlord's Cost.  The parties acknowledge and agree that (i) Landlord
does not, and will not be required to, provide concierge services at the
Building, and (ii) the usage of irrigation systems serving the Real Property
shall be measured by two (2) existing meters for purposes of determining the
cost of irrigation to be included in Landlord's  Cost.  In an effort to control
Landlord's  Cost, Landlord agrees that, for the first Lease Year, Landlord shall
either (y) use Tenant's current vendors


 
4

--------------------------------------------------------------------------------

 
 
for services at the Real Property, or (z) in the event Tenant's current vendors
are not performing the required services to Landlord's reasonable satisfaction,
utilize vendors with pricing structures and service levels reasonably comparable
to the pricing structures of Tenant's current vendors. From and after the second
Lease Year, Landlord agrees to use vendors whose rates and services are
reasonably competitive with those of other vendors offering similar services for
comparable buildings.
 
48.       Repairs.
 
(a)       Subject to the provisions of Paragraphs 9 and 58 of this lease, during
the full term of this lease, Landlord shall make all structural repairs to the
Demised Premises, except those which shall have been occasioned by the acts of
omission or commission of Tenant, its agents, employees or invitees, which
repairs Landlord shall make at Tenant's sole cost and expense. Structural
repairs are hereby defined to be repairs to the roof supports, the bearing
walls, foundation and the structural steel.   Landlord shall perform all
maintenance and repair work with reasonable diligence and in a workmanlike
manner and agrees to use commercially reasonable efforts to minimize
interference with Tenant's  business operations at the Demised Premises.  Except
for Landlord's  obligations specifically set forth in this Paragraph 48,  Tenant
shall, at its own cost and expense, keep the Demised Premises in good condition,
repair and appearance at all times throughout the term of this lease including,
without limitation, (i) maintenance, repair and replacement of the electrical,
plumbing, sprinkler, heating, air conditioning, ventilation, life safety and all
other mechanical systems servicing the Demised Premises; (ii)
regularly-scheduled cleaning and maintenance of the interior of the Demised
Premises; (iii) the maintenance, repair and replacement of all windows, doors
and plate glass; and (iv) maintenance, repair and replacement of the roof, other
than with respect to the roof area described in Paragraph 47 above and the roof
supports described in this Paragraph 48(a).  Tenant shall at all times obtain
and keep in full force and effect for the benefit of Landlord and Tenant with a
responsible company doing business in Suffolk County a service, repair and
maintenance contract with respect to the heating, ventilating and air
conditioning systems servicing the Demised Premises.  A copy of such contract
and renewals thereof shall, upon issuance and thereafter not later than ten (10)
days prior to expiration, be furnished to Landlord together with evidence of
payment.
 
(b)       Notwithstanding anything to the contrary contained in this lease, if
there exists the need for a repair in the Demised Premises for which Landlord is
responsible hereunder (other than an Emergency Repair [as hereinafter defined]
or an Immediate Repair [as hereinafter defined]), and Landlord has failed to
either (i) commence and diligently pursue the completion of such repair, or (ii)
deliver written notice to Tenant disputing the necessity of, or
Landlord's  responsibility for, the subject repair (either such action being
herein referred to as a "Landlord Repair Response"), within thirty (30) days
following written notice thereof by Tenant, then Tenant may deliver a five (5)
business day notice of Tenant's intention to arrange for the performance of the
subject repair for the account of Landlord. lf there has still not occurred a
Landlord Repair Response by the expiration of the aforementioned five (5)
business day period, then Tenant may arrange for the performance of the subject
repair and Landlord shall promptly reimburse Tenant for the reasonable,
out-of-pocket expenses incurred by Tenant in connection therewith.  However,
Tenant acknowledges and agrees that (y) the exercise by Tenant of the foregoing
self-help right shall be limited to the boundaries of the Demised Premises only
or, subject to the further restrictions set forth in subsection (z) below, those
portions of the Building which Tenant is entitled to use pursuant to this lease
or which materially adversely affects Tenant's access to and use of the Demised
Premises, and (z) if any aspect(s) of the repair or restoration work would
affect, touch or concern the Building systems or the common areas and/or
exterior portions of the Building, then Tenant shall only engage a
subcontractor(s) approved by Landlord for the performance of the subject work.
For purposes of this Paragraph 48(b) only, the term "Emergency Repair" shall
mean and refer to any repair which, if not promptly performed, will likely
result in imminent material harm to persons and/or personal property. In the
event an Emergency Repair is necessary, Tenant shall be permitted to immediately
perform the Emergency Repair, as set forth herein, without notice to Landlord.
For purposes of this Paragraph 48(b) only, the term "Immediate Repair" shall
mean and refer to any repair which, if not promptly performed, will materially
and adversely affect Tenant's normal use and occupancy of the Demised
Premises.  In the event an Immediate Repair is necessary, Tenant shall be
permitted to perform the Immediate Repair, as set forth herein, in the event
Landlord has failed to commence such Immediate Repair within three (3) business
days of written notice from Tenant of the need for such Immediate Repair.


 
5

--------------------------------------------------------------------------------

 
 
49.       Taxes.
 
(a)       As used in and for the purposes of this Paragraph 49, the following
definitions shall apply:


(i)        "Taxes" shall be the real estate taxes, assessments, special or
otherwise, sewer rents, rates and charges, and any other governmental charges,
general, specific, ordinary or extraordinary, foreseen or unforeseen, levied on
a calendar year or fiscal year basis against the Real Property. If at any time
during the Term the method of taxation prevailing at the date hereof shall be
altered so that there shall be levied, assessed or imposed in lieu of, or as in
addition to, or as a substitute for, the whole or any part of the taxes, levies,
impositions or charges now levied, assessed or imposed on all or any part of the
Real Property (w) a tax, assessment, levy, imposition or charge based upon the
rents received by Landlord, whether or not wholly or partially as a capital levy
or otherwise, or (x) a tax, assessment, levy, imposition or charge measured by
or based in whole or in part upon all or any part of the Real Property and
imposed on Landlord, or (y) a license fee measured by the rent payable by Tenant
to Landlord, or (z) any other tax, levy, imposition, charge or license fee
however described or imposed; then all such taxes, levies, impositions, charges
or license fees or any part thereof, so measured or based, shall be deemed to be
Taxes. Except as otherwise set forth in the preceding sentence, the term "Taxes"
shall not include federal, state or local income taxes; occupancy or rental
taxes; taxes on gross receipts or profits; franchise, gift, transfer, excise,
capital stock, estate or inheritance taxes; penalties and/or interest for late
payments.
 
(b)       During the Term, Tenant shall pay Landlord Tenant's Proportionate
Share of Taxes levied against the Real Property as additional rent
("Tenant's  Tax Payment" or "Tax Payment").
 
(c)        Landlord shall render to Tenant a statement containing a computation
of Tenant's Tax Payment ("Landlord's Statement").   Each Tax Payment with
respect to Taxes levied for a calendar or fiscal year, as applicable,  which
begins prior to the Commencement  Date or ends after the expiration or earlier
termination of this lease, and any tax refund pursuant to Paragraph 49(e), shall
be prorated to correspond to that portion of such calendar year or fiscal year,
as applicable, occurring within the Term. Within thirty (30) days after the
rendition of the Landlord's Statement, Tenant shall pay to Landlord the amount
of Tenant's Tax Payment. At Landlord's option, on the first day of each month
following the rendition of each Landlord's  Statement, Tenant shall pay to
Landlord, on account of Tenant's  next Tax Payment, a sum equal to one-twelfth
(1/12th) of Tenant's  last Tax Payment due hereunder, which sum shall be subject
to reasonable adjustment (no more than once per calendar year) for subsequent
increases in Taxes.
 
(d)       If during the Term, Taxes are required to be paid by Landlord as a tax
escrow payment to a mortgagee, then, at Landlord's option, the installments of
Tenant's Tax Payment shall be correspondingly accelerated so that Tenant's Tax
Payment or any installment thereof shall be due and payable by Tenant to
Landlord at least thirty (30) days prior to the date such payment is due to such
mortgagee.
 
(e)       Tenant shall not, without Landlord's prior written consent, institute
or maintain any action, proceeding or application in any court or other
governmental authority for the purpose of changing the.Taxes (a "Tax
Contest").  If, as a result of a Tax Contest, Landlord receives a refund of
Taxes attributable to any tax year or tax years occurring during the Term, then,
provided Tenant had made full payment of Tenant's Tax Payment for all affected
Lease Years, Landlord shall recalculate each affected Tenant's Tax Payment based
upon the finally determined Taxes for each affected tax year and deliver a
revised Landlord's  Statement to Tenant.  If the Tenant's  Tax Payment on the
revised Landlord's  Statement exceeds the amount paid by Tenant for the original
Tenant's  Tax Payment, then Tenant shall pay to Landlord such excess, as
additional rent, within fifteen (15) days of the delivery of the revised
Landlord's Statement.  In the event that the amount paid by Tenant for the
original Tenant's Tax Payment exceeds the amount of the  revised Tenant's Tax
Payment, then Landlord, at its option, shall either refund such excess to
Tenant, or credit such excess to Tenant towards the next due installment(s) of
Taxes.  Landlord shall have the right to either, in Landlord's sole discretion,
(i) include in the calculation of Taxes (for a subsequent tax year), the actual,
out-of­ pocket costs and expenses  incurred by Landlord in instituting and
prosecuting a Tax Contest hereunder, or (ii)  deduct from any refund that may
become due to Tenant as a result of the Tax Contest, Tenant's Proportionate
Share of the actual, out-of-pocket costs and expenses  incurred by Landlord  in
instituting  and prosecuting  a Tax Contest hereunder.


 
6

--------------------------------------------------------------------------------

 


(f)        Landlord's failure to render a Landlord's Statement  with respect to
any Lease Year shall not prejudice Landlord's right to render a Landlord's
Statement with respect to any Lease Year, provided, however,  that,
notwithstanding the foregoing,  Landlord's failure to render a Landlord's
Statement  within three (3) years after the end of the
applicable  calendar  year or fiscal year, as the case may be, shall be deemed a
waiver of Landlord's right to collect any such payment from Tenant for the
period in question.  The obligations of Tenant under the provisions of this
Article with respect to any additional rent for any Lease Year shall survive the
expiration or any sooner termination of the Demised Term   for a period of three
(3) years following the later of the scheduled date of expiration of the Term or
the date on which Tenant has fully surrendered  and vacated the Demised Premises
in the condition  required  under this lease.
 
(g)       Notwithstanding anything  contained  to the contrary  in
this  Paragraph  49,  if any increase in Taxes shall be due to improvements made
or performed  by or on behalf of Tenant, such increases shall be paid in full by
Tenant each year without apportionment.
 
50.       Landlord's Financing.   At the request of Landlord, Tenant agrees to
furnish Landlord with a current financial  statement  prepared  by a
certified  public accountant  or any other instrument which may be needed by
Landlord for purposes of financing or selling the Real
Property.  Notwithstanding the foregoing, in the event the capital stock of
Tenant is then traded on a National Exchange  (as defined under Federal
securities  law) and Tenant's most recent 10-K (and, if more recent 10-Q) is
readily available to the public for review (i.e., via the internet), Landlord
shall obtain same from such sources.  If, in connection with obtaining financing
for the Real Property, a banking, insurance or other
recognized  institutional  lender shall request reasonable modifications in this
lease as a condition  to such financing,  Tenant will enter into an
agreement  reflecting such modifications provided that such modifications do not
increase the obligations  of Tenant hereunder,  diminish  the rights of Tenant
hereunder or materially adversely affect the leasehold  interest hereby created.
 
51.      Use.
 
(a)        Tenant  covenants  that the Demised  Premises  will not be used so as
to adversely interfere with other tenants in the Building.  Tenant also
covenants that no noise or noxious fumes or odors will be created by Tenant so
as to adversely  interfere with the quiet enjoyment  of the other tenants of
their respective demised portions of the Building.  Landlord shall be the sole
judge on the question  of noise,  noxious fumes  and
odors,  which  judgment  shall  be exercised  reasonably  by
Landlord.  Notwithstanding the foregoing,  Landlord acknowledges that the normal
and customary operation of a semi-conductor business as
currently conducted  shall not be deemed  to adversely interfere with other
tenants in the Building or create noise, noxious fumes or odors which adversely
interfere with other tenants' quiet enjoyment of their respective
demised  portions of the Building.
 
(b)        Tenant shall provide and maintain, at its expense, the hand-held fire
extinguishers that are required to be maintained  in Demised Premises by the
governmental  agency having jurisdiction over this matter.


(c)        Tenant shall not obstruct or encumber, or cause to be obstructed or
encumbered, the sidewalks,  area ways or other public portions of the Real
Property, without limitation,  the parking
area,  driveways  and  access  areas  adjacent  to  the  Demised  Premises  and  used  in  conjunction
therewith; nor shall Tenant use same nor permit same to be used for any purpose
other than ingress and egress to and from the
Demised  Premises.   However,  Tenant may use, on an exclusive  basis
together  with  Landlord,  the loading  area appurtenant  to the
Demised  Premises  for loading  and unloading.   In exercising  Landlord's right
to use the aforementioned loading area, Landlord shall provide Tenant with prior
notice of such entry (except in the event of an emergency), and shall use
commercially reasonable efforts to (i) minimize interference with the conduct of
Tenant's business at the Demised  Premises, and (ii) avoid damaging  any of
Tenant's property located therein.  Tenant shall not store any materials, goods
or other items outside the building or the Demised Premises including,  without
limitation,  inventory, furniture or equipment, except that Tenant shall have
the right to store equipment  and materials  within the outdoor storage area
currently  being utilized  by Tenant at the Real Property, subject to compliance
with all applicable laws, codes, ordinances, rules and regulations applicable
with respect to such storage.  Notwithstanding anything to the contrary
contained in this lease, Landlord agrees that Tenant's employees shall have the
right to store bicycles for their personal use either within the Demised
Premises or in a bicycle storage area outside of the Building in a location
designated by Landlord.
 
 
7

--------------------------------------------------------------------------------

 


(d)       Tenant shall, at its own cost and expense, procure all necessary
certificates, permits, orders or licenses which may be required for the conduct
of its business by any governmental statute, regulation, ordinance or agency and
that all governmental requirements relating to the use or uses of the
Demised  Premises by the Tenant shall be complied  with by the Tenant at its own
cost and expense.
 
(e)       Tenant  agrees that the value of the Demised Premises and the
reputation  of the Landlord will be seriously injured if the Demised Premises
are used for any obscene or pornographic purposes or if any obscene or
pornographic material is permitted in the Demised Premises.  Tenant further
agrees that Tenant will not knowingly or intentionally permit any of these uses
by Tenant or a sublessee or assignee of the Demised Premises. This Paragraph
shall directly bind any successors in interest to Tenant.  Pornographic material
is defined for purposes of this Paragraph as any written or pictorial matter
with prurient appeal or any objects or instruments that are primarily concerned
with lewd or prurient sexual activity.   Obscene material is defined here as it
is in Penal Law Section 235.00.
 
(f)        Notwithstanding  anything to the contrary contained herein, Landlord
shall permit Tenant to (i) install on the roof of the Building in a location
mutually acceptable to Landlord and Tenant (it being acknowledged and agreed
that, in any event, such location must be directly over the Demised Premises)
(the "Approved Roof Area"), equipment to be used in connection with Tenant's
business operations at the Demised Premises (the "Equipment");  (ii) use riser
and unobstructed, secure shaft space from points of entry in the Building to the
Demised Premises, as reasonably designated  by Landlord;  (iii)  use
unobstructed,  secure shaft space from  points of entry in the Building to gain
access to the Building switch gear and Tenant's uninterrupted power supply; and
(iv) access the Approved Roof Area at all times as reasonably necessary for
purposes of installing and maintaining the Equipment.   Except in the event of
an emergency, with respect to the exercise by Tenant of the rights set forth in
this Paragraph 5l(f) and/or the rights set forth in Paragraph 45(a) above,
Tenant agrees to provide Landlord with prior written notice of any intended
access to the Approved Roof Area and Landlord shall have a reasonable
opportunity to arrange for a representative of Landlord to accompany Tenant
during any access to the Approved Roof Area. Tenant, at its sole cost and
expense, shall be solely responsible for the installation,
existence,  maintenance, repair, replacement and removal of the Equipment,
unless such maintenance, repair or replacement is necessitated  by the
negligence or willful  misconduct of Landlord.   Tenant agrees to keep and
maintain the Approved Roof Area affected by the Equipment watertight and free
ofleaks, and to the extent Tenant has knowledge (which knowledge may result from
written notice received from Landlord), or is reasonably expected to know, that
the Approved Roof Area is in need of repair, same shall be undertaken at
Tenant's  sole cost and expense.  In no event shall any such installation(s) by
Tenant void or in any way diminish any warranty on the roofin favor of
Landlord.  At Landlord's election, Tenant shall be required to remove the
Equipment at the expiration or sooner termination of this lease and to restore
the Approved Roof Area to the condition in which it existed prior to any such
access or installation by Tenant.  The parties acknowledge and agree that the
Approved Roof
Area  and  the  Equipment  are  and  are  intended  to  be  the  same  "Approved  Roof  Area"  and
"Equipment" described in the 10,217 SF Lease.
 
(g)       Landlord covenants that Tenant shall have access to and use of the
Demised Premises twenty-four (24) hours per day, seven (7) days per week. In
addition, Tenant shall have, at all times, access to all common areas of the
Building as may be necessary to insure Tenant has electricity and access to HVAC
services at the Demised Premises during such times; provided, however, that
Landlord shall have the right, at its option and in its sole discretion, to have
a representative of Landlord accompany Tenant during any such period of access
to the roof and/or the Building systems.
 
(h)       Landlord acknowledges and agrees that, during the Term, Landlord shall
not seek to change or modify the zoning classification of the Building and/or
the certificate of occupancy for the Building in a manner which will materially
and adversely affect Tenant's current use of the Demised Premises (as set forth
in Paragraph 2 of this lease).


 
8

--------------------------------------------------------------------------------

 
 
(i)        Tenant, at its sole cost and expense (but without any additional Rent
being payable to Landlord with respect thereto), shall have the right to install
a security booth (the "Security Booth") on the first floor of the Building
provided (1) the Security Booth shall be in a location to be indicated on
Exhibit A-1 attached hereto, (2) the type and location of furniture to be used
in the Security Booth shall be subject to Landlord's sole discretion, and (3)
any such installation and maintenance of the Security Booth shall be subject to
compliance with all applicable laws, ordinances, codes, rules and regulations
and otherwise in compliance with the terms and conditions of this Lease,
including, without limitation, Article 45 hereof. Landlord shall provide Tenant
with specifications for seating of guests in the area adjacent to the Security
Booth.  The parties acknowledge and agree that the Security Booth is and is
intended to be the same "Security Booth" as described in the Tenant Leases (as
hereinafter defined) and in no event shall Tenant be entitled, under the Tenant
Leases, to more than the one (1) Security Booth described herein.
 
52.       End of Term. In the event of any holding over by Tenant after the
expiration or termination of this lease without the consent of Landlord, Tenant
shall: (i)  pay as use and occupancy for each month of the holdover an amount
equal to the greater of (a) the fair market rental value of the Demised Premises
for such month (as reasonably determined by Landlord) or (b) one hundred fifty
(150%) percent of the Rent payable by Tenant for the month prior to the
Expiration Date ofthe term of this lease, and otherwise observe, fulfill and
perform all of its obligations under this lease, including, but not limited to,
those pertaining to payment of one hundred percent (100%) of the additional rent
due hereunder, in accordance with its terms; (ii)  if such holdover lasts longer
than sixty (60) days, be liable to Landlord for any payment or rent concession
which Landlord may be required to make to any tenant in order to induce such
tenant not to terminate an executed lease covering all or any portion of the
Demised Premises by reason of the holdover by Tenant; and (iii) if such holdover
lasts longer than sixty (60) days, be liable to Landlord for any damages
suffered by Landlord (including any reasonable attorneys fees and disbursements)
as the result of Tenant's failure to surrender the Demised Premises.
Notwithstanding anything contained in this Paragraph to the contrary, the
acceptance of any Rent or use and occupancy paid by Tenant pursuant to this
Paragraph 52, shall not preclude Landlord from commencing and prosecuting a
holdover or eviction action or proceeding or any action or proceeding in the
nature thereof.   The provisions of this Paragraph 52 shall be deemed to be an
"agreement expressly providing otherwise" within the meaning of Section 232-c of
the Real Property Law of the State of  New York and any successor law of like
import.  No holding over by Tenant after the Term shall operate to extend the
Term.  The holdover, with respect to all or any part of the Demised Premises, of
a person deriving an interest in the Demised Premises from or through Tenant,
including, but not limited to, an assignee or subtenant, shall be deemed a
holdover by Tenant.
 
53.       Initial Construction.
 
(a)       Tenant hereby accepts the Demised Premises in its current "as is"
condition, except that Tenant, at its sole cost and expense (except as otherwise
set forth in Paragraph 53(e) below),  shall cause certain work to be performed
at the Demised Premises in order to effect the separation of utilities and
services within the Building, which work is sometimes hereinafter collectively
referred to as the "Initial Separation Work".  The Initial Separation Work is
more particularly described in Tenant's Description Booklet and the Exhibit to
the Terms Sheet, both annexed hereto as Exhibit E (the "Initial Separation Work
Documents"). The Initial Separation Work shall be performed subject to and in
accordance with the applicable terms and conditions of this Paragraph 53.


(b)       It is further agreed that Tenant, at its sole cost and expense, shall
also cause certain work to be performed in and to the interior of the Demised
Premises (the "Initial Interior Work"). Tenant prepared or caused to be
prepared, to the extent necessary, plans, specifications and, to the extent
required, construction documents for the Initial Interior Work in scope, detail
and description sufficient for Tenant to obtain the Permits (as hereinafter
defined) on the basis thereof (the "Bid Package").   A list of the construction
documents is attached hereto as Exhibit F and the Initial Interior Work as
depicted in such construction documents is hereby approved by Landlord.  The
work set forth in the Bid Package shall (i) be compatible with the base Building
plans and systems, (ii) comply with all applicable laws and the rules,
regulations, requirements and orders of any and all governmental agencies,
departments or bureaus having jurisdiction thereover, (iii) be sufficiently
detailed so as to enable contractor bids to be developed thereupon, and (iv) be
of a form and content sufficient to enable a building permit to be issued on the
basis thereof (to the extent same is required by applicable law given the scope
of the Initial Interior Work).  That particular Bid Package that ultimately
receives Landlord's approval shall be herein referred to as the "Final Bid
Package".  Any changes to the Final Bid Package shall be subject to the prior
review and approval of Landlord (which approval shall not be unreasonably
withheld or delayed).  Landlord's approval shall not be required under this
Paragraph if Landlord's approval is not required under Paragraph 45 hereof for
such aspect of the Initial Interior Work.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)        INTENTIONALLY DELETED.
 
(d)       The provisions of this Paragraph 53(d) shall apply only where Landlord
does not elect to perform or control either the Initial Separation Work and/or
the Initial Interior Work (collectively, the "Initial Construction"), and thus
Tenant engages a reputable, licensed and qualified contractor ("Tenant's
Contractor") for the performance of the Initial Construction:
 
(i)        Tenant agrees that it will not engage or use, nor permit Tenant's
Contractor to engage or use, any contractor or subcontractor with respect to the
performance of any aspect of the Initial Construction unless and until such time
as the subject contractor or subcontractor has been approved by Landlord, such
approval not to be unreasonably withheld or delayed.  In no event shall Tenant
be permitted to use, and Landlord shall not be required to approve of, any
contractor or subcontractor that is, or is an affiliate of, an owner of
commercial office properties;
 
(ii)       Prior to the commencement of the Initial Construction, Tenant shall,
to the extent necessary, at Tenant's  expense, (a) with respect to the Initial
Interior Work, cause the Final Bid Package to be filed with the appropriate
building department, and (b) make application for, and obtain, all governmental
and quasi-governmental permits, licenses and authorizations required for the
performance of the Initial Construction (collectively, "Permits");
 
(iii)      Prior to the commencement of the Initial Construction, Tenant shall
furnish Landlord with (a) appropriate evidence that Tenant's Contractor and all
contractors and subcontractors  maintain all liability insurance coverage
reasonably required by Landlord (listing Landlord and Landlord's designees as
additional insureds, as their interests may appear), (b) appropriate evidence
that Tenant's Contractor and all contractors and subcontractors have procured a
workmen's compensation insurance policy (in compliance with the laws of the
State of New  York) covering the activities of all persons performing work at
the entire Demised Premises, and (c) copies of all Permits;
 
(iv)      Tenant shall ensure that the Initial Construction shall (a) be
performed in a good and workmanlike manner, (b) in the case of the Initial
Separation Work, be performed substantially  in accordance  with the Initial
Separation Documents and in the case of the Initial Interior Work,  be performed
substantially in accordance with the Final Bid Package, and (c) at all times
comply with all applicable laws, codes, rules, regulations, orders, requirements
and conditions of all governmental and quasi-governmental agencies, departments
and bureaus having jurisdiction over the Building or the Initial Construction
and all applicable rules and regulations of the Landlord; and
 
(v)       Upon completion of the Initial Construction, Tenant shall obtain and
deliver to Landlord (A) all certificates of occupancy, if required for the
Initial Interior Work, (B) paid receipts from all parties supplying labor or
materials with respect to any portion of the Initial Construction, collectively
evidencing payment in full for the performance of the Initial Construction; (C)
waivers of mechanics' liens from all contractors, subcontractors, and other
professionals used in the performance of the Initial Construction; and (D) in
the case of the Initial Interior Work, a signed certificate by
Tenant's  architect, certifying that the Initial Interior Work has been
completed in accordance with the Final Bid Package.
 
(e)       Notwithstanding  anything  to the contrary contained  in this
Paragraph,  provided Tenant is not in default under this lease beyond applicable
notice and grace periods provided herein for the cure thereof,, Landlord shall
contribute fifty percent (50%) of the total charges for the Initial Separation
Work, up to a maximum contribution of $75,000.00 (the "Allowance").   If Tenant
engages Tenant's Contractor to perform the Initial Construction, Landlord shall
pay the Allowance to Tenant within thirty (30) days of Tenant's  presentation of
a final bill and/or invoice with respect to the Initial Separation Work,
together with the deliverables required pursuant to Paragraph 53(d)(v). If
Landlord is the party performing or controlling the Initial Separation Work,
Tenant shall pay its fifty percent (50%) portion of the total charges for the
Initial Separation Work within thirty (30) days of Landlord's  presentation of a
bill and/or invoice with respect thereto


 
10

--------------------------------------------------------------------------------

 
 
(f)        If  and  to  the  extent   necessary  to  accommodate   performance   of  the  Initial
Construction, Tenant shall have the responsibility for, and bear the expense of,
moving Tenant's personnel and personal property in and about the Demised
Premises (including, without limitation, any necessary disconnection, relocation
and re-connection of data and telecommunications wiring and equipment). Tenant
stipulates, acknowledges and agrees that the Initial Construction will not have
been commenced or completed by the Commencement Date; that, as such, the Initial
Construction may be performed during a period while Tenant remains in use and
occupancy of the Demised Premises, during regular business hours; that Landlord
shall not be liable for any inconvenience to Tenant or for interference with
Tenant's  business or use of the Demised Premises or any portion thereof during
the performance of the Initial Construction; and that the timing of performance
and completion of the Initial Construction shall have no impact upon the timing
of the Commencement Date or the obligation of Tenant to pay Rent and additional
rent under this lease. Notwithstanding  the foregoing, in the event the Initial
Construction  is performed by Landlord's contractor, then during the performance
of the Initial Construction, Landlord agrees to use commercially reasonable
efforts to minimize interference with the conduct of Tenant's  business at the
Demised Premises.
 
54.       Assignment/Subletting.
 
(a)        Subject to the provisions of Paragraph 54(h), below, Tenant covenants
that it shall not assign this lease nor sublet the Demised Premises or any part
thereof without the prior written consent of Landlord in each instance, which
consent shall not be unreasonably withheld, conditioned or delayed.   Tenant may
assign this lease or sublet the Demised Premises with Landlord's  written
consent provided:
 
(i)        That such assignment or sublease is for a use which is in compliance
with the terms of this lease, the then existing zoning regulations and the
Certificate of Occupancy;
 
(ii)       That at the time of such assignment or subletting, there is no
default under the terms of this lease on Tenant's part which has not been cured
prior to the expiration of all applicable grace periods;
 
(iii)     That in the event of an assignment, the assignee assumes in writing
the performance of all of the terms and obligations to be performed by Tenant
under this lease from and after the date of such assignment;
 
(iv)     That  a duplicate  original of said assignment  or sublease  be
delivered  to Landlord at the address herein set forth within twenty (20) days
from the said assignment or sublease and within one hundred twenty (120) days of
the date that Tenant first provides Landlord with the information required under
Paragraph 54(f) below;
 
(v)       That, in the event Tenant shall request Landlord's consent to a
proposed assignment of this lease or proposed sublease of all or a portion of
the Demised Premises, Tenant shall pay or reimburse to Landlord the reasonable
attorney fees and disbursements incurred by Landlord in processing such request,
which fees and disbursements shall not exceed $1,500.00 in any one instance;
 
(vi)      Such assignment or subletting shall not, however, release Tenant from
its liability for the full and faithful performance of all of the terms and
conditions of this lease;
 
(vii)     If this lease be assigned, or if the Demised Premises or any part
thereof be sublet or occupied by anybody other than Tenant, Landlord may, after
default by Tenant, collect Rent and additional rent from the assignee, subtenant
or occupant, and apply the net amount collected to the Rent and additional rent
herein reserved;
 
(b)        (i)       Notwithstanding anything contained in this Paragraph 54 to
the contrary, no assignment of this lease (other than an assignment of the
nature addressed in Paragraph 54(h) of this lease) or subletting of the entire
Demised Premises shall be made by Tenant in any event until Tenant has offered
(a "Total  Recapture Offer") to terminate  this lease and surrender  and vacate
the entire Demised Premises as of an Effective Recapture Date.  An
"Effective  Recapture Date" shall be a date selected by Tenant, provided that
such date must be the last day of a calendar month during the Term and must be a
date no later than the date that was scheduled as the effective date of such
proposed assignment  or the commencement date of such proposed sublease.
 
 
11

--------------------------------------------------------------------------------

 


(ii)       Also notwithstanding anything to the contrary contained in this
Paragraph 54, no subletting  of any portion of the Demised  Premises (such
portion being hereinafter referred to as the "Recapture Space")  shall be made
by Tenant in any event until Tenant has offered (a "Partial Recapture Offer") to
terminate this lease (as it relates to the Recapture Space only) and surrender
and vacate the entire Recapture  Space as of an Effective Recapture Date.  If
Landlord accepts a Partial Recapture Offer, Landlord and Tenant shall enter into
an amendment  of this lease, whereby (a) the Demised Premises is redefined so as
to exclude therefrom the subject Recapture Space, (b) Landlord, at Landlord's
expense,  will perform all construction  work necessary and appropriate  to
separately demised the Recapture Space from the balance of the Demised Premises
in accordance with all legal requirements,  and (c) all other  provisions  of
this lease  that are contingent  upon the size of the Demised  Premises  (e.g.,
Tenant's Proportionate Share; Rent; number of parking spaces allotted to
Tenant)  are proportionately reduced  (on the basis of the
reduced  rentable  square  footage  of the Demised Premises).   It is agreed
that the recapture right set forth in this Paragraph 54(b)(ii) shall not apply
in connection with a Minor Sublease (as hereinafter defined).  The term "Minor
Sublease",  as used herein, shall mean (1) any proposed sublease which, when
considered  together with all other subleases that will be in effect on the
commencement of such proposed sublease will result in less than
twenty-five  (25%)  percent of the Demised  Premises  being occupied  by
subtenants,  (2) any proposed  sublease  for a term of seven (7) years or less,
and (3) a sublease the term of which will expire at least twelve (12) months
prior to the expiration  of the term of this lease.
 
(iii)      Simultaneously with any such offer to terminate this lease (whether
in whole or in part), Tenant shall advise the Landlord,  in writing, of the name
and address of the proposed assignee or subtenant, a reasonably detailed
statement of the proposed subtenant/assignee's business, reasonably detailed
financial references, and all the terms, covenants, and conditions of the
proposed sublease or assignment.
 
(c)       Unless otherwise consented to by Landlord (which consent shall not be
unreasonably withheld,  conditioned  or delayed),  in writing, in no event shall
Tenant  have the right to sublease more than fifty (50%) percent of the
aggregate of the space leased to Tenant under the Tenant Leases (as defined
herein). The restriction contained in this Paragraph 54(c) shall not apply to
transactions set forth in Paragraph 54(h), below.
 
(d)       Tenant shall not mortgage,  pledge, hypothecate  or
otherwise  encumber  its interest under this lease without Landlord's prior
written consent.
 
(e)       Without  affecting  any of its
other obligations under this  lease,  Tenant  will  pay Landlord as additional
rent fifty (50%) percent of any sums or other economic consideration, which (i)
are actually received  by Tenant as a result of a subletting  whether or not
referred to as rentals under the sublease (after deducting therefrom the
reasonable costs and expenses incurred by Tenant in connection  with the
subletting  in question);  and (ii) exceed  in total the sums  which Tenant is
obligated to pay Landlord under this lease (prorated to reflect obligations
allocable to that portion of the Demised Premises subject to such sublease), it
being the express intention of the parties that Landlord and Tenant shall share
equally in any profit by reason of such sublease.  Tenant will not amend the
sublease in such a way as to reduce or delay payment of amounts which are
provided in the sublease approved by Landlord.  Any amendment  or modification
of an assignment  or sublease shall be deemed to be a new assignment  or
sublease and shall require the prior written consent of Landlord.
 
(f)        Landlord agrees that it shall not unreasonably withhold its consent
to a subletting or assignment  in accordance with the terms of this Paragraph
54. In determining reasonableness, there shall be taken into account the
character and reputation  of the proposed subtenant or assignee, the
specific  nature of the proposed  subtenant's  or assignee's  business and
whether same is in keeping with other tenancies in the Building;  the financial
standing of the proposed subtenant or assignee;


 
12

--------------------------------------------------------------------------------

 
 
and the impact of all of the foregoing upon the Building and the other tenants
of Landlord therein. Landlord shall not be deemed to have unreasonably withheld
its consent if it refuses to consent to a subletting or assignment to an
existing tenant in any building in a five (5) mile radius of the Building which
is owned by Landlord or its affiliate or to a proposed subtenant or assignee
with whom Landlord is negotiating, or has negotiated in the preceding six (6)
months, a lease or if, at the time of Tenant's request, Tenant is in default,
beyond applicable grace and notice periods, of any of the terms, covenants and
conditions of this lease to be performed by Tenant.  At least thirty (30) days
prior to any proposed subletting or assignment, Tenant shall submit to Landlord
a written notice of the proposed subletting or assignment, which notice shall
contain or be accompanied by the following information:  (i) the name and
address of the proposed subtenant or assignee; (ii) the nature and character of
the business of the proposed subtenant or assignee and its proposed use of the
premises to be demised; (iii)  the most recent two (2) years of balance sheets
and profit and loss statements of the proposed subtenant or assignee or other
financial information satisfactory to Landlord; and (iv) such shall be
accompanied by a copy of the proposed sublease or assignment of lease.
 
(g)       The listing of an assignee's or subtenant's  name on the door or
Building directory shall not be deemed Landlord's consent hereunder.
 
(h)       Notwithstanding anything contained in this Paragraph 54 to the
contrary, Tenant may assign this lease or sublet all or a portion of the Demised
Premises without Landlord's consent but upon prior written notice to Landlord
(each, a "Permitted Transferee") (i) to an Affiliate (as defined herein) of
Tenant; or (ii) in connection with transactions with an entity into or with
which Tenant is merged or consolidated or to a person or entity to which all or
substantially all of Tenant's assets, and/or stock, partnership or membership
interests are sold or otherwise transferred, provided that such merger,
consolidation, transfer or sale of assets, stock or interests is for a valid
business purpose and not principally for the purpose of transferring the
leasehold estate created hereby and/or avoiding the requirements of this
Paragraph 54, and provided further, that in any of such events described in
items (i) or (ii) above, the use of the Demised Premises shall remain unchanged.
The provisions of Paragraph 54(b) above shall not apply to assignments or
sublets to a Permitted Transferee. For the purposes of this lease: (x) the term
"Affiliate" shall mean any designated person or entity, any other person or
entity which controls, is controlled by, or is under common control with, such
designated person or entity, and a corporation or other entity which provides
financial, investment or insurance services and products to Tenant's members as
part of Tenant's regular business regardless of control; and (y) "Control" (and
with correlative meaning, "controlled by" and "under common control with") shall
mean ownership or voting control of 50% or more of the voting stock, partnership
interests or other beneficial ownership interests of the entity in question.
 
55.       Parking. The parking areas available for the use of the Tenant herein
and the other tenants of the Building of which the Demised Premises form a part
are to be used by  Tenant, its servants, employees, agents, business invitees
and patrons on a first come first served basis, subject to the rules and
regulations of Landlord.  However, Tenant shall be permitted to use under all of
the Tenant Leases (as hereinafter defined) three hundred twenty-five (325)
parking spaces, in the area as shown on the parking plan attached hereto as
Exhibit .  For purposes of this lease, the term "Tenant Leases" shall mean and
refer to: (i) this lease, (ii) that certain Lease Agreement dated March 13,
2012, between Landlord and Tenant for the lease of 10,217 rentable square feet
at the Building (the "I 0,217 SF Lease"), and (iii) that certain Master Lease
Agreement dated March 13, 2012, between Landlord and Tenant for the lease of
77,744 rentable square feet at the Building (the "Master Lease"). It is also
understood and agreed that Landlord shall have the right at any time to modifY
or alter the parking layout and traffic pattern in the parking areas and to
diminish the available parking areas so long as such modifications or
diminutions do not affect Tenant's right to use three hundred twenty-five (325)
parking spaces at the Real Property, without any liability to Tenant or any
diminution or abatement of rent or additional rent.
 
56.       Cleaning and Rubbish Removal.
 
(a)       All cleaning and janitorial work at the Demised Premises shall be done
by Tenant at the sole cost and expense of Tenant.  Tenant shall provide for its
own trash, rubbish and garbage removal at its own expense and all rubbish, trash
and garbage shall be kept at the Demised Premises subject to the rules and
regulations of the appropriate municipal authorities having jurisdiction
thereof, and shall at all times be kept in closed dumpsters to be provided by
Tenant at its sole cost


 
13

--------------------------------------------------------------------------------

 
 
and expense in locations determined by Landlord and reasonably acceptable to
Tenant.  The parties hereto acknowledge and agree that, with respect to the
existing trash compactor in the bay of the Building, Landlord may, at its
option, either (i) elect to share such existing trash compactor with Tenant (in
which event Landlord shall maintain and Tenant shall be required to pay Tenant's
Proportionate Share of the cost and expense of such existing trash compactor as
part of Landlord's Cost [as defined in Paragraph 47 above]), or (ii) elect to
forego use of and access to the existing trash compactor (in which event Tenant
shall have the sole right to use and access same and shall be required to pay
for all of the costs and expenses incurred in connection with such existing
trash compactor).    In the event  Landlord  elects to share the use of the
existing  trash compactor,  as provided above, Landlord's cleaning company shall
have access to such trash compactor during non­ business hours only, and such
company shall be bonded.
 
(b)       Tenant  shall  pay  directly  to  the  applicable  governmental  municipalities  or  to
Landlord, as the case may be, any waste generation fee(s) (including any service
charges imposed in connection therewith) which are charged by such governmental
municipalities in connection with Tenant's use of Tenant's designated dumpster
at the Building (collectively, the "Waste Generation Fees").  Within thirty (30)
days of Tenant's receipt of official receipts stamped paid by the applicable
governmental authorities, Tenant shall provide Landlord with copies of such
receipts or other proof satisfactory to Landlord evidencing such payment. If
Tenant fails to pay the Waste Generation Fees when due, Landlord may, but is not
obligated to, pay such Waste Generation Fees and all such Waste Generation Fees
paid by Landlord, plus any and all reasonable, out-of-pocket additional costs
and expenses incurred by Landlord in connection therewith, including reasonable
attorney's fees, shall be deemed  additional  rent and shall  be payable  by
Tenant  within  thirty (30)  days after demand. Tenant's payment of the Waste
Generation  Fees shall be in addition  to (and not in lieu of) any amounts which
Tenant may pay in connection with its removal of trash, rubbish and garbage from
its Demised Premises.
 
57.      Hazardous Materials.  Except as otherwise provided herein, Tenant shall
keep or cause the Demised Premises to be kept free of Hazardous Materials
(hereinafter defined). Without limiting the foregoing, Tenant shall not cause or
permit the Demised Premises to be used to generate, manufacture, refine,
transport, treat, store, handle, dispose, transfer, produce or process Hazardous
Materials in contravention to, or in amounts greater than permitted by,
applicable law, nor shall Tenant cause or permit, as a result of any intentional
or unintentional act or omission on the part of  Tenant or any person or entity
claiming through or under Tenant or any of their employees, contractors, agents,
visitors or licensees (collectively, "Related Parties"), a release of Hazardous
Materials onto the Demised Premises or onto any other property. Tenant shall
comply with andensure compliance by all Related Parties with all applicable
Federal, State and Local laws, ordinances, rules and regulations, whenever and
by whomever triggered (including, without limitation, any regular testing
regimes required by law; which testing, Landlord shall have the option to
perform at Tenant's sole cost and expense), and shall obtain and comply with,
and ensure that all Related Parties obtain and comply with, any and all
approvals, registrations or permits required thereunder. Tenant shall (i)
conduct and complete all investigations, studies, samplings, and testing, and
all remedial removal and other actions necessary to clean up and remove such
Hazardous Materials, on, from, or affecting the Demised Premises which were
introduced by Tenant or Related Parties (a) in accordance with all applicable
Federal, State and Local laws, ordinances, rules, regulations, policies, orders
and directives, and (b) to the reasonable satisfaction of Landlord, and (ii)
defend, indemnify, and hold harmless Landlord, its employees, agents, officers,
members, partners, principals and directors, from and against any claims,
demands, penalties, fines, liabilities, settlements, damages, costs, or expenses
of whatever kind or nature, known or unknown, contingent or otherwise, arising
out of, or in any way related to, (a) the presence, disposal, release, or
threatened release of such Hazardous Materials which are on, from, or affecting
the soil, water, vegetation, buildings, personal property, persons, animals, or
otherwise through or on account of Tenant or Related Parties; (b) any personal
injury (including wrongful death) or property damage (real or personal) arising
out of or related to such Hazardous Materials through or on account of Tenant or
Related Parties; (c) any lawsuit brought or threatened, settlement reached, or
government order relating to such Hazardous Materials through or on account of
Tenant or Related Parties; and/or (d) any violation of laws, orders,
regulations, requirements, or demands of government authorities, or any policies
or requirements of Landlord, which are based upon or in any way related to such
Hazardous Materials through or on account of Tenant or Related Parties,
including, without limitation, reasonable attorney and consultant fees,
investigation and laboratory fees, court costs, and litigation expenses.
 
 
14

--------------------------------------------------------------------------------

 
 
Tenant shall immediately notify Landlord in writing of any actual or threatened
release of any Hazardous Materials on, in or about the Demised Premises,
including notification to Landlord if Tenant receives any notice or requests for
inspection or information from any Federal, State or local official or agency
which pertains to Hazardous Materials. Copies of all reports, notices,
correspondence, and other documents received from or submitted to governmental
authorities, and of all technical data, test results, expert opinions and other
materials generated in connection with the contamination or other response or
remedial activities, shall be provided to all parties to this lease. In the
event this lease is terminated, or Tenant is dispossessed, Tenant shall deliver
the Demised Premises to Landlord free of any and all Hazardous Materials so that
the conditions of the Demised Premises shall conform with all applicable
Federal, State and Local laws, ordinances, rules or regulations affecting the
Demised Premises. In the event that Landlord has a good faith belief that there
has been a release of Hazardous Materials for which Tenant is responsible
hereunder, Landlord shall have the right to engage an environmental engineering
or consulting firm to conduct an inspection of the Real Property and Demised
Premises at Tenant's sole cost and expense. Tenant shall reimburse Landlord for
the reasonable cost of any such inspection as well as the actual, out-of-pocket
cost of any clean-up and testing performed pursuant thereto with respect to
Hazardous Materials for which Tenant is responsible hereunder. For purposes of
this paragraph, "Hazardous Materials" includes, without limitation, any
flammable explosives, radioactive materials, hazardous materials, hazardous
wastes, hazardous or toxic substances, or related materials defined in the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. Sections 1801 et seq.), the Resource
Conservation and Recovery Act, as amended (42 U.S.C. Sections 9601, et seq.),
and in the regulations adopted and publications promulgated pursuant thereto, or
any other Federal, State or Local environmental law, ordinance, rule, or
regulation. Tenant specifically acknowledges and agrees that it shall be and
remain responsible for any Hazardous Materials existing at the Demised Premises
as of the date hereof, as more particularly described in that certain Phase I
Environmental Site Assessment prepared by Parsons Brinckerhoff, Inc., dated
September 7, 2011, and in that certain Stormwater Drywell Investigation and
Sampling Report prepared by Cashin Technical Services, Inc., dated October 21,
2011. In no event shall Tenant be responsible or liable for Hazardous Materials
introduced to the Demised Premises by Landlord, Landlord's agents or contractors
or any other tenants or occupants of any part of the Real Property (other than
an assignee or subtenant ofTenant). Notwithstanding anything to the contrary
contained herein, Tenant may, in the normal and customary operation of its
business, maintain and use in the Demised Premises certain commercially
reasonable amounts of the chemicals and other substances set forth on Exhibit
"C" of this lease, as same may be updated from time to time by Tenant (with any
such updates being subject to Landlord's prior written approval, which approval
shall not be unreasonably withheld or delayed), provided that (i) such materials
and other substances are used and stored in compliance with all applicable laws,
and (ii) the indemnification obligations of Tenant set forth in this Paragraph
57 shall apply with full force and effect thereto. Tenant's obligations under
this Paragraph 57 shall survive the expiration or earlier termination of the
term of this lease.
 
58.       Default.
 
(a)       In addition to the rights and remedies set forth in Paragraphs 17 and
18 hereof, Landlord shall have the right to cancel this lease in the manner
therein provided in the event that (i) Tenant shall have failed to pay any
installment of Rent provided herein within five (5) business days after written
notice and demand for payment thereof or (ii) shall have defaulted in payment of
additional rent set forth herein for a period of five (5) business days after
written notice and demand for payment of same, or (iii) Tenant has not, within
three (3) days of notice from Landlord, commenced and diligently prosecuted the
cure of a default, the continuation of which, is a threat to the safety or
welfare of the Building occupants or public, or (iv) there is a default beyond
the expiration of applicable notice and cure periods, under the 10,217 SF Lease
and/or the Master Lease.
 
(b)       In any case in which the Rent or additional rent is not paid within
ten (10) days of the day when same is due, Tenant shall pay a late charge equal
to 5 cents ($0.05) for each dollar so due. Tenant further agrees that the late
charge imposed is fair and reasonable, complies with all laws, regulations and
statutes, and constitutes an agreement between Landlord and Tenant as to the
estimated compensation for costs and administrative expenses incurred by
Landlord due to the late payment of rent by Tenant. Tenant further agrees that
the late charge assessed pursuant to this lease is not interest, and the late
charge does not create a borrower/lender or borrower/creditor relationship
between Landlord and Tenant.  The demand and collection of the aforesaid late
charges shall in no way be deemed a waiver of any and all remedies that the
Landlord may have under the terms of this lease by summary proceedings or
otherwise in the event of a default in payment of rent or additional rent.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)        In the event that Landlord shall bring any proceeding against Tenant
for recovery of money damages, or for possession of the Demised Premises by
reason of nonpayment of Rent or additional rent, and Landlord shall incur costs
and expenses by reason thereof or by reason of such monetary default, such
charges, including reasonable legal fees, shall be due and payable from Tenant
as additional rent and shall become immediately due and payable upon the
incurrence of same. This provision shall expressly apply following the
expiration or early termination of this lease where the Tenant, subtenant or
assignee continues in possession of the Demised Premises.
 
(d)       [Intentionally Omitted].
 
(e)       At any time after this lease is terminated or the Term shall have
expired and come to an end or Landlord shall have re-entered upon the Demised
Premises, as the case may be, whether or
not  Landlord  shall  have  collected  any
monthly  deficiencies  pursuant  to  Paragraph  18 of the preprinted portion of
this lease, Landlord, at its sole discretion, shall be entitled to recover from
Tenant, and Tenant shall  pay to Landlord, on demand,  as and for
liquidated  and agreed final damages, a sum equal to the amount by which the
Rent and additional rent reserved in this lease for the period which otherwise
would have constituted the unexpired portion of the Term exceeds the then fair
and reasonable rental value of the Demised Premises for the same period, both
discounted to present worth at the rate of five (5%) per cent per annum.  If,
before presentation of proof of such liquidated damages to any court,
commission, or tribunal, the Demised Premises, or any part thereof, shall have
been relet by Landlord for the period which otherwise would have constituted the
unexpired portion of the Demised Term, or any part thereof, the amount of Rent
and additional rent reserved upon such reletting shall be deemed, prima facie,
to be the fair and reasonable rental value for the part or the whole of the
Demised Premises so relet during the term of the reletting.
 
(f)        Nothing contained  in this lease shall be construed  as limiting  or
precluding the recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default hereunder on the part of the
Tenant.
 
(g)       The specified remedies to which Landlord may resort hereunder are
cumulative and are not intended to be exclusive of any other remedies or means
of redress to which Landlord may lawfully be entitled, and Landlord may invoke
any remedy allowed at law or in equity as if specific remedies were not herein
provided for.
 
59.       Insurance.
 
(a)       Tenant shall obtain and keep in full force and effect during the Term,
at its own cost and expense, (i) Commercial General Liability Insurance, on an
occurrence basis, such insurance to afford protection in an amount of not less
than One Million ($1,000,000) Dollars coverage for bodily injury, death and
property damage arising out of any one occurrence and Two Million ($2,000,000)
Dollars in the aggregate (such limit to apply on a "per location basis"),
protecting Tenant as the insured and Landlord and its construction affiliate and
management company, as well as any other parties whose names have been provided
by Landlord to Tenant from time to time, as additional insureds (in a blanket
endorsement form reasonably satisfactory to Landlord in its reasonable
discretion) against any and all claims for personal injury, death or property
damage, such insurance to provide primary coverage without contribution from any
other insurance carried by or for the benefit of Landlord or any other party
named as an additional insured; Such insurance shall include coverage for a
blanket contractual liability and shall also include Products/Completed
Operations (ii) "All Risk" Property Insurance on Tenant's property including
improvements and betterments made by or on the behalf of Tenant, (and including,
without limitation, Business Interruption coverage providing for the payment of
all rent and additional rent payable under this lease for a period of twelve
(12) months including "Extra Expense" and Equipment Breakdown Insurance)
insuring Tenant's  property and equipment for full 100% replacement cost value
thereof; (iii) Workers Compensation Coverage and Employers Liability Coverage as
required by law; (iv) New York DBL Coverage, as required by law; (v) Business
Automobile Coverage in an amount of not less than One Million ($1,000,000)
Dollars combined single limit per accident for bodily injury or property damage


 
16

--------------------------------------------------------------------------------

 
 
(which policy form shall include coverage for "Any Auto" which includes autos
owned, hired and non-owned); (vi) Umbrella Liability Coverage with limits of
liability of not less than Five Million ($5,000,000) Dollars per occurrence and
in the aggregate per location; and (vii) any other insurance required by
law.  All deductibles shall be paid by Tenant and shall not exceed
$50,000.00.  None of Tenant's insurance policies may provide for a self-insured
retention. Landlord may require Tenant to increase the limits of the liability
coverage described in (i) above, from time to time (but in no event prior to the
sixth Lease Year), to that amount of insurance which in Landlord's reasonable
judgment is then being customarily required by landlords for similar space in
buildings in the municipality in which the Building is located.
 
(b)       All insurance required to be carried by Tenant pursuant to the terms
of this lease shall be written in form and substance reasonably satisfactory to
Landlord by a good and solvent insurance company of recognized standing,
admitted to do business in the State of New York, which shall be reasonably
satisfactory to Landlord and shall be rated in Best's  Insurance Guide or any
successor thereto as having a Best's  Rating of not less than "A" and a
"Financial Size Category" of not less than "X", or if such ratings are not then
in effect, the generally accepted equivalent thereof or such other financial
rating as Landlord may at any time consider reasonably appropriate.   Tenant
shall procure, maintain and place such insurance and pay all premiums and
charges therefor and upon failure to do so Landlord, after reasonable written
notice to Tenant, may, but shall not be obligated to, procure, maintain and
place such insurance or make such payments, and in such event the Tenant agrees
to pay the amount thereof, plus interest at the maximum rate permitted by law,
to Landlord on demand and said sum shall be in each instance collectible as
additional rent on the first day of the month following the date of payment by
Landlord.  Tenant shall cause to be included in all such insurance policies a
provision to the effect that no material change in coverage shall be made
thereto unless Landlord shall have received at least thirty (30) days prior
written notice thereof by certified mail, return receipt requested.  Appropriate
certificates (on the forms currently designated "Acord Form 28" for property
insurance and "Acord Form 25" for liability insurance, or their equivalent)
shall be deposited with Landlord on or prior to the commencement of the Term
hereof.  Within ten (10) days after Landlord's  written request, Tenant shall
provide Landlord with certified copies of its
applicable insurance policies;  provided,  however that  Tenant  may  redact  any  confidential
information contained therein prior to delivering such certified copies to
Landlord.  Any renewals, replacements  or endorsements  thereto shall also be
deposited with Landlord to the end that said insurance shall be in full force
and effect during the Term.
 
(c)       Tenant shall cause each insurance policy carried by it and insuring
its fixtures and contents,  or the ,betterments and improvements  made by
Tenant, against loss by fire and other hazards to be written in a manner so as
to provide that the insurer waives all right of recovery by way of subrogation
against Landlord in connection with any loss or damage covered by any such
policy or policies.  Landlord shall not be liable to the Tenant for any loss or
damage caused by fire or other hazards.
 
(d)       Landlord  will cause each insurance  policy carried  by Landlord  and
insuring the Building and Demised Premises against Joss by fire and other
hazards to be written in such a manner so as to provide that the insurer waives
all right of recovery by way of subrogation against Tenant in connection with
any loss or damage covered by such policy or policies. Tenant shall not be
liable to Landlord for any loss or damage caused by fire or other hazard.
 
(e)        If Tenant shall at any time fail to maintain insurance as, and to the
extent, required hereunder, Tenant hereby releases Landlord from all loss or
damage which could have been covered by such  insurance  if
Tenant  had  maintained  such  insurance,  including  the  deductible  and/or
uninsured portion thereof.  In no event, however, shall the foregoing clause
increase the liability Landlord may otherwise have under this lease for such
loss or damage.  If  Landlord shall at any time fail to maintain insurance as,
and to the extent, required hereunder, Landlord hereby releases Tenant
from  all  loss or  damage  which  could  have  been  covered  by
such  insurance  if  Landlord  had maintained such insurance, including the
deductible and/or uninsured port thereof.   In no event, however, shall the
foregoing clause increase the liability Tenant may otherwise have under this
lease for such loss or damage.
 
(f)         [Intentionally Omitted].
 
 
17

--------------------------------------------------------------------------------

 
 
(g)        Throughout the term of this lease, Landlord shall maintain (i)
commercial general liability insurance coverage on an occurrence basis,
including contractual liability, insuring against Landlord's  liability arising
out of bodily injury, death or property damage with respect to the Real
Property,    the  Building  and  any common  areas  in an
amount  of  not  less  than  One  Million $1,000,000.00) Dollars and Two Million
($2,000,000.00) Dollars in the aggregate, and (ii) "all risk" property insurance
coverage on the Real Property, the Building and Landlord's equipment for the
full 100% replacement cost value thereof.  Tenant shall reimburse Landlord, as
additional rent (the "Insurance Cost"), for Tenant's Proportionate Share of all
premiums for insurance carried by Landlord on or with respect to the Building
and the Real Property (including, without limitation, Landlord's All-risk
property insurance upon the Building and Real Property, as well as
environmental, Commercial General Liability and Umbrella/Excess Liability);
provided, however that the Insurance Cost shall in no event include costs for
Landlord's Auto Liability and workman's compensation insurance.
 
60.      Broker.  Landlord and Tenant each represents to the other that this
lease was not brought about by any broker and that all negotiations with respect
to this lease were conducted exclusively between Landlord and Tenant.  Each
party (the "Indemnifying Party") agrees that if any claim is made for
commissions by any broker claiming to have worked on behalf of the Indemnifying
Party with respect to this lease, the Indemnifying Party will indemnify, defend
and hold the other party free and harmless from any and all liabilities and
expenses in connection therewith, including the other party's reasonable
attorney's fees.  Notwithstanding anything to the contrary contained in this
Paragraph 60, the parties each acknowledge their dealings with CB Richard Ellis,
Inc. ("CBRE") in connection with the sale-leaseback transaction of which this
lease is a part, and Tenant represents that any and all commissions due CBRE in
connection with the sale-leaseback are being paid by Tenant.
 
61.      Conditions of Landlord's Liability.  Landlord and Landlord's agents and
employees shall not be liable for, and Tenant waives all claims for, loss or
damage to Tenant's  business or damage to person or property sustained by Tenant
resulting from any accident or occurrence (unless caused by or resulting from
the negligence or willful misconduct of Landlord, its agents, servants or
employees other than accidents or occurrences against which Tenant is insured
and except to the extent Tenant is contributorily negligent) in or upon the
Demised Premises or the Building, including, but not limited to, claims for
damage resulting from: (i) any equipment or appurtenances becoming out of
repair; (ii) injury done or occasioned by wind; (iii) any defect in or failure
of plumbing, heating or air conditioning equipment, electric wiring or
installation thereof, gas, water, or steam pipes, stairs, porches, railings or
walks; (iv) broken glass; (v) the backing up of any sewer pipe or downspout;
(vi) the bursting, leaking or running of any tank, tub, washstand, water closet,
waste pipe, drain or other pipe or tank in, upon or about the Building or the
Demised Premises; (vii) the escape of steam or hot water; (viii) water, snow or
ice being upon or coming through the roof, skylight, trapdoor, stairs, doorways,
show windows, walks or any other place upon or near the Building or the Demised
Premises or otherwise; (ix) the falling of any fixture, plaster, tile or stucco;
and (x) any act, omission or negligence of other tenants, licensees or of any
other persons or occupants of the Building or of adjoining or contiguous
buildings or of owners of adjacent or contiguous  property.  Whenever Tenant
shall claim under this lease that Landlord has unreasonably withheld or delayed
its consent to some request of Tenant for which Landlord is specifically
obligated to be reasonable under this lease, Tenant shall have no claim for
damages by reason of such alleged withholding or delay, and Tenant's sole remedy
thereof shall be a right to obtain specific performance or injunction but in no
event with recovery of damages.
 
62.      Cafeteria.  The parties acknowledge that a food service is or shall be
provided in the lower level of the Building.   The parties further acknowledge
that, although the existing food service facility in the Building will be in
place at the Commencement Date, shortly thereafter Landlord will be
relocating  the  food service  facility to the lower level of the Building (the
"Food  Service Relocation").  Landlord estimates that the Food Service
Relocation will take approximately six (6) weeks (which time period may be
further extended as a result of delays in Landlord obtaining all
required  governmental  and/or  municipal  inspections,  approvals,  authorizations  or  consents,
including, without limitation, any required inspections by and authorizations
from the Department of Health, although Landlord agrees to use reasonable
diligent in obtaining same), during which period there will be no food service
facility in the Building.  Notwithstanding the foregoing, Landlord agrees that
during the Food Service Relocation, it will arrange for limited food service to
be available at the Building  (i.e., prepared foods,  such as sandwiches and
beverages sold by food  service personnel, not served from a vending
machine).  Once the Food Service Relocation is completed, Landlord agrees that
the service provided in the food service facility shall be similar in quality to
that which is offered in similar Class "A" office buildings. For so much of the
Term as such food service is provided in the Building, Tenant shall be permitted
to invite its principals and employees to use same for the purchase and
consumption of food and beverages offered for sale. Tenant shall pay or
reimburse Landlord, on a monthly basis, for Tenant's Proportionate Share of any
subsidy provided by Landlord to the food service operator, but in no event shall
Tenant's  Proportionate Share of the subsidy exceed $15,000.00 per annum. Tenant
shall also have the right to use the food service area from time to time and at
any time after 3:00p.m  on weekdays for the hosting of business events or
functions so long as (a) Tenant provides
 
 
18

--------------------------------------------------------------------------------

 
 
Landlord with reasonable prior notice of the date, time and nature of such
events or functions, (b) Tenant reimburses Landlord, on demand, for any
additional cost or expense actually incurred by Landlord in connection with such
events or functions (e.g., security services, cleaning services, etc.), and (c)
Tenant enters into such agreements for such use of the food service area as
Landlord and the food service provider may reasonably request. The use of the
food service shall be subject to the reasonable rules and regulations of
Landlord and/or the operator of the food service now or hereafter
imposed.  Notwithstanding anything to the contrary contained in this Paragraph,
if the food service opens for business and subsequently closes, either
temporarily or permanently, there shall be no abatement or diminution of Rent
and Tenant shall in no event be relieved from any of its obligations under this
lease, except that Tenant shall not be required to pay Tenant's  Proportionate
Share of the food service subsidy for the period in which the food service is
not operational. Further, in the event there is no food service in the Building
for thirty (30) or more consecutive days, Landlord shall provide Tenant with a
revocable license to use the food service area so that Tenant can provide its
own licensed and reputable food service operator for the purpose of providing
food service in the lower level of the Building.
 
63.      Fitness Facility. The parties acknowledge that a fitness facility is or
shall be provided in the lower level of the Building, containing approximately
3,000 rentable square feet, in or about the location shown on Exhibit "D"
annexed hereto and made a part hereof. For so much of the Term as such fitness
facility is provided in the Building, Tenant's principals and employees may use
same at a cost of $100 per year per member (which amount is subject to
reasonable increases from time to time during the Term).  Landlord agrees to
maintain the fitness facility in good condition and Landlord shall be
responsible, at its sole cost and expense, for the maintenance, repair and
replacement of the fitness facility and equipment located therein. The use of
the fitness facility shall be subject to the reasonable rules and regulations of
Landlord now or hereafter imposed.  Notwithstanding anything contained herein to
the contrary, if the fitness facility closes, either temporarily or permanently,
there shall be no abatement or diminution of Rent and Tenant shall in no event
be relieved from any of its obligations under this lease.
 
64.       Miscellaneous.
 
(a)       This lease shall not be recorded.  No memorandum of this lease shall
be recorded without the express written consent of Landlord.
 
(b)       The invalidity or unenforceability of any provision of this lease
shall in no way affect the validity or enforceability of any of the other
provisions contained in this lease. Landlord and Tenant understand, agree and
acknowledge that this lease has been freely negotiated by both parties and that,
in the event of any controversy, dispute, or contest over the meaning,
interpretation, validity, or enforceability of this lease or any of its terms
and conditions, there shall be no inference, presumption or conclusion drawn
whatsoever against either party by virtue of that party having drafted this
lease or any portion hereof.
 
(c)       There are no oral agreements between the parties hereto affecting this
lease and this lease supersedes and cancels any and all previous
representations, negotiations, arrangements and understandings, if any, between
the parties hereto with respect to the subject matter hereof, and shall not be
used to interpret or construe this lease.
 
(d)       Wherever in this lease there is any conflict between the provisions of
any of the preprinted portions of the lease and the non-preprinted portions of
the lease (e.g. typewritten or handwritten changes to the pre-printed form and
the provisions of this rider), the non-preprinted provisions shall be deemed to
supersede the preprinted provisions.


 
19

--------------------------------------------------------------------------------

 
 
(e)       Any references in the printed portions of this lease to the City of 
New York and the Administrative Code of the City of  New York are deemed
deleted, and where applicable the town in which the Demised Premises is located
and other local governmental authorities and their ordinances shall be
substituted in lieu thereof.
 
(f)        This lease may not be changed, modified or discharged, in whole or in
part, orally, and no executory agreement shall be effective to change, modify or
discharge, in whole or in part, this  lease or any obligations  under this
lease, unless  such  agreement  is set forth  in a written instrument executed
by the party against whom enforcement of the change, modification or discharge
is sought.
 
(g)       The mailing or delivery of a lease by the Landlord to a possible
Tenant, its agent or attorney, shall not be deemed an offer nor shall any
obligation or liability be created on the part of Landlord until such time as a
lease, duly executed by the Landlord, is delivered to such possible Tenant, its
agent or attorney.
 
(h)       Tenant shall give notice to Landlord, promptly after Tenant learns
thereof, of(i)  any accident in or about the Demised Premises, (ii) all fires
and other casualties within the Demised Premises, (iii) all damages to or
defects in the Demised Premises, including the fixtures, equipment and
appurtenances thereof for the repair of which Landlord might be responsible, and
(iv) all damage to or defects in any parts or appurtenances of the Building's
sanitary, electrical, heating, ventilating, air conditioning, elevator and other
systems located in or passing through the Demised Premises or any part thereof.
 
(i)        In the event Standard Microsystems Corporation is no longer the
"Tenant" under this lease, Landlord  hereby reserves  the right, in its sole
discretion,  to require  that such successor "Tenant" deposit a security deposit
(in an amount to be determined by Landlord, in its reasonable discretion) and,
in such event, Paragraph 32 of the preprinted portion of this lease shall be
re-inserted into the Lease.  Additionally,  in the event that Landlord holds
such security deposit in an interest bearing account, Landlord may retain a
portion of the interest earned thereon equal to one (1%) per annum of such
deposit as an administrative fee.
 
(j)        In the event Landlord is not an individual, Landlord represents that
the officer or officers, partner or partners, member or members or manager or
managers executing this lease have the requisite authority to do so.  In the
event that Tenant is not an individual, Tenant represents that the officer or
officers, partner or partners, member or members or manager or managers
executing this lease have the requisite authority to do so.
 
(k)       Tenant hereby acknowledges that Landlord makes no representations as
to the compatibility of the Building systems with Tenant's equipment.
 
(l)       Tenant shall indemnify, hold harmless and defend Landlord, its
affiliates, managing agents,
construction company, subsidiaries, directors, officers, employees  and agents
from and against any and all liabilities, claims, demands, damages, costs,
expenses (including reasonable attorneys' fees) suits, judgments whether actual
or alleged, including such for bodily injury or wrongful death to any person
(including tenant employees and invitees) and property damage to any property,
arising out of or in connection with the operations or business of the Tenant at
the demised premises or real property (including, without limitation, the
installation,  existence, maintenance, repair, replacement and removal of the
Equipment); the acts or omissions of the Tenant, its sub­ tenants,  its
employees,  invitees, contractors  or agents; or any breach of this lease or
improper conduct. Upon notification by the Landlord of an indemnifiable event,
Tenant at its own expense shall arrange for Landlord's defense (at Landlord's
option) and confirm indemnification. Tenant will still be responsible  to
fulfill  its obligations  under this Article  in the event Tenant or Tenant's
insurance company does not accept a tender of claim by the Landlord. These
indemnification provisions are to continue after lease expiration  and are not
limited by the amount of available insurance in place.  Tenant agrees not to
settle any claims pursuant to this indemnity without Landlord's  prior written
consent, such consent not to be unreasonably withheld, conditioned or delayed.
 
 
20

--------------------------------------------------------------------------------

 


(m)       Landlord shall indemnify and save harmless Tenant, its affiliates,
managing agents, directors, officers, employees and agents from and against all
liability, claims, demands, damages, costs, expenses (including reasonable legal
fees),  suits and judgments arising from any injury or death to persons or any
damage to the property of third parties sustained in the common areas of the
Building or which arise out of construction or work performed by Landlord or its
construction affiliate in an about the Building and/or Demised Premises and will
further indemnify and save harmless Tenant against and from all costs, expenses,
and liabilities incurred in connection with any such claim or loss or action or
proceeding brought thereon (including reasonable attorney fees and costs); and
in case any action or proceeding be brought against Tenant by reason of any such
claim or loss, Landlord, upon notice from Tenant, agrees that Landlord, at
Landlord's expense, will resist or defend such action or proceeding and will
employ counsel therefor reasonably satisfactory to Tenant. Landlord will still
be responsible to fulfill its obligations under this Article in the event
Landlord or Landlord's insurance company does not accept a tender of claim by
Tenant. These indemnification provisions are to continue after lease expiration
and are not limited by the amount of available insurance in place.  Landlord
agrees not to settle any claims pursuant to this indemnity without
Tenant's  prior written consent, such consent  not to be unreasonably withheld,
conditioned  or delayed.
 
(n)       Except with respect to damages set forth in Paragraph 52(ii) and (iii)
hereof, neither party shall be liable to the other for any lost profits,
incidental, special, exemplary, punitive, indirect or other consequential
damages.


(o)       With respect to any dispute between Landlord and Tenant involving this
lease which is resolved through legal proceedings, the non-prevailing party, if
evident, shall bear all reasonable fees, costs and expenses of the subject legal
proceeding, including, without limitation, the reasonable attorney's fees and
costs of the  prevailing party.
 
(p)       Landlord hereby agrees to use commercially reasonable efforts to
provide Tenant with approximately 1,000 rentable square feet of space in the
Building for Tenant's computer room upon the expiration of the Master Lease.
 
65.       Signage.  Except as set forth in this Paragraph 65, Tenant shall not
place any signs on the Demised Premises, Building or Real Property. The signage
currently located over the main entrance of the Building as of the date hereof
shall be relocated to a mutually agreed upon prominent location on or about the
Demised Premises.  In addition, with respect to the monument sign currently
located at the Real Property, Tenant shall have the right, pursuant to the terms
of all Tenant Leases, to use one-half of the monument sign, with the remaining
one-half of such monument signage to be used by Landlord and other tenants at
the Building.
 
66.       Subordination.  So long as Tenant continues to lease and occupy at
least twenty-five (25%) percent of the Building (taking into consideration
premises leased pursuant to the Tenant Leases, collectively), Landlord shall
obtain for the benefit of Tenant a Subordination, Attornment and Non­
Disturbance Agreement (an "SNDA")   from Landlord's  future mortgagees on such
mortgagee's standard form.  Tenant shall be responsible for paying (or
reimbursing Landlord, as additional rent) for any fees or costs imposed by a
mortgagee or its counsel in connection with the issuance and/or negotiation of
any SNDA.  Notwithstanding the foregoing, an SNDA shall not be required from the
mortgagee existing as of the date of this lease.
 
67.       Tenant's  Exclusive.  So long as Tenant continues to lease and occupy
at least fifty (50%) percent of the Building (taking into consideration premises
leased pursuant to the Tenant Leases, collectively), Landlord covenants and
agrees not to lease any space in the Building to a Competitor (as hereinafter
defined) for a purpose in competition with Tenant's  primary business (i.e., the
manufacturing, testing, storing or sale of semi-conductors). The term
"Competitors" shall mean and refer to the following entities:  Alcor Micro
Corp., ASIX Electronics Corp., Avnera Corporation, Broadcom Corporation, Cypress
Semiconductor, Davicom Semiconductor Inc., Display Link, eNe, Genesys Logic,
GMT, Inc., Integrated Technology Express, Inc., Marvell Technology Group Ltd.,
Micrel Semiconductor, Inc., Nuvoton (formerly Winbond Electronics Corporation),
Realtek Semiconductor Corp., Renesas Technology, ST-Ericsson, Syncomm and Texas
Instruments. Notwithstanding anything to the contrary contained in this
Paragraph, nothing herein shall prevent Landlord from leasing any space in the
building to any affiliate or subsidiary of a Competitor who intends on using
such space solely for non-competitive purposes.


 
21

--------------------------------------------------------------------------------

 
 
68.       Notices.   Supplementing  Paragraph 28 of the pre-printed portion of
this lease, all notices delivered to Tenant should be sent to the attention of
Walter Siegel, Esq., with copies of all such notices delivered to Standard
Microsystems Corporation, 80 Arkay Drive, Hauppauge, New York 11788, Attention:
Peter Byrnes and to Moritt Hock & Hamroff, LLP, 400 Garden City Plaza, Garden
City, New York 11530, Attention: Gary C. Hisiger, Esq.
 
69.       Destruction, Fire and Other Casualty.  Supplementing the terms and
conditions of Paragraph 9 of the pre-printed portion of this lease:
 
(a)        If the Demised Premises shall be totally damaged or rendered wholly
unusable or wholly inaccessible by fire or other casualty and Landlord has not
terminated this lease pursuant to Paragraph 9(d) hereof and the estimated date
of completion of such restoration work, as reasonably determined by
Landlord's  architect, is more than twelve (12) months following the date of
such damage or destruction,  then Tenant shall have the right to terminate this
lease by written notice delivered to Landlord within ten (10) days following
receipt of such written determination by Landlord's  architect.  Furthermore, if
the Demised Premises shall be totally damaged or rendered wholly unusable or
wholly inaccessible by fire or other casualty and Landlord has not terminated
this lease pursuant to Paragraph 9(d) hereof and Landlord has not completed the
making of the  required repairs and restored and rebuilt the Demised Premises
and/or access thereto within twelve (12) months from the date of such damage or
destruction (and such additional time not to exceed sixty (60) days after such
date as shall equal the aggregate period Landlord may have been delayed in doing
so by unavoidable delays or adjustment of insurance), then Tenant may serve
notice on Landlord of its intention to terminate this lease, and, if, within
thirty (30) days thereafter, Landlord shall not have completed the making of the
required repairs and restored and rebuilt the Demised Premises and/or access
thereto, this lease shall terminate on the expiration of such thirty (30) day
period as if such termination date were the Expiration Date, and the Rent and
additional rent shall be apportioned as of such date and any prepaid portion of
Rent and additional rent for any period after such date shall be refunded by
Landlord to Tenant.
 
(b)       In  the  event  the  Demised  Premises  are  rendered  wholly  unusable  or  wholly
inaccessible and neither Landlord nor Tenant have exercised their options to
terminate this lease (as set forth herein), then, at the request of Tenant,
Landlord shall use commercially reasonable efforts to locate and provide Tenant
with substitute, habitable office space reasonably suitable for Tenant's
business elsewhere in the Building or in another building owned by Landlord or
its affiliates; such space to be of approximately the same size as the Demised
Premises (the "Substitute Space").  If Tenant agrees to accept the Substitute
Space, then Rent shall abate with respect to the Demised Premises from the date
of such damage or destruction, Tenant shall accept the Substitute Space in its
then "as is" condition; it being acknowledged  by the parties that the occupancy
of the Substitute Space by Tenant is intended to be temporary, lasting only as
long as is necessary for Landlord to substantially complete restoration of the
Demised Premises, and Tenant shall pay to Landlord the fair market rental value
of the Substitute Space, on a monthly basis, in advance, throughout its
occupancy thereof.  It is further agreed that, in the event Tenant accepts the
Substitute Space, Tenant shall be deemed to have waived the termination right
set forth in Paragraph 69(a) above.  Upon substantial completion of the
restoration of the Demised Premises, Tenant shall surrender the Substitute Space
to Landlord and re-occupy the Demised Premises.
 
70.       Storage Area.  The parties acknowledge that a storage area shall be
provided in the lower level of the Building, containing approximately 3,000
rentable square feet of space (the "Storage Space") in a location to be
determined by Landlord.  For so long as Tenant is utilizing the Storage Space,
Tenant shall pay to Landlord, as additional rent in advance and in equal monthly
installments, the amounts set forth below. Tenant shall be entitled to use the
Storage Space and shall have access to same twenty-four (24) hours per day,
seven (7) days per week. The parties acknowledge and agree that the Storage
Space is and is intended to be the same "Storage Space" described in the 10,217
SF Lease and in no event shall Tenant be entitled, under the Tenant Leases, to
more than 3,000 rentable square feet of storage space at the Building. The rent
payable with respect to the Storage Space shall be as follows (on a gross
basis):
                                              
 
22

--------------------------------------------------------------------------------

 
 

Lease Year     Per Annum     Monthly Installments   1     $ 30,000.00     $
2,500.00   2     $ 30,900.00     $ 2,575.00   3     $ 31,827.00     $ 2,652.25  
4     $ 32,781.84     $ 2,731.82   5     $ 33,765.36     $ 2,813.78   6     $
34,778.28     $ 2,898.19   7     $ 35,821.68     $ 2,985.14   8     $ 36,896.28
    $ 3,074.69   9     $ 38,003.16     $ 3,166.93   10     $ 39,143.28     $
3,261.94   11     $ 40,317.60     $ 3,359.80   12     $ 41,527.08     $ 3,460.59
  13     $ 42,772.92     $ 3,564.41   14     $ 44,056.08     $ 3,671.34   15    
$ 45,377.76     $ 3,781.49  

 
71.       IT Room. (a) Landlord and Tenant hereby agree that, in addition to
Tenant's leasing of the Demised Premises, Landlord hereby leases to Tenant and
Tenant hereby hires from Landlord the 1,420 rentable square feet of space in the
Building as depicted on Exhibit A-2 annexed hereto (the "IT Premises"). The
parties stipulate and agree that Tenant's Proportionate Share with respect to
the IT Premises shall be .70%.
 
 (b)   During the term of this lease, Tenant shall pay Rent for the IT Premises
as follows:
 
During the first Lease Year, the Rent shall  be $17,750.04,  payable in
equal  monthly installments of $1,479.1 7.
 
During the second Lease Year, the Rent shall be $18,282.48,  payable in equal
monthly installments of $1,523.54.
 
During the third Lease Year, the Rent shall be $18,831.00,  payable in equal
monthly installments of $1,569.25.
 
During the fourth Lease Year, the Rent shall be $19,395.96,  payable in equal
monthly installments of $1,616.33.
 
During the fifth Lease Year, the Rent shall  be $19,978.08,  payable in
equal  monthly installments of $1,664.82.
 
During the sixth Lease Year, the Rent shall be $20,577.12,  payable in equal
monthly installments of $1,714.76.
 
During the seventh Lease Year, the Rent shall be $21,194.40,  payable in equal
monthly installments of $1 ,766.20.
 
During the eighth Lease Year, the Rent shall be $21,830.28,  payable in equal
monthly installments of $1,819.19.
 
During the ninth Lease Year, the Rent shall be $22,485.12,  payable in equal
monthly installments of $1,873.76.
 
During the tenth Lease Year, the Rent shall be $23,159.76,  payable in equal
monthly installments of $1,929.98.
 
During the eleventh Lease Year, the Rent shall be $23,854.56, payable in equal
monthly installments of $1,987.88.
 
During the twelfth Lease Year, the Rent shall be $24,570.12, payable in equal
monthly installments of $2,047.51.
 
During the thirteenth Lease Year, the Rent shall be $25,307.28, payable in equal
monthly installments of $2,108.94.


 
23

--------------------------------------------------------------------------------

 
 
During the fourteenth Lease Year, the Rent shall be $26,066.52,  payable in
equal monthly installments of $2,172.21.
 
During the fifteenth Lease Year, the Rent shall be $26,848.44,  payable in equal
monthly installments of $2,237.37.
 
Tenant shall also pay all additional rent otherwise due and specifically
provided for under this Lease with respect to the IT Premises including, without
limitation, Landlord's  Cost for common area maintenance  in accordance  with
the provisions of Paragraph  47 hereof and Tenant's  Tax Payment in accordance
with the provisions of Paragraph 49 hereof.
 
(c)       Tenant shall, at its sole cost and expense, connect the IT Premises to
the meters installed or to be installed for the Demised Premises.  Tenant shall
furnish and pay for, at its sole cost and expense, all utilities supplied to the
IT Premises by any utility company, whether public or private, including but not
limited to, gas, electricity, fuel oil and telephone. In the event Tenant fails
to do so, Tenant shall reimburse Landlord for the utility charges actually
incurred by Landlord in providing such service.  Such sums shall be paid by
Tenant, as additional rent, within thirty (30) days of Landlord's demand
therefor.
 
(d)       All cleaning and janitorial work at the IT Premises shall be done by
Tenant, at the sole cost and expense of Tenant.


(e)        Tenant hereby accepts the IT Premises in its current "as is"
condition and hereby agrees that Landlord shall have no obligation to perform
any work or incur any expense in connection with Tenant's use and occupancy of
the  IT Premises.  Tenant shall perform, at Tenants sole cost and expense,  all
work required to demise the IT Premises from the remainder of the Building  (the
"IT  Premises  Work").    It  is further  agreed  that the IT Premises  Work
shall  be performed in the same manner as the Initial Interior Work is to be
performed under Paragraph 53(b), (d) and (f) hereof.
 
(f)        Except as specifically modified by the provisions of this Article 71,
all of the terms of this lease shall also apply to the IT
Premises.   Accordingly, in all such cases, the term "Demised Premises" shall
also include the IT Premises.
 
72.       Reserved Parking Allocation.   Supplementing  Paragraph 55 hereof,
Landlord and Tenant agree that, at any time during term of this Lease (until the
Allocation (as defined below) is completed subject to the Reallocation (as
defined below), either party may request the other to allocate between Landlord
and Tenant up to 200 parking spaces (the "Allocation")  in the parking area,
which is otherwise first come, first served, to be on a "reserved" basis. Any
reserved spaces shall be from those spaces shown on the parking plan annexed
hereto as Exhibit G (which has 245 spaces available to be reserved and of which
200 can be so reserved). If an Allocation is desired, the requesting party shall
send the other a notice identifYing spaces to be designated as reserved (which
may be on multiple occasions during the term of the Lease), up to the aggregate
of 200 spaces. Within ten (10) days of the requesting party's notice, if Tenant
is the party requesting and designating spaces, Landlord reserves to itself the
right to select up to 40% of the spaces initially designated by Tenant to
thereafter  be "Landlord  (or future tenant) reserved" and if Landlord is the
party requesting and designating spaces, Tenant reserves to itself the right to
select up to 60% of the spaces initially designated by Landlord to thereafter be
"Tenant reserved"; provided if the Landlord Allocation (80 spaces) or Tenant
Allocation (120 spaces) is completed but the other party's is not yet completed,
the party who has not yet obtained its full Allocation may thereafter designate
spaces on notice to the other party but without a right to select any portion of
such spaces. In addition, once the Allocation is complete, a party may
thereafter select different spaces (the "Reallocation") to be the reserved
spaces but they may not, in connection with a Reallocation, require the other
party to give up any of their previously selected spaces in connection with such
Reallocation. Landlord and Tenant further agree that the allocation between
Landlord and Tenant shall ultimately be for up to 80 spaces for use by Landlord
or its future tenants and up to 120 spaces for use by Tenant. Landlord shall be
responsible for marking the spaces as "reserved" for the appropriate party and
for enforcing the rights of parties to the spaces so designated as "reserved".


 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have respectively signed this lease as
of the day and year first above written.
 

 Landlord: REP 80 ARKAY DRIVE, LLC          
 
By:
        Name        Title   

 

 Tenant: STANDARD MICROSYSTEMS CORPORATION     graphic [signature.jpg]  

                             
 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have respectively signed this lease as
of the day and year first above written.
 

 Landlord: REP 80 ARKAY DRIVE, LLC     graphic [signature1.jpg]  

 

 Tenant: STANDARD MICROSYSTEMS CORPORATION            
By:
        Name        Title   

 
 
26

--------------------------------------------------------------------------------

 
 
EXHIBIT A

RENTAL PLAN DATED AS OF  ______________________  ________ , 2011
 
 
 
27

--------------------------------------------------------------------------------

 
 
Graphic [image014.jpg]
 
 
28

--------------------------------------------------------------------------------

 
 
Graphic [image015.jpg]
 
 
29

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1
 
Graphic [image016.jpg]
 
 
30

--------------------------------------------------------------------------------

 
 
EXHIBIT A-2
RENTAL PLAN OF IT PREMISES
 
Graphic [image017.jpg]
 
 
31

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FIXTURES EXISTING AT THE DEMISED PREMISES NOT REQUIRING REMOVAL/RESTORATION  AT
THE EXPIRATION OF THE TERM


Fixtures Existing at the Demised Premises that Remain property of SMSC- 80 Arkay
Dr.
 
In addition to the items listed below that are the property of SMSC, fixtures
that are currently installed at 80 Arkay Dr. or will be in the future that will
remain the property of SMSC at the termination of the lease are-Electrical
Conditioning  Equipment utilized in our Test Operations to supply conditioned
power to our test devices. Reels to support compressed  air and electrical feeds
for Test Operations.


Property of SMSC -
 
Kitchen Appliances- Appliances  used in Break Rms., Kitchens, Coffee Stations.
Refrigerators, microwave ovens, coffee makers. This does not include specialty
equipment purchased specifically for the operation of the Cafeteria.
 
Security Systems - Security access and surveillance systems consisting of
electronic card readers, control panels, local server, card printer, CCTV
cameras, recording equipment, cabinets, PCs, etc.
 
Fire Extinguishers- All portable fire extinguishers.
 
Supplementary Air Conditioning Systems - Split type air conditioning units
utilized to supplement main building units.
 
Telephone System  - Telephone system consists of servers, switches, modular
components, racks and cabinets, PCs, monitors, telephone instruments and
cellular amplification systems.
 
Communications Cabling System-Copper and fiber optic cables, patch panels,
racks, jacks, data switches, etc.
 
IT Equipment- Electronic data computing and switching equipment including
wireless network broadcast equipment.
 
Audio Visual Equipment- Screens, projectors, speakers, microphones, consoles,
modular components, cabinets, PCs, monitors that make up our audio visual
presentation and conferencing systems.
 
Furniture and Furnishings- Free standing furniture including desks, tables,
chairs, cabinets, lockers. Modular furniture systems consisting of partition
panels, work surfaces, shelves, cabinets, drawer modules, lighting and
electrical components.
 
Storage Shelving and Rack Systems- Metal shelving and rack systems used for
storage of equipment, materials, files, etc.


 
32

--------------------------------------------------------------------------------

 


EXHIBIT C
 
HAZARDOUS MATERIALS USED IN CONNECTION WITH TENANT'S  BUSINESS
 
Table 3.1.1 - 80 ARKAY DRIVE
 
 HAZARDOUS MATERIALS
USED BY QA FOR RELIABILTIY TEST AND FAlLURE ANALYSIS
 
MATERIAL
DOT Shipping
Class
AKA
MAXIMUM
QUANTITY
 
Acetone
3.2
ACETONE
8 Gals
 
Isopropyl Alcohol
3.2
IPA
8 gals
 
Fuming Nitric Acid
5.1
HN03
8 pts
 
Sulfuric Acid
8.1
H2S04
4 gals
 
Fuming Sulfuric Acid
8.1
Oleum
2 pts
 
Acetic acid
8.1
Acetic
8 gals
 
Liquid Nitrogen
2.2
LN2
2200 liters
 
Alpha Metals Flux
3.2
AM-100
8 gallons
 
Buehler "Varidur"
0.2
 
2pints
 
Lead Free Solder
0.2
Pb free
50 tbs
 
Varidur Kit
0.2
Plastic Powder
   
Ultramount Liquid
3.3
Acrylic Activator
   
Hydrochloric Acid
8.1
HCl
1 pt
 
Hydrofluoric Acid
8.1
HF
1 pt
 
TetrabutylAmrn onium Hydroxide
8.2
 
4 gals
 

 
 USED BY PRODUCTION TEST TO MAINTAIN SOCKETS
(Gold replating-  Brush Application)
 
MATERIAL
DOT Shipping
Class
AKA
MAXIMUM
QUANTITY
  TECHNIC INCTAS #1
8.2
 
1gal
 
TECHNIC Inc "TSC-15101"
8.3
 
20 lbs
 
Technic Inc "Gelling Agent"
0.2  
1 qt
 
Acid Nickel Brush Plating
6.1  
2 gals
 
Technic Strip
6.1  
2 gal
 
Technic "Orobrush 999 No Gel"
6.1  
2qt
 
Isopropyl Alcohol
3.2  
2 pints
 
Speedball Cleaner
   
4 gals
 

 
 
33

--------------------------------------------------------------------------------

 
 
Page 1
 
Tier 2 Online Submission Report
Reporting period : From January 1, 2010 to December 31, 2010
 

--------------------------------------------------------------------------------

 
Facility Name
SMSC
Facility ID
1633388
Department Name
Corp Facilities
Facility Email
 
Physical Address
80 Arkay Drive . Hauppauge. Suffolk county . NY - 11788 . USA
Latitude / Longitude
40.813094 /-73.252969
Mall Address
80 Arkay Drive . Hauppauge . NY - 11788
Method of Determination
A1 - Address Matching (House Number)
NAICS
541710-
Location Description
CE - Center of Facility
Dun 8. Bradstreet
054988506 - Semiconductor Manufacturer
   

 

--------------------------------------------------------------------------------

 
Contact Information
Name
Phone
Email
Mail address
Emergency Contact
Ed Montvidas
631-4344654 (24-hour)
ed. montvidas® smsc.com
80 Arkay Drive. Hauppauge. COUNTY. NY - 11788. USA
Owner / Operator
Den Sundin
6314344649 (Work)
don.sundin@smsc.com
80 Arkay Drive. Hauppauge. Suffolk COUNTY. NY - 11788. USAA
Submitter
Ed Montvidas
631-4344654 (24-hour)
ed.montvida s@smsc.com
80 Arkay Drive. Hauppauge. COUNTY. NY - 11788. USA

 

--------------------------------------------------------------------------------

 Chemical Inventory Information
Chemical Description
Physical
& Health
Hazards
Inventory
Mixture components
Storage locations and codes
       (Non- Confidential)
CAS 64742650 Trade Secret o Fire x 99999.0 Max. Daifv Amount   1) North West
Side of Building: Type R. Chem, Name Diesel Fuel Pressure o 24000.0 Ava. Dailv
Amount   Pressure 1.Temperature 4 Pure x Mixture o Solid o Liquid x Gas o
Reactive o 365 No. of Days On-site     EHS o Acute o         Chronic o      
State Specific Information        
No State specific information
 
 
 
 
CAS 7727379 Trade Secret o Fire o 3750.0 Max. Dailv Amount   1) North Driveway -
By Loading Dock: Chem. Name Nitroaen Pressure x 2000.0 Ava. Dailv Amount   Type
A. Pressure 2. Temperature 7 Pure x Mixture o Solid o Liquid x Gas x Reactive o
365 No. of  Days On-site     EHS o Acute o         Chronic o       State
Specific Information        
No State specific information
 
 
   

 

Facility Name: SMSC Facility ID: 1633388
Managed by The University of Texas at Dallas

 
 
34

--------------------------------------------------------------------------------

 
 
Page 2
 
Tier 2 Online Submission Report
Reporting period : From January 1, 2010 to December 31, 2010
 

--------------------------------------------------------------------------------

 
Chemical Description
Physical
& Health
Hazards
Inventory
Mixture components
 
Storage locations and codes
      (Non- Confidential)
CAS 7664939 Trade Secret o Fire o 999.0 Max. Daily Amount   1) UPS_Basement'
Type R. Pressure 1. Temperature 4 Chem. Name Sulfuric Acid Pressure o 600.0 Avg,
Daily Amount   2) UPS _Boiler Room Existing Bldg: Type R. Pressure 1.
Temperature 4 Pure x Mixture x Solid o Liquid x Gas o Reactive x 365 No. of Days
On-site   3) Loading Dock - Pallet Jacks: Type R. Pressure 1. Temperature 4 EHS
x Acute x     4)QA-Failure Analysis Lab: Type R. Pressure 1. Temperature 4  
Chronic x       State Specific Information        
No State specific information
 
 
 
 

 

--------------------------------------------------------------------------------

State Specific Information
No State specific information
 
Additional Information
o I have attached a document. o I have attached two or more documents.
Certification
I certify under penalty of law that I have personally examined and am familiar
with the information submitted in pages_______through______, and that based on
my inquiry of those individuals responsible for obtaining the information. I
believe that the submitted information is true, accurate and complete.
 

            Name and official title of owner/operator OR owner/operator's
authorized representative      Signature   Date signed  

 

Facility Name: SMSC Facility ID: 1633388
Managed by The University of Texas at Dallas

 
 
35

--------------------------------------------------------------------------------

 
 
EXHIBIT D
LOCATION OF FITNESS FACILITY
 
Graphic [image018.jpg]
 
 
36

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
INITIAL SEPARATION WORK 
 

Contents               80 Arkay Dr.       Separation of Refeed RTVs  16, 18, 19,
20 1   utilities/Services         Separate Emergency Power 2             Refeed/
Submeter Compressor 3             Separate Bldg. management Sys. 4            
Separate Hot Water/ Heating 5             Separate Natural Gas 6            
Separate Comp. Air Feed 7               8               9           Cardinal.
OneSteo Index System   10  

 
 
37

--------------------------------------------------------------------------------

 
 
1   Refeed RTUs 16, 18, 19, 20
 
 
38

--------------------------------------------------------------------------------

 
 
REFEED RTUS 16, 18, 19 AND 20 FROM NEW SIDE OF BUILDING
 
Four Roof Top HVAC systems, RTU-16,18,19 and 20, for the second floor west of
the Atrium are fed by the Suffolk Court electrical service.
 
Panel "PP-2B" located in the second floor corridor has available circuits that
can be used for the four Roof Top HVAC systems. The existing feeds are routed In
close proximity to that panel.
 
 
39

--------------------------------------------------------------------------------

 
 
Graphic [image019.jpg]
 
 
40

--------------------------------------------------------------------------------

 
 
Graphic [image020.jpg]
 
November 12, 2010
 
Standard Micro Systems Corp,
8O Arkay Drive
Hauppauge, New York 11788
 

Att: Mr. Don Sundin     Mr, Ed Montvidas  

 

Re:
SMSC
   
Re-wire of Rooftop HVAC

 
Gentlemen:
 
DiFazso Power & Electric is pleased to provide a proposal in the amount of S
27,269,00 for the electrical work associated with re-wiring four Rooftop HVAC
Units.
 

Labor:   $ 12,821.00   Circuit Breakers:   $  14,448.00   Total:   $ 27,269.00  

 
This proposal is based on the following work scope;
 
-Cut and pull back four existing Branch circuits for HVAC Units

RTU 16 RTU19 RTUI8 RTU20

 
-Purchase and install new SQ-D, 1-LINE Style "Hf circuit breakers and install
them in Panel PP- 2B located on the second floor. The existing circuit breakers
in panel DP-RR have a lower AIC. Rating than the panel and breakers in panel
PP-2B. 1 do NOT recommend placing a lower Rated breaker into the panel due to a
potential fault issues.
 
-This quote is based on both Panels DP-RR & PP -2B being completely de-energized
when we are required to work on them.
 
-All work shall be performed on a Saturday. With the exception of research and
lay out that can be accomplished during normal working hours.
 

--------------------------------------------------------------------------------

"We are known by tbe company we keep"
 
 
41

--------------------------------------------------------------------------------

 
 
Page 2 of  2
Standard Micro Systems Corp,
November 12th, 2010 

--------------------------------------------------------------------------------

 
-This proposal is based on working one 12 hour Saturday to perform She cut back.
Our foreman and superintendent will spend one day during normal work tours to
research and identify the exact work sequence. Difazio shall only charge for
those hours worked on the Saturday. Anticipated work force shall be one Foreman
and four journeymen.
 
-Ceiling title and possible some of the ceiling T-Bar will have tu be removed
Exclude all replacements or repair of ceiling.
 
I trust that this proposal meets with your requirements. Please issue a Purchase
Order if you want to perform this work,
 
Very truly yours,
 
DIFAZIO POWER & ELECTRIC, LLC.
 
Larry Spring
 
LARRY SPRING
Vice-President
 
LS:as
 

--------------------------------------------------------------------------------

"We are known by tbe company we keep"
 
 
42

--------------------------------------------------------------------------------

 
 
2  Separate Emergency power
 
 
43

--------------------------------------------------------------------------------

 
 
EMERGENCY POWER
 
In order to reconfigure the emergency backup power supplied by the two diesal
powered generators so that each generator is dedicated to a specific electric
service exclusively and independently the SIEMENS PLC will need to be
reprogrammed with a simplified operating logic, The 1,350 KW generator would
feed the Arkay Dr. service for the Addition and the 1,000 KW generator would
feed the Suffolk Ct, service for the original building.
 
In the event that SMSC is required to refeed the compressor plant from the
Suffolk Ct, feed, additional switch gear circuitry would need to be added In
order to have the 1,350 KW generator back up the Suffolk Ct. service, which
provides power for the original building.
 
 
44

--------------------------------------------------------------------------------

 
 
Switchgear Isolated from drawing "E-2"
 
Graphic [image021.jpg]
 
 
45

--------------------------------------------------------------------------------

 
 
Graphic [image022.jpg]
 
 
46

--------------------------------------------------------------------------------

 
 
STANDARD MICRO SYSTEM CO.
TRANSFER SWITCHING S 8MS LOAD SHED LOGIC
FEBRUARY 1,2508: ALL TEXT IN RED REFLECTS CHANGES

--------------------------------------------------------------------------------

All communication signals from the Switchgear to the BMS shall be single contact
outputs, One output for each scenario,
 
Scenario 1; Normal LIPA power (default position #1)

 
CB-1 closed
-
CB-2 open
 
CB-3 open
 
CB4 open
 
CB-5 open
 
BMS Normal operation

 
Scenario 2 Power Outage: Existing building loses LIPA power the new building has
LIPA power.

-
ATS request power, Switchgear starts Generator 1 & Generator 2,
-
Switchgear sends signal to BMS that Scenario 2 has occurred, 1350 KW available,
-
BMS sends signal to switchgear acknowledging Scenario 2.
-
Switchgear delays for 5 seconds than transfers breakers
 
CB-1  closed
 
CB-2  open
  CB-3  open  
CB-4  open
  CB-5  open - Generator i1 (2Q60 Amps} is supplying power to (he existing
Building (1822 Amps), Normal operation for BMS.     -
If Generator 1 is operational, then shut down Generator 2 after 5 minutes.

 
Scenario 2 Restofe Power;

-
 ATS sends signal to switchgear that power is restored
-
Switchgear time delay of 2 minutes prior to switch transfer
- Switchgear returns to default position #1   CB-1 dosed   CB-2 open   CB-3 open
  CB-4 open  
CB-5  open
- Switchgear sends signal to BMS that system can return to normal, BMS will not
see a power outage.   Switchgear directs Generator 1 to shut down after 5
minutes,

 
 
47

--------------------------------------------------------------------------------

 
 
Scenario 3 power outage; Existing building loses power and Generator 1 is not
operational

-
ATS request power, Switchgear starts Generator 2,1000 KW available.
-
Switchgear default position #1
 
CB-1  closed
 
CB-2  open
  CB-3  open  
CB-4  open
  CB-5  open     -
Switchgear sends signal to BMS that Scenario 3 has occurred, 1000 KW available
-
BMS sends signal acknowledging Scenario 3
-
Switchgear delays for 5 seconds than transfers breakers
  CB-1 dosed   CB-2 open   CB-3 open   CB-4 open   CB-5 closed - Existing
Gwiomtor #2 (1505 Amps) is supplying power to tha existing building (1822 Amps)

 

  Existing Building loads    1822 Amps   Existing Generator #2   - 1505 Amps  
Have to Load Shed  
317 Amps

 

  Loadshedding               1-AHU-18   95.4 Amps   2-AHU-19   74.7 Amps  
3-AHU-20   79.9 Amps   4-AHU-23   95.4 Amps

 
Scenario 3 Restore Power;

-
ATS sands signal to switchgear that power is restored
- Switchgear time delay of 2 minutes prior to switch transfer - Switchgear
returns to default position 1  
CB-1  closed
 
CB-2  open
  CB-3  open  
CB-4  open
  CB-5  open - Switchgear sends signal to BMS that system can return to normal.
- Switchgear sends signal for Generator 2 to shut down after 5 minutes.

 
 
48

--------------------------------------------------------------------------------

 
 
Scenario'4 Power Outage: Existing building loses LIPA power; Generator 1 and
Generator 2 are not operational.

- Switchgear fail safe position   CB-1 open   CB-2 open   CB-3 open   CB-3 open
  CB-4 open   CB-5 open - Switchgear sends signal to BMS that Scenario 4 has
occurred. 2000 KW available for both buildings, - BMS sends signal to switchgear
acknowledging Scenario 4 - Switeftgear delays for 5 seconds than transfers
breakers   CB-1 closed   CB-2 closed   CB-3 open   CB-4 closed   CB-5 open

 



*   New 2000 Amp electric service Is supplying powat to bothbuildings:          
      Existing Building Load    
1822 Amps
  New Building L oad    
1889Amps
 
     
3711 Amps
  New Electric Service    
-2000 Amps
  Have to Load Shod    
1711 Amps

 
Loadshedding:
 

1- New Rooftop Units     1356 Amps            
AHU-14
AHU-16
     
AHU-1
AHU-17
     
AHU-11
AHV-1S
     
AHU-21
AHU-19
     
AHU-12
AHU-20
     
AHU-3
AHU-23
     
AHU-10
AHU-24
     
AHU-12
AHU-27
       
AHU-28
   

 

2-
New interior Air Hand Units
 
  81 Amps            
AHU-14
AHU-25
     
AHU-15
AHU-26
   

 
 
49

--------------------------------------------------------------------------------

 
 

3- Existing Air Hand Units   33 Amps             AHU-1 AHU-6       AHU-2 AHU-7  
    AHU-4 AHU-8         AHU-9    

 

4-
New Elevator
    49 Amps

 
Panel PPB1 Circuit 16 needs to be turned off by hand.
 

5-
Warehouse Area- By Hand
    115 Amps

 
Panel ______
CB#
 
Panel ______
CB#
 
Panel ______
CB#
 

6- Basement Lighting - BY Hand     47 Amps

 
By Hand turn off
Panel LPB1
 

7- Conference Room Lighting - By Hand     30 Amps

 
By Hand turn off
Panel LP2-2 (fed from Panel PP2B)
 
Scenaria 4 Restore Power

-
ATS sends signal to switchgear that power is restored
- Switchgear time delay 2 minutes prior to switch transfer. - Switchgear returns
lo default position #1   CB-1 closed   CB-2 open   CB-3 open   CB-4 open   CB-5
open -
Switchgear sends signal to BMS that system can return to normal operation.

 
 
50

--------------------------------------------------------------------------------

 
 
Scenario 5 Power Outage: New building loses LIPA power, the existing building
has power.

- Switchgear  senses  LIPA power  loss. Start Generator  1 & Generator 2 -
Switchgear fail safe positlon   CB-1 open   CB-2 open   CB-3 open   CB-3 open  
CB-4 open   CB-5 open - Switchgear send signal to BMS that Scenario 5 has
occurred, 1350 KW available for the new building. - BMS sends signal to
switchgear acknowledging Scenario 5.   Switchgear delays for 5 seconds than
transfers breakers   CB-1 open   CB-2 close   CB-3 close   CB-1 open   CB-4 open
  CB-5 open - Generator #1 (2060 Amps) is supplying power to the New Building
(1889 Amps) Normal operation for BMS. - Switchgear sends signal to Generator 2
after 5 minutes to shut down.

 
Senario 5 Restore Power

- Switchgear receives signal that power is restored - Switchgear time delay of 2
minutes prior to transfer of power. -
Switchgear transfers breakers to fall safe position.
 
CB-1 open
 
CB-2 open
 
CB-3 open
 
CB-4 open
 
CB-5 open
  Switchgear return to default position #1  
CB-1 close
 
CB-2 open
 
CB-3 open
 
CB-4 open
 
CB-5 open
- Switchgear sends signal to BMS that system can return to normal operation. -
Switchgear sends signal to Generator #1 to shut down after 5 minutes.

 
 
51

--------------------------------------------------------------------------------

 
 
Scenario 6 Power Qutage: New building loses LIPA power, existing building power
is on, and Generator 1 is not operational.

- Switchgear senses LIPA power loss, Start Generator 2 - Switchgear fail safe
position  
CB-1 open
 
CB-2 open
 
CB-3 open
 
CB-4 open
 
CB-5 open
- Switchgear sends signal to BMS that Scenario 6 has occured. - BMS sends signal
acknowledging Scenario 6 - Switchgear delays for 5 seconds than transfer
breakers  
CB-1 open
 
CB-2 close
 
CB-3 open
 
CB-4 close
 
CB-5 close

 

- Generator #2 (1505 Amps) is supplying to the New Building (2060 Amps)

 
  New Building
2060 Amps
  Generator #2
- 1505 Amps
  Have to Load Shed
555 Amps

 
Load Shedding :
 

  1-AHU- 16 128 Amps
  2-AHU- 17
121 Amps   3-AHU- 23 95 Amps   4-AHU- 20 77 Amps   5-AHU- 24 125 Amps   6-AHU-
27 30 Amps   576 Amps

 

- In the event that we are in Scenario 8 and we loose power in the existing
building :   - ATS sends signal to switchgear PLC calling for power.  
- Switchgear PLC to fail safe position
 
CB-1 open
 
CB-2 open
 
CB-3 open
 
CB-4 open
 
CB-5 open
- Switchgear PLC sends signal to BMS that Scenario 6 has occured. - BMS sends
signal to switchgear PLC acknowledging Scenario 6. - Switchgear delays for 5
seconds than transfer breakers

 
 
52

--------------------------------------------------------------------------------

 
 

 
CB-1 open
 
CB-2 closed
 
CB-3 open
 
CB-4 closed
 
CB-5 close
  See Senario 9 for Laod Shedding

 
Scenario 6 Restore Power

- Switchgear recevies signal; that power is restored - Switchgear time delay of
2 minutes prior to transfer of switches - Switchgear transfer to fail safe
position  
CB-1 open
 
CB-2 open
 
CB-3 open
 
CB-4 open
 
CB-5 open
- Switchgear transfer breakers to default position #1  
CB-1 close
 
CB-2 open
 
CB-3 open
 
CB-4 open
 
CB-5 open
- Switchgear sends signal to BMS that system can reuturn to normal power. -
Switchgear sends signal to Generator for shut down after 5 minute delay.

 
Scenario 7 Power Outage: Loss of LIPA power at existing building and new
building.

- ATS and switchgear call for emergency power - Switchgear fails safe position  
CB-1 open
 
CB-2 open
 
CB-3 open
 
CB-4 open
 
CB-5 open
- Switchgear starts Generator # 1 and #2 -
Switchgear sends signal to BMS that Scenario 7 has occured , 1000 KW available
for the existing building, 1350 KW available for the new building.
- BMS sends signal acknowledging Scenario 7  - Switchgear delays for 5 seconds
than transfer breakers  
CB-1 open
 
CB-2 close
 
CB-3 close
 
CB-4 open
 
CB-5 close

 
 
53

--------------------------------------------------------------------------------

 
 

- Generator #1 (2060 Amps) is supplying power to the New Building (1889 Amps)
Normal operation.     - Generator #2 (1505 AMps ) is supplying power to the
existing building (1822 Amps)

 

  Existing Building Loads 1822 Amps
  Generator #2
- 1505 Amps   Have to Load Shed 317 Amps

 

  1-AHU-17 121 Amps
  2-AHU-23
95 Amps   3-AHU-24 125 Amps   341 Amps

 
Scenario 7 Restore Power existing Building

- ATS sends signal to switchgear that power is restored in the existing building
- Switchgear time delay for 2 minutes prior to transfer of breakers - Switchgear
transfer breakers  
CB-1 open
 
CB-2 close
 
CB-3 close
 
CB-4 open
 
CB-5 open
- Switchgear sends signal to BMS that system can return to normal in the
existing building. -
Switchgear sends signal to Generator 2 to shut down after 5 minutes.

 
Scenario 7 Restore Power to New Building

- Switchgear receives signal that power is restored. - Switchgear time delay of
2 minute prior to transfer of  breakers - Switchgear transfer breakers  
CB-1 open
 
CB-2 open
 
CB-3 open
 
CB-4 open
 
CB-5 open (only if existing building is on normal power. CB-5 remains closed if
existing building is on emergency power )
- Switchgear transfer breakers  
CB-1 closed
 
CB-2 open
 
CB-3 open
 
CB-4 open
 
CB-5 open (only if existing building is on normal power. CB-5 remains closed if
existing building is on emergency power )

 
 
54

--------------------------------------------------------------------------------

 
 

- Switchgear sends signal to BMS that system can return to normal in the new
building. - Switchgear sends signal to Generator 1 to shut down after 5 minutes.

 
Scenario 8 Power Outage: Existing building and new building lose LIPA power.
Generator 2 is not operational.

- Switchgear starts Generator # 1 - Switchgear transfer breaker to fail safe
position  
CB-1 open
 
CB-2 open
 
CB-3 open
 
CB-4 open
 
CB-5 open
    -
Switchgear sends signal to BMS that Scenario 8 has occured , 1350 KW available
for both buildings
  BMS sends signal to switchgear acknowledging Scenario 8. 1350 KW available for
both buildings   Switchgear delays of 5 seconds than transfer breakers  
CB-1 open
 
CB-2 closes
 
CB-3 closes
 
CB-4 closes
 
CB-5 open

 

- Generator #1 (2060 Amps) is supplying power to both buildings

 

  Existing Building Loads 18822 Amps
  New Building Load
1889 Amps   3711 Amps  Generator #1 -2060 Amps  Have to Load Shed 1651 Amps

 
Load Shedding:
 

1- New Roof Top Units 1355 Amps

 

  ACC-1 AHU-18  
AHU-3
AHU-19   AHU-10 AHU-20   AHU-11 AHU-21   AHU-12 AHU-23   AHU-14 AHU-24   AHU-16
AHU-27   AHU-17 AHU-28

 
 
55

--------------------------------------------------------------------------------

 
 

2- New Interior Air Hand Units 81  Amps

 

  AHU-13 AHU-25  
AHU-15
AHU-26

 

3-
Existing Air Hand Units
33 Amps

 

  AHU-1 AHU-4 AHU-7 AHU-9  
AHU-2
AHU-6 AHU-8  

 

4-  New Normal Receptacle Panels 324  Amps

 
Turn off by hand at the New "MDP"
located in the Service Room
CB #7 (Panel DPR)
CB #2 (Panel k, Kitchen)
 
New Panel PP2-A
CKT _____ (Panel K-1, Kitchen)
 

5- New Warehouse Area 115  Amps

 
Turn off by hand
Panel _____
CB#
Panel _____
CB#
 

6- Existing Normal Receptacle Panels 141  Amps

Turn off by hand
 

  Panel GT-1 Panel GT-5  
Panel GT-2A
Panel GT-6   Panel GT-2B Panel GT-7   Panel GT-3B Panel C2-1   Panel GT-4  

 
 
56

--------------------------------------------------------------------------------

 
 
Scenario 8 Restore Power to Existing Building

- ATS sends signal to switchgear that LIPA power is restored. - Switchgear time
delay for 2 minutes prior to transfer of breakers. - Switchgear
transfer breakers  
CB-1 open
 
CB-2 close
 
CB-3 close
 
CB-4 open
 
CB-5 open
- Switchgear sends signal to BMS that system can return to normal in the
existing building.

 
Scenario 8 Restore Power to New Building

- Switchgear receives signal that LIPA power is restores. - Switchgear time
delay of 2 minute prior to transfer of breakers - Switchgear transfer breaker  
CB-1 open
 
CB-2 open
 
CB-3 open (only if power has been restore to existing building)
 
CB-4 open (only if power has been restore to existing building)
- Switchgear transfer breakers  
CB-1 closes
 
CB-2 opens
 
CB-3 opens (only if power has been restore to existing building).
 
CB-4 opens (only if power has been restore to existing building)
 
CB-5 open
- Switchgear sends signal to BMS that system can return to normal in the new
building. - Switchgear sends signal to Generator 1 to shut down after 5 minutes
(Only if, the existing building has been restore to normal power)

 
Scenario 9 Power Outage: Existing building and new building lose LIPA power.
Generator 1 is not operational.

- Switchgear transfer breaker to fail safe position  
CB-1 open
 
CB-2 open
 
CB-3 open
 
CB-4 open
 
CB-5 open
    - Switchgear starts Generator #2 1000KW -
Switchgear sends signal to BMS that Scenario 9 has occured
- BMS sends signal to switchgear acknowledging Scenario 9. 1000 KW avialable for
bothe buildings - Switchgear delays of 5 seconds than transfer breakers  
CB-1 open
 
CB-2 closed
 
CB-3 open

 
 
57

--------------------------------------------------------------------------------

 
 

 
CB-4 closed
 
CB-5 closed

 

- Generator #2 (1505 Amps) is supplying power to both buildings

 

  Existing Building Load 1822 Amps
  New Building Load
1889 Amps   3711 Amps  Generator #2 -1505 Amps  Have to Load Shed 2206 Amps

 
Load Shedding:
 

1- New Roof top units 1356  Amps

 

  AHU-14 AHU-16  
AHU-1
AHU-17   AHU-11 AHU-18   AHU-21 AHU-19   AHU-12 AHU-20   AHU-3 AHU-23   AHU-10
AHU-27   AHU-12 AHU-28

 

2- New Interior Air Hand Units 81  Amps

 

  AHU-13 AHU-25  
AHU-15
AHU-26

 

3- New Normal Receptacle Panels 324  Amps

 
To be turned off by hand
at the Panel DPR
 

 
a)
CKT 1 (Panel RP1-1, RP1-2)

 
 
CKT 3 (Panel RP1-3)

 
 
CKT 4 (Panel RP2-1, RP2-1A)

 
 
CKT 6 (Panel RP2-3, RP2-4)

 

 
b)
CKT 2 In Panel MDB

 
 
(Kitchen Panel-K)

 

 
c)
CKT __ in Panel PP2-A

 
 
(Kitchen Panel K-1)



 

4-  New Warehouse Area 115  Amps

 
Turn off by hand
 
Panel _____
CB#
 
 
58

--------------------------------------------------------------------------------

 
 
Panel _____
CB#
 
Panel _____
CB#
 

5- Existing Normal Receptacle Panels 141  Amps

 
Turned off by hand
 

  Panel GT-1 Panel GT-5  
Panel GT-2A
Panel GT-6   Panel GT-2B Panel GT-7   Panel GT-3B Panel C2-1   Panel GT-4  

 

6-
Existing Air Hand Units
33 Amps

 

  AHU-1
AHU-7
 
AHU-2
AHU-8
 
AHU-4
AHU-9
 
AHU-6
 

 

7- 
New Elevator
49 Amps

 
Turn off by hand
Panel PPB1 CKT 16
 

8-  New and Existing Light Panels 110  Amps

 
New: LPB1, LP2-1, LP2-2, LP-1
 
Leave on the following circuits for
Emergency Lights. Panek LP-1
Circuits 16,19, and 18
 
*Old Panels: (By SMSC - Targets 50 AMps)
 

  2209  Amps

 
Scenario 9 Restore Power to Existing Building

- ATS sends signal that power has been restored to existing building - ATS time
delay for 2 minute prior to transferring back to LIPA power - Switchgear
transfer breakers  
CB-1 open
 
CB-2 close
 
CB-3 open
 
CB-4 close
 
CB-5 close

 
 
59

--------------------------------------------------------------------------------

 
 

- Switchgear sends signal to BMS that system can return to normal in the
existing building.

 
Scenario 9 Restore Power to New Building

- Switchgear receives signal that LIPA power is available. - Switchgear time
delay of 2 minute prior to transfer of breakers - Switchgear transfer breakers  
CB-1 open
 
CB-2 open
 
CB-3 open
 
CB-4 open
 
CB-4 open (only if LIPA power has been restored to existing building)
- Switchgear transfer breakers  
CB-1 close
 
CB-2 open
 
CB-3 open
 
CB-4 open
 
CB-5 open (only if LIPA power has been restored to existing building)
- Switchgear sends signal to BMS that system can return to normal

 
Prime directive for switchgear is that the following breakers can nevere close
at the same time
 
1) CB-1, CB-3, CB-5
2) CB-3, CB-4, CB-5
 
 
60

--------------------------------------------------------------------------------

 
 

graphic [image035.jpg]
Phase Monitoring - Emergency Generators schedule and changes
DGiann8701
to:
Don Sundin
  04/20/2011 12:46 PM   Cc:   gdavi, DGiann8701   Show Details

 

3 Attachments

 
Graphic [image036.jpg]
 
Don,
As we discussed  this morning:
A) We will schedule the preliminary Install work Involving AC Power Meter and AC
Undervoltage Relay for Wednesday 4/27. Should I have a problem will contact you
In advance.
 
B) We can modify the PLC program to accommodate your request to eliminate the
current scenario which allows Generators to "back up" each other on the system.
Each generator would service a designated area/building independently. Specifics
for this ultimate operation would need to be detailed,however I would budget
5,000.00 for software, programming,install and testing.
 
Any other required tech services as required by ADDA would come from Guy.
 
Should you have any questions please contact me directly.
Hope to see you next week.
Best Regards,
 
Don Giannella
 
Graphic [image023.jpg]

In a message dated 4/5/2011 8:51:28 A.M. Eastern Daylight Time,
Don.Sundln@smsc.com writes:

Hi Don,
 


LIPA has decided that it
does not need to shut us down to complete their power feed connection. That is a
good thing.
 
I have not otherwise tried to schedule a shutdown for testing until you have
your equipment on site and pre-installation is complete. It takes so much
coordination internally to finally come up with a date that I don't want to get
one and find out we are not ready to act at that time.
 
I thought you wanted to do the preliminary work during normal business hours.
The 17th is a Sunday.
 
I will call you to discuss further.
 
 
61

--------------------------------------------------------------------------------

 
 
Graphic [image024.jpg]
 
Page 1 of  2
 
Standard Microsystems Corporation
 
80 Arkay Drive
 
Hauppauge, NY 11788
     
ATTN : Don Sundin
      RE:. Siemens PLC Program Modification for Utility Curtailment Quote  

 
Mr. Sundin,
 
Atlantic Detroit Diesel Allison.(ADDA) with Axis Control Group Inc is pleased to
submit the following quotation; for your review and consideration.  Pursuant to
our discussions the following is our proposal for modifications, as requested:
 
SCOPE OF WORK BY AXIS:
A) Modify Siemens PLC program to allow Utility Curtailment;
Introduce a manual switch  to initiate  new scenario  10 into existing system
Scenario 10 to transfer facility to generator power/supply.
Siemens PLC to activate transfer of ATS to emergency state.
Program to be modified to start both generators, confirm in run state, open
cb-1, then close cb-2, 3 and 5
Provide activation switch- 3 states-(1-0FF, 2 ·@ Gen's. 3 -1400KW)
LIPA Power confirmation sequence programmed
Signal ATS to transfer to Emergency.
Upon failure of either generator or reset of manual switch operations to cease
and building transferred
Axis to re write software program, install manual switch.
Axis to test system prior to installation, install program at site,  test system
at site.
Axis to provide Standard Micro Systems with final documentation including but
not limited to revised drawings, software program.
All fieldwork, tech support, field technicians etc. are included to provide a
fully operational system.
 

A) $12,500.00 plus tax

 
 
B) Rewrite existing PLC program, test same.
 Program to include modifications
to software changing current sequence of operations to address Scenario 2
and Scenario 7,
 
B) lnstall software at site, test at site (l day)  $4,500.00 plus tax

 
C) MANUFACTURE AND INSTALL:
 (1) 2000 AMP BREAKER CUBICLE, Electrically operated ICCB breaker

Match and Line to existing Gen set switchgear, provide and install all required
bus detail, cable connections, hardware etc.
Includes software re-write, test and software install at site.
 

graphic [image44.jpg]
C) Field Installation  Included: $34,375.00 plus tax

 
Reply to 3025 Veterans Memorial Hwy, Ronkonkoma NY 11779... Fax 631-981-5807
 
Atlantic  Detroit Diesel-Allison, LLC
Headquarters and Service Technology Center
P.O. Box 2030, l9C Chapin  Rd., Pine Brook,  NJ 07058  Phone: (973) 575-0309
Fax: (973) 287 -1086
 

Lodi, NJ
Lodi Bus Center
Piscataway, NJ     
 Middletown, CT  Ronkonkoma,  NY
Albany, NY
Saugerties, NY
(201)489·5800
(20l)29l-S415
(732) 752-7100               
(860) 632-0218
www.atlanticdda.com
 (631)981 - 5800 (518) 452-0000
(845) 247-8045

 
 
62

--------------------------------------------------------------------------------

 
 
Graphic [image024.jpg]
 
Page 2 of  2
 
Standard Microsystems Corporation
 
80 Arkay Drive
 
Hauppauge, NY 11788
     
ATTN ;  Don Sundin
 

 
NOTES:
 

 
1.
Based on our  meeting and my discussions  with Don G. of Axis
it is our position  that the software operated as per design of DeFazio Electric
and to modify the software to work as discussed, item B) will need to be
executed first. Then a decision as to item A) and or item B will need to be made
depending on how the system will operate and to gain the most curtailment
dollars both items A & C will need to be executed.

 
2.
Estimated time to complete any of the above is one day

 
3. 
Delivery as required: HOLIDAY OR SATURDAY INSTALL.

 
4.
This work does not include CCI or ADDA personnel, if required we can quote
separately.

 
5.
General terms and conditions to apply (see attached)

 
If this offer is acceptable, please provide your purchase order number and sign
 the attached agreement and return fax or mall a hard copy of your P/O and the
agreement to my attention, so we can keep on schedule. Thank you for considering
Atlantic Power Systems. We look forward to your positive response.
 
 

Best Regards, Authorized By:   Atlantic Detroit Diesel Allison     graphic
[image025.jpg]     Guy Davi Signature:     Industrial Service Sales Manager    
Mobile: (516) 523-1865 Print Name:     E-mail: gdavi@atlanticdda.com    

 

  Date:        P/O#  

 
Please circle which options you want to be
executed..........A).......B).......C)
 
 
63

--------------------------------------------------------------------------------

 
 

  3. Refeed/Submeter Compressor

 
 
64

--------------------------------------------------------------------------------

 
 
REFEED COMPRESSOR FROM ORIGINAL SIDE OF BUILDING


Requires removal of equipment not part of compressor plant from Panel PPB2 and
refeeding that equipment from other local panels. In the original building,
equipment fed from Panel DPRR needs  to be removed and refed from local panels.
Modify and utilize Panel DPRR as a splice  box to extend 600 amp feeder from
original GE Main Distribution Board to Panel PPB2 in Basement switchgear room.
This plan is based upon utilizing existing unused conduit running between
between the original building. electrical vault and the crown box mounted over
the switchgear in the Addition Basement. If these conduits are not viable,a new
feed route will need to be established.
 
An alternative method that has been devised is to remove the non compressor
plant equipment from Panel PPB2 and provide  a sub meter.  This would eliminate
the need to supply the feed from the original side of the building and also the
need to modify the switchgear to allow the 1,350 KW generator to serve the
original building.
 
 
65

--------------------------------------------------------------------------------

 


Graphic [image026.jpg]
 
 
66

--------------------------------------------------------------------------------

 
 
Graphic [image020.jpg]
 

April 21, 2011     Standard Micro Systems Corp. 80 Arkay Drive
Hauppauge, NY 11788
  Atl: Mr. Don Sundin   Mr. Ed montridas     Re: SMSC Power Re-Distribution

 
Gentlemen:
 
DiFazio Power & Electric is pleased to provide a budget proposal for
re-distributing 480 volt power associated with compressor power Panel PPB2 from
the new building Service to the old building service. Also, I am budgetting a
sub-meter approch for your review,
 
Budget #1, Re-distribute 480 Volt Power: $69,684,00
 
-Remove the branch circuits for AHU-26 Supply and return fans from Panel "PPB2".
-Re-feed AHU26 Supply and return from Panel "PPB1".
-Remove the branch circuits for AHU2 and AHU24 from Panel " DPRR".
-Re-route the circuits for AHU2 and 24 to Panel "DP1".
-Remove the interior of Panel "DPRR" and utilized the back box as a splice box
in order to extend the 600 Amp feeder from the existing (old) G.E Main
Distribution Board to the Panel "PPB2" located in the new switchgear room.
-The 600 Amp feeder shall be routed viatwo-4 PVC, existing conduits running from
the old building, through the concrete man-hole into the crown box mountedover
the new switchgear, located in new building.
-DiFazio to install the necessary conduit, wire way and pull boxes required to
pull in parallel 500 MCM, 480 Volt feeders.
 
Budget #2, Install Sub-meter on Panel "PPB2": $10,500.00
 
-Remove the branch circuits for AHU-26 Supply and return fans from Panel "PPB2".
-Re-feed AHU26 fans from Panel "PPB1".
-Purchase and Install an 800 AMp rated check meter and install B on Panel
"PPB2".
 

--------------------------------------------------------------------------------

"We are known by the company we keep"
 
 
67

--------------------------------------------------------------------------------

 
 
Page 3 of 2
Standard Micro Systems Corp.
April 21, 2011

--------------------------------------------------------------------------------

 
This proposal is based on all work being performed on straight time during
normal work hours.
 
I trust that these budgets meet with you requirements. if you need further
information.
please contact the undersigned.
 
 
Very truly yours,
 
DIFAZIO POWER & ELECTRIC, LLC.
 
LARRY SPRING
 
Larry Spring
Vice-President
 
LS: as
 

--------------------------------------------------------------------------------

"We are known by the company we keep"
 
 
68

--------------------------------------------------------------------------------

 
 

  4. Separate Bldg. management System

 
 
69

--------------------------------------------------------------------------------

 
 
BUILDING MANAGEMENT SYSTEMS
 
The original building shares a Trane Tracer Building Management  System with the
Addition.   The new HVAC equipment Installed by Savmor at the time of the
Addition construction Is controlled by this system.  The operating schematics
are provided In the Tracer Summit program from the Home Page from the Icon
ncontrolSubmittal".   "PROGRAM". Drawing "ATC-6" shows the BCU communication
wiring layout.  Going to BCU#lls  :
 
Two COMM 3 lines (one from Rooftop Chiller and one from Warehouse AC units.
 
Two COMM 41ines from VAV's and lntelfpaks (refer to ATC·23 for addresses)
 
One COMM Sline from  AHU's and MP panels from new side of building.
 
Phone line for external support
 
Fire Alarm Input for emergency shut down
 
Modem port for connection to computer workstation and BCU #2.
 
Going to BCU#2 is:
 
Modem port for connection to SCU #1and computer workstation.
 
The system can be separated Into two systems,each with it's own BCU and computer
monitoring station.  An exact copy of the existing program would be loaded Into
another computer workstation. The new owner can keep this as an exact duplicate
or have It modified to eliminate graphics and addresses that are no longer
accessible. The relocated BCU#2 would  need to be connected to:
 
COMM 3 line from RTU 22 or Air-Cooled Chiller to basement. (The other COM line
Is likely dedicated to Warehouse components.)
 
Two  COMM  41ines (pick  up from 1st floor and 2nd floor VAV's to basement)
 
One COMM 5 line (from any AHU or MP device In basement)
 
Fire Alarm Input (could use existing spare control wiring in ATC cabinet to
switchgear,or pull new wire through conduit from BCU #l).
 
Modem port available for future connection.
 
A detailed plan for separation would need to be developed by the system
provider.
 
 
70

--------------------------------------------------------------------------------

 
 
Graphic [image027.jpg]
 
 
71

--------------------------------------------------------------------------------

 
 
Graphic [image028.jpg]
 
 
72

--------------------------------------------------------------------------------

 
 
Graphic [image029.jpg]
 
 
73

--------------------------------------------------------------------------------

 
 
Graphic [image030.jpg]
 
 
74

--------------------------------------------------------------------------------

 
 
Graphic [image037.jpg]
 
 
75

--------------------------------------------------------------------------------

 
 
Page 1 of 2
 

graphic [image035.jpg]
RE: BMS- Stand Alone System
Frank Schiavone
to:
Ed Montvidas
 
04/2212011 02:10PM
  Cc:  
Don Sundin
 
Marked as protected 4/22/2011
 
Show Details

 

1 Attachments graphic [image038.jpg]

 
Ed
 
We discussed thwork needed and feel that you should carry a budgetary price of
$60,000.00 dollarsas the maximum.


Thank you,
Frank Schiavone
 
Graphic [image039.jpg]
 
From:Ed.Montvldas@smsc.com  (mail to:Ed.Montvldas@smsc.com)
Sent: Monday,Aprlll8,  2011 4:34 PM
To:Frank Schiavone
Cc: Don.Sundln@smsc.com
Subject:BMS. Stand Alone System
 
Hi Frank,
 
SMSC is looking for a budgetary price to split the existing BMS system in two.
SMSC would need to retain control of the following Trane Components:
Intellipak RoofTop Units- 4
RTU-2
 
 
76

--------------------------------------------------------------------------------

 
 
Page 2 of 2
 
RTU-17
RTU-23
RTU-24
VAV's connected to Voyager Units·20
VAV 17·1 through YAY 17·12
VAV 24-01 through VAV 24-8
 
Voyager RoofTop Units·4
RTU-3
RTU-10
RTU-27
RTU-28
 
Everything else would communicate to the new side of the building.
The BCU for the other side could be moved down to the basement boiler room.
 
Please generate a ballpark figure ASAP.
 
Thanks
Ed Montvidas
SMSC
FacEng
631-434-4654
 
 
77

--------------------------------------------------------------------------------

 
 

  5. Separate Hot Water / Heating

 
 
78

--------------------------------------------------------------------------------

 
 
HEATING·HOT WATER
 
On the first floor of the originalbuilding,there are no VAVreheats,baseboard
heating or Cabinet heaters that receive hot water from the boller located In
the Addltlon. A review  of ACAD drawing file from SAVMOR "ROOF and 2"° FlOOR
HVAC SHOP OWG.dwg" shows that on the secod floor the baseboard and reheat  style
VAV 24-0lln Room 2237 are connected to the boiler on the new side of the
building.  The VAV and baseboard can be refedfrom first floor hOt water
heatingline located below the space. These drawings do not show the existing
heating lines,but location was verified by our mechanicalservice contractor.
 
 
79

--------------------------------------------------------------------------------

 
 
Graphic [image031.jpg]
 
 
80

--------------------------------------------------------------------------------

 
 
DSI MECHANICAL INC. 

--------------------------------------------------------------------------------

COMMERCIAL ● INDUSTRIAL ● AIR CONDITIONING ● HEATING ● VENTILATION
  39 MONTROSE DRIVE     COMMACK, NY 11725     TEL: (631) 543-4400     FAX: (631)
543-1770

 
April 26, 2011
 
Via Email
 
SMSC
Attn: Don Sundin
80 Arkay Drive
Hauppauge NY 11788




RE: Hot Water Piping Modifications
Dear Don:
 
DSI Mechanical Inc, will provide the necessary labor and material required to
modify the hot water piping per our field Inspections of the following work
areas.
 
PIPING MODIFICATIONS
 
Scope "A" - 2ND FLOOR BASEBOARD - SMSC:
 
 
1.
Isolate and drain hot water system.

 
2.
Modify piping In 1st floor conference room to accept new zone.

 
3.
Provide new hot water piping and riser to SMSC baseboard on 2nd floor.

 
4.
Provide necessary Isolation valves and pipe supports.

 
5.
Fill and test hot water system as required.

 
6.
Professionally insulate with 1" fiberglass as required.

  COST:
$3,340.00 (plus applicable text)

 
Scope "B" - 2nd FLOOR VAV #24-21 - SMSC;
 
 
1.
Isolate and cap existing hot water supply piping.

 
2.
Extend piping from 2nd floor - SMSC baseboard riser.

 
3.
Install new supply/return piping for 6,0 GPM VAV requirements.

 
4.
Fill and test hot water piping as required.

 
5.
Professionally Insulate with 1" fiberglass as required.

 
6.
Install PVC pipe enclosure.

  COST:
$2,875.00 (plus applicable text)

 
SALES ● SERVICE ● DESIGN ● BUILDING MANAGEMENT SYSTEMS
 
 
81

--------------------------------------------------------------------------------

 
 

Page 2     RE: Hot Water Piping Modifications    
April 26,2011
   

 
Graphic [image43.jpg]
 
NOTES
 
 
1.
Scope "B" & "C" must be scheduled in conjunction with Scope "A" during the
scheduled draining of the hot water system.

 
   

 
2.
Additional monles would be required to drain, fill and test the hot water system
at different intervals.









 
NOTE: This price quotation is valid for 30 days.
 
If you have any questions regarding this proposal, please do not hesitate to
call.
 

    Sincerely,               DSI MECHANICAL INC.               graphic
[image40.jpg]           SS/ds   Stephen Senchisen  

 

  Scope "A": Signature:     Date:                   Scope "B": Signature:    
Date:                   Scope "C": Signature:     Date:  

 
 
82

--------------------------------------------------------------------------------

 
 

  6. Separate Natural Gas

 
 
83

--------------------------------------------------------------------------------

 
 
NATURAL GAS
 
Natural  gas distribution for the building Is currently  provided by three feed
lines fed from two regulators.  One 4" feed goes to the  1'1 floor boiler room
located In the original building.  One 3" feed goes to the boiler room located
In the Basement of the Addition.  It Is routed over the roof. The other 4" feed
Is connected to the rooftop HVAC units  and three unit heaters In the loading
dock.
 
There is a single high pressure meter recording gas usage for the entire
building. In order to submeter the natural gas usage a new "7M" rotary gas meter
header  will need to be Installed with one submeter for the tenant space
occupied by SMSC.
 
A construction permit will need to be filed for and approved by the Town of
Smithtown Building Department before NationalGrid can modify the gas meter
header and a plumbing contractor  can modify  the gas delivery lines
accordingly. Gas service to the building will need to be shut off for several
days during the retrofit of the gas system during  which time there will be no
hot water (except for the Cafeteria), steam,or gas for cooking.
 
 
84

--------------------------------------------------------------------------------

 
 
Graphic [image032.jpg]
 
 
85

--------------------------------------------------------------------------------

 
 
HARTCORN PLUMBING & HEATING INC.
JOBBING * ALTERATION* RESIDENTIAL* COMMERCIAL* INDUSTRIAL
850 SOUTH 2nd STREET,RONKONKOMA, N.Y.11179
PHONE 631·580.2300 *FAX 631·580·1090
EST.1963
Budget
6/8/10
 
Standard Micro Systems
80 Arkay Drive
Hauppauge,N.Y. 11788
Att:EdM.
Subject Gas Piping
Re: Building
80 Arkay Drive,Hauppauge
 
Budget Price...........................................................................................................................................................................................................................................$38,000.00
To submit gas plan to the Town of Smithtown Building Department for review and
permit
To separate existing gas lines to develop (2) separate gas meters.
To furnish, construct and Install new National Grid approved 7M rotary gas meter header.
Allowance for National Grid work included within BudgetIs $5,000.00
To disconnect existing 3''gas line on roof from existing 4"gas fine on
the Westside of HVAC-24.
To connect the (2) 3" high pressure gas lines together on roof.
To disconnect (1) rooftop HVAC unit from 4"gas line andInstall onto 3"high
pressure gas line.
To disconnect, remove gas regulators from (8) rooftop HVAC units, (3) unit
heaters, (1) steam boiler, (1) hydronic
boiler and (1) water heater.
To tum over existing gas regulators to owner after removal.
To cap off gas piping to (8) rooftop HVAC unlls,(3) unit heaters, (1) steam
boiler, (1) hydronic
boiler and (1) water heater for testing purposes.
To retrofit gas supply to (8) rooftop HVAC units, (3) unit heaters, (1) steam
boiler, (1) hydronic boiler and (1) water
heater where regulators are removed once gas test has been approved.
Toremove existing 2"gas pipe from HVAC -24 and replace wilh new 3"as required.
To disconnect, remove and rig off roof existing gas piping from the following HVAC unils: 3, 10, 27 & 28.
To disconnect and dispose of gas piping to (3) Untt healers within loading dock.
To furnish and install new 4"gas line from new
standard pressure 7M gas header up to HVAC unit 10.
To furnish and install
new gas piping to HVAC units 3, 10, 27, 28 and (3) unit heaters based on NFPA-54 guidelines
for standard pressure gas.                                                                                                ·
To connect (3) 4"gas fines at new 7M gas header as required.
To furnish and Install required pipe roof supports for new gas piping.
Price includes rigging of new and oldpiping onto and off roof during normal
business hours.
To perform witnessed pressure test on new standard pressure gas piping.
Price is based on that existing gas piping will hold 5 PSI pressure test.
Price Is based on that gas can be turned off to the entire building at one time.
All work  to be performed during normal Business hours.
Price is based on non-union labor.
 
 
86

--------------------------------------------------------------------------------

 
 
Exclusions:
Any prime time.
Any guarantee existing gas piping will hold pressure test
Any testing of high pressure gas piping
Any guarantee existing system is code compliant
Any costs of upgrading any existing violations.
Any cost of painting of gas piping if requested
Any costs relating to concealing of new gas line from roof to gas header
Any costs of final sealing new gas pipe roof penetration
Anycost of testing of existing gas regulators that are scheduled to remain as
is.
Any costs of adding gas regulators lf required
 
NOTE:Gas to building will off for several days duringretrofit gt gas JYstem
 
Submitted by,
Nicholas R. Hartcom
 
Graphic [image42.jpg]
 
President
Hartcom Plumbing & Heating Inc.
 
 
87

--------------------------------------------------------------------------------

 
 

  7. Separate Compressed Air Feed.

 
 
88

--------------------------------------------------------------------------------

 

COMPRESSED AIR DISTRIBUTION .
 
The compressed air plant is located below grade on an exterior concrete slab and
in an adjacent room in the Basement. A copper pipe line supplies compressed air
to the both sides of the building from a 4" pipe that runs up the passenger
elevator shaft above the second floor ceiling, and above the Atrium ceiling to
the·ortglnal side of the building. There are two branches supplying CDA to Room
2107 and 2222 on the new side of the building. There is an isolation valve in
each room. The distribution in each room is around the perimeter above the
ceiling.
 
In order to isolate the compressed air from the new building, the lines in those
two rooms should be cut and capped after each isolation valve. The perimeter
distribution and vertical drops can then be removed.
 
 
89

--------------------------------------------------------------------------------

 
 
Graphic [image033.jpg]
 
 
90

--------------------------------------------------------------------------------

 
 
80 Arkay
Exhibit ''B"
 
1)
Electric: The original  building and the addition  are served by separate
electric services.

 

  i)  SMSC  at SMSC's  cost shall make neceasary electlical altm'lltions to
refeed HVAC units 16, I 8, 19 & 20 that service the additlon to be fed ftom the
addition's service.

  ii)
Generator: SMSC at SMSC's  cost shall isolate the two generators to service each
electric service (one each) exoiusively ami independently.

  iii)
Compressor: SMSC shall refeed power to the compressor to be fed from the
original building's service.

 

2) 
Building Management System:SMSC at SMSC's cost shall separate BMS system into
two independent systems, one Serving the original building the other serving the
addition.

3)
Baseboard  heating: SMSC lit SMSC's  cost shall sever any baseboard heating
serving the original building from the addition.

4)
Natural Gas: SMSC at SMSC's cost shall seperate the gas service to provide two
independent services, one serving the original building the other serving the
addition.

5)
Domestic water service: The domestlc water shall be common for the entire
building and the SMSC shall pay its proportionate  share of total building
consumption.

6)
Fire Sprinklers; The fire sprinkler service shall be common for the
entire building. SMSC shall pay its proportionate for maintenance and testing of
the service. SMSC
shall be responsible for all sprinkler piping, heads and associated  elements sorving the
addition.

7)
Compressed Air Plant: SMSC at SMSC's cost shall isolate the compressed air
piping to serve only the original building. SMSC shall be responsible for the
maintenance and operation of the Compressor.

8)
Sanitary Sewer: Sanitary sewer shall be common for the entire building. SMSC
shall pay its proportionate share of total building sewer charges.

 
 
91

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
INITIAL INTERIOR WORK
 
 
92

--------------------------------------------------------------------------------

 
 
SMSC-80 ARKAY DRIVE-DWG. LIST
 
T-001.00
TITLE SHEET
2/16/2012
T-002.00
GENERAL NOTES
2/16/2012
SEP-001.01
SAFETY & EGRESS PLAN FIRST FLOOR
2/16/2012
SEP-001.05
SAFETY & EGRESS PLAN SECOND FLOOR
2/16/2012
A-000.01
PHASING PLANS FIRST FLOOR
2/16/2012
A-000.05
PHASING PLANS SECOND FLOOR
2/16/2012
D-001.01
DEMOLITION PLAN 1ST FL. LEVEL-NW NOTES AND LEGEND
2/16/2012
D-001.02
DEMOLITION PLAN 1ST FL. LEVEL-NE NOTES AND LEGEND
2/16/2012
D-001.03
DEMOLITION PLAN 1ST FL. LEVEL-SE NOTES AND LEGEND
2/16/2012
D-001.04
DEMOLITION PLAN 1ST FL. LEVEL-SW NOTES AND LEGEND
2/16/2012
D-001.05
DEMOLITION PLAN 2ND FL. LEVEL-NW NOTES AND LEGEND
2/16/2012
D-001.06
DEMOLITION PLAN 2ND FL. LEVEL-NE NOTES AND LEGEND
2/16/2012
D-001.07
DEMOLITION PLAN 2ND FL. LEVEL-SW NOTES AND LEGEND
2/16/2012
A-001.01
CONSTRUCT!ON PLAN 1ST FL. LEVEL-NW NOTES AND LEGEND
2/16/2012
A-001.02
CONSTRUCTION PLAN 1ST FL. LEVEL-NE NOTES AND LEGEND
2/16/2012
A-001.03
CONSTRUCTION PLAN 1ST FL. LEVEL-SE NOTES AND LEGEND
2/16/2012
A-001.04
CONSTRUCTION PLAN 1ST FL. LEVEL-SW NOTES AND LEGEND
2/16/2012
A-001.05
CONSTRUC110N PLAN 2ND FL. LEVEL-NW NOTES AND LEGEND
2/16/2012
A-001.06
CONSTRUCTION PLAN 2ND. LEVEL-SE NOTES AND LEGEND
2/16/2012
A-001.07
CONSTRUCTION PLAN 2ND FL. LEVEL-SW NOTES AND LEGEND
2/16/2012
A-002.01
REFLECTED CEILING PLAN 1ST FL. LEVEL-NW NOTES & LEGEND
2/16/2012
A-002.02
REFLECTED CEILING PLAN 1ST FL. LEVEL- NE NOTES & LEGEND
2/16/2012
A-002.03
REFLECTED CEILING PLAN 1ST FL. LEVEL-SE
2/16/2012
A-002.04
REFLECTED CEILING PLAN 1ST FL. LEVEL-SW
2/16/2012
A-002.05
REFLECTED CEILING PLAN 2NDFL. LEVEL-NW NOTES & LEGEND
2/16/2012
A-002.06
REFLECTED CEILING PLAN 2NDFL. LEVEL-SE NOTES & LEGEND
2/16/2012
A-002.07
REFLECTED CEILING PLAN 2NDFL. LEVEL-SW NOTES & LEGEND
2/16/2012
A-003.01
POWER & COM1v11.JNICATION 1ST FL. LEVEL NW NOTES & LEGEND
2/16/2012
A-003.02
POWER & COMMUNICATION 1ST FL. LEVEL NE NOTES & LEGEND
2/16/2012
A-003.03
POWER & COMMUNICATION 1ST FL. LEVEL SE NOTES & LEGEND
2/16/2012
A-003.04
POWER & COMMUNICATION 1ST FL. LEVEL SW NOTES & LEGEND
2/16/2012
A-003.05
POWER & CO"NIMUNICATION 2ND FL. LEVEL NW NOTES & LEGEND
2/16/2012
A-003.06
POWER & COMMUNICATION 2ND FL. LEVEL SE NOTES & LEGEND
2/16/2012
A-003.07
POWER & COMMUNICA'ITON 2ND FL. LEVEL SW NOTES & LEGEND
2/16/2012
A-004.01
FINISH PLAN 1ST FL. LEVEL NW NOTES AND LEGEND
2/16/2012
A-004.02
FINISH PLAl"\J 1ST FL. LEVEL NE NOTES AND LEGEND
2/16/2012
A-004.03
FINISH PLAN 1ST FL. LEVEL SE NOTES AND LEGEND
2/16/2012
A-004.04
FINISH PLAN I ST FL. LEVFL SW NOTES AND LEGEND
2/16/2012
A-004.05
FINISH PLAN 2ND FL. LEVEL NW NOTES AND LEGEND
2/16/2012
A-004.06
FINISH PLAN 2ND FL. LEVEL SE NOTES AND LEGEND
2/16/2012

 
 
93

--------------------------------------------------------------------------------

 
 
A-004.07
FINISH PLAN 2ND FL.LEVEL SW
2/16/2012
A-005.00
DOOR AND HARDWARE SCHEDULE-DETAILS
2116/2012
A-006.00
MILLWORK ELEVATIONS AND SECTIONS
2/16/2012
F-001.00
GENERAL FIRESTOPPING DETAILS & NOTES
2/16/2012
F-002.00
GENERAL FIRESTOPPING DETAILS & NOTES CONTINUED
2/16/2012
E-100.00
GENERAL NOTES
2/16/2012
E-101.00
SYMBOL LEGEND
2/16/2012
E-200.00
WORK NOTES
2/16/2012
E-201.00
PARTIAL FIRST FLOOR DEMOLITION PLAN
2/16/2012
E-202.00
PARTIAL FIRST FLOOR DEMOLITION PLAN
2/16/2012
E-203.00
PARTIAL FIRST FLOOR DEMOLITION PLAN
2/16/2012
E-207.00
PARTIAL FIRST FLOOR DEMOLITION WORK PLAN
2/16/2012
E-208.00
PARTIAL FIRST FLOOR REFLECTED CEILING DEMOUTION WORK PLAN
2/16/2012
E-300.00
PARTIAL FIRST FLOOR REFLECTED CEILING DEMOUTION WORK PLAN
2/16/2012
E-402.00
PARTIAI, FIRST FLOOR POWER, DATA AND TELEPHONE NEW WORK PLAN
2/16/2012
E-406.00
PARTIAL FIRST FLOOR POWER NEW WORK PLAN
2/16/2012
E-407.00
PARTIAL FIRST FLOOR POWER NEW WORK PLAN
2/16/2012
E-500.00
PANEL SCHEDULES
2/16/2012
E-501.00
PANEL SCHEDULES
2/16/2012
E-502.00
PANEL SCHEDULES
2116/2012
E-503.00
PANEL SCHEDULES
2/16/2020
E-504.00
PANEL SCHEDULES
2/16/2020
E-600.00
ELECTRICAL RISER DIAGRAM
2/16/201
E-601.00
RISER DIAGRAM
2/16/2012
E-700.00
DETAILS
2/16/2012
E-701.00
DETAILS
2/16/2012
E-301.00
PARTIAL FIRST FLOOR REFLECTED CEILING NEW WORK PLAN
2/16/2012
E-302.00
PARTIAL FIRST FLOOR REFLECTED CEILING NEW WORK PLAN
2/16/2012
E-306.00
PARTIAL FIRST FLOOR REFLECTED CEILING NEW WORK PLAN
2/16/2012
E-400.00
PARTIAI, FIRST FLOOR POWER, DATA AND TELEPHONE NEW WORK PLAN
2/16/2012
E-401.00
PARTIAI, FIRST FLOOR POWER, DATA AND TELEPHONE NEW WORK PLAN
2/16/2012
E-402.00
PARTIAI, FIRST FLOOR POWER, DATA AND TELEPHONE NEW WORK PLAN
2/16/2012
M-100.00
MECHNICAL GENERAL NOTES AND LEGENDS
2/16/2012
M-200.00
PARTIAL FIRST FLOOR HVAC DEMOLITION PLAN
2/16/2012
M-201.00
PARTIAL FIRST FLOOR HVAC DEMOLITION PLAN
2/16/2012
M-300.00
PARTIAL FIRST FLOOR HVAC DEMOLITION PLAN
2/16/2012
M-301.00
PARTIAL FIRST FLOOR HVAC DEMOLITION PLAN
2/16/2012

 
 
94

--------------------------------------------------------------------------------

 
 
M-302.00
PARTIAL FIRST FLOOR HVAC NEW WORK PLAN
2/16/2012
M-400.00
MECHANICAL DETAILS
2/16/2012
M-500.00
MECHANICAL SPECIFICATIONS
2/16/2012
P-100.00
PLUMBING GENERAL NOTES & LEGENDS
2/16/2012
P-200.00
PARTIAL FIRST FLOOR PLUMBING DEMOLITION WORK PLAN: PART-I
2/16/2012
P-201.00
PARTIAL FIRST FLOOR PLUMBING NEW WORK PLAN: PART-2 & 3
2/16/2012
P-400.00
PLUMBING SPECIFICATIONS
2/16/2012
FA-100.00
PARTIAL FIRST FLOOR FIRE ALARM NEW WORK PLAN
2/16/2012
FA-101.00
PARTIAL FIRST FLOOR FIRE ALARM NEW WORK PLAN
2/16/2012
FA-102.00
PARTIAL FIRST FLOOR FIRE ALARM NEW WORK PLAN
2/16/2012
FA-200.00
FIRE ALARM RISER DIAGRAM AND NOTES
2/16/2012
FA-103.00
PARTIAL FIRST FLOOR FIRE ALARM NEW WORK PLAN
2/16/2012
FA-201.00
FIRE ALARM NOTES
2/16/2012
SP-100.00
SPRINKLER SPECIFICATIONS
2/16/2012
SP-200.00
PAR11AL FIRST FLOOR SPRINKLER NEW WORK PLAN: PART- l, 2 & 3
2/16/2012
SP-202.00
PARTIAL FIRST FLOOR SPRINKLER DEMOLITIONS & NEW WORK PLAN: PART - 6
2/16/2012
SP-400.00
SPRINKLER DETAILS
2/16/2012
SP-500.00
CLEAN AGENT FIRE EXTINGUISING SYSTEM SPECIFICATIONS
2/16/2012

 
Contractor acknowledge receipt:
Contractor's Initial:
 
 
95

--------------------------------------------------------------------------------

 
 
EXHIBIT G
Graphic [image034.jpg]
 
 
 
96

--------------------------------------------------------------------------------

 
 
 

 STANDARD FORM OF LOFT LEASE  The Real Estate Board of New York, Inc.

 
Agreement of Lease, made as of this 13th day of March in the year 2012 between
REP 80 ARKAY DRIVE, LLC party of the first part, herein after referred to as
OWNER, and STANDARD MICROSYSTEMS CORPORATION party of the second part,
hereinafter referred to as TENANT.
 
Witnesseth: Owner hereby leases to Tenant and Tenant hereby hires from owner in
the building known
as                                                                           
 in the Borough of                                               City of New
York for the term of *                                ( or until such term shall
sooner cease and expire as herein after provided) to commence on the
*             day of                                                 in the
year and to end on the         *      day of                   in the
year          and both dates inclusive, at the annual rental rate of *
 
*As set forth in the rider annexed hereto
 
Which Tenant agrees to pay in lawful money of the United States which shall be
legal tender in payment of all debts and dues, public and private, at the time
of payment, in equal monthly installments in advance on the first day of each
month during said term, at the office of Owner or such other place as Owner may
designate, without any setoff or deduction whatsoever, except that tenant shall
pay the first monthly                                      installments(s) on
the execution hereof (unless this lease be a renewal).
 
In the event that, at the commencement of the term of this lease, or thereafter,
Tenant shall be in default in the payment of rent to Owner pursuant to the terms
of another lease with Owner or with Owner’s predecessor in interest, Owner may
at Owner’s option and without notice to Tenant add the amount of such arrears to
any monthly installments of rent payable hereunder and the same shall be payable
to Owner as additional rent.
 
The parties hereto, for themselves, their heirs, distribute, executors,
administrators, legal representative, successors and assigns, hereby covenant as
follows:
 
Rent:                          1. Tenant shall pay the rent as above and as
hereinafter provided.
 
Occupancy:              2. Tenant shall use and occupy the demised premises for
office, warehouse, manufacturing and laboratory use and for any other ancillary
use related to Tenant’s business then operating at the Premises provided such
use is in accordance with the certificate of occupancy for the building, if any,
and for no other purpose.
 
Alterations:                               3. Tenant shall make no changes on
or  to the demise premises of any nature without Owner's prior written consent.
Subject to the prior written consent of Owner, and to the provisions of this
article Tenant, at Tenant’s expense, may make alterations, installations,
additions or improvements which are nonstructural and which do not affect
utility services or plumbing and electrical lines, in or to the interior of the
demised premises, using contractors or mechanics first approved in each instance
by Owners. Tenant shall, at its expense, before making any alterations,
additions, installations, or improvements obtain, and Owner shall cooperate with
Tenant, at no cost or expesne to Owner, and execute such forms as Tenant may
reasonably request to enable Tenant to obtain, all permits, approvals and
certificates required by any governmental or quasi-governmental bodies and (upon
completion) certificates of final approval thereof, and shall deliver promptly
duplicates of all such permits, approvals and certificates to Owner. Tenant
agrees to carry, and will cause Tenant’s contractors and sub-contractors to
carry, such worker’s compensation, commercial general liability, personal and
property damage insurance as Owner may reasonably require. If any mechanic’s
lien is filed against the demised premises, or the building of which the same
forms a part, for work claimed to have been done for, or materials furnished to,
Tenant whether or not done pursuant to this article, the same shall be
discharged by Tenant within thirty (30) days after tenant has knowledge thereof
thereafter, at Tenant’s expense, by payment of filing a bond as permitted by
law. All fixtures and all paneling partitions, railings and like installations,
installed in the demised premises at any time, either by Tenant or by Owner on
Tenant’s behalf shall upon installation become the property of Owner and shall
remain upon and be surrendered with the demised premises unless Owner by notice
to Tenant given in accordance with Section 45 of this lease. no later than
twenty (20) days prior to the date fixed as the termination of the lease. Elects
to relinquish Owner’s right thereto and to have them removed by tenant, in which
event the same shall be removed from the demised premises by Tenant prior to the
expiration of the lease, at tenant’s expense. Nothing in this article shall be
construed to give Owner title to, or to prevent Tenant’s removal of, trade
fixtures, moveable office furniture and equipment, but upon removal of same from
the demised premises, or upon removal of other installations as may be required
by Owner. Tenant shall immediately and at its expense, repair and restore the
demised premises to the condition existing prior to any such installations, and
repair any damage to the demised premises or the building due to such removal.
All property permitted or required to be removed by Tenant at the end of the
term remaining in the demised premises after Tenant's removal shall be deemed
abandoned and may at the election of Owner, either be retained as Owner's
property or removed from the demised premises by Owner, at Tenants expense.
 
Repairs:                                      4. Owner shall maintain and repair
the exterior of and public portions of the building. Tenant shall, throughout
the term of this lease, take good care of the demised premises including the
bathrooms and lavatory facilities contained therein, if any (if the demised
premises encompasses the entire floor of the building), the windows and window
frames, and the fixtures and appurtenances therein, and at Tenant's sole cost
and expense promptly make all repairs thereto and to the building, whether
structural or non-structural in nature, caused by, or resulting from, the
carelessness, omission neglect or improper conduct of Tenant, Tenant's servants,
employees, invitees, or licensees, and whether or not arising Tenant's conduct
or omission, when required by other provisions of this lease, including article
6 Tenant shall also repair all damage to the building and the demised premises
caused by moving of Tenant's fixtures, furniture or equipment. Al the aforesaid
repairs shall be of quality or class equal to the original work or construction.
If Tenant fails, after thirty (30) ten (10) days notice, to proceed with due
diligence to make repairs required to be made by Tenant, the same may be made by
Owner at the expense of Tenant and the expenses thereof incurred by Owner shall
be collectible, as additional rent, after rendition of a bill or statement
therefore. If the demised premises be or become infested with vermin, Tenant
shall, at its expense, cause the same to be exterminated. Tenant shall give
Owner prompt notice of any defective condition in any plumbing, heating system
or electrical lines located in the demised premises, and following such notice.
Owner shall remedy the condition with due diligence, but at the expense of
Tenant, if repairs are necessitated by damage or injury attributable to Tenant,
Tenant’s servants, agents, employees, invitees or licensees as foresaid. Except
as specifically provided in Article 9 or elsewhere in this lease, there shall be
no allowance to Tenant for a diminution of rental value and no liability on the
part of Owner by reason of inconvenience, annoyance or injury to business
arising from Owner, Tenant or others making or failing to make any repairs,
alterations, additions or improvements in or any portion of the building or the
demised premises, or in and to the fixtures, appurtenances or equipment thereof.
In exercising the rights set forth herein, Owner will use commercially
reasonable efforts to minimize interference or disruption to Tenant’s business
and except in an emergency. Owner will provide Tenant with prior notice of any
such repairs, alterations, additions or improvements. It is specifically agreed
that Tenant shall not be entitled to any setoff or reduction of rent by reason
of any failure of Owner to comply with the covenants of this or any other
article of this lease. Tenant agrees that Tenant’s sole remedy at law in such
instance will be by way of an action for damages for breach of contract. The
provisions of this Article 4 with respect to the making of repairs shall not
apply in the case of fire or other casualty with regard to Which Article 9
hereof shall apply.
 
Window Cleaning:                    5. Tenant will not clean nor require the
permit, suffer or allow any window in the demised premises to be cleaned from
the outside in violation of Section 202 of the New York State Labor Law or any
other applicable law, or of the Rules of the Board of Standards and Appeals, or
of any other Board or body having or asserting jurisdiction.
 
Requirements of law,
Fire Insurance,
Floor loads:                                6. Prior to the commencement of the
lease term, if Tenant is then in possession and at all times thereafter. Tenant
shall at Tenant’s sole cost and expense, promptly comply with all present and
future laws, orders, and regulations of all state, federal, municipal and local
governments, departments, commissions and boards and any direction of any public
officer pursuant to law, and all orders, rules and regulations of the New York
Board of Fire Underwriters, Insurance Services Office, or any similar body which
shall impose any violation, order or duty upon Owner or Tenant with respect to
the demised premise, whether or not arising out of Tenant’s particular use or
manner of use thereof, or, with respect to building, if arising out of Tenant’s
particular use or manner of use of the demised premises of the building
(including, the use permitted under the lease). Except as provided in Article 30
hereof, nothing herein shall require Tenant to make structural repairs or
alterations unless Tenant has, by its manner of use of the demised premises or
method of operation therein, violated any such laws, ordinances, orders, rules,
regulations or requirements with respect thereto. Tenant shall not do or permit
any act or thing to be done in or to the demised premises which contrary to law,
or which will invalidate or be in conflict with public liability, fire or other
policies of insurance at any time carried by or for the benefit of Owner, or
which shall or might subject Owner to any liability or responsibility to any
person, or for property damage. Owner acknowledges that the mere use of the
demised premises for purposes permitted under Section 51 of the Rider will not
violate or conflict with any of Owner’s insurance policies for the Building.
Tenant shall not keep anything in the demised premises except as now or
hereafter permitted by the Fire
 
 
 

--------------------------------------------------------------------------------

 
 
Department, Board of Fire Underwriters, Fire insurance Rating Organization and
other authority having jurisdiction, and then only in such manner and such
quantity so as not to increase the rate for the fire insurance applicable to the
building, nor use the demised premises in a manner which will increase the
insurance rate for the building or any property located therein over that in
effect prior to the commencement of Tenant’s occupancy. If by reason of failure
to comply with the foregoing the fire insurance rate shall, at the beginning of
this lease or at any time thereafter, be higher than it otherwise would be, then
tenant shall reimburse Owner, as additional rent hereunder, for that portion of
all fire insurance premiums thereafter paid by Owner which shall have been
charged because of such failure by Tenant. In any action or proceeding wherein
Owner and Tenant are parties, a schedule or “make-up” or rate for the building
or demised premises issued by a body making fire insurance rates applicable to
send premises shall be presumptive conclusive evidence of the facts therein
stated and of the several items and charges in the fire insurance rates then
applicable to said premises. Tenant shall not place a load upon any floor of the
demised premises exceeding the floor load per square foot area which it was
designed to carry and which is allowed by law. Owner reserves the right to
prescribe the weight and position of all safes, business machines and mechanical
equipment. Such installations shall be placed and maintained by Tenant, at
Tenant’s expense in settings sufficient in Owner’s judgment to absorb and
prevent vibration, noise and annoyance.
 
Subordination:                           7. This lease is subject and
subordinate to all ground or underlying leases and to all mortgages which may
now or hereafter affect such leases or the real property of which the demised
premises are a part and to all renewals, modifications, consolidations,
replacements and extensions of any such underlying leases and mortgages. This
clause shall be self-operative and no further instrument or subordination shall
be required by any ground or underlying lessor or by any mortgage, affecting any
lease or the real property of which the demised premises are a part. In
confirmation of such subordination, Tenant shall from time to time execute
promptly any certificate that Owner may request.
 
Tenant’s Liability
Insurance Property loss,
damage, Indemnity:                  8. Owner or its agents shall not be liable
for any damage to property of Tenant or of others entrusted to employees of the
building, nor for loss of, or damage to, any property of Tenant by theft or
otherwise, nor for any injury or damage to persons or property resulting from
any cause of whatsoever nature, unless caused by, or due to, the negligence or
wilful misconduct of Owner, its agents, servants or employees; Owner or its
agents shall not be liable for any damage caused by other tenants or persons in,
upon or about said building or caused by operations in connection of any
private, public or quasi public work unless caused by or due to the negligence
or wilful misconduct of Owner, its agents, servants or employees. If at any time
any windows of the demised premises are temporarily closed, darkened or bricked
up, (or permanently closed, darkened or bricked up, if required by law) for any
reason whatsoever including, but not limited to, Owner’s own acts. Owner shall
not be liable for any damage Tenant may sustain thereby, and Tenant shall not be
entitled to any compensation therefore nor abatement or diminution of rent, nor
shall the same release Tenant from its obligations hereunder nor constitute an
eviction. Tenant shall indemnify and save harmless Owner against and from all
liabilities, obligations, damages, penalties, claims, costs and expenses for
which Owner shall not be reimbursed by insurance, including reasonable
attorney’s fees, paid, suffered or incurred as a result of any breach by Tenant,
Tenant’s agents, contractors, employees, invitees, or licensees, of any covenant
or condition of this lease or the carelessness, negligence or improper conduct
of Tenant, Tenant’s agents, contractors, employees, invitees or licensees.
Tenant’s liability under this lease extends to the acts and omissions of any
subtenant. In case any action or proceeding is brought against Owner by reason
of any such claim, Tenant upon written notice from owner, will at Tenant’s
expense resist or defend such action or proceeding by counsel approved by Owner
in writing such approved not be unreasonably withheld.
 
Destruction, Fire,
and Other Casualty:                 9. (a) If the demised premises or any part
thereof shall be damaged by fire or other casualty, Tenant shall promptly upon
notice thereof, give give immediate notice thereof to Owner and this lease shall
continue in full force and effect except as hereinafter set forth. (b) If the
demised premises are partially damaged or rendered partially unusable or
materially inaccessible by fire or other casualty, the damages thereto shall be
repaired by, and at the expense of, Owner, and the rent and other items of
additional rent, until such repair shall be substantially completed, shall be
apportioned from the day of following the casualty according to the part of the
demised premises which is usable. (c) If the demised premises are totally
damaged or rendered wholly unusable or wholly inaccessible by fire or other
casualty, (it being acknowledged and agreed that “totally” and “wholly” shall
mean damage to 75% or more of the useable area of the demised premises) then the
rent and other items of additional rent as hereinafter expressly provided shall
be proportionately paid up to the time of the casualty and henceforth shall
cease until the date when the demised premises shall have been repaired and
restored by Owner (or sooner reoccupied in part by Tenant then rent shall be
apportioned as provided in subsection (b) above), subject to Owner’s right to
elect not to restore the same as hereinafter provided (d) If the demised
premises are rendered wholly unusable or wholly inaccessible (whether or not the
demised premises are damaged in whole or in part) if the building shall be so
damaged that Owner shall decide to demolish it or to not rebuild it, then in any
of such events, Owner may elect to terminate this lease by written notice to
Tenant, given within sixty (60) ninety (90) days after such fire or casualty, or
thirty (30) days after adjustment of the insurance claim for such fire or
casualty, whichever is sooner, specifying a date for the expiration of the
lease, which date shall not be more than thirty (30) sixty (60) days after the
giving of such notice, and upon the date specified in such notice the term of
this lease shall expire as fully and completely as if such date were the date
set forth above  for the termination of this lease, and Tenant shall forthwith
quit, surrender and vacate the demised premises without prejudice however, to
Owner’s rights and remedies against tenant under the lease provisions in effect
prior to such termination, and any rent owing shall be paid up to such date, and
any payments of rent made by Tenant which were on account of any period
subsequent to such date shall be returned to tenant. Unless Owner shall serve a
termination notice as provided for herein. Owner shall make the repairs and
restorations under the conditions of (b) and (c) hereof, with all reasonable
expedition, subject to delays due to adjustment of insurance claims, labor
troubles and causes beyond Owner’s control. After any such casualty. Tenant
shall cooperate with Owner’s restoration by removing from the demised premises
as promptly as reasonably possible; all of Tenant’s salvageable inventory and
movable equipment, furniture, and other property, Tenant’s liability for rent
shall resume five (5) business days after written notice from Owner that the
demised premises are substantially ready for tenant’s occupancy. (e) Nothing
contained to the contrary in subdivisions (a) through 9e) hereof, including
Owner’s obligation to restore under subparagraph (b) above, each party shall
look first to any insurance in its favor before making any claim against the
other party for recovery for loss or damage resulting from fire or other
casualty, and to the extent that such insurance is in force and collectible, and
to the extent permitted by law. Owner and tenant each hereby releases and waives
all right of recovery with respect to subparagraphs (b), (d) and (c) above,
against the other or any one claiming through or under each of them by way of
subrogation or otherwise. The release and waiver herein referred to shall be
deemed to include any loss or damage to the demised premises and/or to any
personal property, equipment, trade fixtures, goods and merchandise located
therein. Both Owner and Tenant shall obtain property insurance policies that The
foregoing release and waiver shall be in force only if both release insurance
policies contain a clause providing that such a release or waiver shall not
invalidate the insurance If, and to the extent, that such waiver can be obtained
only by the payment of additional premiums, then the party benefiting from the
waiver shall pay such premium within ten (10) days after written demand or shall
be deemed to have agreed that the party obtaining insurance coverage shall be
free of any further obligation under the provisions hereof with respect to
waiver of subrogation. Tenant acknowledges that Owner will not carry insurance
on Tenant’s furniture and/or furnishings or any fixtures or equipment,
improvements, or appurtenances removable by Tenant, and agrees that Owner will
not be obligated to repair any damage thereto or replace the same (f) Tenant
hereby waives the provisions of this article shall govern and control in lieu
thereof.
 
Eminent domain:                        10. If the whole or any material part of
the demised premises shall be acquired or condemned by Eminent Domain for any
public or quasi public use or purpose, then and in that event, the term of this
lease shall cease and terminate from the date of title vesting in such
proceeding and Tenant shall have no claim for the value of any unexpired terms
of said lease. Tenant shall have the right to make an independent claim to the
condemning authority for the value of Tenant’s moving expenses and personal
property, trade fixtures and equipment, provided Tenant is entitled pursuant to
the terms of the lease to remove such property, trade fixtures and equipment at
the end of the term, and provided further such claim does not reduce Owner’s
award. All Rent and Additional rent shall be pro-rated and adjusted to the date
of the vesting of title
 
Assignment
Mortgage Etc.:                           11. Tenant, for itself, its heirs,
distributes, executors, administrators, legal representatives, successors and
assigns, expressly covenants that it shall not assign, mortgage or encumber this
agreement, nor underlet, or suffer or permit the demised premises or any part
thereof to be used by others, without the prior written consent of Owner in each
instance. Which consent shall not be unreasonably withheld, conditioned or
delayed. Transfer of the majority of the stock of corporate Tenant or the
majority interest in any partnership or other legal entity which is Tenant shall
be deemed as assignment. If this lease be assigned, or if the demised premises
or any part thereof be underlet or occupied by anybody other than Tenant, Owner
may after default by Tenant, collect rent from the assignee, undertenants or
occupant, and apply the net amount collected to the rent herein reserved, but no
such assignment, underlying, occupancy or collection shall be deemed a waiver of
this covenant, or the acceptance of the assignee, undertenant or occupant as
tenant, or a release of Tenant from the further performance by Tenant of
covenants on the part of Tenant herein contained. The consent by Owner to an
assignment or under letting shall not in any way be construed to relieve Tenant
from obtaining the express consent in writing of Owner to any further assignment
or under letting.
 
Electric Current:                      12. Rates and condition in respect to sub
metering or rent inclusion as the case may be to be added in RIDER attached
hereto. Tenant covenants and agrees that at all times its use of electric
current shall not exceed the capacity of existing feeders to the building or the
risers or wiring installations and Tenant may not use any electrical equipment
which in Owner’s opinion reasonably exercised, will overload such installations
or interfere with the use thereof by other tenants of the building. The change
at any time of the character of electric service shall in no way make Owner
liable or responsible to Tenant for any loss damages or expenses which Tenant
may sustain.
 
Access to Premises:                13. Owner or Owner’s agents shall have the
right (but shall not be obligated) to enter the demised premises in any
emergency at any time and at other reasonable times, upon reasonable prior
notice to examine the same and to make such repairs, replacements and
improvements as Owner may deem necessary and reasonably desirable to any portion
of the building, or which Owner may elect to perform in the demised premises
after Tenant’s failure to make repairs, after reasonable notice of the need to
make same or perform any work which Tenant is obligated to perform under this
lease, after reasonable notice of the need to make same or for the purpose of
complying with laws, regulations and other directions of governmental
authorities. Tenant shall permit Owner to use, maintain and replace pipes,
ducts, and conduits in and through the demised premises, and to erect new pipes,
ducts, and conduits therein provided such pipes and conduits do not materially
and adversely reduce the usable area of the demised premises and, wherever
possible, that they are within walls or otherwise concealed. Owner may, during
the progress of any work in the demised premises, take all necessary materials
and equipment into said premises without the same constituting an eviction, nor
shall Tenant be entitled to any abatement of rent while such work is in
progress, nor to any damages by reason of loss or interruption of business or
otherwise. Owner shall use commercially reasonable efforts to minimize
interference with the conduct of tenant’s business in connection with Owner’s
exercise of the rights set forth herein. Throughout the term hereof Owner shall
have the right to enter the demised premises at reasonable hours for the purpose
of showing the same to prospective purchasers or mortgagees of the building, and
during the last twelve (12) six (6) months of the term for the purpose of
showing the same to prospective tenants, and may during said twelve (12) six (6)
months period, place upon the demised premises the usual notices “To Let” and
“For sale” which notices Tenant shall permit to remain thereon without
molestation. If Tenant is not present to open and permit an entry into the
demised premises, Owner or Owner’s agents may enter the same whenever such entry
may be necessary or permissible by master key or forcibly, and provided
reasonable care is exercised to safeguard Tenant’s property, such entry shall
not render Owner or its agents liable therefore, nor in any event shall the
obligations of tenant hereunder be affected. If during the last month of the
term Tenant shall have removed all or substantially all of Tenant’s property
there front, Owner may immediately enter, alter, renovate or redecorate the
demised premises without limitation or abatement of rent or incurring liability
to tenant for any compensation and such act shall have no effect on this lease
on Tenant’s obligation hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
Vault, Vault
Space. Area:                               14. No vaults vault space or Enclosed
or covered, not of the building is leased hereunder anything contained in or in
indicated on any sketch blue print or plan, or anything contained elsewhere in
this lease to the contrary notwithstanding Owner makes no representation on to
the location of the property line of the building. All vaults and vault space
and all such areas not within the property line of the building, which Tenant
may ne permitted to use and/or occupy, is to be used and/or occupied under a
revocable license, and if any such license be revoked or if the amount of such
space or area be diminished or required by any federal, state or municipal
authority or public utility Owner shall not be subject to any liability, nor
shall Tenant be entitled to any compensation or diminution or requisition to
deemed constructive or actual eviction any tax fee or charge of municipal
authorities for such vault or area shall be paid by Tenant, if used by Tenant,
whether or not specifically leased hereunder.
 
Occupancy:                                15. Tenant will not at any time use or
occupy the demised premises in violation of the certificate of occupancy issued
for the building of which the demised premises are a part Tenant has inspected
the demised premises and accepts them as is, subject to the riders annexed
hereto with respect to Owner’s work if any. In any event Owner makes no
representation as to the condition of the demised premises and Tenant agrees to
accept the same subject to violations whether or not of record. If any
governmental license or permit shall be required for the proper and lawful
conduct of Tenant’s business, Tenant shall be responsible for and shall procure
and maintain such license or permit.



 



Bankruptcy:                               16 (a)  Anything elsewhere in this
lease to the cancelled by Owner by sending of a written Notice to Tenant within
a reasonable time after the happening of any one or more of the following Events
(1) the commencement of a case in bankruptcy or under the laws of any state
naming Tenant (or a guarantor of any of any of Tenant’s obligations under this
lease) as the debtor, which, if involuntary is not dismissed within ninety (90)
days after filing, or (2) the making by Tenant (or a guarantor of any of
Tenant’s obligations under this lease) of an assignment or any other arrangement
for the benefit of creditors under any state statute. Neither Tenant nor any
person claiming through or under Tenant, or by reason of any statute or order of
court shall thereafter be entitled to possession of the premises demised, but
shall forthwith quit and surrender the demised premises .If this lease shall be
assigned in accordance with its terms, the provisions of this Article 16 shall
be applicable only to the party then owning Tenant’s interest in this lease.
 
(b) It is stipulated and agreed that in the event of the termination of this
lease pursuant to (a) hereof, Owner shall forthwith, notwithstanding any other
provisions of this lease to the contrary be entitled to recover from Tenant, as
and for liquidated damages an amount equal to the difference between the rental
reserved hereunder for the unexpired portion of the term demised and the fair
reasonable rental value of the demised premises for the same period. In the
computation of such damages the difference between any installment of rent
becoming due hereunder after the date of termination and the fair and reasonable
rental value of the demised premises for the period for which such installment
was payable shall be discounted to the date of termination at the rate of four
percent (4%) per annum. If the demised premises or any part thereof be relet by
Owner for the unexpired term of said lease, or any part thereof, before
presentation of proof of such liquidated damages to any court, commission, or
tribunal the amount of rent reserved upon such reletting shall be deemed to be
the fair and reasonable rental value for the part or the whole of the demised
premises so re-let during the term of re-letting. Nothing here in contained
shall limit or prejudice the right of the Owner to prove for and obtain as
liquidated damages by reasons of such termination, an amount equal to the
maximum allowed by any statute or role of law in effect at the time when and
governing proceedings in which such damages are to be proved, whether or not
such amount be greater, equal to, or less than the amount of the difference
referred to above.
 
Default :                                      17. (1) If Tenant defaults in
fulfilling any of the covenants of this lease other than covenants for the
payment of rent or additional rent, or if the demised premises becomes vacant or
deserted, or if this lease be rejected under §365 of Title 11 of the U.S Code
(Bank bankruptcy Code); or if any execution or attachment shall be issued
against Tenant or any of Tenant’s property whereupon the demised shall be taken
or occupied by someone other than the Tenant, or if Tenant shall be in default
with respect to any other lease between Owner and Tenant, or if Tenant shall
have failed after five (5) days written notices to redeposit with Owner may
portion of the security deposited here under which Owner law applied to the
payment of any rent and additional rent due and payable hereunder or if Tenant
fails to move into or take possession of the demised premises within thirty (30)
days after the commencement of the rent of this lease, of which fact Owner shall
be the sole judge; then in any one or more of such events, upon Owner serving a
fifteen (15) thirty (30) days notice upon Tenant specifying the nature of said
default, upon the expiration of said fifteen (15) thirty (30) days, if Tenant
shall have fail to comply with or remedy such default, or if the said default or
omission complained of shall be of a nature that the same cannot be completely
cured or remedied within said fifteen (15) thirty (30) day period and if Tenant
shall not have diligently commenced during such default within such fifteen (15)
thirty (30) day period, and shall not thereafter with reasonable diligently and
in good faith, proceed to remedy of cure such default, then Owner may serve a
written five (5) days notice of cancellation of this lease upon Tenant, and upon
the expiration of said five (5) days this lease under term there under shall end
and expire as fully and completely as if the expiration of such five (5) day
period were the day herein definitely fixed for the end and expiration of this
lease and the term there of, and Tenant shall then quit and surrender the
demised premises to Owner, but Tenant shall remain liable as herein after
provided.
 
(2)  If the notice provided  for in (1) hereof shall have been given and the
term shall expire as aforesaid: or if Tenant shall be default in the payment of
the rent reserved here in or any item of additional  rent herein mentioned and
such default is not cured within five (5) business days after written notice
from Owner to Tenant or any part of either, or in making any other payment
herein required then and in any of such events, Owner may without additional
notice, re-enter the demised premises either by force or otherwise, and
dispossess Tenant by summary proceedings or otherwise, and the legal
representative of Tenant or other occupant of the demised premises, and remove
their effects and hold the demised premises as if this lease had not been made,
and Tenant hereby waves the service of notice of intention to re-enter or to
institute legal proceedings to that end. If Tenant shall make default hereunder
prior to the date fixed as the commencement of any renewal or extension of this
lease. Owner may cancel and terminate such renewal or extension agreement by
written notice.
 
Remedies of Owner
and Waiver of
Redemption:                               18. In case of any such default,
re-entry, expiration and/or disposses by summary proceedings or otherwise, (a)
the rent, and additional rent, shall become due thereupon and be paid up to the
time of such re-entry, dispossess and/or expiration, (b) Owner may re-let the
demised premises or any part or parts thereof, either in the name of Owner or
otherwise, for a term or terms, which may at Owner’s option be less than or
exceed the period which would otherwise have constituted the balance of the
terms of this lease, and may grant concession or free rent or change a higher
rental than that in this lease, (c) Tenant or the legal representatives of
Tenant shall also pay to Owner as liquidated damages for the failure of Tenant
to observe and perform and Tenant’s covenants herein contained any deficiency
between the rent hereby reserved and or covenanted to be paid and the net
amount, if any of the rents collected on account of the subsequent lease or
leases of the demised premises for each month of the period which would
otherwise have constituted the balance of the term of this lease. The failure of
Owner to re-let the demised premises or any part or parts thereof shall not
release or affect Tenant’s liability for damages. In computing such liquidated
damages there shall be added to the said deficiency such reasonable expenses as
Owner may incur in connection with re-letting, such as legal expenses,
reasonable attorneys fees, brokerage, advertising and for keeping the demised
premises in good order or for preparing the same for re-letting. Any such
liquidated damages shall be paid in monthly installments by Tenant on the rent
day specified in this lease, and any suit brought to collect the amount of the
deficiency for any month shall not prejudice in any way the rights of Owner to
collect the deficiency for any subsequent month by a similar proceeding. Owner
in putting the demised premises in good order or preparing the same for
re-rental may, at Owner’s option, make such alterations, repairs, replacements,
and/or decorations in the demised premises as Owner, in Owner’s sole judgment,
considers advisable and necessary for the purpose of re-letting the demised
premises, and the making of such alterations, repairs, replacements, and/or
decorations shall not operate or be construed to release Tenant from liability
hereunder as aforesaid. Owner shall in no event be liable in any way whatsoever
for failure to re-let the demised premises, or in the event that the demised
premises are re-let, for failure to collect the rent thereof under such
re-letting, and in no event shall Tenant be entitled to receive any excess, if
any, of such net rents collected over the sums payable by Tenant to Owner
hereunder. In the event of a breach or threatened breach by Tenant of any of the
covenants or provisions hereof, Owner shall have the right of injunction and the
right to invoke any remedy allowed at law or in equity as if re-entry, summary
proceedings and other remedies were not herein provided for Mention in this
lease of any particular remedy shall not preclude Owner from any other remedy,
in law or in equity. Tenant hereby expressly waives any and/or rights of
redemption granted by or under any present or future laws.
 
Fees and Expenses:                   19. If Tenant shall default in the
observance or performance of any term or covenant on Tenant’s part to be
observed or performed under, or by virtue of, any of the terms or provisions in
any article of this lease, after notice if required  and upon expiration  of the
applicable grace period , if any, (except in an emergency), then, unless
otherwise provided elsewhere in this lease, Owner may immediately, or at any
time thereafter, and without additional notice, perform the obligation of Tenant
thereunder. If Owner in connection with the foregoing, or in connection with any
default by Tenant in the covenant to pay rent hereunder, makes any expenditures
or incur any obligations for the payment of money, including but not limited to
reasonable attorneys fees, instituting, prosecuting or defending any action or
proceeding and prevents in any such action or proceeding, then Tenant will
reimburse Owner for such sums so paid or obligations incurred with interest and
costs. The foregoing reasonable expenses incurred by reason of Tenant’s default
shall be deemed to be additional rent hereunder and shall be paid by Tenant to
Owner within ten (10) thirty (30) days of rendition of any bill or statement to
Tenant therefore. If Tenant’s lease term shall have expired at the time of
making of such expenditures or incurring of such obligations, such sums shall be
recoverable by Owner as damages.
 
Building Alterations
and Management:                     20. Owner shall have the right at any time,
without the same constituting an eviction and without incurring liability to
Tenant therefore, to change the arrangement and or location of public entrances,
passageways, doors, doorways, corridors, elevators, stairs, toilets or other
public parts of the building and to change the name, number or designation by
which the building may be known, provided such change does not decrease or
increase the rentable square feet of the demised premises.  There shall be no
allowance to Tenant for discrimination  of rental value and no liability on the
part of Owner by reason of inconvenience, annoyance or injury to business
arising from Owner or other Tenant making any repairs in the building or any
such alterations, additions and improvements. Furthermore Tenant shall have any
claim against Owner by reason of Owner’s imposition of any controls of the
manner access to the building by Tenant’s social or business visitors, as Owner
may necessary for the security of the building and its occupants.
 
No Representations
by Owner:                                   21. Neither Owner nor Owner’s agents
have made any representations or promises with respect to the physical condition
of the building, the land upon which it is erected, the demised premises, the
rents, leases, expenses of operations, or any other matter or thing affecting or
related to the demise premises or the building except as herein expressly set
forth, and no rights, easements or licenses are acquired by Tenant by
implication or otherwise except as expressly set forth in the provision of this
lease. Tenant has inspected the building and the demised premises and is
thoroughly acquainted with their condition and agrees to take the same “as-is”
on the date possession is tendered, and acknowledges that the taking of
possession of the demised premises by Tenant shall be convulsive evidence that
the said premises, and the building of which the same form a part, were in good
and satisfactory condition at the time such possession was so taken except as to
latent defeats. All understandings and agreements heretofore made between the
parties here to are merged in this contract, which alone fully and completely
expresses the agreement between Owner and Tenant, and any executory agreement
hereafter  made shall be ineffective to change, modify, discharge or effect an
abandonment of it in whole or in part, unless such executory agreement is in
writing and signed by the party against when enforcement of the change
modification, discharge or abandonment is sought.
 
 
 

--------------------------------------------------------------------------------

 
 
End of Term:                              22. Upon the expiration or other
termination of the term of this lease. Tenant shall quit and surrender to Owner
the demised premises, “broom-clean” in good order and condition, ordinary wear,
 damage by fire or other casualty and damages which Tenant is not required to
repair as provided elsewhere in this lease excepted, and Tenant shall remove all
its property from the demised premises except as otherwise provided herein.
Tenant’s obligation to observe or perform this covenant shall survive the
expiration or other termination of this lease. If the last day of the term of
this lease, or any renewal thereof, falls on Sunday, this lease shall expire at
noon on the preceding Saturday, unless it be a legal holiday, in which case it
shall expire at noon on the preceding business day.
 
Quite Enjoyment:                      23. Owner covenants and agrees with Tenant
that upon Tenant paying the rent and additional rent and observing and
performing all the terms, covenants and conditions, on Tenant’s part to be
observed and performed. Tenant may peaceably and quietly enjoy the premises
hereby demised, subject, nevertheless, to the terms and conditions of the lease
including, but not limited to, Article 34 hereof, and to the ground leases,
underlying leases and mortgages hereinbefore mentioned.
 
Failure to Give
Possession:                                24. If Owner is unable to give
possession of the demised premises on the date of the commencement of the term
hereof because of the holding-over or retention of possession of any tenant,
undertenant or occupants, or if the demised premises are located in a building
being constructed, because such building has not been sufficiently completed to
make the premises ready for occupancy or because of the fact that a certificate
of occupancy has not been procured, or if Owner has not completed any work
required to be performed by Owner, or for any other reason. Owner shall not be
subject to any liability for failure to give possession on said date and the
validity of the lease shall not be impaired under such circumstances, nor shall
the same be construed in any way to extend the term of this lease, but the rent
payable hereunder shall be abated (provided Tenant is not responsible for
Owner’s inability to obtain possession or complete any work required) until
after Owner shall have given Tenant notice that Owner is able to deliver
possession in the condition required by this lease. If permission is given to
Tenant to enter into possession of the demised premises or to occupy premises
other than the demised premises, prior to the date specified as the commencement
of the term of this lease. Tenant covenants and agrees that such possession
and/or occupancy shall be deemed to be under all the terms, covenants,
conditions and provisions of this lease, except the obligation to pay the fixed
annual rent set forth in page one of this lease. The provisions of this article
are intended to constitute “an express provision to the contrary” within the
meaning of Section 223-a of the New York Real Property Law.
 
No waiver:                                   25. The failure of Owner or Tenant
to seek redress for violation of, or to insist upon the strict performance of,
any convenient or condition of this lease, or of any of the Rules and
Regulations, set forth or hereafter adopted by Owner, shall not prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation. The receipt by owner of rent
with knowledge of the breach of any covenant of this lease shall not be deemed a
waiver of such breach, and no provision of this lease shall be deemed to have
been waived by either party Owner unless such waiver be in writing signed by
such party Owner. No payment by Tenant, or receipt by Owner, of a lesser amount
than the monthly rent herein stipulated shall be deemed to be other than an
account of the earliest stipulated rent, nor shall any endorsement or statement
of any check or any letter accompanying any check or payment as rent be deemed
an accord and satisfaction, and Owner may accept such check or payment without
prejudice to Owner’s right to recover the balance of such rent or pursue any
other remedy in this lease provided. All checks tendered to Owner as and for the
rent of the demised premises shall be deemed payments for the account of Tenant.
Acceptance by Owner of rent from anyone other than Tenant shall not be deemed to
operate as an attornment to Owner by the payor of such rent, or as a consent by
Owner to an assignment or subletting by Tenant of the demised premises to such
payor or as a modification of the provisions of the lease. No act or thing done
by Owner or Owner’s agents during the term hereby demised shall be deemed an
acceptance of a surrender of said premises, and no agreement to accept such
surrender shall be valid unless in writing signed by Owner. No employee of Owner
or Owner’s agent shall have any power to accept the keys of said premises prior
to the termination of the lease, and the delivery of keys to any such agent or
employee shall not operate as a termination of the lease or a surrender of the
demised premises.
 
Waiver of Trial
 by Jury:                                      26. It is mutually agreed by and
between Owner and Tenant that the respective parties hereto shall, and they
hereby do, waive trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other (except for personal injury or
property damage) on any matters whatsoever arising out of or in any way
connected with this lease, the relationship of Owner and Tenant, Tenant’s use of
or occupancy of demised premises and any emergency statutory or any other
statutory remedy. It is further mutually agreed that in the event Owner
commences and proceeding or action for possession, including a summary
proceeding for possession of the demised premises. Tenant will not interpose any
counterclaim of whatever nature or description which are not mandatory to
preserve such claim under applicable lawin any such proceeding, including a
counterclaim under Article 4, except for statutory mandatory conduct claims.
 
Inability to Perform:                27. This lease and the obligation of Tenant
to pay rent hereunder and perform all of the other covenanted and agreements
hereunder on part of Tenant to be performed shall in no way be affected,
impaired or excused because Owner is unable to fulfill any of  its obligations
under this lease, or to supply, or is delayed in supplying, any service
expressly or impliedly to be supplied, or is unable to make, or is delayed in
making, any repairs, additions, alterations or decorations, or is unable to
supply, or is delayed in supplying, any equipment, fixtures or other materials,
if Owner is prevented or delayed from doing so by reason of strike or labor
troubles, or any cause whatsoever beyond Owner’s sole control including, but not
limited to, government preemption or restriction, or by reason of any rule,
order or regulation of any department or subdivision thereof of any government
agency, or by reason of the conditions which have been or are affected, either
directly or indirectly, by war or other emergency.
 
Rider to be added
if necessary
 
Bills and Notices:                     28. Except as otherwise in this lease
provided, any notice, statement, demand or other communication  required or
permitted to be given, rendered or made by either party to the other, pursuant
to this lease or pursuant to any applicable law or requirement of public
authority, shall be in writing (whether or not so stated elsewhere in this
lease) and shall be deemed to have been properly given, rendered or made, if
sent by registered or certified mail (express mail, if available), return
receipt requested, or by courier guaranteeing overnight delivery and furnishing
a receipt in evidence thereof, addressed to the other party at the address
herein above set forth (except that after the date specified as the commencement
of the term of this lease. Tenant’s address, unless Tenant shall give notice to
the contrary, shall be the building), and shall be deemed to have been given,
rendered or made (a) on the date delivered, if delivered to Tenant personally,
(b) on the date delivered, if delivered by overnight courier or (c) on the date
which is two (2) days after being mailed. Either party may, by notice as
aforesaid, designate a different address or addresses for notice, statements,
demand or other communications intended for it. Notices given by Owner’s
managing agent shall be deemed a valid notice if addressed and set in accordance
with the provisions of this Article. At Owner’s option, notices and bills to
Tenant may be sent by hand delivery.
 
Water Charges :                      29. If Tenant requires, uses or consumes
water for any purpose in addition to ordinary lavatory purposes (of which fact
Owner shall be the sole judge) Owner may install a water meter and thereby
measure Tenant’s water consumption for all purposes. Tenant shall pay Owner for
the cost of the meter and the cost of installation. Throughout the duration of
Tenant’s occupancy, Tennant shall keep said meter and installation equipment in
good working order and repair at Tenant’s own cost and expense. In the event
Tenant fails to maintain the meter and installation equipment in good working
order and repair (of which fact Owner shall be the sole judge) Owner may cause
such meter and equipment to be replaced or repaired, and collect the cost
thereof from Tenant as additional rent. Tenant agrees to pay for water consumed,
as shown on said meter ad and when bills are rendered, and in the event Tenant
defaults in the making of such payment, Owner may pay such charges and collect
the same from Tenant as additional rent. Tenant covenants and agrees to pay, as
additional rent, the sewer rent, charge or any other tax, rent or levy which no
or hereafter is assessed, imposed or a lien upon the law demised premises, or
the reality of which they are a part, pursuant to any law, order or regulation
made or issued in connection with the use, consumption, maintenance or supply of
water, the water system or sewage or sewage connection or system. If the
building, the demised premises, or any part thereof , is supplied with water
through a meter through which water is also supplied to other premises. Tenant
shall pay to Owner, as additional rent, on the first day of each
month.*        %              ($XXXXXXXXX) of the total meter charges as
Tenant’s portion. Independently of, and in addition to, any of the remedies
reserved to Owner hereinabove or elsewhere in this lease. Owner may sue for and
collect any monies to be paid by Tenant, or paid by Owner, for any of the
reasons or purposes hereinabove set forth.
 
Sprinklers:                                30. Anything elsewhere in this lease
to the contrary notwithstanding, if the New York Board of Fire Underwriters or
the New York Fire Insurance Exchange or any bureau, department or official of
the federal, state or city government recommended or require the installation of
the sprinkler system, or that any changes, modifications, alterations, or
additional sprinkler hands or other equipment be made or supplied in an existing
sprinkler system by reason of Tenant’s business, the location of partitions,
trade fixtures, or other contents of the demised premises, or for any other
reason, or if any such sprinkler system installations, modifications,
alterations, additional sprinkler heads or other such equipment, become
necessary to prevent the imposition of a penalty or charge against the full
allowances for a sprinkler system in the fire insurance rate set by said
Exchange or any other body making fire insurance rates, or by any fire insurance
company. Tenant shall, at tenant’s expense, promptly make such sprinkler system
installations, changes, modifications, alterations. And supply additional
sprinkler heads or other equipment is required, whether the work involved shall
be structural or non-structural in nature. Tenant shall pay to Owner as
additional rent the sum of            $       *, on the first day of each month
during the term of this lease, as Tenant’s portion of the contract price for
sprinkler supervisory service.
 
Elevators, Heat, Cleaning:       31. As long as Tenant is not in default under
any the covenants of this lease, beyond the applicable grace period provided in
this lease for the curing of such defaults, Owner shall: (a) provide necessary
passenger elevator facilities on business days from 8 a.m to 6 p.m and on
Saturdays from 8 am to 1p.m: (b) if freight elevator service is provided, same
shall be provided only on regular business days. Monday through Friday incisive,
and on those days only between the hours of 9 am and 12 non and between 1 p.m
and 5 p.m : (c) subject to the further provisions of the Rider to this lease,
furnish heat, water and other services supplied by Owner to the demised premises
when and as required by law on business days from 8 a.m to 6 p.m and on
Saturdays from 8 am to 1 p.m : (d) subject to the further provisions of the
Rider to this lease, clean the public halls and public portions of the building
which are used in common by all tenants. Tenant shall, at Tenant’s expense, keep
the demised premises, including the windows, clean and in order, to the
reasonable satisfaction of Owner, and for that purpose shall employ person or
persons, or cooperation’s approved by Owner. Tenant shall pay to Owner the cost
of removal of any of Tenant’s refuse and rubbish from the building. Bills for
the same shall be rendered by Owner to Tenant at such time as Owner may elect,
and shall be due and payable hereunder, and the amount of such bills shall be
deemed to be, and be paid as additional rent. Tenant shall, however, have the
option of independently contracting for the removal of such rubbish and refuse
in the event that Tenant does not wish to have same done by employees of Owner.
Under such circumstances, however, the removal of such refuse and rubbish by
others shall be subject to such rules and regulations as, in the judgment of
Owner, are necessary for the proper operation of the building. Owner reserves
the right to stop service of the heating, elevator, plumbing and electric
systems, when necessary, by reason of accident or emergency, or for repairs,
alterations, replacements or improvements, which in the judgment of Owner are
desirable or necessary to be made, until said repairs, alterations, replacements
or improvements shall have been completed. If the building of which the demised
premises are a part supplies manually operated elevator service, Owner may
proceed diligently with alterations necessary to substitute automatic control
elevator service without in any way affecting the obligations of Tenant
hereunder. Owner shall perform all such work in a good and workmanlike manner
and shall use commercially reasonable efforts to minimize interference with
Tenant’s business at the Demised Premises.
 
*Tenant’s Proportionate Share
 
 
 

--------------------------------------------------------------------------------

 
 
Security:                                     32. Tenant has deposited with
Owner the sum of $              as security for the faithful performance and
observance by Tenant of the terms, provisions and conditions of this lease. It
is agreed that in the event Tenant defaults in respect of any of the terms,
provisions and conditions of this lease, including, but not limited to, the
payment of rent and additional rent, Owner may use, apply or retain the whole or
any part of the security so deposited to the extent required for the payment of
any rent and additional rent, or any other sum as to which Tenant is in default,
or for any sum which Owner may expend, or may be required to expend, by reason
of Tenant’s default in respect of any of the terms, covenants and conditions of
this lease, including but not limited to, any damages or deficiency in the
re-letting of the demised premises, whether such damages or deficiency accrued
before or after summary proceedings or other re-entry by Owner. In the case of
every such use, application or retention, Tenant shall within five (5) days
after demand, pay to Owner the sum so used, applied or retained which shall be
added to the security deposit so that the same shall be replenished to its
former amount. In the event that Tenant shall fully and faithfully comply with
all of the terms, provisions, covenants and conditions of this lease, the
security shall be returned to tenant after the date fixed as the end of the
lease, and after delivery of entire possession of the demised premises to Owner.
In the event of a sale of the land and building or leasing of the building, of
which the demised premises form a part, Owner shall have the right to transfer
the security to the Vendee or lessee, and Owner shall thereupon be released by
Tenant from all liability for the return of such security, and Tenant agrees to
look to the new Owner solely for the return of the said security, and it is
agreed that the provisions hereof shall apply to every transfer or assignment
made of the security to a new Owner. Tenant further covenants that it will not
assign or encumber, or attempt to assign or encumber, the monies deposited
herein as security, and the neither Owner nor its successor or assigns shall be
bound by any such assignment, encumbrance, attempted assignment or exempted
encumbrance.
 
Captions:                                     33. The Captions are inserted as a
matter of convenience and for reference, and in no way define, limit or describe
the scope of this lease nor the intent of any provision thereof.
 
Definitions:                                34. The term “Owner” as used in this
lease means only the owner of the fee or of the leasehold of the building, or
the mortgagee in possession for the time being, of the land and building (or the
owner of a lease of the building or of the land and building) of which the
demised premises form a part, so that in the event of any sale or sales or
conveyance, assignment or transfer of said land and building, or of said lease,
or in the event of a lease of said building, or of the land and building, the
said Owner shall be and hereby is entirely freed and relieved of all covenants
and obligations of Owner hereunder, from the date of the sale or lease and it
shall be deemed and construed without further agreement between the parties or
their successors in interest, or between the parties and the purchaser, grantee,
assignee or transferee or any such sale, or the said lessee of the building has
assumed and agreed to carry out any and all covenants and obligations of Owner
hereunder from the date of the sale or lease. The words “re-enter” and
“re-entry” as used in this lease are not restricted to their technical legal
meaning. The term “rent” includes the annual rental rate whether so expressed or
expressed in monthly installments, and “additional rent.” “Additional rent”
means all sums which shall be due to Owner from Tenant under this lease, in
addition to the annual rental rate. The term “business days” as used in this
lease, shall exclude Saturdays, Sundays and all days observed by the State or
Federal Government as legal holidays, and those designated as holidays by the
applicable building service union employees service contract, or by the
applicable Operating Engineers contract with respect to HVAC service. Wherever
it is expressly provided in this lease that consent shall not be unreasonably
withheld, such consent shall not be unreasonably delayed.
 
Adjacent Excavation
Shoring:                                     35. If an excavation shall be made
upon land adjacent to the demised premises, or shall be authorized to be be
made, Tenant shall afford to the person causing or authorized to cause such
excavation, a license to enter upon the demised premises for the purpose of
doing such work as said person shall deem necessary to preserve the wall or the
building, of which demised premises form a part, from injury or damage, and to
support the same by proper foundations, without any claim for damages or
indemnity against Owner, or abatement of rent.
 
Rules and Regulations:           36. Tenant and Tenant’s servants, employees,
agents, visitors, and licensees shall observe faithfully, and comply strictly
with the Rules and Regulations annexed hereto and such other and further
reasonable Rules and Regulations as Owner or Owner’s agent may from time to time
adopt. Notice of any additional Rules or Regulations shall be given in
accordance with the notice provisions of this lease. in such manner as Owner
may elect. In case Tenant disputes the reasonableness of any additional Rules or
Regulations hereafter made or adopted by Owner or Owner’s agents, the parties
hereto agree to submit the question of the reasonableness of such Rules or
Regulations for decision to the New York office of the American Arbitration
Association, whose determination shall be final and conclusive upon the parties
hereto. The right to dispute the reasonableness of any additional Rules or
Regulations upon Tenant’s part shall be deemed waived unless the same shall be
asserted by service of a notice, in writing, upon Owner, within fifteen (15)
days after the giving of notice thereof. Nothing in this lease contained shall
be constructed to impose upon Owner any or obligation to enforce the Rules and
Regulations or terms, covenants or conditions in any other lease, as against any
other tenant, and Owner shall not be liable to Tenant for violation of the same
by any other tenant, its servants, employees, agents, visitors or licensees.
Notwithstanding the foregoing, Owner covenants and agrees that it will not
enforce any rules and regulations in a manner designed to unfairly discriminate
against Tenant.
 
Glass:                                           37. Owner shall replace, at the
expense of Tenant, any and all plate and other glass damaged or broken from any
cause whatsoever in and about the demised premises Owner may insure, and keep
insured, at Tenant’s expense, all plate and other glass in the demised premises
for and in the name of Owner. Bills for the premiums therefore shall be rendered
by Owner to Tenant at such times as Owner may elect, and shall be due from, and
payable by Tenant when rendered and the amount thereof shall be deemed to be,
and be paid as, additional rent.
 
Estoppel Certificate:                 38. Tenant, at any time, and from time to
time, upon at least ten (10) days prior notice by Owner, shall execute,
acknowledge and deliver to Owner, and/or to any other person, firm or
corporation specified by Owner, a statement certifying that this lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), stating the dates to which the rent and additional rent have
been paid, stating whether or not there exists any defaults by Owner under this
lease, and, if so, specifying each such default and such other information as
shall be required reasonably of Tenant.
 
Directory Board
Listing:                                      39. If, at the request of , and as
accommodation to, Tenant, Owner shall place upon the directory board in the
lobby of the building, one or more names of persons or entities other than
Tenant, such directory board listing shall not be construed as the consent by
Owner to an assignment or subletting by Tenant to such persons or entities.
 
Successors and Assigns:        40. The covenants conditions and agreements
contained in this lease shall bind and more to the benefit of Owner and Tenant
and their respective heirs, distributes, executors, administrators, successors,
and except as otherwise provided in this lease, their assigns. Tenant shall look
only to Owner’s estate and interest in the land and building for the
satisfaction of Tenant’s remedies for the collection of a judgment (or other
judicial process) against Owner in the event of any default by Owner hereunder,
and no other property or assets of such Owner (or any partners, member, officer
or director thereof, disclosed and undisclosed), shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under, or with respect to this lease the relationship of Owner and
Tenant hereunder, or Tenant’s  use and occupancy of the demised premises.
 
SEE RIDER ANNEXED HERE TO AND MADE A PART HEREOF
 
In witness thereof, Owner and Tenant have respectively signed and sealed this
lease as of the day and year first above written.
 

    REP 80 ARKAY DRIVE, LLC       By: Rechler Management, LLC,       its manager
  Witness for Owner:           By: /s/               STANDARD MICROSYSTEMS
CORPORATION   Witness for Tenant:           By:            

 
ACKNOWLEDGEMENT
 
STATE OF NEW YORK,

 
SS:
 
COUNTY OF
 
On the _________________ day of ____________ in the year________, before me, the
undersigned, a Notary Public in and for said state, personally
appeared_____________________________, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual (s) whose name (s) is
(are) subscribed to the within instrument and acknowledged to me that he/she
they executed the same in his/her/their capacity(ies), and that by his/her/their
signatures(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.
 

      NOTARY PUBLIC

 
 
 

--------------------------------------------------------------------------------

 
 
IMPORTANT – PLEASE READ
 
RULES AND REGULATIONS ATTACHED TO AND MADE APART OF THIS LEASE IN ACCORDANCE
WITH ARTICLE 36
 
1.  The sidewalks, entrances, driveways passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by Tenant or
used for any purpose other than for ingress or egress from the demised premises
for delivery of merchandise and equipment in a prompt and efficient manner,
using elevators and passageways designated for such delivery by Owner. There
shall not be used in any space, or in the public hall of the building, either by
Tenant or by jobbers or others in the delivery or receipt of merchandise, any
hand trucks, except those equipped with rubber tyres and side guards. If said
premises are situated on the ground floor of the building, Tenant shall further,
at Tenants expense keep the side walk and curb in front of said premises clean
and free from                dirt and rubbish. Notwithstanding the foregoing
Tenant shall be permitted to utilize pallet jacks within the Demised Premises
for the transportation of the paper and other supplies within the Demised
Premises.
 
2.  The water and wash closest and plumbing fixtures shall not be used for any
purposes other than those for which they were designed or constructed, and no
sweepings, rubbish, rags, acids or other substance shall be deposited therein,
and the expense of any breakage, stoppage or damage resulting from the violation
of this rule shall be borne by Tenant whether or not caused by Tenant, its
clerks, agents, employees or visitors.
 
3.  No carpet, rug or other article shall be hung or shaken out of any window of
the building and Tenant shall not sweep or throw, or permit to be swept or
thrown substances from the demised premises, any dirt or other substance into
any of the corridors of halls, elevators or out of the doors or windows or
stairways of the building. and Tenant shall not use, keep or permit to be used
or kept any foul or noxious gas or substance in the demised premises or permit
or suffer the demised premises to be occupied or used in a manner offensive or
objectionable to owner or other occupants of the building by reason of noise,
 odors and or vibrations or interfere in any way with other Tenants or those
having business therein, nor shall any bicycles, vehicles, animals (other than
“service animals”), fish or birds be kept in or about the building. Smoking or
carrying lighted cigars or cigarettes in the elevators of the building is
prohibited.
 
4.  No awnings or other projections shall be attached to the outside walls of
the building without the prior written consent of Owner.
 
5. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed painted or affixed by Tenant on any part of the outside of the demised
premises or the building, or on the inside of the demised premises if the same
is visible from the outside of the demised premises without the prior written
consent of Owner. Except that the name of Tenant may appear on the entrance door
of the demised premises in the event of the violation of the foregoing by
Tenant. Owner may remove same without any liability and may charge the expense
incurred by such removal to Tenant. Interior signs on door and directory tablet
shall be inscribed, painted or affixed for Tenant by Owner at the expense of
Tenant, and shall be of a size, color and style acceptable to owner.
 
6.  Tenant shall not mark, paint, drill into, or anyway deface any part of the
demised premises or the building of which they form a part. No boring, cutting
on stringing of wires shall be permitted, except as otherwise permitted by this
lease with the prior written consent of Owner, and as Owner may direct. Tenant
shall not lay linoleum, or other similar floor covering, so that the same shall
come in direct contact with the floor of demised premises and if linoleum or
other similar floor covering is desired to be used, an interlining of builder's
deadening felt shall be first affixed to the floor, by a paste or other
material, soluble in water, the use of cement or other similar adhesive material
being expressly prohibited.
 
7.  No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in existing locks or
mechanism thereof. Tenant must, upon the termination of his tenancy, restore to
owner all keys of stores, offices and toilet rooms either furnished to, or
otherwise procured by Tenant and in the event of the loss of any keys, so
furnished, Tenant shall pay to owner the cost of thereof. Notwithstanding the
foregoing, Tenant shall be permitted to utilize the locks and keys currently
existing at the Demised Premises so long as Landlord is provided with copies of
all keys and/or codes related thereto.
 
8.  Freight, furniture, business equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the demised premises only on
the freight elevators and through the service entrances and corridors, and only
during hours, and in a manner approved by Owner. Owner reserves the right to
inspect all freight to be reasonably brought in to the building, and to exclude
from the building all freight which violates any of these Rules and Regulations
of the lease, of which these Rules and Regulations are a part. Notwithstanding
the foregoing. Tenant shall be permitted to use the passenger elevators at the
Building for the transfer of material and equipment for the lower level of the
Building to the Demised Premises, so long as such use does not occur between
8:00 a.m. and 10:00 a.m. or 4:00 p.m. to 6:00 p.m. on weekdays.
 
9.  Tenant shall not obtain for use upon the demised premises ice, drinking
water, towel and other similar services, or accept barbering or bootblacking
services in the demised premises, except from persons authorized by Owner and at
hours and under regulations fixed by Owner Canvassing, soliciting and peddling
in the building is prohibited and Tenant shall cooperate to prevent the same.
 
10.  Owner reserves the right to exclude from the building  of persons who do
not present a pass to the building signed by Owner Owner will furnish passes to
persons for  whom any Tenant requests same in writing. Tenant shall be
responsible for whom it requests such pass, and shall be liable to Owner for all
acts of such persons. Notwithstanding the foregoing, Owner shall not be required
to allow Tenant or any person to enter or remain in the building, except  on
business days from 8:00a.m to 6:00a.m. and on Saturdays from 8:00a.m. to
1:00p.m. Tenant shall not have the claim against Owner by reason of Owner
excluding from the building any person who does not present such pass.
 
11.  Owner shall have the right to prohibit any advertising by Tenant which in
Owner’s opinion, lends to impair the reputation of the building or its
desirability reasonable  as a loft building, and upon written notice from Owner.
Tenant shall refrain from or discontinue such advertising.
 
12.  Except as otherwise set forth in this lease, Tenant shall not bring or
permit to be brought or kept in or on the demised premises, any inflammable,
combustible, explosive or hazardous fluid, material, chemical, or substance, or
cause or permit any odors of cooking or other processes, or any unusual or other
objectionable odors, to permeate in, or emanate from, the demised premises.
 
13.  Tenant shall not use the demised premises in manner which materially
disturbs or interferes with other tenants in the beneficial use of their
premises.
 
14. Refuse and Trash (1) Compliance by Tenant. Tenant covenants and agrees, at
its sole cost and expense, to comply with all present and future loss, orders
and regulations, of all state, federal, municipal and local government,
departments, commissions and boards regarding the collection, sorting,
separation and recycling  of waste products, garbage, refuse and trash. Tenant
shall sort and separate such waste products, garbage, refuse and trash into such
categories as provided by law. Each separately sorted category of waste
products, garbage, refuse and trash shall be placed in separate receptacles
reasonably approved by Owner. Tenant shall remove or cause to be removed by a
contractor acceptable to Owner at Owner’s sole discretion, such items as Owner
may expressly designate. (2) Owner’s Rights in Event of Noncompliance, Owner has
the option to refuse to collect or accept from Tenant waste products, garbage,
refuse or trash (a) that is not separated and sorted as required by law or (b)
which consist such items as Owner may expressly designate for Tenant’s removal,
and to require Tenant to arrange for such collection at Tenant’s sole cost and
expense, utilizing a contractor satisfactory to Owner Tenant shall pay all
costs, expenses, fines, penalties or damages that may be imposed on Owner or
Tenant by reason of Tenant’s failure to comply with the provisions of this
Building Rule 14, and at Tenant’s sole cost and expense shall indemnity defend
and hold Owner harmless (including) reasonable legal fees and expenses) from and
against any actions, claims and suits arising from such non compliance utilizing
counsel reasonably satisfactory to Owner
 
 
 

--------------------------------------------------------------------------------

 
 
Security:                                    32. Tenant has deposited with Owner
the sum of $           as security for the faithful performance and observance
by Tenant of the terms, provisions and conditions of this lease. It is agreed
that in the event Tenant defaults in respect of any of the terms, provisions and
conditions of this lease, including, but not limited to, the payment of rent and
additional rent, Owner may use, apply or retain the whole or any part of the
security so deposited to the extent required for the payment of any rent and
additional rent, or any other sum as to which Tenant is in default, or for any
sum which Owner may expend, or may be required to expend, by reason of Tenant’s
default in respect of any of the terms, covenants and conditions of this lease,
including but not limited to, any damages or deficiency in the re-letting of the
demised premises, whether such damages or deficiency accrued before or after
summary proceedings or other re-entry by Owner. In the case of every such use,
application or retention, Tenant shall within five (5) days after demand, pay to
Owner the sum so used, applied or retained which shall be added to the security
deposit so that the same shall be replenished to its former amount. In the event
that Tenant shall fully and faithfully comply with all of the terms, provisions,
covenants and conditions of this lease, the security shall be returned to Tenant
after the date fixed as the end of the lease, and after delivery of entire
possession of the demised premises to Owner. In the event of a sale of the land
and building or leasing of the building, of which the demised premises form a
part, Owner shall have the right to transfer the security to the Vendee or
lessee, and Owner shall thereupon be released by Tenant from all liability for
the return of such security, and Tenant agrees to look to the new Owner solely
for the return of the said security, and it is agreed that the provisions hereof
shall apply to every transfer or assignment made of the security to a new Owner.
Tenant further covenants that it will not assign or encumber, or attempt to
assign or encumber, the monies deposited herein as security, and the neither
Owner nor its successor or assigns shall be bound by any such assignment,
encumbrance, attempted assignment or exempted encumbrance.
 
Captions:                                     33. The Captions are inserted as a
matter of convenience and for reference, and in no way define, limit or describe
the scope of this lease nor the intent of any provision thereof.
 
Definitions:                                34. The term “Owner” as used in this
lease means only the owner of the fee or of the leasehold of the building, or
the mortgagee in possession for the time being, of the land and building (or the
owner of a lease of the building or of the land and building) of which the
demised premises form a part, so that in the event of any sale or sales or
conveyance, assignment or transfer of said land and building or of said lease,
or in the event of a lease of said building, or of the land and building, the
said Owner shall be and hereby is entirely freed and relieved of all covenants
and obligations of Owner hereunder, from the date of the sale or lease and it
shall be deemed and constructed without further agreement between the parties or
their successors in interest, or between the parties and the purchaser, grantee,
assignee or transferee or any such sale, or the said lessee of the building has
assumed and agreed to carry out any and all covenants and obligations of Owner
hereunder from the date of the sale or lease. The words “re-enter” and
“re-entry” as used in this lease are not restricted to their technical legal
meaning. The term “rent” includes the annual rental rate whether so expressed or
expressed in monthly installments, and “additional rent.” “Additional rent”
means all sums which shall be due to Owner from Tenant under this lease, in
addition to the annual rental rate. The term “business days” as used in this
lease, shall exclude Saturdays, Sundays and all days observed by the State or
Federal Government as legal holidays, and those designated as holidays by the
applicable building service union employees service contract, or by the
applicable Operating Engineers contract with respect to HVAC service. Wherever
it is expressly provided in this lease that consent shall not be unreasonably
withheld, such consent shall not be unreasonably delayed.
 
Adjacent Excavation
Shoring:                                     35. If an excavation shall be made
upon land adjacent to the demised premises, or shall be authorized the be made,
Tenant shall afford to the person causing or authorized to cause such
excavation, a license to enter upon the demised premises for the purpose of
doing such work as said person shall deem necessary to preserve the wall or the
building, of which demised premises form a part, from injury or damage, and to
support the same by proper foundations, without any claim for damages or
indemnity against Owner, or abatement of rent.
 
Rules and Regulations:           36. Tenant and Tenant’s servants, employees,
agents, visitors, and licensees shall observe faithfully, and comply strictly
with the Rules and Regulations annexed hereto and such other and further
reasonable Rules and Regulations as Owner or Owner’s agent may from time to time
adopt. Notice of any additional Rules or Regulations shall be given in
accordance with the notice provisions of this lease in such manner as Owner
may elect. In case Tenant disputes the reasonableness of any additional Rules or
Regulations hereafter made or adopted by Owner or Owner’s agents, the parties
hereto agree to submit the question of the reasonableness of such Rules or
Regulations for decision to the New York office of the American Arbitration
Association, whose determination shall be final and conclusive upon the parties
hereto. The right to dispute the reasonableness of any additional Rules or
Regulations upon Tenant’s part shall be deemed waived unless the same shall be
asserted by service of a notice, in writing, upon Owner, within fifteen (15)
days after the giving of notice thereof. Nothing in this lease contained shall
be constructed to impose upon Owner any or obligation to enforce the Rules and
Regulations or terms, covenants or conditions in any other lease, as against any
other tenant, and Owner shall not be liable to Tenant for violation of the same
by any other tenant, its servants, employees, agents, visitors or licensees.
Notwithstanding the foregoing, Owner covenants and agrees that it will not
enforce any rules and regulations in a manner designed to unfairly discriminate
against Tenant.
 
Glass:                                          37. Owner shall replace, at the
expense of Tenant, any and all plate and other glass damaged or broken from any
cause whatsoever in and about the demised premises Owner may insure, and keep
insured, at Tenant’s expense, all plate and other glass in the demised premises
for and in the name of Owner. Bills for the premiums therefore shall be rendered
by Owner to Tenant at such times as Owner may elect, and shall be due from, and
payable by Tenant when rendered and the amount thereof shall be deemed to be,
and be paid as, additional rent.
 
Estoppel Certificate:                 38. Tenant, at any time, and from time to
time, upon at least ten (10) days prior notice by Owner, shall execute,
acknowledge and deliver to Owner, and/or to any other person, firm or
corporation specified by Owner, a statement certifying that this lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), stating the dates to which the rent and additional rent have
been paid, stating whether or not there exists any defaults by Owner under this
lease, and, if so, specifying each such default and such other information as
shall be required reasonably of Tenant.
 
Directory Board Listing:        39. If, at the request of, and as accommodation
to, Tenant, Owner shall place upon the directory board in the lobby of the
building, one or more names of persons or entities other than Tenant, such
directory board listing shall not be construed as the consent by Owner to an
assignment or subletting by Tenant to such persons or entities.
 
Successors and Assigns:        40. The covenants conditions and agreements
contained in this lease shall bind and more to the benefit of Owner and tenant
and their respective heirs, distributes, executors, administrators, successors,
and except as otherwise provided in this lease, their assigns. Tenant shall look
only to Owner’s estate and interest in the land and building for the
satisfaction of Tenant’s remedies for the collection of a judgment ( or other
judicial process) against Owner in the event of any default by Owner hereunder,
and no other property or assets of such Owner (or any partners, member, officer
or director thereof, disclosed and undisclosed), shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under, or with respect to this lease the relationship of Owner and
Tenant hereunder, or Tenant’s  use and occupancy of the demised premises.
 
SEE RIDER ANNEXED HERE TO AND MADE A PART HEREOF
 
In witness thereof, Owner and Tenant have respectively signed and sealed this
lease as of the day and year first above written.
 

        Witness for Owner:           By: /s/               STANDARD MICROSYSTEMS
CORPORATION   Witness for Tenant:           By:          

 
ACKNOWLEDGEMENT

STATE OF NEW YORK,

 
SS:
 
COUNTY OF
 
On the _________________ day of ____________ in the year________, before me, the
undersigned, a Notary Public in and for said state, personally
appeared_____________________________, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual (s) whose name (s) is
(are) subscribed to the within instrument and acknowledged to me that he/she
they executed the same in his/her/their capacity(ies), and that by his/her/their
signatures(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.
 

      NOTARY PUBLIC

 
 
 

--------------------------------------------------------------------------------

 
RIDER TO LEASE dated March 13, 2012 between REP 80 Arkay Drive, LLC, as Owner,
and Standard Microsystems Corporation, as Tenant
 
41. 
Definitions.

 
(a)       For purposes of this lease, the term "Building" shall mean the
building located at 80 Arkay Drive, Hauppauge, New York of which the Demised
Premises form a part, and the term "Real Property" shall mean the Building, any
constituent units comprising the Building, and the land and improvements
appurtenant to and used in connection with the Building. The parties hereby
stipulate and agree that the Demised Premises as depicted in the annexed Exhibit
"A' (herein referred to as the "Demised Premises" or the "demised premises")
contain 10,217 rentable square feet of space in the Building containing 202,894
rentable square feet which constitutes 5.04 percent of the area of the Building
("Tenant's Proportionate Share").  For the purposes of this rider, all
references to the term "Landlord" shall mean and refer to Owner.


(b)       On even date herewith, pursuant to an assignment and assumption of
lease between Tenant, as assignor, and Landlord, as assignee, Landlord became
the lessee under that certain Lease Agreement (the "IDA Lease") with Suffolk
County Industrial Development Agency (the "Agency"), as lessor, for the Real
Property. In light of the foregoing, although this lease is a sublease between
Landlord, as sublandlord, and Tenant, as subtenant, this lease shall be referred
to herein as a lease, not a sublease, Landlord shall be referred to as
"Landlord" and not a sublandlord, and Tenant shall be referred to as "Tenant"
and not a subtenant.
 
42. 
Term.

 
(a)       The term ("Term", "term" or "Demised Term") of this lease, Tenant's
right to occupy the Demised Premises and Tenant's obligation to pay Rent (as
defined in Paragraph 43 hereof) and all items of additional rent shall commence
on March 13,2012  (the "Commencement Date"). The Term of this lease shall expire
on the day preceding the day which is fifteen (15) years after (x) the
Commencement Date (but only if the Commencement Date occurred on the first day
of a calendar month) or (y) the first day of the first full calendar month
following the Commencement Date (if the Commencement Date did not occur on the
first day of a calendar month) (the "Expiration Date").
 
(b)       A "Lease Year" shall be comprised of a period of twelve (12)
consecutive months. The first Lease Year shall commence on the Commencement Date
but, notwithstanding the first sentence of this paragraph, if the Commencement
Date is not the first day of a month, then the first Lease Year shall include
the additional period from the Commencement Date to the end of the then current
month.  Each succeeding Lease Year shall end on the anniversary date of the last
day of the preceding Lease Year. For example, if the Commencement Date is June
1, 2011, the first Lease Year would begin on June 1, 2011, and end on May
31,2012, and each succeeding Lease Year would end on May 31st. If, however, the
Commencement Date is June 2, 2011 the first Lease Year would end on June 30,
2012, the second Lease Year would commence on July 1, 2012, and each succeeding
Lease Year would end on June 30th.
 
43. 
Rent.

 
(a)       During the term of this lease, Tenant shall pay minimum annual rent
("Base Rent") as follows:
 

 
During the first Lease Year, the Base Rent shall be $148,146.50, payable in
equal monthly installments of $12,345.54.

 

 
During the second Lease Year, the Base Rent shall be $152,590.90, payable in
equal monthly installments of $12,715.91.

 

 
During the third Lease Year, the Base Rent shall be $157,168.63, payable in
equal monthly installments of $13,097.39.

 

 
During the fourth Lease Year, the Base Rent shall be $161,883.69, payable in
equal monthly installments of $13,490.31.

 
 
1

--------------------------------------------------------------------------------

 
 

 
During the fifth Lease Year, the Base Rent shall be $166,740.20, payable in
equal monthly installments of $13,895.02.

 

 
During the sixth Lease Year, the Base Rent shall be $171,742.41, payable in
equal monthly installments of $14,311.87.

 

 
During the seventh Lease Year, the Base Rent shall be $176,894.68, payable in
equal monthly installments of $14,741.22.

 



 
During the eighth Lease Year, the Base Rent shall be $182,201.52, payable in
equal monthly installments of $15,183.46.

 

 
During the ninth Lease Year, the Base Rent shall be $187,667.57, payable in
equal monthly installments of $15,638.96.

 

 
During the tenth Lease Year, the Base Rent shall be $193,297.60, payable in
equal monthly installments of $16,108.13.




 
During the eleventh Lease Year, the Base Rent shall be $199,096.53, payable in
equal monthly installments of $16,591.38.




 
During the twelfth Lease Year, the Base Rent shall be $205,069.43, payable in
equal monthly installments of $17,089.12.

 
 
During the thirteenth Lease Year, the Base Rent shall be $211,221.51, payable in
equal monthly installments of $17,601.79.

 
 
During the fourteenth Lease Year, the Base Rent shall be $217,558.16, payable in
equal monthly installments of $18,129.85.

 

 
During the fifteenth Lease Year, the Base Rent shall be $224,084.90, payable in
equal monthly installments of $18,673.74.

 
(b)       Additionally, should the Commencement Date be a date other than the
first day of a calendar month, Tenant shall pay a pro rata portion of the Base
Rent on a per diem basis, based upon the second full calendar month of the first
Lease Year, from such date to and including the last day of that current
calendar month, and the first Lease Year shall include said partial month. The
Base Rent payable for such partial month shall be in addition to the Rent
payable pursuant to the Base Rent schedule set forth above.
 
(c)       The minimum annual rent hereinabove provided for shall be in addition
to all other payments to be made by Tenant as herein provided except as set
forth to the contrary in this lease.
 
(d)       Any sums of money required to be paid by Tenant to Landlord in
addition to the Base Rent reserved under this Paragraph 43, shall be deemed
additional rent (which together with the Base Rent shall be sometimes herein
referred to as "Rent"), shall be paid without deduction or offset, and in the
event Tenant fails to pay such additional rent, Landlord shall be entitled to
the same remedies under this lease or by law, as are available to Landlord for
the nonpayment of Base Rent, including, without limitation, summary dispossess
proceedings.
 
(e)       Tenant is hereby authorized and directed to make all payments of Rent
and additional rent and other amounts payable by Tenant as follows:(i) if
payment is made by wire transfer, wired to M&T Bank, Buffalo, New York, ABA#
022000046, Account#11000911296 Account Name: REP 80 Arkay Drive LLC, or (ii) if
payment is made by check, mailed by regular US mail, to c/o Rechler Equity
Partners, 85 South Service Road, Plainview, New York 11803.
 
(f)        The parties are entering into this Lease as part of a sale-leaseback
transaction, whereby Tenant is assigning its leasehold interest in the Real
Property to Landlord and is leasing back the Demised Premises from
Landlord.  Tenant is providing Landlord with purchase money financing in
connection with such transaction, which financing will be secured by a mortgage
against the Real Property (the "Purchase Money Mortgage").  In the event
Landlord defaults, beyond any applicable notice and grace periods provided
therein for the cure thereof, in the payment of any principal and/or interest
payable pursuant to the Purchase Money Mortgage, then Tenant shall be permitted
to offset such unpaid amounts against the next due installment(s) of Rent
payable hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
44.       Utilities.  As long as Tenant is not in default under this lease,
Landlord, during the hours of 8:00 A.M. to 6:00 P.M. on weekdays and on
Saturdays from 8:00 A.M. to 1:00 P.M. ("Working Hours"), excluding legal
holidays, shall furnish the Demised Premises with heat and air-conditioning in
the respective seasons (in accordance with the specifications set forth in
Schedule "B" annexed hereto), and provide the Demised Premises with electricity
for lighting and usual office equipment, as set forth in Schedule
"B".  Throughout the Term, Tenant shall pay to Landlord, as additional rent, the
sum of $2,852.25 per month for NORMAL SERVICE (as defined in Schedule "B"
annexed hereto and subject to escalation in accordance with the terms thereof);
such amount to be paid in advance on the first day of each month, except that
Tenant shall pay the first monthly installment thereof upon execution of this
lease. At any hours other than the aforementioned, such services will be
provided at Tenant's  expense in accordance with Schedule "B". If any portion of
Tenant's electrical consumption is measured by an electrical submeter(s),
whether in connection with a supplemental cooling system or otherwise, then
Tenant shall also pay to Landlord, as additional rent within thirty (30) days
following demand, Landlord's reasonable charges for such electrical
consumption.  Further, Landlord hereby agrees that Tenant may submeter the
electrical service for the panel that provides power for Tenant's compressors,
dryers, filters and auxiliary equipment. In such case, the AHU equipment in such
panel shall be relocated by Tenant to another panel so that the panel to be
submetered will be segregated from all other equipment and/or loads in the
Building. All work relating to the foregoing shall be performed by Tenant, at
Tenant's sole cost and expense, and otherwise in strict accordance with all
other provisions of this Lease including, without limitation, the provisions of
Paragraph 45 hereof. Tenant shall also pay to Landlord, as additional rent
within thirty (30) days following demand, Landlord's charges (at cost) for
electrical consumption as measured by such submeter.
 
45. 
Alterations.

 
(a)       Tenant shall make no changes in or to the Demised Premises which are
of a structural nature or which affect the exterior of the Building without
Landlord's prior written consent, which consent may be granted or withheld in
its sole discretion. Notwithstanding anything contained herein to the contrary,
Landlord shall not unreasonably withhold or delay its consent to any proposed
non­ structural and interior Alteration, provided that Landlord shall have the
right to require Tenant to employ Landlord or its construction affiliate to
perform any Material Alteration (as hereinafter defined) so long as the cost is
competitive with qualified, third party contractors. The term "Material
Alteration", as used herein, means any Alteration which may, in the opinion of
Landlord (i) be structural in nature; (ii) affect the exterior or any structural
portions or components of the Building; (iii) be visible from outside of the
Demised Premises; (iv) affect the usage or proper functioning of any of the
Building systems (including, without limitation, the heating, ventilation, air
conditioning, plumbing, electrical, sprinkler or security systems serving the
Building); (v) jeopardize health safety or life safety; (vi) require a change to
the certificate of occupancy for the Building; (vii) require the issuance of a
building permit or other authorization by any governmental or quasi-governmental
entity exercising jurisdiction over the Building; (viii) require the consent of
any mortgagee or ground lessor of the Building and/or the Real Property; (ix)
cause any previously non-mandatory legal requirement to become a mandatory legal
requirement with regard to the Building (including, without limitation, any such
legal requirement set forth in the Americans with Disabilities Act); or (x) have
a cost of completion in excess of $25,000.00.  Supplementing Paragraph 3 of the
printed form portion of this lease, any amount billed by Landlord's construction
affiliate in connection with any work performed on behalf of Tenant shall be
deemed to be additional rent for purposes of this lease.  Further supplementing
Paragraph 3 of the printed form portion of this lease, with respect to any and
all alterations, installations, additions and improvements (each, an
"Alteration") permitted by Landlord to be performed by or on behalf of Tenant in
the Demised Premises, Tenant will deliver to Landlord certificates evidencing
Worker's Compensation Insurance and Contractor's  General Liability Insurance in
the amount reasonably satisfactory to Landlord (but in no event less than the
amounts set forth in paragraph 59 herein) prior to the commencement of such
work.  Any and all Alterations and any and all structures or fixtures, except
those fixtures described on Exhibit "B" annexed hereto and made a part hereof
and/or movable trade fixtures not attached to the realty, installed by or on
behalf of Tenant shall be deemed attached to the freehold and automatically
become the property of Landlord upon installation, unless Landlord shall elect,
in writing, otherwise (such written notice to be delivered to Tenant with
Landlord's consent of the Alteration(s), if consent is required, or within
fifteen (15) days after Tenant's written notice to Landlord of the
Alteration(s), if no consent is required).  If Landlord elects to have Tenant
remove same at the expiration of the term of this lease, Tenant shall, prior to
the expiration or sooner termination of the term of this lease, perform such
removal and repair, at its own cost and expense, any damage to the Demised
Premises caused by said removal. Notwithstanding the foregoing removal
requirements, Landlord may, at its option, in lieu of requiring Tenant to
perform such removal and restoration, invoice Tenant for the good faith
estimated cost for performing such work and Tenant shall pay such invoice, as
additional rent, within thirty (30) days of such invoice.  All Alterations
(other than Tenant's Demising Work [as hereinafter defined] and those performed
by Landlord or its construction affiliate) made to the Demised Premises shall be
subject to Landlord's construction inspection fee of 10% of the cost
thereof  which  shall  be  payable,  as  additional  rent,  to  Landlord's   construction  affiliate.
Notwithstanding the foregoing, the aforementioned construction inspection fee
shall be reduced to 5% with respect to any installations, changes, modifications
or alterations made by Tenant to the sprinkler systems and/or sprinkler
equipment serving the Demised Premises (as more particularly set forth in
Paragraph 30 of the printed form portion of this lease).  In receiving such fee,
neither Landlord nor Landlord's construction affiliate assumes any
responsibility for the quality or manner in which such work is
performed.  Subject to all of the terms and conditions of this Paragraph and
Paragraph 3 of the printed form portion of this lease, Tenant shall construct
any demising walls required in connection with Tenant's initial occupancy of the
Demised Premises ("Tenant's Demising Work").   Tenant's  Demising Work shall be
performed within thirty (30) days of the Commencement Date. In the event Tenant
has not completed Tenant's Demising Work within the aforementioned timeframe,
Landlord shall have the right (but not the obligation) to perform Tenant's
Demising Work at Tenant's sole cost and expense.  With respect to any mechanic's
lien for which Tenant is responsible for removing or bonding hereunder, Tenant
shall reimburse Landlord for all costs and expenses incurred by Landlord in
connection therewith (including, without limitation, reasonable attorneys fees
and disbursements of Landlord and any sums payable to Landlord's lender in
connection therewith).

 
 
3

--------------------------------------------------------------------------------

 
 
(b)       Tenant shall not be permitted to make, or to engage a contractor or
artist to make, any Alterations, decorations, installations, additions or other
improvements ("Visual Alteration") which may be considered a work of visual art
of any kind, and/or which might fall within the protections of the Visual
Artists Rights Act of 1990 ("VARA") unless: (i) Tenant obtains, from each artist
and/or contractor who will be involved in said Visual Alteration, valid written
waivers of such artist's and/or contractor's rights under VARA in form and
content reasonably acceptable to Landlord; and (ii) Landlord consents to such
Visual Alteration in writing (which consent shall not be unreasonably withheld
or delayed).  In the event that a claim is brought under VARA with respect to
any Visual Alteration performed in or about the Building by or at the request of
Tenant or Tenant's agents or employees, Tenant shall indemnifY and hold harmless
Landlord against and from any and all such claims. If any action or proceeding
shall be brought against Landlord by reason of such claim under VARA, Tenant
agrees that Tenant, at its expense, will resist and defend such action or
proceeding and will employ counsel reasonably satisfactory to Landlord therefor.
Tenant shall also pay any and all damages sustained by Landlord as a result of
such claim, including, without limitation, reasonable attorney's fees and the
actual, out-of-pocket cost to Landlord of complying with VARA protections (which
shall include damages sustained as a result of Landlord's inability to remove
Visual Alterations from the Demised Premises).  The provisions of this
 Paragraph 45(b) shall survive the expiration or sooner termination of this
lease.
 
46. 
INTENTIONALLY OMITTED

 
47.
INTENTIONALLY OMITTED

 
48.       Cleaning/Repairs.  Landlord, at its expense (except as set forth
otherwise on Schedule "A") shall perform the cleaning services listed on
Schedule "A" annexed hereto in accordance with the provisions
thereof.   Landlord agrees that, for the first Lease Year, Landlord shall either
(y) use Tenant's  current vendors for services at the Real Property, or (z) in
the event Tenant's  current vendors are not performing the required services to
Landlord's reasonable satisfaction, utilize vendors with pricing structures and
service levels reasonably comparable to the pricing structures of Tenant's
current vendors.  From and after the second Lease Year, Landlord agrees to use
vendors whose rates and service levels are reasonably competitive with those of
other vendors offering similar services for comparable buildings.
Notwithstanding anything contained to the contrary in this lease, in the event
that, at any time, a supplemental air conditioning unit or units service the
Demised Premises, Tenant shall, at its own cost and expense, maintain, repair
and replace, as necessary, such supplemental air conditioning unit or units (and
all of the components thereof). Accordingly, Tenant shall at all times obtain
and keep in full force and effect for the benefit of Landlord and Tenant with a
responsible company doing business in Suffolk County a service, repair and
maintenance contract with respect to the supplemental heating, ventilating and
air conditioning systems servicing the Demised Premises. A copy of such contract
and renewals thereof shall, upon issuance and thereafter not later than ten (10)
days prior to expiration, be furnished to Landlord together with evidence of
payment therefor.  If any portion of Tenant's electrical consumption is measured
by an electrical submeter(s), whether in connection with a supplemental cooling
system or otherwise, then Tenant shall also pay to Landlord, as additional rent
within ten (I0) days following demand, Landlord's reasonable charges for such
electrical consumption.
 
 
4

--------------------------------------------------------------------------------

 


(b)       Notwithstanding anything to the contrary contained in this lease, if
there exists the need for a repair in the Demised Premises for which Landlord is
responsible hereunder (other than an Emergency Repair [as hereinafter defined]
or an Immediate Repair [as hereinafter defined]), and Landlord has failed to
either (i) commence and diligently pursue the completion of such repair, or (ii)
deliver written notice to Tenant disputing the necessity of, or Landlord's
responsibility for, the subject repair (either such action being herein referred
to as a "Landlord Repair Response"), within thirty (30) days following written
notice thereof by Tenant, then Tenant may deliver a five (5) business day notice
of Tenant's intention to arrange for the performance of the subject repair for
the account of Landlord. If there has still not occurred a Landlord Repair
Response by the expiration of the aforementioned five (5) business day period,
then Tenant may arrange for the performance of the subject repair and Landlord
shall promptly reimburse Tenant for the reasonable, out-of-pocket expenses
incurred by Tenant in connection therewith. However, Tenant acknowledges and
agrees that (y) the exercise by Tenant of the foregoing self-help right shall be
limited to the boundaries of the Demised Premises only or, subject to the
further restrictions set forth in subsection (z) below, those portions of the
Building which Tenant is entitled to use pursuant to this lease or which
materially adversely affects Tenant's access to and use of the Demised Premises,
and (z) if any aspect(s) of the repair or restoration work would affect, touch
or concern the Building systems or the common areas and/or exterior portions of
the Building, then Tenant shall only engage a subcontractor(s) approved by
Landlord for the performance of the subject work. For purposes of this Paragraph
48(b) only, the term "Emergency Repair" shall mean and refer to any repair
which, if not promptly performed, will likely result in imminent material harm
to persons and/or personal property. In the event an Emergency Repair is
necessary, Tenant shall be permitted to immediately perform the Emergency
Repair, as set forth herein, without notice to Landlord. For purposes of this
Paragraph 48(b) only, the term "Immediate Repair" shall mean and refer to any
repair which, if not promptly performed, will materially and adversely affect
Tenant's normal use and occupancy of the Demised Premises.  In the event an
Immediate Repair is necessary, Tenant shall be permitted to perform the
Immediate Repair, as set forth herein, in the event Landlord has failed to
commence such Immediate Repair within three (3) business days of written  notice
from Tenant of the need for such Immediate Repair.
 
49. 
Taxes.

 
(a)       As used in and for the purposes of this Paragraph 49, the following
definitions shall apply:
 
(i)         "Taxes" shall be the real estate taxes, assessments, special or
otherwise, sewer rents, rates and charges, and any other governmental charges,
general, specific, ordinary or extraordinary, foreseen or unforeseen, levied on
a calendar year or fiscal year basis against the Real Property. If at any time
during the Term the method of taxation prevailing at the date hereof shall be
altered so that there shall be levied, assessed or imposed in lieu of, or as in
addition to, or as a substitute for, the whole or any part of the taxes, levies,
impositions or charges now levied, assessed or imposed on all or any part of the
Real Property (w) a tax, assessment, levy, imposition or charge based upon the
rents received by Landlord, whether or not wholly or partially as a capital levy
or otherwise, or (x) a tax, assessment, levy, imposition or charge measured by
or based in whole or in part upon all or any part of the Real Property and
imposed on Landlord, or (y) a license fee measured by the rent payable by Tenant
to Landlord, or (z) any other tax, levy, imposition, charge or license fee
however described or imposed; then all such taxes, levies, impositions, charges
or license fees or any part thereof, so measured or based, shall be deemed to be
Taxes. Except as otherwise set forth in the preceding sentence, the term "Taxes"
shall not include federal, state or local income taxes; occupancy or rental
taxes; taxes on gross receipts or profits; franchise, gift, transfer, excise,
capital stock, estate or inheritance taxes; penalties and/or interest for late
payments.
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)        "Base Year Taxes" shall mean the Taxes actually due and payable with
respect to the 2010/2011 fiscal tax year, as finally determined. Notwithstanding
the foregoing, "Base Year Taxes" shall be reset upon the expiration of the
current Agency tax abatement currently affecting the Real Property and/or as of
the commencement of any new tax abatement period provided by the Agency with
respect to the Real Property should further or additional tax abatements be
granted by the Agency.
 
(iii)       "Escalation Year" shall mean any fiscal tax year following the
2010/2011 fiscal tax year which shall include any part of the Term.
 
(b)       Tenant shall pay Landlord increases in Taxes levied against the Real
Property as follows:  If the Taxes actually due and payable with respect to the
Real Property in any Escalation Year, as finally determined, shall be increased
above the Base Year Taxes, then the Tenant shall pay to the Landlord, as
additional rent for such Escalation Year, a sum equal to Tenant's Proportionate
Share of said increase ("Tenant's Tax Payment" or "Tax Payment").
 
(c)       Landlord shall render to Tenant a statement containing a computation
of Tenant's Tax Payment ("Landlord's Statement").   Each Tax Payment with
respect to Taxes levied for a calendar or fiscal year, as applicable, which
begins prior to the Commencement Date or ends after the expiration or earlier
termination of this lease, and any tax refund pursuant to Paragraph 49(e), shall
be prorated to correspond to that portion of such calendar year or fiscal year,
as applicable, occurring within the Term. Within thirty (30) days after the
rendition of the Landlord's Statement, Tenant shall pay to Landlord the amount
of Tenant's Tax Payment. At Landlord's option, on the first day of each month
following the rendition of each Landlord's  Statement, Tenant shall pay to
Landlord, on account of Tenant's  next Tax Payment, a sum equal to one-twelfth
(1/12th)  of Tenant's last Tax Payment due hereunder, which sum shall be subject
to reasonable adjustment (no more than once per calendar year) for subsequent
increases in Taxes.
 
(d)       If during the Term, Taxes are required to be paid by Landlord as a tax
escrow payment to a mortgagee, then, at Landlord's option, the installments of
Tenant's Tax Payment shall be correspondingly accelerated so that Tenant's Tax
Payment or any installment thereof shall be due and payable by Tenant to
Landlord at least thirty (30) days prior to the date such payment is due to such
mortgagee.
 
(e)       Tenant shall not, without Landlord's prior written consent, institute
or maintain any action, proceeding or application in any court or other
governmental authority for the purpose of changing the Taxes (a "Tax Contest").
If, as a result of a Tax Contest, Landlord receives a refund of Taxes
attributable to any tax year or tax years occurring during the Term, then,
provided Tenant had made full payment of Tenant's Tax Payment for all affected
Lease Years, Landlord shall recalculate each affected Tenant's Tax Payment based
upon the finally determined Taxes for each affected tax year and deliver a
revised Landlord's  Statement to Tenant.  If the Tenant's  Tax Payment on the
revised Landlord's  Statement exceeds the amount paid by Tenant for the original
Tenant's  Tax Payment, then Tenant shall pay to Landlord such excess, as
additional rent, within fifteen (15) days of the delivery of the revised
Landlord's Statement.  In the event that the amount paid by Tenant for the
original Tenant's Tax Payment exceeds the amount of the revised Tenant's Tax
Payment, then Landlord, at its option, shall either refund such excess to
Tenant, or credit such excess to Tenant towards the next due installment(s) of
Taxes.  Landlord shall have the right to either, in Landlord's sole discretion,
(i) include in the calculation of Taxes (for a subsequent tax year), the actual,
out-of­-pocket costs and expenses incurred by Landlord in instituting and
prosecuting a Tax Contest hereunder, or (ii)  deduct from any refund that may
become due to Tenant as a result of the Tax Contest, Tenant's Proportionate
Share of the actual, out-of-pocket costs and expenses incurred by Landlord in
instituting and prosecuting a Tax Contest hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
(f)        Landlord's failure to render a Landlord's Statement with respect to
any Escalation Year shall not prejudice Landlord's  right to render a
Landlord's  Statement with respect to any Escalation Year, provided, however,
that, notwithstanding the foregoing, Landlord's failure to render a Landlord's
Statement within three (3) years after the end of the applicable Escalation Year
shall be deemed a waiver of Landlord's  right to collect any such payment from
Tenant for the period in question.  The obligations of Tenant under the
provisions of this Article with respect to any additional rent for any
Escalation Year shall survive the expiration or any sooner termination of the
Demised Term  for a period of three (3) years following the later of the
scheduled date of expiration of the Term or the date on which Tenant has fully
surrendered and vacated the Demised Premises in the condition required under
this lease.
 
(g)       Notwithstanding anything contained to the contrary in this Paragraph
49, if any increase in Taxes shall be due to improvements made or performed by
or on behalf of Tenant, such increases shall be paid in full by Tenant each year
without apportionment.
 
50.       Landlord's  Financing.  At the request of Landlord, Tenant agrees to
furnish Landlord with a current financial statement prepared by a certified
public accountant or any other instrument which may be needed by Landlord for
purposes of financing or selling the Real Property.  Notwithstanding the
foregoing, in the event the capital stock of Tenant is then traded on a National
Exchange (as defined under Federal securities law) and Tenant's most recent 10-K
(and, if more recent 1 0-Q) is readily available to the public for review (i.e.,
via the internet), Landlord shall obtain same from such sources.  If, in
connection with obtaining financing for the Real Property, a banking, insurance
or other recognized institutional lender shall request reasonable modifications
in this lease as a condition to such financing, Tenant will enter into an
agreement reflecting such modifications provided that such modifications do not
increase the obligations of Tenant hereunder, diminish the rights of Tenant
hereunder or materially adversely affect the leasehold interest hereby created.
 
51. 
Use.

 
(a)       Tenant covenants that the Demised Premises will not be used so as to
adversely interfere with other tenants in the Building. Tenant also covenants
that no noise or noxious fumes or odors will be created by Tenant so as to
adversely interfere with the quiet enjoyment of the other tenants of their
respective demised portions of the Building. Landlord shall be the sole judge on
the question of noise, noxious fumes and odors, which judgment shall be
exercised reasonably by Landlord. Notwithstanding the foregoing, Landlord
acknowledges that the normal and customary operation of a semi-conductor
business as currently conducted shall not be deemed to adversely interfere with
other tenants in the Building or create noise, noxious fumes or odors which
adversely interfere with other tenants' quiet enjoyment of their respective
demised portions of the Building.
 
(b)       Tenant shall provide and maintain, at its expense, the hand-held fire
extinguishers that are required to be maintained in Demised Premises by the
governmental agency having jurisdiction over this matter.
 
(c)       Tenant shall not obstruct or encumber, or cause to be obstructed or
encumbered, the sidewalks, area ways or other public portions of the Real
Property, without limitation, the parking area, driveways and access areas
adjacent to the Demised Premises and used in conjunction therewith; nor shall
Tenant use same nor permit same to be used for any purpose other than ingress
and egress to and from the Demised Premises.  However, Tenant may use, on an
exclusive basis together with Landlord, the loading area appurtenant to the
Demised Premises for loading and unloading.  In exercising Landlord's right to
use the aforementioned loading area, Landlord shall provide Tenant with prior
notice of such entry (except in the event of an emergency), and shall use
commercially reasonable efforts to (i) minimize interference with the conduct of
Tenant's business at the Demised Premises, and (ii) avoid damaging any of
Tenant's property located therein.  Tenant shall not store any materials, goods
or other items outside the building or the Demised Premises including, without
limitation, inventory, furniture or equipment, except that Tenant shall have the
right to store equipment and materials within the outdoor storage area currently
being utilized by Tenant at the Real Property, subject to compliance with all
applicable laws, codes, ordinances, rules and regulations applicable with
respect to such storage.  Notwithstanding anything to the contrary contained in
this lease, Landlord agrees that Tenant's employees shall have the right to
store bicycles for their personal use either within the Demised Premises or in a
bicycle storage area outside of the Building in a location designated by
Landlord.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)       Tenant shall, at its own cost and expense, procure all necessary
certificates, permits, orders or licenses which may be required for the conduct
of its business by any governmental statute, regulation, ordinance or agency and
that all governmental requirements relating to the use or uses of the Demised
Premises by the Tenant shall be complied with by the Tenant at its own cost and
expense.
 
(e)       Tenant agrees that the value of the Demised Premises and the
reputation of the Landlord will be seriously injured if the Demised Premises are
used for any obscene or pornographic purposes or if any obscene or pornographic
material is permitted in the Demised Premises. Tenant further agrees that Tenant
will not knowingly or intentionally permit any of these uses by Tenant or a
sublessee or assignee of the Demised Premises. This Paragraph shall directly
bind any successors in interest to Tenant. Pornographic material is defined for
purposes of this Paragraph as any written or pictorial matter with prurient
appeal or any objects or instruments that are primarily concerned with lewd or
prurient sexual activity.  Obscene material is defined here as it is in Penal
Law Section 235.00.
 
(f)        Landlord covenants that Tenant shall have access to and use of the
Demised Premises twenty-four (24) hours per day, seven (7) days per
week.  Notwithstanding anything to the contrary contained herein, Landlord shall
permit Tenant to (i) install on the roof of the Building in a location mutually
acceptable to Landlord and Tenant (it being acknowledged and agreed that, in any
event, such location must be directly over the Demised Premises) (the "Approved
Roof Area"), equipment to be used in connection with Tenant's business
operations at the Demised Premises (the "Equipment"); (ii) use riser and
unobstructed, secure shaft space from points of entry in the Building to the
Demised Premises, as reasonably designated by Landlord; (iii) use unobstructed,
secure shaft space from points of entry in the Building to gain access to the
Building switch gear and Tenant's uninterrupted power supply; and (iv) access
the Approved Roof Area at all times as reasonably necessary for purposes of
installing and maintaining the Equipment.    Except in the event of an
emergency, with respect to the exercise by Tenant of the rights set forth in
this Paragraph 51(f) and/or the rights set forth in Paragraph 45(a) above,
Tenant agrees to provide Landlord with prior written notice of any intended
access to the Approved Roof Area and Landlord shall have a reasonable
opportunity to arrange for a representative of Landlord to accompany Tenant
during any access to the Approved Roof Area. Tenant, at its sole cost and
expense, shall be solely responsible for the installation, existence,
maintenance, repair, replacement and removal of the Equipment, unless such
maintenance, repair or replacement is necessitated by the negligence or willful
misconduct of Landlord. Tenant agrees to keep and maintain the Approved Roof
Area affected by the Equipment watertight and free of leaks, and to the extent
Tenant has knowledge (which knowledge may result from written notice received
from Landlord), or is reasonably expected to know, that the Approved Roof Area
is in need of repair, same shall be undertaken at Tenant's sole cost and
expense.  In no event shall any such installation(s) by Tenant void or in any
way diminish any warranty on the roof in favor of Landlord. At Landlord's
election, Tenant shall be required to remove the Equipment at the expiration or
sooner termination of this lease and to restore the Approved Roof Area to the
condition in which it existed prior to any such access or installation by
Tenant. The parties acknowledge and agree that the Approved Roof Area and the
Equipment is and is intended to be the same "Approved Roof Area" and "Equipment"
described in the 11,933 SF Lease.
 
(g)       Landlord acknowledges and agrees that, during the Term, Landlord shall
not seek to change or modifY the zoning classification of the Building and/or
the certificate of occupancy for the Building in a manner which will materially
and adversely affect Tenant's current use of the Demised Premises (as set forth
in Paragraph 2 of this lease).
 
(h)       Tenant, at its sole cost and expense (but without any additional Rent
being payable to Landlord with respect thereto), shall have the right to install
a security booth (the "Security Booth") on the first floor of the Building
provided (1) the Security Booth shall be in a location to be indicated on
Exhibit A-1 attached hereto, (2) the type and location of furniture to be used
in the Security Booth shall be subject to Landlord's sole discretion, and (3)
any such installation and maintenance ofthe Security Booth shall be subject to
compliance with all applicable laws, ordinances, codes, rules and regulations
and otherwise in compliance with the terms and conditions of this Lease,
including, without limitation, Article 45 hereof. Landlord shall provide Tenant
with specifications for seating of guests in the area adjacent to the Security
Booth.  The parties acknowledge and agree that the Security Booth is and is
intended to be the same "Security Booth" as described in the Tenant Leases (as
hereinafter defined) and in no event shall Tenant be entitled, under the Tenant
Leases, to more than the one (1) Security Booth described herein.
 
 
8

--------------------------------------------------------------------------------

 


52.       End of Term.   In the event of any holding over by Tenant after the
expiration or termination of this lease without the consent of Landlord,  Tenant
shall: (i)  pay as use and occupancy for each month of the holdover an amount
equal to the greater of (a) the fair market rental value of the Demised Premises
for such month (as reasonably determined by Landlord) or (b) one hundred fifty
(150%) percent of the Rent payable by Tenant for the month prior to the
Expiration Date of the term of this lease, and otherwise observe, fulfill and
perform all of its obligations under this lease, including, but not limited to,
those pertaining to payment of one hundred percent (100%) of the additional rent
due hereunder, in accordance with its terms; (ii)  if such holdover lasts longer
than sixty (60) days, be liable to Landlord for any payment or rent concession
which Landlord may be required to make to any tenant in order to induce such
tenant not to terminate an executed lease covering all or any portion of the
Demised Premises by reason of the holdover by Tenant; and (iii) if such holdover
lasts longer than sixty (60) days, be liable to Landlord for any damages
suffered by Landlord (including any reasonable attorneys fees and disbursements)
as the result of Tenant's failure to surrender the Demised Premises.
Notwithstanding anything contained in this Paragraph to the contrary, the
acceptance of any Rent or use and occupancy paid by Tenant pursuant to this
Paragraph 52, shall not preclude Landlord from commencing and prosecuting a
holdover or eviction action or proceeding or any action or proceeding in the
nature thereof.   The provisions of this Paragraph 52 shall be deemed to be an
"agreement expressly providing otherwise" within the meaning of Section 232-c of
the Real Property Law of the State ofNew York and any successor law of like
import.  No holding over by Tenant after the Term shall operate to extend the
Term.  The holdover, with respect to all or any part of the Demised Premises, of
a person deriving an interest in the Demised Premises from or through Tenant,
including, but not limited to, an assignee or subtenant, shall be deemed a
holdover by Tenant.
 
53.      Landlord's  Work. Tenant hereby accepts the Demised Premises in its
current "as  is" condition and hereby agrees that Landlord shall have no
obligation to perform any work or incur any expense in connection with
Tenant's  use and occupancy of the Demised Premises. If and to the extent
necessary to accommodate the performance of any construction or alteration of
the Building, Tenant shall have the responsibility for, and bear the expense of,
moving Tenant's  personnel and personal property in and about the Demised
Premises (including, without limitation, any necessary disconnection, relocation
andre-connection of data and telecommunications wiring and equipment). Tenant
stipulates, acknowledges and agrees that Tenant intends to takes occupancy of
the Demised Premises on or about the Commencement  Date; that some
construction  and alterations may be performed during a period while Tenant
remains in use and occupancy of the Demised Premises, during regular business
hours; that Landlord shall not be liable for any inconvenience to Tenant or for
interference with Tenant's business or use of the Demised Premises or any
portion thereof during the performance of such construction and alterations; and
that the timing of performance and completion of such construction  and
alterations  shall have no impact upon the timing of the Commencement Date or
the obligation of Tenant to pay Rent and additional rent under this lease.
    
54. 
Assignment/Subletting.

 
(a)        Subject to the provisions of Paragraph 54(h), below, Tenant covenants
that it shall not assign this lease nor sublet the Demised Premises or any part
thereof without the prior written consent of Landlord in each instance, which
consent shall not be unreasonably withheld, conditioned or delayed.   Tenant may
assign this lease or sublet the Demised Premises with Landlord's written consent
provided:
 
(i)         That such assignment or sublease is for a use which is in compliance
with the terms of this lease, the then existing zoning regulations and the
Certificate of Occupancy;
 
(ii)        That at the time of such assignment or subletting, there is no
default under the terms of this lease on Tenant's part which has not been cured
prior to the expiration of all applicable grace periods;
 
 
9

--------------------------------------------------------------------------------

 
 
(iii)       That in the event of an assignment, the assignee assumes in writing
the performance of all of the terms and obligations to be performed by Tenant
under this lease from and after the date of such assignment;
 
(iv)      That a duplicate original of said assignment or sublease be delivered
to Landlord at the address herein set forth within twenty (20) days from the
said assignment or sublease and within one hundred twenty (120) days of the date
that Tenant first provides Landlord with the information required under
Paragraph 54(f) below;
 
(v)       That, in the event Tenant shall request Landlord's  consent to a
proposed assignment of this lease or proposed sublease of all or a portion of
the Demised Premises, Tenant shall pay or reimburse to Landlord the reasonable
attorney fees and disbursements incurred by Landlord in processing such request,
which fees and disbursements shall not exceed $1,500.00 in any one instance;
 
(vi)       Such assignment or subletting shall not, however, release Tenant from
its liability for the full and faithful performance of all of the terms and
conditions of this lease;
 
(vii)      If this lease be assigned, or if the Demised Premises or any part
thereof be sublet or occupied by anybody other than Tenant, Landlord may, after
default by Tenant, collect Rent and additional rent from the assignee, subtenant
or occupant, and apply the net amount collected to the Rent and additional rent
herein reserved;
 
(b)       Notwithstanding  anything  contained  in  this  Paragraph  54  to  the  contrary,  no
assignment or subletting shall be made by Tenant in any event until Tenant has
offered to terminate this lease as of the last day of any calendar month during
the term hereof and to vacate and surrender the Demised Premises to Landlord on
the date fixed in the notice served by Tenant upon Landlord (which date shall be
prior to the date of such proposed assignment or the commencement date of such
proposed sublease), and Landlord, within thirty (30) days after the receipt
thereof, has not accepted in writing the offer by Tenant to cancel and terminate
this lease and to vacate and surrender the Demised Premises.
 
(c)       Unless otherwise consented to by Landlord (which consent shall not be
unreasonably withheld, conditioned or delayed), in writing, in no event shall
Tenant have the right to sublease more than fifty (50%) percent of the aggregate
of the space.!eased to Tenant under the Tenant Leases (as defined herein). The
restriction contained in this Paragraph 54(c) shall not apply to transactions
set forth in Paragraph 54(h), below.


(d)       Tenant shall not mortgage, pledge, hypothecate or otherwise encumber
its interest under this lease without Landlord's prior written consent.
 
(e)       Without affecting any of its other obligations  under this lease,
Tenant will pay Landlord as additional rent fifty (50%) percent of any sums or
other economic consideration, which (i) are actually received by Tenant as a
result of a subletting whether or not referred to as rentals under the sublease
(after deducting therefrom the reasonable costs and expenses incurred by Tenant
in connection with the subletting in question); and (ii) exceed in total the
sums which Tenant is obligated to pay Landlord under this lease (prorated to
reflect obligations allocable to that portion of the Demised Premises subject to
such sublease), it being the express intention of the parties that Landlord and
Tenant shall share equally in any profit by reason of such sublease.  Tenant
will not amend the sublease in such a way as to reduce or delay payment of
amounts which are provided in the sublease approved by Landlord. Any amendment
or modification of an assignment or sublease shall be deemed to be a new
assignment or sublease and shall require the prior written consent of Landlord.
 
 
10

--------------------------------------------------------------------------------

 
 
(f)        Landlord agrees that it shall not unreasonably withhold its consent
to a subletting or assignment in accordance with the terms of this Paragraph 54.
In determining reasonableness, there shall be taken into account the character
and reputation of the proposed subtenant or assignee, the specific nature of the
proposed subtenant's or assignee's business and whether same is in keeping with
other tenancies in the Building; the financial standing of the proposed
subtenant or assignee; and the impact of all of the foregoing upon the Building
and the other tenants of Landlord therein. Landlord shall not be deemed to have
unreasonably withheld its consent if it refuses to consent to a subletting or
assignment to an existing tenant in any building in a five (5) mile radius of
the Building which is owned by Landlord or its affiliate or to a proposed
subtenant or assignee with whom Landlord is negotiating, or has negotiated in
the preceding six (6) months, a lease or if, at the time of Tenant's request,
Tenant is in default, beyond applicable grace and notice periods, of any of the
terms, covenants and conditions of this lease to be performed by Tenant.  At
least thirty (30) days prior to any proposed subletting or assignment, Tenant
shall submit to Landlord a written notice of the proposed subletting or
assignment, which notice shall contain or be accompanied by the following
information:   (i) the name and address of the proposed subtenant or assignee;
(ii) the nature and character of the business of the proposed subtenant or
assignee and its proposed use of the premises to be demised; (iii)   the most
recent two (2) years of balance sheets and profit and loss statements of the
proposed subtenant or assignee or other financial information satisfactory to
Landlord; and (iv) such shall be accompanied by a copy of the proposed sublease
or assignment of lease.
 
(g)       The listing of an assignee's  or subtenant's  name on the door or
Building directory shall not be deemed Landlord's consent hereunder.
 
(h)       Notwithstanding anything contained in this Paragraph 54 to the
contrary, Tenant may assign this lease or sublet all or a portion of the Demised
Premises without Landlord's consent but upon prior written notice to Landlord
(each, a "Permitted Transferee") (i) to an Affiliate (as defined herein) of
Tenant; or (ii) in connection with transactions with an entity into or with
which Tenant is merged or consolidated or to a person or entity to which all or
substantially all of Tenant's assets, and/or stock, partnership or membership
interests are sold or otherwise transferred, provided that such merger,
consolidation, transfer or sale of assets, stock or interests is for a valid
business purpose and not principally for the purpose of transferring the
leasehold estate created hereby and/or avoiding the requirements of this
Paragraph 54, and provided further, that in any of such events described in
items (i) or (ii) above, the use of the Demised Premises shall remain unchanged.
The provisions of Paragraph 54(b) above shall not apply to assignments or
sublets to a Permitted Transferee. For the purposes of this lease: (x) the term
"Affiliate" shall mean any designated person or entity, any other person or
entity which controls, is controlled by, or is under common control with, such
designated person or entity, and a corporation or other entity which provides
financial, investment or insurance services and products to Tenant's members as
part of Tenant's regular business regardless of control; and (y) "Control" (and
with correlative meaning, "controlled by" and "under common control with") shall
mean ownership or voting control of 50% or more of the voting stock, partnership
interests or other beneficial ownership interests of the entity in question.
 
55.       Parking. The parking areas available for the use of the Tenant herein
and the other tenants of the Building of which the Demised Premises form a part
are to be used by  Tenant, its servants, employees, agents, business invitees
and patrons on a first come first served basis, subject to the rules and
regulations of Landlord. However, Tenant shall be permitted to use under all of
the Tenant Leases (as hereinafter defined) three hundred twenty-five (325)
parking spaces.  For purposes of this Lease, the term "Tenant. Leases" shall
mean and refer to: (i) this lease, (ii) that certain Lease Agreement dated March
13, 2012, between Landlord and Tenant for the lease of 111,933 rentable square
feet at the Building (the "111,933 SF Lease"), and (iii) that certain Master
Lease Agreement dated March 13,2012,  between Landlord and Tenant for the lease
of 77,744 rentable square feet at the Building (the "Master Lease"). It is also
understood and agreed that Landlord shall have the right at any time to modify
or alter the parking layout and traffic pattern in the parking areas and to
diminish the available parking areas so long as such modifications or
diminutions do not affect Tenant's right to use three hundred twenty-five (325)
parking spaces at the Real Property, without any liability to Tenant or any
diminution or abatement of rent or additional rent.
 
56.       Rubbish Removal.   The parties hereto acknowledge and agree that, with
respect to the existing trash compactor in the bay of the Building, Landlord
may, at its option, either (i) elect to share such existing trash compactor with
Tenant (in which event Landlord shall maintain and Tenant shall be required to
pay Tenant's Proportionate Share of the cost and expense of such existing trash
compactor), or (ii) elect to forego use of and access to the existing trash
compactor (in which event Tenant shall have the sole right to use and access
same and shall be required to pay for all of the costs and expenses  incurred in
connection  with such existing trash compactor).   In the event Landlord elects
to share the use of the existing trash compactor, as provided above, Landlord's
cleaning company shall have access to such trash compactor during non-business
hours only, and such company shall be bonded.
 
 
11

--------------------------------------------------------------------------------

 


57.      Hazardous Materials. Except as otherwise provided herein, Tenant shall
keep or cause the Demised Premises to be kept free of Hazardous Materials
(hereinafter defined). Without limiting the foregoing, Tenant shall not cause or
permit the Demised Premises to be used to generate, manufacture, refine,
transport, treat, store, handle, dispose, transfer, produce or process Hazardous
Materials in contravention to, or in amounts greater than permitted by,
applicable law, nor shall Tenant cause or permit, as a result of any intentional
or unintentional act or omission on the part of Tenant or any person or entity
claiming through or under Tenant or any of their employees, contractors, agents,
visitors or licensees (collectively, "Related Parties"), a release of Hazardous
Materials onto the Demised Premises or onto any other property. Tenant shall
comply with and ensure compliance by all Related Parties with all applicable
Federal, State and Local laws, ordinances, rules and regulations, whenever and
by whomever triggered (including, without limitation, any regular testing
regimes required by law; which testing, Landlord shall have the option to
perform at Tenant's sole cost and expense), and shall obtain and comply with,
and ensure that all Related Parties obtain and comply with, any and all
approvals, registrations or permits required thereunder. Tenant shall (i)
conduct and complete all investigations, studies, samplings, and testing, and
all remedial removal and other actions necessary to clean up and remove such
Hazardous Materials, on, from, or affecting the Demised Premises which were
introduced by Tenant or Related Parties (a) in accordance with all applicable
Federal, State and Local laws, ordinances, rules, regulations, policies, orders
and directives, and (b) to the reasonable satisfaction of Landlord, and (ii)
defend, indemnify, and hold harmless Landlord, its employees, agents, officers,
members, partners, principals and directors, from and against any claims,
demands, penalties, fines, liabilities, settlements, damages, costs, or expenses
of whatever kind or nature, known or unknown, contingent or otherwise, arising
out of, or in any way related to, (a) the presence, disposal, release, or
threatened release of such Hazardous Materials which are on, from, or affecting
the soil, water, vegetation, buildings, personal property, persons, animals, or
otherwise through or on account of Tenant or Related Parties; (b) any personal
injury (including wrongful death) or property damage (real or personal) arising
out of or related to such Hazardous Materials through or on account of Tenant or
Related Parties; (c) any lawsuit brought or threatened, settlement reached, or
government order relating to such Hazardous Materials through or on account of
Tenant or Related Parties; and/or (d) any violation of laws, orders,
regulations, requirements, or demands of government authorities, or any policies
or requirements of Landlord, which are based upon or in any way related to such
Hazardous Materials through or on account of Tenant or Related Parties,
including, without limitation, reasonable attorney and consultant fees,
investigation and laboratory fees, court costs, and litigation expenses. Tenant
shall immediately notify Landlord in writing of any actual or threatened release
of any Hazardous Materials on, in or about the Demised Premises, including
notification to Landlord if Tenant receives any notice or requests for
inspection or information from any Federal, State or local official or agency
which pertains to Hazardous Materials. Copies of all reports, notices,
correspondence, and other documents received from or submitted to governmental
authorities, and of all technical data, test results, expert opinions and other
materials generated in connection with the contamination or other response or
remedial activities, shall be provided to all parties to this lease. In the
event this lease is terminated, or Tenant is dispossessed, Tenant shall deliver
the Demised Premises to Landlord free of any and all Hazardous Materials so that
the conditions of the Demised Premises shall conform with all applicable
Federal, State and Local laws, ordinances, rules or regulations affecting the
Demised Premises. In the event that Landlord has a good faith belief that there
has been a release of Hazardous Materials for which Tenant is responsible
hereunder, Landlord shall have the right to engage an environmental engineering
or consulting firm to conduct an inspection of the Real Property and Demised
Premises at Tenant's sole cost and expense. Tenant shall reimburse Landlord for
the reasonable cost of any such inspection as well as the actual, out-of-pocket
cost of any clean-up and testing performed pursuant thereto with respect to
Hazardous Materials for which Tenant is responsible hereunder. For purposes of
this paragraph, "Hazardous Materials" includes, without limitation, any
flammable explosives, radioactive materials, hazardous materials, hazardous
wastes, hazardous or toxic substances, or related materials defined in the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. Sections 1801 et seq.), the Resource
Conservation and Recovery Act, as amended (42 U.S.C. Sections 9601, et seq.),
and in the regulations adopted and publications promulgated pursuant thereto, or
any other Federal, State or Local environmental law, ordinance, rule, or
regulation. Tenant specifically acknowledges and agrees that it shall be and
remain responsible for any Hazardous Materials existing at the Demised Premises
as of the date hereof, as more particularly described in that certain Phase I
Environmental Site Assessment prepared by Parsons Brinckerhoff, Inc., dated
September 7, 2011, and in that certain Stormwater Drywell Investigation and
Sampling Report prepared by Cashin Technical Services, Inc., dated October 21,
2011. In no event shall Tenant be responsible or liable for Hazardous Materials
introduced to the Demised Premises by Landlord, Landlord's agents or contractors
or any other tenants or occupants of any part of the Real Property (other than
an assignee or subtenant of Tenant). Notwithstanding anything to the contrary
contained herein, Tenant may, in the normal and customary operation of its
business, maintain and use in the Demised Premises certain commercially
reasonable amounts of the chemicals and other substances set forth on Exhibit
"C" of this lease, as same may be updated from time to time by Tenant (with any
such updates being subject to Landlord's prior written approval, which approval
shall not be unreasonably withheld or delayed), provided that (i) such materials
and other substances are used and stored in compliance with all applicable laws,
and (ii) the indemnification obligations of Tenant set forth in this Paragraph
57 shall apply with full force and effect thereto. Tenant's obligations under
this Paragraph 57 shall survive the expiration or earlier termination of the
term of this lease.
 
 
12

--------------------------------------------------------------------------------

 


58. 
Default.

 
(a)       In addition to the rights and remedies set forth in Paragraphs 17 and
18 hereof, Landlord shall have the right to cancel this lease in the manner
therein provided in the event that (i) Tenant shall have failed to pay any
installment of Rent provided herein within five (5) business days after written
notice and demand for payment thereof or (ii) shall have defaulted in payment of
additional rent set forth herein for a period of five (5) business days after
written notice and demand for payment of same, or (iii) Tenant has not, within
three (3) days of notice from Landlord, commenced and diligently prosecuted the
cure of a default, the continuation of which, is a threat to the safety or
welfare of the Building occupants or public, or (iv) there is a default beyond
the expiration of applicable notice and cure periods, under the 111,933 SF Lease
and/or the Master Lease.
 
(b)       In any case in which the Rent or additional rent is not paid within
ten (10) days of the day when same is due, Tenant shall pay a late charge equal
to 5 ($0.05) cents for each dollar so due. Tenant further agrees that the late
charge imposed is fair and reasonable, complies with all laws, regulations and
statutes, and constitutes an agreement between Landlord and Tenant as to the
estimated compensation for costs and administrative expenses incurred by
Landlord due to the late payment of rent by Tenant. Tenant further agrees that
the late charge assessed pursuant to this lease is not interest, and the late
charge does not create a borrower/lender or borrower/creditor relationship
between Landlord and Tenant. The demand and collection of the aforesaid late
charges shall in no way be deemed a waiver of any and all remedies that the
Landlord may have under the terms of this lease by summary proceedings or
otherwise in the event of a default in payment of rent or additional rent.
 
(c)       In the event that Landlord shall bring any proceeding against Tenant
for recovery of money damages, or for possession of the Demised Premises by
reason of nonpayment of Rent or additional rent, and Landlord shall incur costs
and expenses by reason thereof or by reason of such monetary default, such
charges, including reasonable legal fees, shall be due and payable from Tenant
as additional rent and shall become immediately due and payable upon the
incurrence of same. This provision shall expressly apply following the
expiration or early termination of this lease where the Tenant, subtenant or
assignee continues in possession of the Demised Premises.


(d)       [Intentionally Omitted].
 
(e)       At any time after this Lease is terminated or the Term shall have
expired and come to an end or Landlord shall have re-entered upon the Demised
Premises, as the case may be, whether or not Landlord shall have collected any
monthly deficiencies pursuant to Paragraph 18 of the preprinted portion of this
lease, Landlord, at its sole discretion, shall be entitled to recover from
Tenant, and Tenant shall pay to Landlord, on demand, as and for liquidated and
agreed final damages, a sum equal to the amount by which the Rent and additional
rent reserved in this lease for the period which otherwise would have
constituted the unexpired portion of the Term exceeds the then fair and
reasonable rental value of the Demised Premises for the same period, both
discounted to present worth at the rate of five (5%) per cent per annum. If,
before presentation of proof of such liquidated damages to any court,
commission, or tribunal, the Demised Premises, or any part thereof, shall have
been relet by Landlord for the period which otherwise would have constituted the
unexpired portion of the Demised Term, or any part thereof, the amount of Rent
and additional rent reserved upon such reletting shall be deemed, prima facie,
to be the fair and reasonable rental value for the part or the whole of the
Demised Premises so relet during the term of the reletting.
 
(f)        Nothing contained in this Lease shall be construed as limiting or
precluding the recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default hereunder on the part of the
Tenant.
 
 
13

--------------------------------------------------------------------------------

 
 
(g)       The specified remedies to which Landlord may resort hereunder are
cumulative and are not intended to be exclusive of any other remedies or means
of redress to which Landlord may lawfully be entitled, and Landlord may invoke
any remedy allowed at law or in equity as if specific remedies were not herein
provided for.
 
59. 
Insurance.

 
(a)       Tenant shall obtain and keep in full force and effect during the Term,
at its own cost and expense, (i) Commercial General Liability Insurance, on an
occurrence basis, such insurance to afford protection in an amount of not less
than One Million ($1 ,000,000) Dollars coverage for bodily injury, death and
property damage arising out of any one occurrence and Two Million ($2,000,000)
Dollars in the aggregate (such limit to apply on a "per location basis"),
protecting Tenant as the insured and Landlord and its construction affiliate and
management company, as well as any other parties whose names have been provided
by Landlord to Tenant from time to time, as additional insureds (in a blanket
endorsement form reasonably satisfactory to Landlord in its reasonable
discretion) against any and all claims for personal injury, death or property
damage, such insurance to provide primary coverage without contribution from any
other insurance carried by or for the benefit of Landlord or any other party
named as an additional insured; Such insurance shall include coverage for a
blanket contractual liability and shall also include Products/Completed
Operations (ii) "All Risk" Property Insurance on Tenant's property including
improvements and betterments made by or on the behalf of Tenant, (and including,
without limitation, Business Interruption coverage providing for the payment of
all rent and additional rent payable under this lease for a period of twelve
(12) months including "Extra Expense" and Equipment Breakdown Insurance)
insuring Tenant's property and equipment for the full 100% replacement cost
value thereof; (iii) Workers Compensation Coverage and Employers Liability
Coverage as required by law; (iv) New York DBL Coverage, as required by law; (v)
Business Automobile Coverage in an amount of not less than One Million
($1,000,000) Dollars combined single limit per accident for bodily injury or
property damage (which policy form shall include coverage for "Any Auto" which
includes autos owned, hired and non-owned); (vi) Umbrella Liability Coverage
with limits of liability of not less than Five Million ($5,000,000) Dollars per
occurrence and in the aggregate per location; and (vii) any other insurance
required by law.  All deductibles shall be paid by Tenant and shall not exceed
$50,000.00. None of Tenant's insurance policies may provide for a self-insured
retention. Landlord may require Tenant to increase the limits of the liability
coverage described in (i) above, from time to time (but in no event prior to the
sixth Lease Year), to that amount of insurance which in Landlord's reasonable
judgment is then being customarily required by landlords for similar space in
buildings in the municipality in which the Building is located.


(b)       All insurance required to be carried by Tenant pursuant to the terms
of this lease shall be written in form and substance reasonably satisfactory to
Landlord by a good and solvent insurance company of recognized standing,
admitted to do business in the State of New York, which shall be reasonably
satisfactory to Landlord and shall be rated in Best's Insurance Guide or any
successor thereto as having a Best's Rating of not less than "A" and a
"Financial Size Category" of not less than "X", or if such ratings are not then
in effect, the generally accepted equivalent thereof or such other financial
rating as Landlord may at any time consider reasonably appropriate.  Tenant
shall procure, maintain and place such insurance and pay all premiums and
charges therefor and upon failure to do so Landlord, after reasonable written
notice to Tenant, may, but shall not be obligated to, procure, maintain and
place such insurance or make such payments, and in such event the Tenant agrees
to pay the amount thereof, plus interest at the maximum rate permitted by law,
to Landlord on demand and said sum shall be in each instance collectible as
additional rent on the first day of the month following the date of payment by
Landlord.  Tenant shall cause to be included in all such insurance policies a
provision to the effect that no material change in coverage shall be made
thereto unless Landlord shall have received at least thirty (30) days prior
written notice thereof by certified mail, return receipt requested.  Appropriate
certificates (on the forms currently designated "Acord Form 28" for property
insurance and "Acord Form 25" for liability insurance, or their equivalent)
shall be deposited with Landlord on or prior to the commencement of the Term
hereof. Within ten (10) days after Landlord's written request, Tenant shall
provide Landlord with certified copies of its applicable insurance policies;
provided, however that Tenant may redact any confidential information contained
therein prior to delivering such certified copies to Landlord. Any renewals,
replacements or endorsements thereto shall also be deposited with Landlord to
the end that said insurance shall be in full force and effect during the Term.
 
 
14

--------------------------------------------------------------------------------

 
 
(c)       Tenant shall cause each insurance policy carried by it and insuring
its fixtures and contents, or the betterments and improvements made by Tenant,
against loss by fire and other hazards to be written in a manner so as to
provide that the insurer waives all right of recovery by way of subrogation
against Landlord in connection with any loss or damage covered by any such
policy or policies.  Landlord shall not be liable to the Tenant for any loss or
damage caused by fire or other hazards.
 
(d)       Landlord will cause each insurance policy carried by Landlord and
insuring the Building and Demised Premises against loss by fire and other
hazards to be written in such a manner so as to provide that the insurer waives
all right of recovery by way of subrogation against Tenant in connection with
any loss or damage covered by such policy or policies. Tenant shall not be
liable to Landlord for any loss or damage caused by fire or other hazard.
 
(e)       If Tenant shall at any time fail to maintain insurance as, and to the
extent, required hereunder, Tenant hereby releases Landlord from all loss or
damage which could have been covered by such insurance if Tenant had maintained
such insurance, including the deductible and/or uninsured portion thereof.  In
no event, however, shall the foregoing clause increase the liability Landlord
may otherwise have under this lease for such loss or damage. If Landlord shall
at any time fail to maintain insurance as, and to the extent, required
hereunder, Landlord hereby releases Tenant from all loss or damage which could
have been covered by such insurance if Landlord had maintained such insurance,
including the deductible and/or uninsured port thereof.  In no event, however,
shall the foregoing clause increase the liability Tenant may otherwise have
under this lease for such loss or damage.


(f)        [Intentionally Omitted].


(g)       Throughout the term of this lease, Landlord shall maintain (i)
commercial general liability insurance coverage on an occurrence basis,
including contractual liability, insuring against Landlord's liability arising
out of bodily injury, death or property damage with respect to the Real
Property,   the  Building and any common areas  in an amount  of not  less
than  One  Million $1,000,000.00) Dollars and Two Million ($2,000,000.00)
Dollars in the aggregate, and (ii) "all risk" property insurance coverage on the
Real Property, the Building and Landlord's equipment for the full 100%
replacement cost value thereof.
 
60.       Broker.  Landlord and Tenant each represents to the other that this
lease was not brought about by any broker and that all negotiations with respect
to this lease were conducted exclusively between Landlord and Tenant.  Each
party (the "Indemnifying Party") agrees that if any claim is made for
commissions by any broker claiming to have worked on behalf of the Indemnifying
Party with respect to this lease, the Indemnifying Party will indemnify, defend
and hold the other party free and harmless from any and all liabilities and
expenses in connection therewith, including the other party's  reasonable
attorney's  fees.    Notwithstanding anything to the contrary contained in this
Paragraph 60, the parties each acknowledge their dealings with CB Richard Ellis,
Inc. ("CBRE") in connection with the sale-leaseback transaction of which this
lease is a part, and Tenant represents that any and all commissions due CBRE in
connection with the sale-leaseback are being paid by Tenant.
 
61.       Conditions of Landlord's Liability.  Landlord and Landlord's agents
and employees shall not be liable for, and Tenant waives all claims for, loss or
damage to Tenant's business or damage to person or property sustained by Tenant
resulting from any accident or occurrence (unless caused by or resulting from
the negligence or willful misconduct of Landlord, its agents, servants or
employees other than accidents or occurrences against which Tenant is insured
and except to the extent Tenant is contributorily negligent) in or upon the
Demised Premises or the Building, including, but not limited to, claims for
damage resulting from: (i) any equipment or appurtenances becoming out of
repair; (ii) injury done or occasioned by wind; (iii) any defect in or failure
of plumbing, heating or air conditioning equipment, electric wiring or
installation thereof, gas, water, or steam pipes, stairs, porches, railings or
walks; (iv) broken glass; (v) the backing up of any sewer pipe or downspout;
(vi) the bursting, leaking or running of any tank, tub, washstand, water closet,
waste pipe, drain or other pipe or tank in, upon or about the Building or the
Demised Premises; (vii) the escape of steam or hot water; (viii) water, snow or
ice being upon or coming through the roof, skylight, trapdoor, stairs, doorways,
show windows, walks or any other place upon or near the Building or the Demised
Premises or otherwise; (ix) the falling of any fixture, plaster, tile or stucco;
and (x) any act, omission or negligence of other tenants, licensees or of any
other persons or occupants of the Building or of adjoining or contiguous
buildings or of owners of adjacent or contiguous property.  Whenever Tenant
shall claim under this lease that Landlord has unreasonably withheld or delayed
its consent to some request of Tenant for which Landlord is specifically
obligated to be reasonable under this lease, Tenant shall have no claim for
damages by reason of such alleged withholding or delay, and Tenant's sole remedy
thereof shall be a right to obtain specific performance or injunction but in no
event with recovery of damages.
 
 
15

--------------------------------------------------------------------------------

 


62.       Cafeteria.  The parties acknowledge that a food service is or shall be
provided in the lower level of the Building.  The parties further acknowledge
that, although the existing food service facility in the Building will be in
place at the Commencement Date, shortly thereafter Landlord will be relocating
the food service facility to the lower level of the Building (the "Food Service
Relocation").  Landlord estimates that the Food Service Relocation will take
approximately six (6) weeks (which time period may be further extended as a
result of delays in Landlord obtaining all required governmental and/or
municipal inspections, approvals, authorizations or consents, including, without
limitation, any required inspections by and authorizations from the Department
of Health, although Landlord agrees to use reasonable diligent in obtaining
same), during which period there will be no food service facility in the
Building.  Notwithstanding the foregoing, Landlord agrees that during the Food
Service Relocation, it will arrange for limited food service to be available at
the Building (i.e., prepared foods, such as sandwiches and beverages sold by
food service personnel, not served from a vending machine).  Once the Food
Service Relocation is completed, Landlord agrees that the service provided in
the food service facility shall be similar in quality to that which is offered
in similar Class "A" office buildings. For so much of the Term as such food
service is provided in the Building, Tenant shall be permitted to invite its
principals and employees to use same for the purchase and consumption of food
and beverages offered for sale. Tenant shall pay or reimburse Landlord, on a
monthly basis, for Tenant's Proportionate Share of any subsidy provided by
Landlord to the food service operator, but in no event shall
Tenant's  Proportionate Share of the subsidy exceed $15,000.00 per annum. Tenant
shall also have the right to use the food service area from time to time and at
any time after 3:00 p.m on weekdays for the hosting of business events or
functions so long as (a) Tenant provides Landlord with reasonable prior notice
of the date, time and nature of such events or functions, (b) Tenant reimburses
Landlord, on demand, for any additional cost or expense actually incurred by
Landlord in connection with such events or functions (e.g., security services,
cleaning services, etc.), and (c) Tenant enters into such agreements for such
use of the food service area as Landlord and the food service provider may
reasonably request. The use of the food service shall be subject to the
reasonable rules and regulations of Landlord and/or the operator of the food
service now or hereafter imposed.  Notwithstanding anything to the contrary
contained in this Paragraph, if the food service opens for business and
subsequently closes, either temporarily or permanently, there shall be no
abatement or diminution of Rent and Tenant shall in no event be relieved from
any of its obligations under this lease, except that Tenant shall not be
required to pay Tenant's  Proportionate Share of the food service subsidy for
the period in which the food service is not operational. Further, in the event
there is no food service in the Building for thirty (30) or more consecutive
days, Landlord shall provide Tenant with a revocable license to use the food
service area so that Tenant can provide its own licensed and reputable food
service operator for the purpose of providing food service in the lower level of
the Building.
 
63.       Fitness Facility. The parties acknowledge that a fitness facility is
or shall be provided in the lower level of the Building, containing
approximately 3,000 rentable square feet, in or about the location shown on
Exhibit "D" annexed hereto and made a part hereof. For so much of the Term as
such fitness facility is provided in the Building, Tenant's principals and
employees may use same at a cost of $100 per year per member (which amount is
subject to reasonable increases from time to time time during the
Term).   Landlord agrees to maintain the fitness facility in good condition and
Landlord shall be responsible, at its sole cost and expense, for the
maintenance, repair and replacement of the fitness facility and equipment
located therein. The use of the fitness facility shall be subject to the
reasonable rules and regulations of Landlord now or hereafter imposed.
Notwithstanding anything contained herein to the contrary, if the fitness
facility closes, either temporarily or permanently, there shall be no abatement
or diminution of Rent and Tenant shall in no event be relieved from any of its
obligations under this lease.
 
 
16

--------------------------------------------------------------------------------

 
 
64. 
Miscellaneous.

 
(a)       This lease shall not be recorded.  No memorandum of this lease shall
be recorded without the express written consent of Landlord.
 
(b)       The invalidity or unenforceability of any provision of this lease
shall in no way affect the validity or enforceability of any of the other
provisions contained in this lease. Landlord and Tenant understand, agree and
acknowledge that this lease has been freely negotiated by both parties and that,
in the event of any controversy, dispute, or contest over the meaning,
interpretation, validity, or enforceability of this lease or any of its terms
and conditions, there shall be no inference, presumption or conclusion drawn
whatsoever against either party by virtue of that party having drafted this
lease or any portion hereof.
 
(c)       There are no oral agreements between the parties hereto affecting this
lease and this lease supersedes and cancels any and all previous
representations, negotiations, arrangements and understandings, if any, between
the parties hereto with respect to the subject matter hereof, and shall not be
used to interpret or construe this lease.
 
(d)       Wherever in this lease there is any conflict between the provisions of
any of the preprinted portions of the lease and the non-preprinted portions of
the lease (e.g. typewritten or handwritten changes to the pre-printed form and
the provisions of this rider), the non-preprinted provisions shall be deemed to
supersede the preprinted provisions.
 
(e)       Any references in the printed portions of this lease to the City of
New York and the Administrative Code of the City of New York are deemed deleted,
and where applicable the town in which the Demised Premises is located and other
local governmental authorities and their ordinances shall be substituted in lieu
thereof.
 
(f)        This lease may not be changed, modified or discharged, in whole or in
part, orally, and no executory agreement shall be effective to change, modifY or
discharge, in whole or in part, this lease or any obligations under this lease,
unless such agreement is set forth in a written instrument executed by the party
against whom enforcement of the change, modification or discharge is sought.
 
(g)       The mailing or delivery of a lease by the Landlord to a possible
Tenant, its agent or attorney, shall not be deemed an offer nor shall any
obligation or liability be created on the part of Landlord until such time as a
lease, duly executed by the Landlord, is delivered to such possible Tenant, its
agent or attorney.
 
(h)       Tenant shall give notice to Landlord, promptly after Tenant learns
thereof, of(i) any accident in or about the Demised Premises, (ii) all fires and
other casualties within the Demised Premises, (iii) all damages to or defects in
the Demised Premises, including the fixtures, equipment and appurtenances
thereof for the repair of which Landlord might be responsible, and (iv) all
damage to or defects in any parts or appurtenances of the Building's sanitary,
electrical, heating, ventilating, air conditioning, elevator and other systems
located in or passing through the Demised Premises or any part thereof.
 
(i)        In the event Standard Microsystems Corporation is no longer the
"Tenant" under this lease, Landlord hereby reserves the right, in its sole
discretion, to require that such successor "Tenant" deposit a security deposit
(in an amount to be determined by Landlord, in its reasonable discretion) and,
in such event, Paragraph 32 of the preprinted portion of this lease shall be
re-inserted into the Lease. Additionally,  in the event that Landlord holds such
security deposit in an interest bearing account, Landlord may retain a portion
of the interest earned thereon equal to one (1%) per annum of such deposit as an
administrative fee.
 
 
17

--------------------------------------------------------------------------------

 
 
(j)        In the event Landlord is not an individual, Landlord represents that
the officer or officers, partner or partners, member or members or manager or
managers executing this lease have the requisite authority to do so. In the
event that Tenant is not an individual, Tenant represents that the officer or
officers, partner or partners, member or members or manager or managers
executing this lease have the requisite authority to do so.


(k)       Tenant hereby acknowledges that Landlord makes no representations as
to the compatibility of the Building systems with Tenant's equipment.


(1)       Tenant shall indemnify, hold harmless and defend Landlord, its
affiliates, managing agents, construction company, subsidiaries, directors,
officers, employees and agents from and against any and all liabilities, claims,
demands, damages, costs, expenses (including reasonable attorneys' fees) suits,
judgments whether actual or alleged, including such for bodily injury or
wrongful death to any person (including tenant employees and invitees) and
property damage to any property, arising out of or in connection with the
operations or business of the Tenant at the demised premises or real property
(including, without limitation, the installation, existence, maintenance,
repair, replacement and removal of the Equipment); the acts or omissions of the
Tenant, its sub­ tenants, its employees, invitees, contractors or agents; or any
breach of this lease or improper conduct. Upon notification by the Landlord of
an indemnifiable event, Tenant at its own expense shall arrange for Landlord's
defense (at Landlord's option) and confirm indemnification. Tenant will still be
responsible to fulfill its obligations under this Article in the event Tenant or
Tenant's insurance company does not accept a tender of claim by the Landlord.
These indemnification provisions are to continue after lease expiration and are
not limited by the amount of available insurance in place.    Tenant agrees not
to settle any claims pursuant to this indemnity without Landlord's  prior
written consent, such consent not to be unreasonably withheld, conditioned or
delayed.


(m)      Landlord shall indemnify and save harmless Tenant, its affiliates,
managing agents, directors, officers, employees and agents from and against all
liability, claims, demands, damages, costs, expenses (including reasonable legal
fees),  suits and judgments arising from any injury or death to persons or any
damage to the property of third parties sustained in the common areas of the
Building or which arise out of construction or work performed by Landlord or its
construction affiliate in an about the Building and/or Demised Premises and will
further indemnify and save harmless Tenant against and from all costs, expenses,
and liabilities incurred in connection with any such claim or loss or action or
proceeding brought thereon (including reasonable attorney fees and costs); and
in case any action or proceeding be brought against Tenant by reason of any such
claim or loss, Landlord, upon notice from Tenant, agrees that Landlord, at
Landlord's expense, will resist or defend such action or proceeding and will
employ counsel therefor reasonably satisfactory to Tenant. Landlord will still
be responsible to fulfill its obligations under this Article in the event
Landlord or Landlord's insurance company does not accept a tender of claim by
Tenant. These indemnification provisions are to continue after lease expiration
and are not limited by the amount of available insurance in place.  Landlord
agrees not to settle any claims pursuant to this indemnity without Tenant's
prior written consent, such consent not to be unreasonably withheld, conditioned
or delayed.


(n)       Except with respect to damages set forth in Paragraph 52(ii) and (iii)
hereof, neither party shall be liable to the other for any lost profits,
incidental, special, exemplary, punitive, indirect or other consequential
damages.


(o)       With respect to any dispute between Landlord and Tenant involving this
lease which is resolved through legal proceedings, the non-prevailing party, if
evident, shall bear all reasonable fees, costs and expenses of the subject legal
proceeding, including, without limitation, the reasonable attorney's fees and
costs of the prevailing party.
 
65. 
INTENTIONALLY DELETED: NOTE ONLY FOR TRIPLE NET LEASE

 
66.      Subordination.  So long as Tenant continues to lease and occupy at
least twenty-five (25%) percent of the Building (taking into consideration
premises leased pursuant to the Tenant Leases, collectively), Landlord shall
obtain for the benefit of Tenant a Subordination, Attornment and Non­
Disturbance Agreement (an "SNDA")   from Landlord's future mortgagees on such
mortgagee's standard form.  Tenant shall be responsible for paying (or
reimbursing Landlord, as additional rent) for any fees or costs imposed by a
mortgagee or its counsel in connection with the issuance and/or negotiation of
any SNDA. Notwithstanding the foregoing, an SNDA shall not be required from the
mortgagee existing as of the date of this lease.
 
 
18
 

--------------------------------------------------------------------------------

  
 
67.       Tenant's Exclusive.  So long as Tenant continues to lease and occupy
at least fifty (50%) percent of the Building (taking into consideration premises
leased pursuant to the Tenant Leases, collectively), Landlord covenants and
agrees not to lease any space in the Building to a Competitor (as hereinafter
defined) for a purpose in competition with Tenant's primary business (i.e., the
manufacturing, testing, storing or sale of semi-conductors). The term
"Competitors" shall mean and refer to the following entities:  Alcor Micro
Corp., ASIX Electronics Corp., Avnera Corporation, Broadcom Corporation, Cypress
Semiconductor, Davicom Semiconductor Inc., Display Link, eNe, Genesys Logic,
GMT, Inc., Integrated Technology Express, Inc., Marvell Technology Group Ltd.,
Micrel Semiconductor, Inc., Nuvoton (formerly Winbond Electronics Corporation),
Realtek Semiconductor Corp., Renesas Technology, ST-Ericsson, Syncomm and Texas
Instruments. Notwithstanding anything to the contrary contained in this
Paragraph, nothing herein shall prevent Landlord from leasing any space in the
building to any affiliate or subsidiary of a Competitor who intends on using
such space solely for non-competitive purposes.


68.       Notices.  Supplementing Paragraph 28 of the pre-printed portion of
this lease, all notices delivered to Tenant should be sent to the attention of
Walter Siegel, Esq., with copies of all such notices delivered to Standard
Microsystems Corporation, 80 Arkay Drive, Hauppauge, New York 11788, Attention:
Peter Byrnes and to Moritt Hock & Hamroff, LLP, 400 Garden City Plaza, Garden
City, New York 11530, Attention: Gary C. Hisiger, Esq.


69.       Destruction, Fire and Other Casualty.  Supplementing the terms and
conditions of Paragraph 9 of the pre-printed portion of this lease:


(a)       If the Demised Premises shall be totally damaged or rendered wholly
unusable or wholly inaccessible by fire or other casualty and Landlord has not
terminated this lease pursuant to Paragraph 9(d) hereof and the estimated date
of completion of such restoration work, as reasonably determined by Landlord's
architect, is more than twelve (12) months following the date of such damage or
destruction, then Tenant shall have the right to terminate this lease by written
notice delivered to Landlord within ten (10) days following receipt of such
written determination by Landlord's architect.  Furthermore, if the Demised
Premises shall be totally damaged or rendered wholly unusable or wholly
inaccessible by fire or other casualty and Landlord has not terminated this
lease pursuant to Paragraph 9(d) hereof and Landlord has not completed the
making of the required repairs and restored and rebuilt the Demised Premises
and/or access thereto within twelve (12) months from the date of such damage or
destruction (and such additional time not to exceed sixty (60) days after such
date as shall equal the aggregate period Landlord may have been delayed in doing
so by unavoidable delays or adjustment of insurance), then Tenant may serve
notice on Landlord of its intention to terminate this lease, and, if, within
thirty (30) days thereafter, Landlord shall not have completed the making of the
required repairs and restored and rebuilt the Demised Premises and/or access
thereto, this lease shall terminate on the expiration of such thirty (30) day
period as if such termination date were the Expiration Date, and the Rent and
additional rent shall be apportioned as of such date and any prepaid portion of
Rent and additional rent for any period after such date shall be refunded by
Landlord to Tenant.


(b)       In the event the Demised Premises are rendered wholly unusable or
wholly inaccessible and neither Landlord nor Tenant have exercised their options
to terminate this lease (as set forth herein), then, at the request of Tenant,
Landlord shall use commercially reasonable efforts to locate and provide Tenant
with substitute, habitable office space reasonably suitable for Tenant's
business elsewhere in the Building or in another building owned by Landlord or
its affiliates; such space to be of approximately the same size as the Demised
Premises (the "Substitute Space").  If Tenant agrees to accept the Substitute
Space, then Rent shall abate with respect to the Demised Premises from the date
of such damage or destruction, Tenant shall accept the Substitute Space in its
then "as is" condition; it being acknowledged by the parties that the occupancy
of the Substitute Space by Tenant is intended to be temporary, lasting only as
long as is necessary for Landlord to substantially complete restoration of the
Demised Premises, and Tenant shall pay to Landlord the fair market rental value
of the Substitute Space, on a monthly basis, in advance, throughout its
occupancy thereof. It is further agreed that, in the event Tenant accepts the
Substitute Space, Tenant shall be deemed to have waived the termination right
set forth in Paragraph 69(a) above.  Upon substantial completion of the
restoration of the Demised Premises, Tenant shall surrender the Substitute Space
to Landlord and re-occupy the Demised Premises.
 
 
19

--------------------------------------------------------------------------------

 


70.       Storage Area.  The parties acknowledge that a storage area shall be
provided in the lower level of the Building, containing approximately 3,000
rentable square feet of space (the ''Storage Space") in a location to be
determined by Landlord.  For so long as Tenant is utilizing the Storage Space,
Tenant shall pay to Landlord, as additional rent in advance and in equal monthly
installments, the amounts set forth below. Tenant shall be entitled to use the
Storage Space and shall have access to same twenty-four (24) hours per day,
seven (7) days per week. The parties acknowledge and agree that the Storage
Space is and is intended to be the same "Storage Space" described in the 111,933
SF Lease and in no event shall Tenant be entitled, under the Tenant Leases, to
more than 3,000 rentable square feet of storage space at the Building. The rent
payable with respect to the Storage Space shall be as follows (on a gross
basis):
 
Lease Year
   
Per Annum
   
Monthly Installments
  1     $ 30,000.00     $ 2,500.00   2     $ 30,900.00     $ 2,575.00   3     $
31,827.00     $ 2,652.25   4     $ 32,781.84     $ 2,731.82   5     $ 33,765.36
    $ 2,813.78   6     $ 34,778.28     $ 2,898.19   7     $ 35,821.68     $
2,985.14   8     $ 36,896.28     $ 3,074.69   9     $ 38,003.16     $ 3,166.93  
10     $ 39,143.28     $ 3,261.94   11     $ 40,317.60     $ 3,359.80   12     $
41,527.08     $ 3,460.59   13     $ 42,772.92     $ 3,564.41   14     $
44,056.08     $ 3,671.34   15     $ 45,377.76     $ 3,781.49  

 
71.       Reserved Parking Allocation.  Supplementing Paragraph 55 hereof,
Landlord and Tenant agree that, at any time during term of this Lease (until the
Allocation (as defined below) is completed subject to the Reallocation (as
defined below), either party may request the other to allocate between Landlord
and Tenant up to 200 parking spaces (the "Allocation")  in the parking area,
which is otherwise first come, first served, to be on a "reserved" basis. Any
reserved spaces shall be from those spaces shown on the parking plan annexed
hereto as Exhibit E (which has 245 spaces available to be reserved and of which
200 can be so reserved). If an Allocation is desired, the requesting party shall
send the other a notice identifying spaces to be designated as reserved (which
may be on multiple occasions during the term of the Lease), up to the aggregate
of200 spaces. Within ten (10) days of the requesting party's notice, if Tenant
is the party requesting and designating spaces, Landlord reserves to itself the
right to select up to 40% of the spaces initially designated by Tenant to
thereafter be "Landlord (or future tenant) reserved" and if Landlord is the
party requesting and designating spaces, Tenant reserves to itself the right to
select up to 60% of the spaces initial!y designated by Landlord to thereafter be
"Tenant reserved"; provided if the Landlord Allocation (80 spaces) or Tenant
Allocation (120 spaces) is completed but the other party's is not yet completed,
the party who has not yet obtained its full Allocation may thereafter designate
spaces on notice to the other party but without a right to select any portion of
such spaces. In addition, once the Allocation is complete, a party may
thereafter select different spaces (the "Reallocation") to be the reserved
spaces but they may not, in connection with a Reallocation, require the other
party to give up any of their previously selected spaces in connection with such
Reallocation. Landlord and Tenant further agree that the allocation between
Landlord and Tenant shall ultimately be for up to 80 spaces for use by Landlord
or its future tenants and up to 120 spaces for use by Tenant. Landlord shall be
responsible for marking the spaces as "reserved" for the appropriate party and
for enforcing the rights of parties to the spaces so designated as "reserved".


 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have respectively signed this lease as
of the day and year first above written.
 
 

  Landlord: REP 80 ARKAY DRIVE, LLC  
 
 
 
By: Rechler Management, LLC,         graphic [signature2.jpg]  




  Tenant:      STANDARD MICROSYSTEMS CORPORATION                  
 
  By:         Name:         Title:    

 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have respectively signed this as of the
day and year first above written.
 
 

  Landlord: REP 80 ARKAY DRIVE, LLC          
 
  By:           Name:         Title:  


  Tenant:      STANDARD MICROSYSTEMS CORPORATION               graphic
[signature3.jpg]  



 
22

--------------------------------------------------------------------------------

 
 
SCHEDULE  A
 
LANDLORD'S CLEANING SERVICES
 
(to be performed on all business days except holidays)
 
A.       Floors  of the  Demised  Premises  will  be
swept  and  spot  cleaned  night.   Carpets  in the Demised Premises will be
swept daily with carpet sweeper and vacuumed weekly.


B.        Office equipment,  telephones, etc. will be dusted nightly.



C.        Normal office waste in receptacles in the Demised Premises will be
emptied nightly.



D.        Interior surface of windows and sills in the Demised Premises  will be
washed and blinds dusted quarterly.


E.        There shall be regularly scheduled visits by a qualified exterminator.
 
Tenant  shall pay to Landlord, on demand,  Landlord's charges for (a) extra
cleaning  work in the Demised Premises required because of (i) misuse or neglect
on the part of Tenant or its employees or visitors, (ii) use of portions of the
Demised Premises for preparation, serving or consumption of food or beverages,
or other special purposes requiring greater or more difficult cleaning work than
office areas; (iii) unusual quantity of interior glass surfaces; (iv)
non-building standard materials or finishes installed by Tenant or at its
request; (v) increases in frequency or scope in any item set forth in this
Schedule as shall have been requested by Tenant; (vi) use of the Demised
Premises for any special purpose requiring extra cleaning services; and (b)
removal from the Demised Premises or Building of (i) so much of any refuse and
rubbish of Tenant as shall exceed that normally accumulated  in the routine of
ordinary business office activity and (ii) all of the refuse and rubbish of any
eating facility requiring special handling (wet garbage).  Notwithstanding
anything to the contrary set forth in this Lease, at Landlord's request,  Tenant
shall pay directly to the Landlord's cleaning  contractor  all monies owed in
connection  with the aforesaid extra cleaning services or refuse removal.


 
23

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
1.         Landlord shall provide at the rates hereinafter set forth and Tenant
shall purchase from Landlord "energy service" for Tenant's requirements in the
Demised Premises (which shall include the energy necessary to provide heat and
air conditioning in the respective seasons and electric current for lighting and
usual office equipment). There shall be the following categories of energy
service:


A)       NORMAL SERVICE: NORMAL SERVICE is energy consumed during WORKING HOURS
as defined in Paragraph 44 whose power demands for electricity based upon
connected load do not exceed 4 watts per rentable square foot of the Demised
Premises during WORKING HOURS ("TENANT'S ALLOWABLE USE"). Of this amount, two
watts are allocated to Landlord supplied lighting and two watts are allocated
for Tenant's usual office equipment. If Landlord shall, in its sole discretion,
allow Tenant to change the WORKING HOURS, then, the charge for such change shall
be $100.00 per zone.


B)        EXCESS SERVICE: EXCESS SERVICE is energy demanded, regardless of
hours, with power demands for electricity in excess of TENANT'S ALLOWABLE USE.


C)        OVERTIME SERVICE:  OVERTIME SERVICE is energy consumed at all hours
other than WORKING HOURS ("OVERTIME HOURS").  For the purpose of OVERTIME
SERVICE, the Demised Premises may be separated into zones of use.


2.         Charges for NORMAL SERVICE: The charge for NORMAL SERVICE set forth
in Paragraph 44 hereof is based upon the rate of $3.35 per annum per rentable
square foot of the Demised Premises and is subject to escalation as hereinafter
provided.


3.         Charges for OVERTIME SERVICE: Subject to escalation as hereinafter
provided, the Landlord's  monthly charge for Tenant's  OVERTIME SERVICE, payable
in addition to the charges for NORMAL SERVICE and EXCESS SERVICE, if applicable,
shall be derived as follows:


A)        OVERTIME SERVICE: An amount equal to the number of OVERTIME HOURS in
the month, multiplied by $.01, multiplied by the square feet of the zones in
use.


B)        OVERTIME charges shall be increased by the same percentage the EXCESS
SERVICE (if applicable) exceeds TENANT'S ALLOWABLE USE for NORMAL SERVICE.


C)        TWENTY-FOUR HOUR SERVICE: Any energy consumed in the Demised Premises
for electric equipment requiring twenty-four (24) hour service shall be charged
to Tenant on the basis of the metered kilowatt hours ("KWH") consumed by such
equipment (as measured by the Building energy management system) at
Landlord's  cost per KWH, plus $.015 per KWH for equipment maintenance and life
cycle cost.  Such charges for TWENTY-FOUR HOUR SERVICE shall not apply with
respect to energy consumed during periods of NORMAL SERVICE or periods for which
Tenant requests OVERTIME SERVICE through the Building's energy management
system. In the event that Tenant does not use such equipment related energy,
Tenant shall not be charged the amounts set forth in this paragraph 3(C). 
 
These amounts shall be payable to Landlord, as Additional Rent, within thirty
(30) days after Landlord shall bill Tenant therefor.
 
4.         Charges for EXCESS SERVICE:   The Landlord's  monthly charges for
Tenant's EXCESS SERVICE, payable in addition to any charges for NORMAL SERVICE,
OVERTIME SERVICE, and TWENTY-FOUR HOUR SERVICE, if applicable, shall be an
amount derived as follows: The excess power demands for electricity above
TENANT'S ALLOWABLE USE shall be charged to Tenant at the rate of $0.84 per
rentable square foot per year, for each excess watt (or part thereof, computed
and adjusted to the nearest 100th).


5.         Escalation of Charges for NORMAL SERVICE, EXCESS SERVICE, OVERTIME
SERVICE and TWENTY-FOUR HOUR SERVICE: The charges referred to in this Schedule
"B" are based upon the average of the current monthly rates promulgated by the
applicable utility company for providing utility service to the Building,
including electricity and gas, during the twelve (12) month period immediately
prior to the date hereof ("Initial Average Monthly Rates").  The current monthly
rates referred to in the prior sentence and elsewhere in this paragraph shall
include all rates, classifications, surcharges, fuel and adjustment costs, and
other component parts of the utility company's  bills for providing such
utilities to the Building.  The charges set forth in this Schedule "B" shall be
increased pro rata to reflect the percentage increase in the current monthly
rates charged from time to time by such utility company over the Initial Average
Monthly Rates. Landlord shall have the right to bill Tenant and Tenant agrees to
pay such increase in utility company charges monthly, as additional rent.
 
 
24

--------------------------------------------------------------------------------

 
 
6.         Landlord's   energy  management  system  will  be  conclusive  evidence  of  the
computation of NORMAL SERVICE, EXCESS SERVICE, OVERTIME SERVICE and TWENTY­ FOUR
HOUR SERVICE. However, Landlord hereby reserves to itself the right, from time
to time, to use a reputable electric engineering company (the "Engineer") to
make a survey of Tenant's energy usage requirements to determine whether the
TENANT'S ALLOWABLE USE limitation has been exceeded and, if so, to what
extent.   If these surveys indicate at the time that the cost to Landlord by
reason thereof, computed on an annual basis at rates which would be charged by a
public utility company servicing the Building for such purposes, is in excess of
the initial cost similarly computed, then the additional rent provided for in
this Schedule shall be increased as provided for herein, commencing with the
first day of the month immediately following the computation of such survey and
the submission of a copy thereof to Tenant.


7.         Landlord shall have full and unrestricted access to all
air-conditioning and heating equipment, and to all other utility installations
servicing the Building and the Demised Premises. Landlord reserves the right
temporarily to interrupt, curtail, stop or suspend air-conditioning and heating
service, and all other utilities, or other services, because of Landlord's
inability to obtain, or difficulty or delay in obtaining, labor or materials
necessary therefor, or in order to comply with governrnental restrictions in
connection therewith, or for any other cause beyond Landlord's reasonable
control. No diminution or abatement of Rent, additional rent, or other
compensation shall be granted to Tenant, nor shall this Lease or any of the
obligations of Tenant hereunder be affected or reduced by reason of such
interruptions, stoppages or curtailments, the causes of which are hereinabove
enumerated, nor shall the same give rise to a claim in Tenant's favor that such
failure constitutes actual or constructive, total or partial, eviction from the
Demised Premises.


8.         Telephone and data transmission service (collectively,
"telephone/data service") shall be the responsibility of Tenant.   Tenant shall
make all arrangements for telephone/data service directly with a
telecommunications company supplying said service, including the deposit
requirement for the furnishing of service.   Landlord shall not be responsible
for any delays occasioned by the failure of said company to furnish such
service.   In the event Landlord has designated a company as the prime
telephone/data service provider for the Building, Tenant may use a different
telephone/data service provider of its choice provided (A) such other provider
shall be reasonably acceptable to Landlord, (B) the installation work of such
provider shall be performed in accordance with the provisions of Paragraphs 3
and 45 of this lease relating to Permitted Alterations, and (C) such provider
shall install the equipment required to provide such service to Tenant inside
the Demised Premises and not in the common areas of the Building (except that
the wiring and cabling to such equipment may be run through such common areas in
the manner and location reasonably required by Landlord).


9.         At Landlord's option, it shall furnish and install all lighting
tubes, bulbs and ballasts used in the Premises and Tenant shall pay Landlord's
reasonable charges therefor, on demand, as additional rent.


10.      Landlord reserves the right to install an energy management system or
from time to time to make modifications and/or upgrades to the existing energy
management system in the Building and the Demised Premises in order to measure
Tenant's consumption of electric current and HVAC service in the Premises.  The
energy management system, whether presently existing or hereinafter installed,
may cut off or curtail overhead lighting and HVAC service within the Demised
Premises at the end of WORKING HOURS but such electric current and HVAC service
may be restored, at Tenant's election, by a means which shall record Tenant's
use of electric current and HVAC service after WORKING HOURS. The hours of usage
recorded by such energy management system shall be conclusive evidence of
Tenant's occupancy of the Premises after WORKING HOURS and shall be used to
determine the amount Tenant shall pay for OVERTIME SERVICE pursuant to Section
3(A) of this schedule.

 
 
25

--------------------------------------------------------------------------------

 
 
11.       In the event any supplemental air conditioning units or components
(such unit or units shall be herein referred to as the "Supplemental AC System")
service the Demised Premises, Tenant shall pay to Landlord, as additional rent
together with each monthly installment of Rent due hereunder, a monthly charge
for Tenant's use of the Building condenser water system equal to the product of
(i) the total number of tons of capacity of the Supplemental AC System,
multiplied by (ii) $75.00.  In addition, if a connection is made at Tenant's
request or on Tenant's behalf, Tenant shall pay to Landlord, as additional rent
upon billing therefor by Landlord, a one-time fee of $1,500.00 in order to
reimburse Landlord for the cost and expense of connecting the Supplemental AC
System to the Building's main condenser water system.


12.       HEATING, VENTILATION AND AIR CONDITIONING SPECIFICATIONS.  The base
Building heating, ventilating and air conditioning system shall be capable of
the following performance when the criteria noted are not exceeded:


A)        Between September  1 and June 1, the "heating  system" shall be
operative and maintain a minimum of 70 degrees FDB when the outdoor temperature
is 0 degrees FDB and the prevailing wind velocity does not exceed 15 mph.


B)        Between April 15 and October 14, the "cooling  system" shall be
operative and maintain a maximum of 78 degrees FDB and 55% relative humidity
when the outdoor temperature is 95 degrees FDB and 75 degrees FDB with the
prevailing wind velocity not exceeding 13 mph.


C)         During the overlapping seasons (April 15 - June 1 and September 1 -
October 15) both systems shall be operative (cooling and heating).
 
D)        Zoning temperature and balancing controls shall be operated solely by
the Landlord to assure the conditions above.


E)        Maintenance  of  the  foregoing  temperature  conditions  is
conditioned  upon  the following criteria, which, for purposes of this Lease,
Tenant covenants it shall not exceed in any room, or area, within the demised
premises:


(i)           Population Density .............................1 person per 150
rentable square feet


(ii)          Lighting and Electrical Load Density........4 watts per rentable
square foot


F)        The base building Heating, ventilating and air conditioning system
shall provide exhaust and ventilation load in accordance with applicable code
requirements.


 
26

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
RENTAL PLAN DATED AS OF ____________  ___ , 2011
 
 
27

--------------------------------------------------------------------------------

 
 
Graphic [image002.jpg]
 
 
28

--------------------------------------------------------------------------------

 
 
Graphic [image003.jpg]
 
 
29

--------------------------------------------------------------------------------

 
 
Graphic [image004.jpg]
 
 
30

--------------------------------------------------------------------------------

 
 
EXHIBIT A - 1
LOCATION OF SECURITY BOOTH
Graphic [image005.jpg]
 
 
31

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FIXTURES EXISTING AT THE DEMISED PREMISES NOT REQUIRING
REMOVAL/RESTORATION AT THE EXPIRATION OF THE TERM
 
Fixtures Existing at the Demised Premises that Remain property of SMSC- 80 Arkay
Dr.
 
In addition  to the items  listed below that are the property of SMSC, fixtures
that are currently installed at 80 Arkay Dr. or will be in the future that will
remain the property of SMSC at the termination of the lease are-
Electrical Conditioning  Equipment utilized in our Test Operations to supply
conditioned power to our test devices.
Reels to support compressed air and electrical feeds for Test Operations.
 
Property of SMSC -


Kitchen Appliances- Appliances used in Break Rms., Kitchens, Coffee Stations.
Refrigerators, microwave ovens, coffee makers. This does not include specialty
equipment purchased specifically for the operation of the Cafeteria.


Security Systems - Security access and surveillance systems consisting of
electronic card readers, control panels, local server, card printer, CCTV
cameras, recording equipment, cabinets, PCs, etc.


Fire Extinguishers- All portable fire extinguishers.


Supplementary Air Conditioning Systems·  Split type air conditioning units
utilized to supplement main building units.


Telephone System-Telephone system consists of servers, switches, modular
components, racks and cabinets, PCs, monitors, telephone instruments and
cellular amplification systems.


Communications Cabling System-Copper and fiber optic cables, patch panels,
racks, jacks, data switches, etc.


JT Equipment- Electronic data computing and switching equipment including
wireless network broadcast equipment.


Audio Visual Equipment-Screens,  projectors, speakers, microphones, consoles,
modular components, cabinets, PCs, monitors that make up our audio visual
presentation and conferencing systems.


Furniture and Furnishings- Free standing furniture including desks, tables,
chairs, cabinets, lockers. Modular furniture systems consisting of partition
panels, work surfaces, shelves, cabinets, drawer modules, lighting and
electrical components.


Storage Shelving and Rack Systems- Metal shelving and rack systems used for
storage of equipment, materials, files, etc.
 
 
32

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
HAZARDOUS MATERIALS USED IN CONNECTION WITH TENANT'S  BUSINESS
 
Table 3.1.1 - 80 ARKAY DRIVE
 
HAZARDOUS MATERIALS
USED BY QA FOR RELIABILTIY TEST AND FAlLURE ANALYSIS
 
MATERIAL
 
DOT Shipping
Class
AKA
 
MAXIMUM
QUANTITY
  Acetone 3.2 ACETONE 8 Gals   Isopropyl Alcohol 3.2 IPA 8 gals  
Fuming Nitric  Acid
5.1
HN03
8 pts
  Sulfhric Acid 8.1 H2S04 4 gals  
Fuming Sulfuric Acid
8.1
Oleum
2 pt
  Acetic acid 8.1 Acetic 8 gals   Liquid Nitrogen 2.2 LN2 2200 liters   Alpha
Metals Flux 3.2 AM-100 8 gallons   Buehler "Varidur" 0.2   2 pints   Lead Free
Solder 0.2 Pb free 50 lbs   Varidur Kit 0.2 Plastic Powder     Ultramount Liquid
3.3 Acrylic Activator     Hydrochloric Acid 8.1 HCJ 1 pt   Hydrofluoric Acid 8.1
 HF 1 pt  
TetrabutylAmmonium Hydroxide
8.2
  4 gals  

 
USED BY PRODUCTION TEST TO MAINTAIN SOCKETS
(Gold replating- Brush Application)
 
MATERIAL
 
DOT Shipping
Class
AKA
 
MAXIMUM
QUANTITY
 
TECHNIC INC
TAS #1
8.2
 
 
lgal
 
 
TECHNIC Inc
"TSC-15101"
8.3
 
 
20 lbs
 
 
Technic Inc
"Gelling Agent"
0.2
 
 
 
l qt
 
 
Acid Nickel Brush
Plating
6.1
 
 
2 gals
 
 
Technic Strip II
6.1
 
2 gal
 
Technic "Orobrush
999 No Gel"
6.1
 
 
2qt
 
 
Isopropyl Alcohol
3.2
 
2 pints
 
Speedball Cleaner
   
4 gals
 

 
 
33

--------------------------------------------------------------------------------

 
 
Page1
Tier 2 Online Submission Report
Reporting period: From January 1, 2010 to December 31, 2010
 

--------------------------------------------------------------------------------

 

Facility Name SMSC Facility ID 1633388         Department Name Corp Facilities
Facility Email           Physical Address 80 Arkay Drive . Hauppauge. Suffolk
county . NY- 11788. USA Latitude / Longitude 40.813094 /-73.252969         Mall
Address 80 Arkay Drive . Hauppauge . NY- 11788    Method of Determination A1
-Address Matching (House Number)         NAICS 541710-  Location Description CE
- Center of Facility         Dun & Bradstreet 054988506 - Semiconductor
Manufacturer    

 

--------------------------------------------------------------------------------

Contact Information
Name Phone Email    Mail address Emergency Contact Ed Montvidas 631-4344654
(24-hour) ed.montvldas@smsc.com 80 Arkay Drive. Hauppauge.  COUNTY.         NY
-11788. USA Owner I Operator Don Sundin  6314344649 (Work)  don.sundin@smsc.com
80 Arkay Drive. Hauppauge. Suffolk         COUNTY. NY-  11788. USAA Submitter 
Ed Montvidas 631-4344654 (24-hour) ed.montvidas@smsc.com 80 Arkay Drive.
Hauppauge.  COUNTY.         NY- 11788. USA          

 
Chemical Inventory Information
 
 
Chemical Description
Physical
& Health
Hazards
 
Inventory
 
Mixture components
 
Storage locations and codes
(Non- Confidential)
CAS 64742650  Trade Secret o
Chern. Name Diesel Fuel
Pure x Mixture o Solid o Liquid x Gas o EHS o
 
 
state Specific Information
No State specific information
Fire x
Pressure o
Reactive o
Acute o
Chronic o
99999.0 Max. Daily Amount
24000.0Avg. Daily Amount
365 No. of Days On-site
 
1) North West Side of Building: Type R. Pressure 1.
Temperature 4.
CAS 7727379 Trade Secret o
Chem.Name
Pure x Mixture o Solid o Liquid x Gas x
EHS o
 
State Specific Information
No State specific information
Fire o
Pressure x
Reactive o
Acute o
Chronic o
3750.0 Max. Daily Amount
2000.0 Avg. Daily Amount
365 No. of Days On-site
 
1) North Driveway By Loading Dock: Type A. Pressure 2.
Temperature 7

 

Facility Name: SMSC Facility ID: 1633388   Managed by The University ofT exas at
Dallas

 
 
34

--------------------------------------------------------------------------------

 
 
Page2
 
Tier 2 Online Submission Report
Reporting period:From .January 1, 2010 to December 31, 2010
 
 
Chemical Description
Physical
& Health
Hazards
 
Inventory
 
Mixture components
 
Storage locations and codes
(Non- Confidential)
CAS 7664939 Trade Secret o
Chern. Name   Sulphuric Acid
Pure x Mixture x Solid o Liquid x Gas o
EHSx
 
State Specific Information
No State specific information
Fire o
Pressure o
Reactive x
Acute x
Chronicx
999.0 Max. Daily Amount
600.0 Avg. Daily Amount
365 No. of Days On-site
 
1) UPS _Basement: Type R. Pressure .1. Temperature 4
2) UPS _Boiler Room Existing Bldg: Type R.. Pressure 1..
Temperature 4
3) Loading Dock - Pallet Jacks: Type R.. Pressure 1.
Temperature 4
4) QA-Failure Analysis Lab: Type R. Pressure 1.
Temperature 4   

--------------------------------------------------------------------------------

State Specific Information
No state specific information
 
Additional Information
o  I have attached a  document.  o  I have attached two or more documents.
 
Certification
I certify under penalty of law that I have personally examined and am familiar
with the Information submitted in pages___ through ____, and that based on my
inquiry of those individuals responsible for obtaining the information. I
believe that the submitted Information is true, accurate and complete.
 

          Name and official title of owner/operator OR owner/operator's
authorized representative   Signature   Date signed

 
 

Facility Name: SMSC Facility ID: 1633388   Managed by The University of Texas at
Dallas


 
35

--------------------------------------------------------------------------------

 
 
EXHIBIT D
LOCATION OF FITNESS FACILITY
Graphic [image006.jpg]
 
 
36

--------------------------------------------------------------------------------

 
 
EXHIBIT E
PACICILO PLAN
Graphic [image007.jpg]
 
37
 
 
 

--------------------------------------------------------------------------------

 
 
 

 STANDARD FORM OF LOFT LEASE  The Real Estate Board of New York, Inc.

 
Agreement of Lease, made as of this 13th day of March in the year 2012 between
REP 80 ARKAY DRIVE, LLC party of the first part, herein after referred to as
OWNER, and STANDARD MICROSYSTEMS CORPORATION party of the second part,
hereinafter referred to as TENANT.
 
Witnesseth: Owner hereby leases to Tenant and Tenant hereby hires from owner in
the building known as                            in the Borough
of                                             City of New York for the term of
*
                        (or until such term shall sooner cease and expire as
herein after provided) to commence on the *                      day
of                   in the year                         and to end on the
*                day of                      in the year                   and
both dates inclusive, at the annual rental rate of *
 
*As set forth in the rider annexed hereto
 
Which Tenant agrees to pay in lawful money of the United States which shall be
legal tender in payment of all debts and dues, public and private at the time of
payment, in equal monthly installments in advance on the first day of each month
during said term at the office of Owner or such other place as Owner may
designate, without any setoff or deduction whatsoever except that tenant shall
pay the first                            monthly installments(s) on the
execution hereof (unless this lease be a renewal).
 
In the event that, at the commencement of the term of this lease, or thereafter,
Tenant shall be in default in the payment of rent to Owner pursuant to the terms
of another lease with Owner or with Owner’s predecessor in interest, Owner may
at Owner’s option and without notice to Tenant add the amount of such arrears to
any monthly installments of rent payable hereunder and the same shall be payable
to Owner as additional rent.
 
The parties hereto, for themselves their heirs, distribute, executors,
administrators, legal representative, successors and assigns, hereby covenant as
follows:
 
Rent:                                           1. Tenant shall pay the rent as
above and as hereinafter provided.
 
Occupancy:                                2. Tenant shall use and occupy the
demised premises for office, warehouse, manufacturing and laboratory use and for
any other ancillary use related to Tenant’s business then operating at the
Premises provided such use is in accordance with the certificate of occupancy
for the building if any, and for no other purpose.
 
Alterations:                               3. Tenant shall make no changes on
or  to the demise premises of any nature without Owner's prior written consent.
Subject to the prior written consent of Owner, and to the provisions of this
article Tenant, at Tenant’s expense, may make alterations, installations,
additions or improvements which are nonstructural and which do not affect
utility services or plumbing and electrical lines, in or to the interior of the
demised premises, using contractors or mechanics first approved in each instance
by Owners. Tenant shall, at its expense, before making any alterations,
additions, installations, or improvements obtain, and Owner shall cooperate with
Tenant, at no cost or expesne to Owner, and execute such forms as Tenant may
reasonably request to enable Tenant to obtain, all permits, approvals and
certificates required by any governmental or quasi-governmental bodies and (upon
completion) certificates of final approval thereof, and shall deliver promptly
duplicates of all such permits, approvals and certificates to Owner. Tenant
agrees to carry, and will cause Tenant’s contractors and sub-contractors to
carry, such worker’s compensation, commercial general liability, personal and
property damage insurance as Owner may reasonably require. If any mechanic’s
lien is filed against the demised premises, or the building of which the same
forms a part, for work claimed to have been done for, or materials furnished to,
Tenant whether or not done pursuant to this article, the same shall be
discharged by Tenant within thirty (30) days after tenant has knowledge thereof
thereafter, at Tenant’s expense, by payment of filing a bond as permitted by
law. All fixtures and all paneling partitions, railings and like installations,
installed in the demised premises at any time, either by Tenant or by Owner on
Tenant’s behalf shall upon installation become the property of Owner and shall
remain upon and be surrendered with the demised premises unless Owner by notice
to Tenant given in accordance with Section 45 of this lease. no later than
twenty (20) days prior to the date fixed as the termination of the lease. Elects
to relinquish Owner’s right thereto and to have them removed by tenant, in which
event the same shall be removed from the demised premises by Tenant prior to the
expiration of the lease, at tenant’s expense. Nothing in this article shall be
construed to give Owner title to, or to prevent Tenant’s removal of, trade
fixtures, moveable office furniture and equipment, but upon removal of same from
the demised premises, or upon removal of other installations as may be required
by Owner. Tenant shall immediately and at its expense, repair and restore the
demised premises to the condition existing prior to any such installations, and
repair any damage to the demised premises or the building due to such removal.
All property permitted or required to be removed by Tenant at the end of the
term remaining in the demised premises after Tenant's removal shall be deemed
abandoned and may at the election of Owner, either be retained as Owner's
property or removed from the demised premises by Owner, at Tenants expense.
 
Repairs:                                      4. Owner shall maintain and repair
the exterior of and public portions of the building. Tenant shall, throughout
the term of this lease, take good care of the demised premises including the
bathrooms and lavatory facilities contained therein, if any (if the demised
premises encompasses the entire floor of the building), the windows and window
frames, and the fixtures and appurtenances therein, and at Tenant's sole cost
and expense promptly make all repairs thereto and to the building, whether
structural or non-structural in nature, caused by, or resulting from, the
carelessness, omission neglect or improper conduct of Tenant, Tenant's servants,
employees, invitees, or licensees, and whether or not arising Tenant's conduct
or omission, when required by other provisions of this lease, including article
6 Tenant shall also repair all damage to the building and the demised premises
caused by moving of Tenant's fixtures, furniture or equipment. Al the aforesaid
repairs shall be of quality or class equal to the original work or construction.
If Tenant fails, after thirty (30) ten (10) days notice, to proceed with due
diligence to make repairs required to be made by Tenant, the same may be made by
Owner at the expense of Tenant and the expenses thereof incurred by Owner shall
be collectible, as additional rent, after rendition of a bill or statement
therefore. If the demised premises be or become infested with vermin, Tenant
shall, at its expense, cause the same to be exterminated. Tenant shall give
Owner prompt notice of any defective condition in any plumbing, heating system
or electrical lines located in the demised premises, and following such notice.
Owner shall remedy the condition with due diligence, but at the expense of
Tenant, if repairs are necessitated by damage or injury attributable to Tenant,
Tenant’s servants, agents, employees, invitees or licensees as foresaid. Except
as specifically provided in Article 9 or elsewhere in this lease, there shall be
no allowance to Tenant for a diminution of rental value and no liability on the
part of Owner by reason of inconvenience, annoyance or injury to business
arising from Owner, Tenant or others making or failing to make any repairs,
alterations, additions or improvements in or any portion of the building or the
demised premises, or in and to the fixtures, appurtenances or equipment thereof.
In exercising the rights set forth herein, Owner will use commercially
reasonable efforts to minimize interference or disruption to Tenant’s business
and except in an emergency. Owner will provide Tenant with prior notice of any
such repairs, alterations, additions or improvements. It is specifically agreed
that Tenant shall not be entitled to any setoff or reduction of rent by reason
of any failure of Owner to comply with the covenants of this or any other
article of this lease. Tenant agrees that Tenant’s sole remedy at law in such
instance will be by way of an action for damages for breach of contract. The
provisions of this Article 4 with respect to the making of repairs shall not
apply in the case of fire or other casualty with regard to Which Article 9
hereof shall apply.
 
Window Cleaning:                    5. Tenant will not clean nor require the
permit, suffer or allow any window in the demised premises to be cleaned from
the outside in violation of Section 202 of the New York State Labor Law or any
other applicable law, or of the Rules of the Board of Standards and Appeals, or
of any other Board or body having or asserting jurisdiction.
 
Requirements of law,
Fire Insurance,
Floor loads:                                6. Prior to the commencement of the
lease term, if Tenant is then in possession and at all times thereafter. Tenant
shall at Tenant’s sole cost and expense, promptly comply with all present and
future laws, orders, and regulations of all state, federal, municipal and local
governments, departments, commissions and boards and any direction of any public
officer pursuant to law, and all orders, rules and regulations of the New York
Board of Fire Underwriters, Insurance Services Office, or any similar body which
shall impose any violation, order or duty upon Owner or Tenant with respect to
the demised premise, whether or not arising out of Tenant’s particular use or
manner of use thereof, or, with respect to building, if arising out of Tenant’s
particular use or manner of use of the demised premises of the building
(including, the use permitted under the lease). Except as provided in Article 30
hereof, nothing herein shall require Tenant to make structural repairs or
alterations unless Tenant has, by its manner of use of the demised premises or
method of operation therein, violated any such laws, ordinances, orders, rules,
regulations or requirements with respect thereto. Tenant shall not do or permit
any act or thing to be done in or to the demised premises which contrary to law,
or which will invalidate or be in conflict with public liability, fire or other
policies of insurance at any time carried by or for the benefit of Owner, or
which shall or might subject Owner to any liability or responsibility to any
person, or for property damage. Owner acknowledges that the mere use of the
demised premises for purposes permitted under Section 51 of the Rider will not
violate or conflict with any of Owner’s insurance policies for the Building.
Tenant shall not keep anything in the demised premises except as now or
hereafter permitted by the Fire
 
 
 

--------------------------------------------------------------------------------

 
 
Department, Board of Fire Underwriters, Fire insurance Rating Organization and
other authority having jurisdiction, and then only in such manner and such
quantity so as not to increase the rate for the fire insurance applicable to the
building, nor use the demised premises in a manner which will increase the
insurance rate for the building or any property located therein over that in
effect prior to the commencement of Tenant’s occupancy. If by reason of failure
to comply with the foregoing the fire insurance rate shall, at the beginning of
this lease or at any time thereafter, be higher than it otherwise would be, then
tenant shall reimburse Owner, as additional rent hereunder, for that portion of
all fire insurance premiums thereafter paid by Owner which shall have been
charged because of such failure by Tenant. In any action or proceeding wherein
Owner and Tenant are parties, a schedule or “make-up” or rate for the building
or demised premises issued by a body making fire insurance rates applicable to
send premises shall be presumptive conclusive evidence of the facts therein
stated and of the several items and charges in the fire insurance rates then
applicable to said premises. Tenant shall not place a load upon any floor of the
demised premises exceeding the floor load per square foot area which it was
designed to carry and which is allowed by law. Owner reserves the right to
prescribe the weight and position of all safes, business machines and mechanical
equipment. Such installations shall be placed and maintained by Tenant, at
Tenant’s expense in settings sufficient in Owner’s judgment to absorb and
prevent vibration, noise and annoyance.
 
Subordination:                           7. This lease is subject and
subordinate to all ground or underlying leases and to all mortgages which may
now or hereafter affect such leases or the real property of which the demised
premises are a part and to all renewals, modifications, consolidations,
replacements and extensions of any such underlying leases and mortgages. This
clause shall be self-operative and no further instrument or subordination shall
be required by any ground or underlying lessor or by any mortgage, affecting any
lease or the real property of which the demised premises are a part. In
confirmation of such subordination, Tenant shall from time to time execute
promptly any certificate that Owner may request.
 
Tenant’s Liability
Insurance Property loss,
damage, Indemnity:                  8. Owner or its agents shall not be liable
for any damage to property of Tenant or of others entrusted to employees of the
building, nor for loss of, or damage to, any property of Tenant by theft or
otherwise, nor for any injury or damage to persons or property resulting from
any cause of whatsoever nature, unless caused by, or due to, the negligence or
wilful misconduct of Owner, its agents, servants or employees; Owner or its
agents shall not be liable for any damage caused by other tenants or persons in,
upon or about said building or caused by operations in connection of any
private, public or quasi public work unless caused by or due to the negligence
or wilful misconduct of Owner, its agents, servants or employees. If at any time
any windows of the demised premises are temporarily closed, darkened or bricked
up, (or permanently closed, darkened or bricked up, if required by law) for any
reason whatsoever including, but not limited to, Owner’s own acts. Owner shall
not be liable for any damage Tenant may sustain thereby, and Tenant shall not be
entitled to any compensation therefore nor abatement or diminution of rent, nor
shall the same release Tenant from its obligations hereunder nor constitute an
eviction. Tenant shall indemnify and save harmless Owner against and from all
liabilities, obligations, damages, penalties, claims, costs and expenses for
which Owner shall not be reimbursed by insurance, including reasonable
attorney’s fees, paid, suffered or incurred as a result of any breach by Tenant,
Tenant’s agents, contractors, employees, invitees, or licensees, of any covenant
or condition of this lease or the carelessness, negligence or improper conduct
of Tenant, Tenant’s agents, contractors, employees, invitees or licensees.
Tenant’s liability under this lease extends to the acts and omissions of any
subtenant. In case any action or proceeding is brought against Owner by reason
of any such claim, Tenant upon written notice from owner, will at Tenant’s
expense resist or defend such action or proceeding by counsel approved by Owner
in writing such approved not be unreasonably withheld.
 
Destruction, Fire,
and Other Casualty:                 9. (a) If the demised premises or any part
thereof shall be damaged by fire or other casualty, Tenant shall promptly upon
notice thereof, give give immediate notice thereof to Owner and this lease shall
continue in full force and effect except as hereinafter set forth. (b) If the
demised premises are partially damaged or rendered partially unusable or
materially inaccessible by fire or other casualty, the damages thereto shall be
repaired by, and at the expense of, Owner, and the rent and other items of
additional rent, until such repair shall be substantially completed, shall be
apportioned from the day of following the casualty according to the part of the
demised premises which is usable. (c) If the demised premises are totally
damaged or rendered wholly unusable or wholly inaccessible by fire or other
casualty, (it being acknowledged and agreed that “totally” and “wholly” shall
mean damage to 75% or more of the useable area of the demised premises) then the
rent and other items of additional rent as hereinafter expressly provided shall
be proportionately paid up to the time of the casualty and henceforth shall
cease until the date when the demised premises shall have been repaired and
restored by Owner (or sooner reoccupied in part by Tenant then rent shall be
apportioned as provided in subsection (b) above), subject to Owner’s right to
elect not to restore the same as hereinafter provided (d) If the demised
premises are rendered wholly unusable or wholly inaccessible (whether or not the
demised premises are damaged in whole or in part) if the building shall be so
damaged that Owner shall decide to demolish it or to not rebuild it, then in any
of such events, Owner may elect to terminate this lease by written notice to
Tenant, given within sixty (60) ninety (90) days after such fire or casualty, or
thirty (30) days after adjustment of the insurance claim for such fire or
casualty, whichever is sooner, specifying a date for the expiration of the
lease, which date shall not be more than thirty (30) sixty (60) days after the
giving of such notice, and upon the date specified in such notice the term of
this lease shall expire as fully and completely as if such date were the date
set forth above  for the termination of this lease, and Tenant shall forthwith
quit, surrender and vacate the demised premises without prejudice however, to
Owner’s rights and remedies against tenant under the lease provisions in effect
prior to such termination, and any rent owing shall be paid up to such date, and
any payments of rent made by Tenant which were on account of any period
subsequent to such date shall be returned to tenant. Unless Owner shall serve a
termination notice as provided for herein. Owner shall make the repairs and
restorations under the conditions of (b) and (c) hereof, with all reasonable
expedition, subject to delays due to adjustment of insurance claims, labor
troubles and causes beyond Owner’s control. After any such casualty. Tenant
shall cooperate with Owner’s restoration by removing from the demised premises
as promptly as reasonably possible; all of Tenant’s salvageable inventory and
movable equipment, furniture, and other property, Tenant’s liability for rent
shall resume five (5) business days after written notice from Owner that the
demised premises are substantially ready for tenant’s occupancy. (e) Nothing
contained to the contrary in subdivisions (a) through 9e) hereof, including
Owner’s obligation to restore under subparagraph (b) above, each party shall
look first to any insurance in its favor before making any claim against the
other party for recovery for loss or damage resulting from fire or other
casualty, and to the extent that such insurance is in force and collectible, and
to the extent permitted by law. Owner and tenant each hereby releases and waives
all right of recovery with respect to subparagraphs (b), (d) and (c) above,
against the other or any one claiming through or under each of them by way of
subrogation or otherwise. The release and waiver herein referred to shall be
deemed to include any loss or damage to the demised premises and/or to any
personal property, equipment, trade fixtures, goods and merchandise located
therein. Both Owner and Tenant shall obtain property insurance policies that The
foregoing release and waiver shall be in force only if both release insurance
policies contain a clause providing that such a release or waiver shall not
invalidate the insurance If, and to the extent, that such waiver can be obtained
only by the payment of additional premiums, then the party benefiting from the
waiver shall pay such premium within ten (10) days after written demand or shall
be deemed to have agreed that the party obtaining insurance coverage shall be
free of any further obligation under the provisions hereof with respect to
waiver of subrogation. Tenant acknowledges that Owner will not carry insurance
on Tenant’s furniture and/or furnishings or any fixtures or equipment,
improvements, or appurtenances removable by Tenant, and agrees that Owner will
not be obligated to repair any damage thereto or replace the same (f) Tenant
hereby waives the provisions of this article shall govern and control in lieu
thereof.
 
Eminent domain:                        10. If the whole or any material part of
the demised premises shall be acquired or condemned by Eminent Domain for any
public or quasi public use or purpose, then and in that event, the term of this
lease shall cease and terminate from the date of title vesting in such
proceeding and Tenant shall have no claim for the value of any unexpired terms
of said lease. Tenant shall have the right to make an independent claim to the
condemning authority for the value of Tenant’s moving expenses and personal
property, trade fixtures and equipment, provided Tenant is entitled pursuant to
the terms of the lease to remove such property, trade fixtures and equipment at
the end of the term, and provided further such claim does not reduce Owner’s
award. All Rent and Additional rent shall be pro-rated and adjusted to the date
of the vesting of title
 
Assignment
Mortgage Etc.:                           11. Tenant, for itself, its heirs,
distributes, executors, administrators, legal representatives, successors and
assigns, expressly covenants that it shall not assign, mortgage or encumber this
agreement, nor underlet, or suffer or permit the demised premises or any part
thereof to be used by others, without the prior written consent of Owner in each
instance. Which consent shall not be unreasonably withheld, conditioned or
delayed. Transfer of the majority of the stock of corporate Tenant or the
majority interest in any partnership or other legal entity which is Tenant shall
be deemed as assignment. If this lease be assigned, or if the demised premises
or any part thereof be underlet or occupied by anybody other than Tenant, Owner
may after default by Tenant, collect rent from the assignee, undertenants or
occupant, and apply the net amount collected to the rent herein reserved, but no
such assignment, underlying, occupancy or collection shall be deemed a waiver of
this covenant, or the acceptance of the assignee, undertenant or occupant as
tenant, or a release of Tenant from the further performance by Tenant of
covenants on the part of Tenant herein contained. The consent by Owner to an
assignment or under letting shall not in any way be construed to relieve Tenant
from obtaining the express consent in writing of Owner to any further assignment
or under letting.
 
Electric Current:                      12. Rates and condition in respect to sub
metering or rent inclusion as the case may be to be added in RIDER attached
hereto. Tenant covenants and agrees that at all times its use of electric
current shall not exceed the capacity of existing feeders to the building or the
risers or wiring installations and Tenant may not use any electrical equipment
which in Owner’s opinion reasonably exercised, will overload such installations
or interfere with the use thereof by other tenants of the building. The change
at any time of the character of electric service shall in no way make Owner
liable or responsible to Tenant for any loss damages or expenses which Tenant
may sustain.
 
Access to Premises:                13. Owner or Owner’s agents shall have the
right (but shall not be obligated) to enter the demised premises in any
emergency at any time and at other reasonable times, upon reasonable prior
notice to examine the same and to make such repairs, replacements and
improvements as Owner may deem necessary and reasonably desirable to any portion
of the building, or which Owner may elect to perform in the demised premises
after Tenant’s failure to make repairs, after reasonable notice of the need to
make same or perform any work which Tenant is obligated to perform under this
lease, after reasonable notice of the need to make same or for the purpose of
complying with laws, regulations and other directions of governmental
authorities. Tenant shall permit Owner to use, maintain and replace pipes,
ducts, and conduits in and through the demised premises, and to erect new pipes,
ducts, and conduits therein provided such pipes and conduits do not materially
and adversely reduce the usable area of the demised premises and, wherever
possible, that they are within walls or otherwise concealed. Owner may, during
the progress of any work in the demised premises, take all necessary materials
and equipment into said premises without the same constituting an eviction, nor
shall Tenant be entitled to any abatement of rent while such work is in
progress, nor to any damages by reason of loss or interruption of business or
otherwise. Owner shall use commercially reasonable efforts to minimize
interference with the conduct of tenant’s business in connection with Owner’s
exercise of the rights set forth herein. Throughout the term hereof Owner shall
have the right to enter the demised premises at reasonable hours for the purpose
of showing the same to prospective purchasers or mortgagees of the building, and
during the last twelve (12) six (6) months of the term for the purpose of
showing the same to prospective tenants, and may during said twelve (12) six (6)
months period, place upon the demised premises the usual notices “To Let” and
“For sale” which notices Tenant shall permit to remain thereon without
molestation. If Tenant is not present to open and permit an entry into the
demised premises, Owner or Owner’s agents may enter the same whenever such entry
may be necessary or permissible by master key or forcibly, and provided
reasonable care is exercised to safeguard Tenant’s property, such entry shall
not render Owner or its agents liable therefore, nor in any event shall the
obligations of tenant hereunder be affected. If during the last month of the
term Tenant shall have removed all or substantially all of Tenant’s property
there front, Owner may immediately enter, alter, renovate or redecorate the
demised premises without limitation or abatement of rent or incurring liability
to tenant for any compensation and such act shall have no effect on this lease
on Tenant’s obligation hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
Vault, Vault
Space. Area:                               14. No vaults vault space or Enclosed
or covered, not of the building is leased hereunder anything contained in or in
indicated on any sketch blue print or plan, or anything contained elsewhere in
this lease to the contrary notwithstanding Owner makes no representation on to
the location of the property line of the building. All vaults and vault space
and all such areas not within the property line of the building, which Tenant
may ne permitted to use and/or occupy, is to be used and/or occupied under a
revocable license, and if any such license be revoked or if the amount of such
space or area be diminished or required by any federal, state or municipal
authority or public utility Owner shall not be subject to any liability, nor
shall Tenant be entitled to any compensation or diminution or requisition to
deemed constructive or actual eviction any tax fee or charge of municipal
authorities for such vault or area shall be paid by Tenant, if used by Tenant,
whether or not specifically leased hereunder.
 
Occupancy:                                15. Tenant will not at any time use or
occupy the demised premises in violation of the certificate of occupancy issued
for the building of which the demised premises are a part Tenant has inspected
the demised premises and accepts them as is, subject to the riders annexed
hereto with respect to Owner’s work if any. In any event Owner makes no
representation as to the condition of the demised premises and Tenant agrees to
accept the same subject to violations whether or not of record. If any
governmental license or permit shall be required for the proper and lawful
conduct of Tenant’s business, Tenant shall be responsible for and shall procure
and maintain such license or permit.



 



Bankruptcy:                               16 (a)  Anything elsewhere in this
lease to the cancelled by Owner by sending of a written Notice to Tenant within
a reasonable time after the happening of any one or more of the following Events
(1) the commencement of a case in bankruptcy or under the laws of any state
naming Tenant (or a guarantor of any of any of Tenant’s obligations under this
lease) as the debtor, which, if involuntary is not dismissed within ninety (90)
days after filing, or (2) the making by Tenant (or a guarantor of any of
Tenant’s obligations under this lease) of an assignment or any other arrangement
for the benefit of creditors under any state statute. Neither Tenant nor any
person claiming through or under Tenant, or by reason of any statute or order of
court shall thereafter be entitled to possession of the premises demised, but
shall forthwith quit and surrender the demised premises .If this lease shall be
assigned in accordance with its terms, the provisions of this Article 16 shall
be applicable only to the party then owning Tenant’s interest in this lease.
 
(b) It is stipulated and agreed that in the event of the termination of this
lease pursuant to (a) hereof, Owner shall forthwith, notwithstanding any other
provisions of this lease to the contrary be entitled to recover from Tenant, as
and for liquidated damages an amount equal to the difference between the rental
reserved hereunder for the unexpired portion of the term demised and the fair
reasonable rental value of the demised premises for the same period. In the
computation of such damages the difference between any installment of rent
becoming due hereunder after the date of termination and the fair and reasonable
rental value of the demised premises for the period for which such installment
was payable shall be discounted to the date of termination at the rate of four
percent (4%) per annum. If the demised premises or any part thereof be relet by
Owner for the unexpired term of said lease, or any part thereof, before
presentation of proof of such liquidated damages to any court, commission, or
tribunal the amount of rent reserved upon such reletting shall be deemed to be
the fair and reasonable rental value for the part or the whole of the demised
premises so re-let during the term of re-letting. Nothing here in contained
shall limit or prejudice the right of the Owner to prove for and obtain as
liquidated damages by reasons of such termination, an amount equal to the
maximum allowed by any statute or role of law in effect at the time when and
governing proceedings in which such damages are to be proved, whether or not
such amount be greater, equal to, or less than the amount of the difference
referred to above.
 
Default :                                      17. (1) If Tenant defaults in
fulfilling any of the covenants of this lease other than covenants for the
payment of rent or additional rent, or if the demised premises becomes vacant or
deserted, or if this lease be rejected under §365 of Title 11 of the U.S Code
(Bank bankruptcy Code); or if any execution or attachment shall be issued
against Tenant or any of Tenant’s property whereupon the demised shall be taken
or occupied by someone other than the Tenant, or if Tenant shall be in default
with respect to any other lease between Owner and Tenant, or if Tenant shall
have failed after five (5) days written notices to redeposit with Owner may
portion of the security deposited here under which Owner law applied to the
payment of any rent and additional rent due and payable hereunder or if Tenant
fails to move into or take possession of the demised premises within thirty (30)
days after the commencement of the rent of this lease, of which fact Owner shall
be the sole judge; then in any one or more of such events, upon Owner serving a
fifteen (15) thirty (30) days notice upon Tenant specifying the nature of said
default, upon the expiration of said fifteen (15) thirty (30) days, if Tenant
shall have fail to comply with or remedy such default, or if the said default or
omission complained of shall be of a nature that the same cannot be completely
cured or remedied within said fifteen (15) thirty (30) day period and if Tenant
shall not have diligently commenced during such default within such fifteen (15)
thirty (30) day period, and shall not thereafter with reasonable diligently and
in good faith, proceed to remedy of cure such default, then Owner may serve a
written five (5) days notice of cancellation of this lease upon Tenant, and upon
the expiration of said five (5) days this lease under term there under shall end
and expire as fully and completely as if the expiration of such five (5) day
period were the day herein definitely fixed for the end and expiration of this
lease and the term there of, and Tenant shall then quit and surrender the
demised premises to Owner, but Tenant shall remain liable as herein after
provided.
 
(2)  If the notice provided  for in (1) hereof shall have been given and the
term shall expire as aforesaid: or if Tenant shall be default in the payment of
the rent reserved here in or any item of additional  rent herein mentioned and
such default is not cured within five (5) business days after written notice
from Owner to Tenant or any part of either, or in making any other payment
herein required then and in any of such events, Owner may without additional
notice, re-enter the demised premises either by force or otherwise, and
dispossess Tenant by summary proceedings or otherwise, and the legal
representative of Tenant or other occupant of the demised premises, and remove
their effects and hold the demised premises as if this lease had not been made,
and Tenant hereby waves the service of notice of intention to re-enter or to
institute legal proceedings to that end. If Tenant shall make default hereunder
prior to the date fixed as the commencement of any renewal or extension of this
lease. Owner may cancel and terminate such renewal or extension agreement by
written notice.
 
Remedies of Owner
and Waiver of
Redemption:                               18. In case of any such default,
re-entry, expiration and/or disposses by summary proceedings or otherwise, (a)
the rent, and additional rent, shall become due thereupon and be paid up to the
time of such re-entry, dispossess and/or expiration, (b) Owner may re-let the
demised premises or any part or parts thereof, either in the name of Owner or
otherwise, for a term or terms, which may at Owner’s option be less than or
exceed the period which would otherwise have constituted the balance of the
terms of this lease, and may grant concession or free rent or change a higher
rental than that in this lease, (c) Tenant or the legal representatives of
Tenant shall also pay to Owner as liquidated damages for the failure of Tenant
to observe and perform and Tenant’s covenants herein contained any deficiency
between the rent hereby reserved and or covenanted to be paid and the net
amount, if any of the rents collected on account of the subsequent lease or
leases of the demised premises for each month of the period which would
otherwise have constituted the balance of the term of this lease. The failure of
Owner to re-let the demised premises or any part or parts thereof shall not
release or affect Tenant’s liability for damages. In computing such liquidated
damages there shall be added to the said deficiency such reasonable expenses as
Owner may incur in connection with re-letting, such as legal expenses,
reasonable attorneys fees, brokerage, advertising and for keeping the demised
premises in good order or for preparing the same for re-letting. Any such
liquidated damages shall be paid in monthly installments by Tenant on the rent
day specified in this lease, and any suit brought to collect the amount of the
deficiency for any month shall not prejudice in any way the rights of Owner to
collect the deficiency for any subsequent month by a similar proceeding. Owner
in putting the demised premises in good order or preparing the same for
re-rental may, at Owner’s option, make such alterations, repairs, replacements,
and/or decorations in the demised premises as Owner, in Owner’s sole judgment,
considers advisable and necessary for the purpose of re-letting the demised
premises, and the making of such alterations, repairs, replacements, and/or
decorations shall not operate or be construed to release Tenant from liability
hereunder as aforesaid. Owner shall in no event be liable in any way whatsoever
for failure to re-let the demised premises, or in the event that the demised
premises are re-let, for failure to collect the rent thereof under such
re-letting, and in no event shall Tenant be entitled to receive any excess, if
any, of such net rents collected over the sums payable by Tenant to Owner
hereunder. In the event of a breach or threatened breach by Tenant of any of the
covenants or provisions hereof, Owner shall have the right of injunction and the
right to invoke any remedy allowed at law or in equity as if re-entry, summary
proceedings and other remedies were not herein provided for Mention in this
lease of any particular remedy shall not preclude Owner from any other remedy,
in law or in equity. Tenant hereby expressly waives any and/or rights of
redemption granted by or under any present or future laws.
 
Fees and Expenses:                   19. If Tenant shall default in the
observance or performance of any term or covenant on Tenant’s part to be
observed or performed under, or by virtue of, any of the terms or provisions in
any article of this lease, after notice if required  and upon expiration  of the
applicable grace period , if any, (except in an emergency), then, unless
otherwise provided elsewhere in this lease, Owner may immediately, or at any
time thereafter, and without additional notice, perform the obligation of Tenant
thereunder. If Owner in connection with the foregoing, or in connection with any
default by Tenant in the covenant to pay rent hereunder, makes any expenditures
or incur any obligations for the payment of money, including but not limited to
reasonable attorneys fees, instituting, prosecuting or defending any action or
proceeding and prevents in any such action or proceeding, then Tenant will
reimburse Owner for such sums so paid or obligations incurred with interest and
costs. The foregoing reasonable expenses incurred by reason of Tenant’s default
shall be deemed to be additional rent hereunder and shall be paid by Tenant to
Owner within ten (10) thirty (30) days of rendition of any bill or statement to
Tenant therefore. If Tenant’s lease term shall have expired at the time of
making of such expenditures or incurring of such obligations, such sums shall be
recoverable by Owner as damages.
 
Building Alterations
and Management:                     20. Owner shall have the right at any time,
without the same constituting an eviction and without incurring liability to
Tenant therefore, to change the arrangement and or location of public entrances,
passageways, doors, doorways, corridors, elevators, stairs, toilets or other
public parts of the building and to change the name, number or designation by
which the building may be known, provided such change does not decrease or
increase the rentable square feet of the demised premises.  There shall be no
allowance to Tenant for discrimination  of rental value and no liability on the
part of Owner by reason of inconvenience, annoyance or injury to business
arising from Owner or other Tenant making any repairs in the building or any
such alterations, additions and improvements. Furthermore Tenant shall have any
claim against Owner by reason of Owner’s imposition of any controls of the
manner access to the building by Tenant’s social or business visitors, as Owner
may necessary for the security of the building and its occupants.
 
No Representations
by Owner:                                   21. Neither Owner nor Owner’s agents
have made any representations or promises with respect to the physical condition
of the building, the land upon which it is erected, the demised premises, the
rents, leases, expenses of operations, or any other matter or thing affecting or
related to the demise premises or the building except as herein expressly set
forth, and no rights, easements or licenses are acquired by Tenant by
implication or otherwise except as expressly set forth in the provision of this
lease. Tenant has inspected the building and the demised premises and is
thoroughly acquainted with their condition and agrees to take the same “as-is”
on the date possession is tendered, and acknowledges that the taking of
possession of the demised premises by Tenant shall be convulsive evidence that
the said premises, and the building of which the same form a part, were in good
and satisfactory condition at the time such possession was so taken except as to
latent defeats. All understandings and agreements heretofore made between the
parties here to are merged in this contract, which alone fully and completely
expresses the agreement between Owner and Tenant, and any executory agreement
hereafter  made shall be ineffective to change, modify, discharge or effect an
abandonment of it in whole or in part, unless such executory agreement is in
writing and signed by the party against when enforcement of the change
modification, discharge or abandonment is sought.
 
 
 

--------------------------------------------------------------------------------

 
 
End of Term:                              22. Upon the expiration or other
termination of the term of this lease. Tenant shall quit and surrender to Owner
the demised premises, “broom-clean” in good order and condition, ordinary wear,
 damage by fire or other casualty and damages which Tenant is not required to
repair as provided elsewhere in this lease excepted, and Tenant shall remove all
its property from the demised premises except as otherwise provided herein.
Tenant’s obligation to observe or perform this covenant shall survive the
expiration or other termination of this lease. If the last day of the term of
this lease, or any renewal thereof, falls on Sunday, this lease shall expire at
noon on the preceding Saturday, unless it be a legal holiday, in which case it
shall expire at noon on the preceding business day.
 
Quite Enjoyment:                      23. Owner covenants and agrees with Tenant
that upon Tenant paying the rent and additional rent and observing and
performing all the terms, covenants and conditions, on Tenant’s part to be
observed and performed. Tenant may peaceably and quietly enjoy the premises
hereby demised, subject, nevertheless, to the terms and conditions of the lease
including, but not limited to, Article 34 hereof, and to the ground leases,
underlying leases and mortgages hereinbefore mentioned.
 
Failure to Give
Possession:                                24. If Owner is unable to give
possession of the demised premises on the date of the commencement of the term
hereof because of the holding-over or retention of possession of any tenant,
undertenant or occupants, or if the demised premises are located in a building
being constructed, because such building has not been sufficiently completed to
make the premises ready for occupancy or because of the fact that a certificate
of occupancy has not been procured, or if Owner has not completed any work
required to be performed by Owner, or for any other reason. Owner shall not be
subject to any liability for failure to give possession on said date and the
validity of the lease shall not be impaired under such circumstances, nor shall
the same be construed in any way to extend the term of this lease, but the rent
payable hereunder shall be abated (provided Tenant is not responsible for
Owner’s inability to obtain possession or complete any work required) until
after Owner shall have given Tenant notice that Owner is able to deliver
possession in the condition required by this lease. If permission is given to
Tenant to enter into possession of the demised premises or to occupy premises
other than the demised premises, prior to the date specified as the commencement
of the term of this lease. Tenant covenants and agrees that such possession
and/or occupancy shall be deemed to be under all the terms, covenants,
conditions and provisions of this lease, except the obligation to pay the fixed
annual rent set forth in page one of this lease. The provisions of this article
are intended to constitute “an express provision to the contrary” within the
meaning of Section 223-a of the New York Real Property Law.
 
No waiver:                                   25. The failure of Owner or Tenant
to seek redress for violation of, or to insist upon the strict performance of,
any convenient or condition of this lease, or of any of the Rules and
Regulations, set forth or hereafter adopted by Owner, shall not prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation. The receipt by owner of rent
with knowledge of the breach of any covenant of this lease shall not be deemed a
waiver of such breach, and no provision of this lease shall be deemed to have
been waived by either party Owner unless such waiver be in writing signed by
such party Owner. No payment by Tenant, or receipt by Owner, of a lesser amount
than the monthly rent herein stipulated shall be deemed to be other than an
account of the earliest stipulated rent, nor shall any endorsement or statement
of any check or any letter accompanying any check or payment as rent be deemed
an accord and satisfaction, and Owner may accept such check or payment without
prejudice to Owner’s right to recover the balance of such rent or pursue any
other remedy in this lease provided. All checks tendered to Owner as and for the
rent of the demised premises shall be deemed payments for the account of Tenant.
Acceptance by Owner of rent from anyone other than Tenant shall not be deemed to
operate as an attornment to Owner by the payor of such rent, or as a consent by
Owner to an assignment or subletting by Tenant of the demised premises to such
payor or as a modification of the provisions of the lease. No act or thing done
by Owner or Owner’s agents during the term hereby demised shall be deemed an
acceptance of a surrender of said premises, and no agreement to accept such
surrender shall be valid unless in writing signed by Owner. No employee of Owner
or Owner’s agent shall have any power to accept the keys of said premises prior
to the termination of the lease, and the delivery of keys to any such agent or
employee shall not operate as a termination of the lease or a surrender of the
demised premises.
 
Waiver of Trial
 by Jury:                                      26. It is mutually agreed by and
between Owner and Tenant that the respective parties hereto shall, and they
hereby do, waive trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other (except for personal injury or
property damage) on any matters whatsoever arising out of or in any way
connected with this lease, the relationship of Owner and Tenant, Tenant’s use of
or occupancy of demised premises and any emergency statutory or any other
statutory remedy. It is further mutually agreed that in the event Owner
commences and proceeding or action for possession, including a summary
proceeding for possession of the demised premises. Tenant will not interpose any
counterclaim of whatever nature or description which are not mandatory to
preserve such claim under applicable lawin any such proceeding, including a
counterclaim under Article 4, except for statutory mandatory conduct claims.
 
Inability to Perform:                27. This lease and the obligation of Tenant
to pay rent hereunder and perform all of the other covenanted and agreements
hereunder on part of Tenant to be performed shall in no way be affected,
impaired or excused because Owner is unable to fulfill any of  its obligations
under this lease, or to supply, or is delayed in supplying, any service
expressly or impliedly to be supplied, or is unable to make, or is delayed in
making, any repairs, additions, alterations or decorations, or is unable to
supply, or is delayed in supplying, any equipment, fixtures or other materials,
if Owner is prevented or delayed from doing so by reason of strike or labor
troubles, or any cause whatsoever beyond Owner’s sole control including, but not
limited to, government preemption or restriction, or by reason of any rule,
order or regulation of any department or subdivision thereof of any government
agency, or by reason of the conditions which have been or are affected, either
directly or indirectly, by war or other emergency.
 
Rider to be added
if necessary
 
Bills and Notices:                     28. Except as otherwise in this lease
provided, any notice, statement, demand or other communication  required or
permitted to be given, rendered or made by either party to the other, pursuant
to this lease or pursuant to any applicable law or requirement of public
authority, shall be in writing (whether or not so stated elsewhere in this
lease) and shall be deemed to have been properly given, rendered or made, if
sent by registered or certified mail (express mail, if available), return
receipt requested, or by courier guaranteeing overnight delivery and furnishing
a receipt in evidence thereof, addressed to the other party at the address
herein above set forth (except that after the date specified as the commencement
of the term of this lease. Tenant’s address, unless Tenant shall give notice to
the contrary, shall be the building), and shall be deemed to have been given,
rendered or made (a) on the date delivered, if delivered to Tenant personally,
(b) on the date delivered, if delivered by overnight courier or (c) on the date
which is two (2) days after being mailed. Either party may, by notice as
aforesaid, designate a different address or addresses for notice, statements,
demand or other communications intended for it. Notices given by Owner’s
managing agent shall be deemed a valid notice if addressed and set in accordance
with the provisions of this Article. At Owner’s option, notices and bills to
Tenant may be sent by hand delivery.
 
Water Charges :                      29. If Tenant requires, uses or consumes
water for any purpose in addition to ordinary lavatory purposes (of which fact
Owner shall be the sole judge) Owner may install a water meter and thereby
measure Tenant’s water consumption for all purposes. Tenant shall pay Owner for
the cost of the meter and the cost of installation. Throughout the duration of
Tenant’s occupancy, Tennant shall keep said meter and installation equipment in
good working order and repair at Tenant’s own cost and expense. In the event
Tenant fails to maintain the meter and installation equipment in good working
order and repair (of which fact Owner shall be the sole judge) Owner may cause
such meter and equipment to be replaced or repaired, and collect the cost
thereof from Tenant as additional rent. Tenant agrees to pay for water consumed,
as shown on said meter ad and when bills are rendered, and in the event Tenant
defaults in the making of such payment, Owner may pay such charges and collect
the same from Tenant as additional rent. Tenant covenants and agrees to pay, as
additional rent, the sewer rent, charge or any other tax, rent or levy which no
or hereafter is assessed, imposed or a lien upon the law demised premises, or
the reality of which they are a part, pursuant to any law, order or regulation
made or issued in connection with the use, consumption, maintenance or supply of
water, the water system or sewage or sewage connection or system. If the
building, the demised premises, or any part thereof , is supplied with water
through a meter through which water is also supplied to other premises. Tenant
shall pay to Owner, as additional rent, on the first day of each
month.*        %              ($XXXXXXXXX) of the total meter charges as
Tenant’s portion. Independently of, and in addition to, any of the remedies
reserved to Owner hereinabove or elsewhere in this lease. Owner may sue for and
collect any monies to be paid by Tenant, or paid by Owner, for any of the
reasons or purposes hereinabove set forth.
 
Sprinklers:                                30. Anything elsewhere in this lease
to the contrary notwithstanding, if the New York Board of Fire Underwriters or
the New York Fire Insurance Exchange or any bureau, department or official of
the federal, state or city government recommended or require the installation of
the sprinkler system, or that any changes, modifications, alterations, or
additional sprinkler hands or other equipment be made or supplied in an existing
sprinkler system by reason of Tenant’s business, the location of partitions,
trade fixtures, or other contents of the demised premises, or for any other
reason, or if any such sprinkler system installations, modifications,
alterations, additional sprinkler heads or other such equipment, become
necessary to prevent the imposition of a penalty or charge against the full
allowances for a sprinkler system in the fire insurance rate set by said
Exchange or any other body making fire insurance rates, or by any fire insurance
company. Tenant shall, at tenant’s expense, promptly make such sprinkler system
installations, changes, modifications, alterations. And supply additional
sprinkler heads or other equipment is required, whether the work involved shall
be structural or non-structural in nature. Tenant shall pay to Owner as
additional rent the sum of            $       *, on the first day of each month
during the term of this lease, as Tenant’s portion of the contract price for
sprinkler supervisory service.
 
Elevators, Heat, Cleaning:       31. As long as Tenant is not in default under
any the covenants of this lease, beyond the applicable grace period provided in
this lease for the curing of such defaults, Owner shall: (a) provide necessary
passenger elevator facilities on business days from 8 a.m to 6 p.m and on
Saturdays from 8 am to 1p.m: (b) if freight elevator service is provided, same
shall be provided only on regular business days. Monday through Friday incisive,
and on those days only between the hours of 9 am and 12 non and between 1 p.m
and 5 p.m : (c) subject to the further provisions of the Rider to this lease,
furnish heat, water and other services supplied by Owner to the demised premises
when and as required by law on business days from 8 a.m to 6 p.m and on
Saturdays from 8 am to 1 p.m : (d) subject to the further provisions of the
Rider to this lease, clean the public halls and public portions of the building
which are used in common by all tenants. Tenant shall, at Tenant’s expense, keep
the demised premises, including the windows, clean and in order, to the
reasonable satisfaction of Owner, and for that purpose shall employ person or
persons, or cooperation’s approved by Owner. Tenant shall pay to Owner the cost
of removal of any of Tenant’s refuse and rubbish from the building. Bills for
the same shall be rendered by Owner to Tenant at such time as Owner may elect,
and shall be due and payable hereunder, and the amount of such bills shall be
deemed to be, and be paid as additional rent. Tenant shall, however, have the
option of independently contracting for the removal of such rubbish and refuse
in the event that Tenant does not wish to have same done by employees of Owner.
Under such circumstances, however, the removal of such refuse and rubbish by
others shall be subject to such rules and regulations as, in the judgment of
Owner, are necessary for the proper operation of the building. Owner reserves
the right to stop service of the heating, elevator, plumbing and electric
systems, when necessary, by reason of accident or emergency, or for repairs,
alterations, replacements or improvements, which in the judgment of Owner are
desirable or necessary to be made, until said repairs, alterations, replacements
or improvements shall have been completed. If the building of which the demised
premises are a part supplies manually operated elevator service, Owner may
proceed diligently with alterations necessary to substitute automatic control
elevator service without in any way affecting the obligations of Tenant
hereunder. Owner shall perform all such work in a good and workmanlike manner
and shall use commercially reasonable efforts to minimize interference with
Tenant’s business at the Demised Premises.
 
*Tenant’s Proportionate Share
 
 
 

--------------------------------------------------------------------------------

 
 
Security:                                     32. Tenant has deposited with
Owner the sum of $              as security for the faithful performance and
observance by Tenant of the terms, provisions and conditions of this lease. It
is agreed that in the event Tenant defaults in respect of any of the terms,
provisions and conditions of this lease, including, but not limited to, the
payment of rent and additional rent, Owner may use, apply or retain the whole or
any part of the security so deposited to the extent required for the payment of
any rent and additional rent, or any other sum as to which Tenant is in default,
or for any sum which Owner may expend, or may be required to expend, by reason
of Tenant’s default in respect of any of the terms, covenants and conditions of
this lease, including but not limited to, any damages or deficiency in the
re-letting of the demised premises, whether such damages or deficiency accrued
before or after summary proceedings or other re-entry by Owner. In the case of
every such use, application or retention, Tenant shall within five (5) days
after demand, pay to Owner the sum so used, applied or retained which shall be
added to the security deposit so that the same shall be replenished to its
former amount. In the event that Tenant shall fully and faithfully comply with
all of the terms, provisions, covenants and conditions of this lease, the
security shall be returned to tenant after the date fixed as the end of the
lease, and after delivery of entire possession of the demised premises to Owner.
In the event of a sale of the land and building or leasing of the building, of
which the demised premises form a part, Owner shall have the right to transfer
the security to the Vendee or lessee, and Owner shall thereupon be released by
Tenant from all liability for the return of such security, and Tenant agrees to
look to the new Owner solely for the return of the said security, and it is
agreed that the provisions hereof shall apply to every transfer or assignment
made of the security to a new Owner. Tenant further covenants that it will not
assign or encumber, or attempt to assign or encumber, the monies deposited
herein as security, and the neither Owner nor its successor or assigns shall be
bound by any such assignment, encumbrance, attempted assignment or exempted
encumbrance.
 
Captions:                                     33. The Captions are inserted as a
matter of convenience and for reference, and in no way define, limit or describe
the scope of this lease nor the intent of any provision thereof.
 
Definitions:                                34. The term “Owner” as used in this
lease means only the owner of the fee or of the leasehold of the building, or
the mortgagee in possession for the time being, of the land and building (or the
owner of a lease of the building or of the land and building) of which the
demised premises form a part, so that in the event of any sale or sales or
conveyance, assignment or transfer of said land and building, or of said lease,
or in the event of a lease of said building, or of the land and building, the
said Owner shall be and hereby is entirely freed and relieved of all covenants
and obligations of Owner hereunder, from the date of the sale or lease and it
shall be deemed and construed without further agreement between the parties or
their successors in interest, or between the parties and the purchaser, grantee,
assignee or transferee or any such sale, or the said lessee of the building has
assumed and agreed to carry out any and all covenants and obligations of Owner
hereunder from the date of the sale or lease. The words “re-enter” and
“re-entry” as used in this lease are not restricted to their technical legal
meaning. The term “rent” includes the annual rental rate whether so expressed or
expressed in monthly installments, and “additional rent.” “Additional rent”
means all sums which shall be due to Owner from Tenant under this lease, in
addition to the annual rental rate. The term “business days” as used in this
lease, shall exclude Saturdays, Sundays and all days observed by the State or
Federal Government as legal holidays, and those designated as holidays by the
applicable building service union employees service contract, or by the
applicable Operating Engineers contract with respect to HVAC service. Wherever
it is expressly provided in this lease that consent shall not be unreasonably
withheld, such consent shall not be unreasonably delayed.
 
Adjacent Excavation
Shoring:                                     35. If an excavation shall be made
upon land adjacent to the demised premises, or shall be authorized to be be
made, Tenant shall afford to the person causing or authorized to cause such
excavation, a license to enter upon the demised premises for the purpose of
doing such work as said person shall deem necessary to preserve the wall or the
building, of which demised premises form a part, from injury or damage, and to
support the same by proper foundations, without any claim for damages or
indemnity against Owner, or abatement of rent.
 
Rules and Regulations:           36. Tenant and Tenant’s servants, employees,
agents, visitors, and licensees shall observe faithfully, and comply strictly
with the Rules and Regulations annexed hereto and such other and further
reasonable Rules and Regulations as Owner or Owner’s agent may from time to time
adopt. Notice of any additional Rules or Regulations shall be given in
accordance with the notice provisions of this lease. in such manner as Owner
may elect. In case Tenant disputes the reasonableness of any additional Rules or
Regulations hereafter made or adopted by Owner or Owner’s agents, the parties
hereto agree to submit the question of the reasonableness of such Rules or
Regulations for decision to the New York office of the American Arbitration
Association, whose determination shall be final and conclusive upon the parties
hereto. The right to dispute the reasonableness of any additional Rules or
Regulations upon Tenant’s part shall be deemed waived unless the same shall be
asserted by service of a notice, in writing, upon Owner, within fifteen (15)
days after the giving of notice thereof. Nothing in this lease contained shall
be constructed to impose upon Owner any or obligation to enforce the Rules and
Regulations or terms, covenants or conditions in any other lease, as against any
other tenant, and Owner shall not be liable to Tenant for violation of the same
by any other tenant, its servants, employees, agents, visitors or licensees.
Notwithstanding the foregoing, Owner covenants and agrees that it will not
enforce any rules and regulations in a manner designed to unfairly discriminate
against Tenant.
 
Glass:                                           37. Owner shall replace, at the
expense of Tenant, any and all plate and other glass damaged or broken from any
cause whatsoever in and about the demised premises Owner may insure, and keep
insured, at Tenant’s expense, all plate and other glass in the demised premises
for and in the name of Owner. Bills for the premiums therefore shall be rendered
by Owner to Tenant at such times as Owner may elect, and shall be due from, and
payable by Tenant when rendered and the amount thereof shall be deemed to be,
and be paid as, additional rent.
 
Estoppel Certificate:                 38. Tenant, at any time, and from time to
time, upon at least ten (10) days prior notice by Owner, shall execute,
acknowledge and deliver to Owner, and/or to any other person, firm or
corporation specified by Owner, a statement certifying that this lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), stating the dates to which the rent and additional rent have
been paid, stating whether or not there exists any defaults by Owner under this
lease, and, if so, specifying each such default and such other information as
shall be required reasonably of Tenant.
 
Directory Board
Listing:                                      39. If, at the request of , and as
accommodation to, Tenant, Owner shall place upon the directory board in the
lobby of the building, one or more names of persons or entities other than
Tenant, such directory board listing shall not be construed as the consent by
Owner to an assignment or subletting by Tenant to such persons or entities.
 
Successors and Assigns:        40. The covenants conditions and agreements
contained in this lease shall bind and more to the benefit of Owner and Tenant
and their respective heirs, distributes, executors, administrators, successors,
and except as otherwise provided in this lease, their assigns. Tenant shall look
only to Owner’s estate and interest in the land and building for the
satisfaction of Tenant’s remedies for the collection of a judgment (or other
judicial process) against Owner in the event of any default by Owner hereunder,
and no other property or assets of such Owner (or any partners, member, officer
or director thereof, disclosed and undisclosed), shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under, or with respect to this lease the relationship of Owner and
Tenant hereunder, or Tenant’s  use and occupancy of the demised premises.
 
SEE RIDER ANNEXED HERE TO AND MADE A PART HEREOF
 
In witness thereof, Owner and Tenant have respectively signed and sealed this
lease as of the day and year first above written.
 

    REP 80 ARKAY DRIVE, LLC       By: Rechler Management, LLC,       its manager
  Witness for Owner:           By: /s/               STANDARD MICROSYSTEMS
CORPORATION   Witness for Tenant:           By:            

 
ACKNOWLEDGEMENT
 
STATE OF NEW YORK,

 
SS:
 
COUNTY OF
 
On the _________________ day of ____________ in the year________, before me, the
undersigned, a Notary Public in and for said state, personally
appeared_____________________________, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual (s) whose name (s) is
(are) subscribed to the within instrument and acknowledged to me that he/she
they executed the same in his/her/their capacity(ies), and that by his/her/their
signatures(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.
 

      NOTARY PUBLIC

 
 
 

--------------------------------------------------------------------------------

 
 
IMPORTANT – PLEASE READ
 
RULES AND REGULATIONS ATTACHED TO AND MADE APART OF THIS LEASE IN ACCORDANCE
WITH ARTICLE 36
 
1.  The sidewalks, entrances, driveways passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by Tenant or
used for any purpose other than for ingress or egress from the demised premises
for delivery of merchandise and equipment in a prompt and efficient manner,
using elevators and passageways designated for such delivery by Owner. There
shall not be used in any space, or in the public hall of the building, either by
Tenant or by jobbers or others in the delivery or receipt of merchandise, any
hand trucks, except those equipped with rubber tyres and side guards. If said
premises are situated on the ground floor of the building, Tenant shall further,
at Tenants expense keep the side walk and curb in front of said premises clean
and free from                dirt and rubbish. Notwithstanding the foregoing
Tenant shall be permitted to utilize pallet jacks within the Demised Premises
for the transportation of the paper and other supplies within the Demised
Premises.
 
2.  The water and wash closest and plumbing fixtures shall not be used for any
purposes other than those for which they were designed or constructed, and no
sweepings, rubbish, rags, acids or other substance shall be deposited therein,
and the expense of any breakage, stoppage or damage resulting from the violation
of this rule shall be borne by Tenant whether or not caused by Tenant, its
clerks, agents, employees or visitors.
 
3.  No carpet, rug or other article shall be hung or shaken out of any window of
the building and Tenant shall not sweep or throw, or permit to be swept or
thrown substances from the demised premises, any dirt or other substance into
any of the corridors of halls, elevators or out of the doors or windows or
stairways of the building. and Tenant shall not use, keep or permit to be used
or kept any foul or noxious gas or substance in the demised premises or permit
or suffer the demised premises to be occupied or used in a manner offensive or
objectionable to owner or other occupants of the building by reason of noise,
 odors and or vibrations or interfere in any way with other Tenants or those
having business therein, nor shall any bicycles, vehicles, animals (other than
“service animals”), fish or birds be kept in or about the building. Smoking or
carrying lighted cigars or cigarettes in the elevators of the building is
prohibited.
 
4.  No awnings or other projections shall be attached to the outside walls of
the building without the prior written consent of Owner.
 
5. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed painted or affixed by Tenant on any part of the outside of the demised
premises or the building, or on the inside of the demised premises if the same
is visible from the outside of the demised premises without the prior written
consent of Owner. Except that the name of Tenant may appear on the entrance door
of the demised premises in the event of the violation of the foregoing by
Tenant. Owner may remove same without any liability and may charge the expense
incurred by such removal to Tenant. Interior signs on door and directory tablet
shall be inscribed, painted or affixed for Tenant by Owner at the expense of
Tenant, and shall be of a size, color and style acceptable to owner.
 
6.  Tenant shall not mark, paint, drill into, or anyway deface any part of the
demised premises or the building of which they form a part. No boring, cutting
on stringing of wires shall be permitted, except as otherwise permitted by this
lease with the prior written consent of Owner, and as Owner may direct. Tenant
shall not lay linoleum, or other similar floor covering, so that the same shall
come in direct contact with the floor of demised premises and if linoleum or
other similar floor covering is desired to be used, an interlining of builder's
deadening felt shall be first affixed to the floor, by a paste or other
material, soluble in water, the use of cement or other similar adhesive material
being expressly prohibited.
 
7.  No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in existing locks or
mechanism thereof. Tenant must, upon the termination of his tenancy, restore to
owner all keys of stores, offices and toilet rooms either furnished to, or
otherwise procured by Tenant and in the event of the loss of any keys, so
furnished, Tenant shall pay to owner the cost of thereof. Notwithstanding the
foregoing, Tenant shall be permitted to utilize the locks and keys currently
existing at the Demised Premises so long as Landlord is provided with copies of
all keys and/or codes related thereto.
 
8.  Freight, furniture, business equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the demised premises only on
the freight elevators and through the service entrances and corridors, and only
during hours, and in a manner approved by Owner. Owner reserves the right to
inspect all freight to be reasonably brought in to the building, and to exclude
from the building all freight which violates any of these Rules and Regulations
of the lease, of which these Rules and Regulations are a part. Notwithstanding
the foregoing. Tenant shall be permitted to use the passenger elevators at the
Building for the transfer of material and equipment for the lower level of the
Building to the Demised Premises, so long as such use does not occur between
8:00 a.m. and 10:00 a.m. or 4:00 p.m. to 6:00 p.m. on weekdays.
 
9.  Tenant shall not obtain for use upon the demised premises ice, drinking
water, towel and other similar services, or accept barbering or bootblacking
services in the demised premises, except from persons authorized by Owner and at
hours and under regulations fixed by Owner Canvassing, soliciting and peddling
in the building is prohibited and Tenant shall cooperate to prevent the same.
 
10.  Owner reserves the right to exclude from the building  of persons who do
not present a pass to the building signed by Owner Owner will furnish passes to
persons for  whom any Tenant requests same in writing. Tenant shall be
responsible for whom it requests such pass, and shall be liable to Owner for all
acts of such persons. Notwithstanding the foregoing, Owner shall not be required
to allow Tenant or any person to enter or remain in the building, except  on
business days from 8:00a.m to 6:00a.m. and on Saturdays from 8:00a.m. to
1:00p.m. Tenant shall not have the claim against Owner by reason of Owner
excluding from the building any person who does not present such pass.
 
11.  Owner shall have the right to prohibit any advertising by Tenant which in
Owner’s opinion, lends to impair the reputation of the building or its
desirability reasonable  as a loft building, and upon written notice from Owner.
Tenant shall refrain from or discontinue such advertising.
 
12.  Except as otherwise set forth in this lease, Tenant shall not bring or
permit to be brought or kept in or on the demised premises, any inflammable,
combustible, explosive or hazardous fluid, material, chemical, or substance, or
cause or permit any odors of cooking or other processes, or any unusual or other
objectionable odors, to permeate in, or emanate from, the demised premises.
 
13.  Tenant shall not use the demised premises in manner which materially
disturbs or interferes with other tenants in the beneficial use of their
premises.
 
14. Refuse and Trash (1) Compliance by Tenant. Tenant covenants and agrees, at
its sole cost and expense, to comply with all present and future loss, orders
and regulations, of all state, federal, municipal and local government,
departments, commissions and boards regarding the collection, sorting,
separation and recycling  of waste products, garbage, refuse and trash. Tenant
shall sort and separate such waste products, garbage, refuse and trash into such
categories as provided by law. Each separately sorted category of waste
products, garbage, refuse and trash shall be placed in separate receptacles
reasonably approved by Owner. Tenant shall remove or cause to be removed by a
contractor acceptable to Owner at Owner’s sole discretion, such items as Owner
may expressly designate. (2) Owner’s Rights in Event of Noncompliance, Owner has
the option to refuse to collect or accept from Tenant waste products, garbage,
refuse or trash (a) that is not separated and sorted as required by law or (b)
which consist such items as Owner may expressly designate for Tenant’s removal,
and to require Tenant to arrange for such collection at Tenant’s sole cost and
expense, utilizing a contractor satisfactory to Owner Tenant shall pay all
costs, expenses, fines, penalties or damages that may be imposed on Owner or
Tenant by reason of Tenant’s failure to comply with the provisions of this
Building Rule 14, and at Tenant’s sole cost and expense shall indemnity defend
and hold Owner harmless (including) reasonable legal fees and expenses) from and
against any actions, claims and suits arising from such non compliance utilizing
counsel reasonably satisfactory to Owner
 
 
 

--------------------------------------------------------------------------------

 
 
Security:                                    32. Tenant has deposited with Owner
the sum of $           as security for the faithful performance and observance
by Tenant of the terms, provisions and conditions of this lease. It is agreed
that in the event Tenant defaults in respect of any of the terms, provisions and
conditions of this lease, including, but not limited to, the payment of rent and
additional rent, Owner may use, apply or retain the whole or any part of the
security so deposited to the extent required for the payment of any rent and
additional rent, or any other sum as to which Tenant is in default, or for any
sum which Owner may expend, or may be required to expend, by reason of Tenant’s
default in respect of any of the terms, covenants and conditions of this lease,
including but not limited to, any damages or deficiency in the re-letting of the
demised premises, whether such damages or deficiency accrued before or after
summary proceedings or other re-entry by Owner. In the case of every such use,
application or retention, Tenant shall within five (5) days after demand, pay to
Owner the sum so used, applied or retained which shall be added to the security
deposit so that the same shall be replenished to its former amount. In the event
that Tenant shall fully and faithfully comply with all of the terms, provisions,
covenants and conditions of this lease, the security shall be returned to Tenant
after the date fixed as the end of the lease, and after delivery of entire
possession of the demised premises to Owner. In the event of a sale of the land
and building or leasing of the building, of which the demised premises form a
part, Owner shall have the right to transfer the security to the Vendee or
lessee, and Owner shall thereupon be released by Tenant from all liability for
the return of such security, and Tenant agrees to look to the new Owner solely
for the return of the said security, and it is agreed that the provisions hereof
shall apply to every transfer or assignment made of the security to a new Owner.
Tenant further covenants that it will not assign or encumber, or attempt to
assign or encumber, the monies deposited herein as security, and the neither
Owner nor its successor or assigns shall be bound by any such assignment,
encumbrance, attempted assignment or exempted encumbrance.
 
Captions:                                     33. The Captions are inserted as a
matter of convenience and for reference, and in no way define, limit or describe
the scope of this lease nor the intent of any provision thereof.
 
Definitions:                                34. The term “Owner” as used in this
lease means only the owner of the fee or of the leasehold of the building, or
the mortgagee in possession for the time being, of the land and building (or the
owner of a lease of the building or of the land and building) of which the
demised premises form a part, so that in the event of any sale or sales or
conveyance, assignment or transfer of said land and building or of said lease,
or in the event of a lease of said building, or of the land and building, the
said Owner shall be and hereby is entirely freed and relieved of all covenants
and obligations of Owner hereunder, from the date of the sale or lease and it
shall be deemed and constructed without further agreement between the parties or
their successors in interest, or between the parties and the purchaser, grantee,
assignee or transferee or any such sale, or the said lessee of the building has
assumed and agreed to carry out any and all covenants and obligations of Owner
hereunder from the date of the sale or lease. The words “re-enter” and
“re-entry” as used in this lease are not restricted to their technical legal
meaning. The term “rent” includes the annual rental rate whether so expressed or
expressed in monthly installments, and “additional rent.” “Additional rent”
means all sums which shall be due to Owner from Tenant under this lease, in
addition to the annual rental rate. The term “business days” as used in this
lease, shall exclude Saturdays, Sundays and all days observed by the State or
Federal Government as legal holidays, and those designated as holidays by the
applicable building service union employees service contract, or by the
applicable Operating Engineers contract with respect to HVAC service. Wherever
it is expressly provided in this lease that consent shall not be unreasonably
withheld, such consent shall not be unreasonably delayed.
 
Adjacent Excavation
Shoring:                                     35. If an excavation shall be made
upon land adjacent to the demised premises, or shall be authorized the be made,
Tenant shall afford to the person causing or authorized to cause such
excavation, a license to enter upon the demised premises for the purpose of
doing such work as said person shall deem necessary to preserve the wall or the
building, of which demised premises form a part, from injury or damage, and to
support the same by proper foundations, without any claim for damages or
indemnity against Owner, or abatement of rent.
 
Rules and Regulations:           36. Tenant and Tenant’s servants, employees,
agents, visitors, and licensees shall observe faithfully, and comply strictly
with the Rules and Regulations annexed hereto and such other and further
reasonable Rules and Regulations as Owner or Owner’s agent may from time to time
adopt. Notice of any additional Rules or Regulations shall be given in
accordance with the notice provisions of this lease in such manner as Owner
may elect. In case Tenant disputes the reasonableness of any additional Rules or
Regulations hereafter made or adopted by Owner or Owner’s agents, the parties
hereto agree to submit the question of the reasonableness of such Rules or
Regulations for decision to the New York office of the American Arbitration
Association, whose determination shall be final and conclusive upon the parties
hereto. The right to dispute the reasonableness of any additional Rules or
Regulations upon Tenant’s part shall be deemed waived unless the same shall be
asserted by service of a notice, in writing, upon Owner, within fifteen (15)
days after the giving of notice thereof. Nothing in this lease contained shall
be constructed to impose upon Owner any or obligation to enforce the Rules and
Regulations or terms, covenants or conditions in any other lease, as against any
other tenant, and Owner shall not be liable to Tenant for violation of the same
by any other tenant, its servants, employees, agents, visitors or licensees.
Notwithstanding the foregoing, Owner covenants and agrees that it will not
enforce any rules and regulations in a manner designed to unfairly discriminate
against Tenant.
 
Glass:                                          37. Owner shall replace, at the
expense of Tenant, any and all plate and other glass damaged or broken from any
cause whatsoever in and about the demised premises Owner may insure, and keep
insured, at Tenant’s expense, all plate and other glass in the demised premises
for and in the name of Owner. Bills for the premiums therefore shall be rendered
by Owner to Tenant at such times as Owner may elect, and shall be due from, and
payable by Tenant when rendered and the amount thereof shall be deemed to be,
and be paid as, additional rent.
 
Estoppel Certificate:                 38. Tenant, at any time, and from time to
time, upon at least ten (10) days prior notice by Owner, shall execute,
acknowledge and deliver to Owner, and/or to any other person, firm or
corporation specified by Owner, a statement certifying that this lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), stating the dates to which the rent and additional rent have
been paid, stating whether or not there exists any defaults by Owner under this
lease, and, if so, specifying each such default and such other information as
shall be required reasonably of Tenant.
 
Directory Board Listing:        39. If, at the request of, and as accommodation
to, Tenant, Owner shall place upon the directory board in the lobby of the
building, one or more names of persons or entities other than Tenant, such
directory board listing shall not be construed as the consent by Owner to an
assignment or subletting by Tenant to such persons or entities.
 
Successors and Assigns:        40. The covenants conditions and agreements
contained in this lease shall bind and more to the benefit of Owner and tenant
and their respective heirs, distributes, executors, administrators, successors,
and except as otherwise provided in this lease, their assigns. Tenant shall look
only to Owner’s estate and interest in the land and building for the
satisfaction of Tenant’s remedies for the collection of a judgment ( or other
judicial process) against Owner in the event of any default by Owner hereunder,
and no other property or assets of such Owner (or any partners, member, officer
or director thereof, disclosed and undisclosed), shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under, or with respect to this lease the relationship of Owner and
Tenant hereunder, or Tenant’s  use and occupancy of the demised premises.
 
SEE RIDER ANNEXED HERE TO AND MADE A PART HEREOF
 
In witness thereof, Owner and Tenant have respectively signed and sealed this
lease as of the day and year first above written.
 

        Witness for Owner:           By: /s/               STANDARD MICROSYSTEMS
CORPORATION   Witness for Tenant:           By:          

 
ACKNOWLEDGEMENT

STATE OF NEW YORK,

 
SS:
 
COUNTY OF
 
On the _________________ day of ____________ in the year________, before me, the
undersigned, a Notary Public in and for said state, personally
appeared_____________________________, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual (s) whose name (s) is
(are) subscribed to the within instrument and acknowledged to me that he/she
they executed the same in his/her/their capacity(ies), and that by his/her/their
signatures(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.
 

      NOTARY PUBLIC

 
 
 

--------------------------------------------------------------------------------

 
 
RIDER TO LEASE dated March 13, 2012 between REP 80 Arkay Drive, LLC, as Owner,
and Standard Microsystems Corporation, as Tenant
 
41.           Definitions.
 
(a)       For purposes of this lease, the term "Building" shall mean the
building located at 80 Arkay Drive, Hauppauge, New York of which the Demised
Premises form a part, and the term "Real Property" shall mean the Building, any
constituent units comprising the Building, and the land and improvements
appurtenant to and used in connection with the Building. The parties hereby
stipulate and agree that the Demised Premises as depicted in the annexed Exhibit
"A' (herein referred to as the "Demised Premises" or the "demised premises")
contain 77,744 rentable square feet of space in the Building containing 202,894
rentable square feet which constitutes 38.32 percent of the area of the Building
("Tenant's  Proportionate Share").  For the purposes of this rider, all
references to the term "Landlord" shall mean and refer to Owner.
 
(b)      On even date herewith, pursuant to an assignment and assumption of
lease between Tenant, as assignor, and Landlord, as assignee, Landlord became
the lessee under that certain Lease Agreement (the "IDA Lease") with Suffolk
County Industrial Development Agency (the "Agency"), as lessor, for the Real
Property.  In light of the foregoing, although this lease is a sublease between
Landlord, as sublandlord, and Tenant, as subtenant, this lease shall be referred
to herein as a lease, not a sublease, Landlord shall be referred to as
"Landlord" and not a sublandlord, and Tenant shall be referred to as "Tenant"
and not a subtenant.
 
(c)       From and after the date that is thirty (30) days after the
Commencement Date (as hereinafter defined), Landlord shall have the right, from
time to time and at any time during the Term (as hereinafter defined), to send a
notice seeking to terminate Tenant's rights with respect to all or a portion of
the premises subject to this lease by delivering  to Tenant written notice (an
"Early Terminatin Notice") requesting such termination no less than thirty (30)
days prior to the effective date of such termination.  In the event Tenant
requires use of that portion(s) of the Demised Premises with respect to which
the Early Termination Notice applies, Tenant shall notify Landlord of such
requirement, in writing, within ten (10) business days after receipt of the
Early Termination Notice. If Tenant accepts Landlord's Early Termination Notice,
Landlord shall, at its sole cost and expense, relocate Tenant and its personal
property from such portion(s) of the Demised Premises to other space within the
Building not then being occupied by Tenant. Notwithstanding the foregoing, in
the event Tenant determines that it does not wish to relocate or otherwise
terminate this lease with respect to the subject portion(s) of the Demised
Premises, Tenant may reject the Early Termination Notice within ten (10)
business days after receipt of Landlord's written offer to relocate Tenant, as
provided herein.   If Tenant fails to respond to Landlord's  Early Termination
Notice, it shall be deemed as if Tenant rejected such notice.
 
42.           Term.      The term ("Term", "term" or "Demised Term") of this
lease, Tenant's right to occupy the Demised Premises and Tenant's  obligation to
pay Rent (as defined in Paragraph 43 hereof) and all items of additional rent
shall commence on March 13, 2012 (the "Commencement Date").  The Term of this
lease shall expire on the day preceding the day which is six (6) months after
(x) the Commencement Date (but only if the Commencement Date occurred on the
first day of a calendar month) or (y) the first day of the first full calendar
month following the Commencement Date (if the Commencement Date did not occur on
the first day of a calendar month) (the "Expiration Date").


43.            Rent.
 
(a)      During the term of this lease, Tenant shall pay minimum rent ("Rent")
as follows:
 
 From the Commencement Date to and including the Expiration Date, the Rent shall
be payable in equal monthly installments of $64,786.67.
 
(b)       Additionally, should the Commencement Date be a date other than the
first day of a calendar month, Tenant shall pay a pro rata portion of the Rent
on a per diem basis, based upon the second full calendar month of the Term. The
rent payable for such partial month shall be in addition to the Rent payable
pursuant to the Rent schedule set forth above.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)       The minimum rent hereinabove provided for shall be in addition to all
other payments to be made by Tenant as herein provided except as set forth to
the contrary in this lease. It is the purpose and intent of the parties hereto
that the minimum rent shall be absolutely net to Landlord, except as set forth
to the contrary in this lease so that this lease shall yield, net to the
Landlord, the minimum rent, and that all costs, expenses and obligations of
every kind and nature whatsoever relating to the Demised Premises which may
arise or become due during the term of this lease shall be paid by Tenant and
that Landlord shall be indemnified and saved harmless by Tenant from and against
the same.
 
(d)       Any sums of money required to be paid by Tenant to Landlord in
addition to the rent reserved under this Paragraph 43, shall be deemed
additional rent, shall be paid without deduction or offset, and in the event
Tenant fails to pay such additional rent, Landlord shall be entitled to the same
remedies under this lease or by law, as are available to Landlord for the
nonpayment of rent, including, without limitation, summary dispossess
proceedings.
 
(e)       Tenant is hereby authorized and directed to make all payments of Rent
and additional rent and other amounts payable by Tenant as follows:(i) if
payment is made by wire transfer, wired to M&T Bank, Buffalo, New York, ABA#
022000046, Account#11000911296 Account Name: REP 80 Arkay Drive LLC, or (ii) if
payment is made by check, mailed by regular US mail, to c/o Rechler Equity
Partners, 85 South Service Road, Plainview, New York 11803.
 
(f)        The parties are entering into this lease as part of a sale-leaseback
transaction, whereby Tenant is assigning its leasehold interest in the Real
Property to Landlord and is leasing back the Demised Premises from Landlord.
Tenant is providing Landlord with purchase money financing in connection with
such transaction, which financing will be secured by a mortgage against the Real
Property (the "Purchase Money Mortgage"). In the event Landlord defaults, beyond
any applicable notice and grace periods provided therein for the cure thereof,
in the payment of any principal and/or interest payable pursuant to the Purchase
Money Mortgage, then Tenant shall be permitted to offset such unpaid amounts
against the next due installment(s) of Rent payable hereunder.
 
44.           Utilities.
 
(a)       Tenant shall furnish and pay for, at its sole cost and expense, all
utilities supplied to the Demised Premises (with the exception of water) by any
utility company, whether public or private, including but not limited to gas,
electricity, fuel oil and telephone.  In the event Tenant fails to do so, Tenant
shall reimburse Landlord for the utility charges actually incurred by Landlord
in providing service to the Demised Premises prior to the date the accounts have
been transferred, without markup or administrative fee. Such sums shall be paid
by Tenant as additional rent, within thirty (30) days of Landlord's invoice
therefor.
 
(b)       The parties  hereby acknowledge and agree that the Demised  Premises
are  not separately metered for water.  In addition to the additional rent
payable under Paragraph 47 below, Tenant shall pay to Landlord, as additional
rent, within thirty (30) days of Landlord's invoice therefor, Tenant's
Proportionate Share of Landlord's actual cost, without markup or administrative
fees, for water consumed at the Building and/or Real Property, and for sewer
charges, if any, assessed or imposed against the Building and/or Real Property.
Tenant shall not use water for other than normal lavatory purposes and other
purposes incidental to Tenant's permitted use of the Demised Premises as set
forth herein.
 
(c)       Notwithstanding the provisions of Paragraph 44(a) above, ifthere shall
be a master, submetered oil tank servicing the Building or the Demised Premises,
oil for heating purposes shall be provided from such master tank and metered in
the Demised Premises.  Tenant agrees to provide access to Landlord for meter
reading purposes. Landlord will bill Tenant at regular published retail prices
based on usage, without markup or administrative fees, and Tenant shall have
thirty (30) days to remit from the date of billing.  Said amount shall be deemed
to be additional rent.
 
 
2

--------------------------------------------------------------------------------

 
 
45.           Alterations.
 
(a)  Tenant shall make no changes in or to the Demised Premises which are of a
structural nature or which affect the exterior of the Building without
Landlord's prior written consent, which consent may be granted or withheld in
its sole discretion. Notwithstanding anything contained herein to the contrary
(but subject to the requirements set forth in Paragraph 3 of the printed form
portion of this lease), Tenant may, upon prior written notice to, but without
requiring the consent of, Landlord, perform non-structural and interior
Alteration(s) (as hereinafter defined). Further supplementing Paragraph 3 of the
printed form portion of this lease, with respect to any and all alterations,
installations, additions and improvements (each, an "Alteration" and
collectively, "Alterations") permitted by Landlord to be performed by or on
behalf of Tenant in the Demised Premises (including, without limitation, those
non-structural, interior Alterations which do not require Landlord's prior
consent). Tenant will deliver to Landlord certificates evidencing Worker's
Compensation Insurance and Contractor's General Liability Insurance in the
amount reasonably satisfactory to Landlord (but in no event less than the
amounts set forth in paragraph 59 herein) prior to the commencement of such
work. Any and all Alterations and any and all structures or fixtures, except
those fixtures described on Exhibit "B" annexed hereto and made a part hereof
and/or movable trade fixtures not attached to the realty, installed by or on
behalf of Tenant shall be deemed attached to the freehold and automatically
become the property of Landlord upon installation, unless Landlord shall elect,
in writing, otherwise (such written notice to be delivered to Tenant with
Landlord's consent of the Alteration(s), if consent is required, or within
fifteen (15) days after Tenant's written notice to Landlord of the
Alteration(s), if no consent is required). If Landlord elects to have Tenant
remove same at the expiration of the term of this lease, Tenant shall, prior to
the expiration or sooner termination of the term of this lease, perform such
removal and repair, at its own cost and expense, any damage to the Demised
Premises caused by said removal. Notwithstanding the foregoing removal
requirements. Landlord may, at its option, in lieu of requiring Tenant to
perform such removal and restoration, invoice Tenant for the good faith
estimated cost for performing such work and Tenant shall pay such invoice, as
additional rent, within thirty (30) days of such invoice. Tenant shall not,
without the express written consent ofLandlord (which consent shall not be
unreasonably withheld, conditioned or delayed), enter upon the roof or attach or
install anything thereon or make any Alterations thereto. With respect to any
mechanic's lien for which Tenant is responsible for removing or bonding
hereunder, Tenant shall reimburse Landlord for all costs and expenses incurred
by Landlord in connection therewith (including, without limitation, reasonable
attorneys fees and disbursements ofLandlord and any sums payable to Landlord's
lender in connection therewith). Supplementing Paragraph 30 of the printed form
portion of this lease, in the event Tenant makes any installations, changes,
modifications or alterations to the sprinkler systems and/or sprinkler equipment
serving the Demised Premises, same shall be subject to Landlord's supervisory
fee of 5% of the cost thereof which shall be payable, as additional rent, to
Landlord (or, at Landlord's request, to Landlord's construction affiliate).
 
(b)       Tenant shall not be permitted to make, or to engage a contractor or
artist to make, any Alterations, decorations, installations, additions or other
improvements ("Visual Alteration") which may be considered a work of visual art
of any kind, and/or which might fall within the protections of the Visual
Artists Rights Act of 1990 ("VARA") unless: (i) Tenant obtains, from each artist
and/or contractor who will be involved in said Visual Alteration, valid written
waivers of such artist's and/or contractor's rights under VARA in form and
content reasonably acceptable to Landlord; and (ii) Landlord consents to such
Visual Alteration in writing (which consent shall not be unreasonably withheld
or delayed).  In the event that a claim is brought under VARA with respect to
any Visual Alteration performed in or about the Building by or at the request of
Tenant or Tenant's agents or employees, Tenant shall indemnify and hold harmless
Landlord against and from any and all such claims.  If any action or proceeding
shall be brought against Landlord by reason of such claim under VARA, Tenant
agrees that Tenant, at its expense, will resist and defend such action or
proceeding and will employ counsel reasonably satisfactory to Landlord therefor.
Tenant shall also pay any and all damages sustained by Landlord as a result of
such claim, including, without limitation, reasonable attorney's fees and the
actual, out-of-pocket cost to Landlord of complying with VARA protections (which
shall include damages sustained as a result of Landlord's inability to remove
Visual Alterations from the Demised Premises).  The provisions of this Paragraph
45(b) shall survive the expiration or sooner termination of this lease.
 
 
3

--------------------------------------------------------------------------------

 
 
46.            Sanitary.  Ifthere is a sanitary disposal system for Tenant's
exclusive use, then Tenant shall be required to maintain, repair and replace
same at Tenant's sole cost and expense.  In such event, Tenant shall not be
required to share in the cost and expense of the maintenance, repair and
replacement of any other sanitary disposal system used by Landlord or other
tenants of the Building of which the Demised Premises forms a part.
 
47.            Common Area Maintenance.  Tenant agrees to pay, within thirty
(30) days after Landlord's written demand therefor, as additional rent, an
amount equal to Tenant's  Proportionate Share of "Landlord's Cost" of
maintenance, repair and replacement of the Building, the Real Property and the
landscaped, parking and all other common areas thereof, both within the interior
and the exterior of the Building.   Upon written request of Tenant, Landlord
shall provide reasonable back-up documentation evidencing the charges set forth
in any such written demand or invoice with respect to Landlord's Cost.  The term
"Landlord's  Cost", as used herein, shall be deemed to include, without limiting
the generality of the foregoing, gardening, landscaping, irrigation, planting,
replanting and replacement of flowers, shrubbery, trees and grass, striping,
including, without limitation, the cost of electricity and maintenance and
replacement of fixtures and bulbs, with respect to the parking areas, repair of
paving, curbs and walkways, repair and cleaning of drainage facilities, trash,
rubbish and garbage removal, snow and ice removal, sprinkler fireline systems
and sprinkler supervisory service, exterior lighting, maintenance repair and
replacement of the sanitary system (subject to the provisions of Paragraph 46
above), maintenance, repair and replacement ofthe  roofthat  is located over the
common area of the Building, rental of machinery and equipment, cost of
personnel to implement all of the foregoing, security and security guard
service, and other similar costs of the type incurred in the operation of
comparable properties plus Landlord's management fee of four (4%) percent of
Landlord's Cost. The parties acknowledge and agree that (i) Landlord does not,
and will not be required to, provide concierge services at the Building, and
(ii) the usage of irrigation systems serving the Real Property shall be measured
by two (2) existing meters for purposes of determining the cost of irrigation to
be included in Landlord's Cost.  In an effort to control Landlord's Cost,
Landlord agrees that, for the first Lease Year, Landlord shall either (y) use
Tenant's current vendors for services at the Real Property, or (z) in the event
Tenant's current vendors are not performing the required services to Landlord's
reasonable satisfaction, utilize vendors with pricing structures and service
levels reasonably comparable to the pricing structures ofTenant's current
vendors. From and after the second Lease Year, Landlord agrees to use vendors
whose rates are reasonably competitive with those of other vendors offering
similar services for comparable buildings.

48.            Repairs.
 
(a)       Subject to the provisions of Paragraphs 9 and 58 of this lease, during
the full term of this lease, Landlord shall make all structural repairs to the
Demised Premises, except those which shall have been occasioned by the acts of
omission or commission of Tenant, its agents, employees or invitees, which
repairs Landlord shall make at Tenant's sole cost and expense. Structural
repairs are hereby defined to be repairs to the roof supports, the bearing
walls, foundation and the structural steel.   Landlord shall perform all
maintenance and repair work with reasonable diligence and in a workmanlike
manner and agrees to use commercially reasonable efforts to minimize
interference with Tenant's  business operations at the Demised Premises.  Except
for Landlord's obligations specifically set forth in this Paragraph 48,  Tenant
shall, at its own cost and expense, keep the Demised Premises in good condition,
repair and appearance at all times throughout the term of this lease including,
without limitation, (i) maintenance, repair and replacement of the electrical,
plumbing, sprinkler, heating, air conditioning, ventilation, life safety and all
other mechanical systems servicing the Demised Premises; (ii)
regularly-scheduled cleaning and maintenance of the interior of the Demised
Premises; (iii) the maintenance, repair and replacement of all windows, doors
and plate glass; and (iv) maintenance, repair and replacement of the roof, other
than with respect to the roof area described in Paragraph 47 above and the roof
supports described in this Paragraph 48(a).  Tenant shall at all times obtain
and keep in full force and effect for the benefit of Landlord and Tenant with a
responsible company doing business in Suffolk County a service, repair and
maintenance contract with respect to the heating, ventilating and air
conditioning systems servicing the Demised Premises.   A copy of such contract
and renewals thereof shall, upon issuance and thereafter not later than ten (10)
days prior to expiration, be furnished to Landlord together with evidence of
payment.


 
4

--------------------------------------------------------------------------------

 
 
(b)       Notwithstanding anything to the contrary contained in this lease, if
there exists the need for a repair in the Demised Premises for which Landlord is
responsible hereunder (other than an Emergency Repair [as hereinafter defined]
or an Immediate Repair [as hereinafter defined]), and Landlord has failed to
either (i) commence and diligently pursue the completion of such repair, or (ii)
deliver written notice to Tenant disputing the necessity of, or
Landlord's  responsibility for, the subject repair (either such action being
herein referred to as a "Landlord Repair Response"), within thirty (30) days
following  written notice thereof by Tenant, then Tenant may deliver a five (5)
business day notice of Tenant's intention to arrange for the performance of the
subject repair for the account of Landlord.  If there has still not occurred a
Landlord Repair Response by the expiration of the aforementioned five (5)
business day period, then Tenant may arrange for the performance of the subject
repair and Landlord shall promptly reimburse Tenant for the reasonable,
out-of-pocket expenses incurred by Tenant in connection therewith.  However,
Tenant acknowledges and agrees that (y) the exercise by Tenant of the foregoing
self-help right shall be limited to the boundaries of the Demised Premises only
or, subject to the further restrictions set forth in subsection (z) below, those
portions of the Building which Tenant is entitled to use pursuant to this lease
or which materially adversely affects Tenant's  access to and use of the Demised
Premises, and (z) if any aspect(s) of the repair or restoration work would
affect, touch or concern the Building systems or the common areas and/or
exterior portions of the Building, then Tenant shall only engage a
subcontractor(s) approved by Landlord for the performance of the subject work.
For purposes of this Paragraph 48(b) only, the term "Emergency Repair" shall
mean and refer to any repair which, if not promptly  performed,  will  likely
result  in imminent  material  harm  to  persons  and/or  personal property.  In
the event an Emergency Repair is necessary, Tenant shall be permitted to
immediately perform the Emergency Repair, as set forth herein, without notice to
Landlord.  For purposes of this Paragraph 48(b) only, the term "Immediate
Repair" shall mean and refer to any repair which, if not promptly performed,
will materially and adversely affect Tenant's normal use and occupancy of the
Demised Premises.  In the event an Immediate Repair is necessary, Tenant shall
be permitted to perform the Immediate Repair, as set forth herein, in the event
Landlord has failed to commence such Immediate Repair within three (3) business
days of written notice from Tenant of the need for such Immediate Repair.
 
49.           Taxes.
 
(a)       As used in and for the purposes of this Paragraph 49, the following
definitions shall apply:


 
(i) "Taxes" shall be the real estate taxes, assessments, special or otherwise,
sewer rents, rates and charges, and any other governmental charges, general,
specific, ordinary or extraordinary, foreseen or unforeseen, levied on a
calendar year or fiscal year basis against the Real Property. If at any time
during the Term the method of taxation prevailing at the date hereof shall be
altered so that there shall be levied, assessed or imposed in lieu of, or as in
addition to, or as a substitute for, the whole or any part of the taxes, levies,
impositions or charges now levied, assessed or imposed on all or any part of the
Real Property (w) a tax, assessment, levy, imposition or charge based upon the
rents received by Landlord, whether or not wholly or partially as a capital levy
or otherwise, or (x) a tax, assessment, levy, imposition or charge measured by
or based in whole or in part upon all or any part of the Real Property and
imposed on Landlord, or (y) a license fee measured by the rent payable by Tenant
to Landlord, or (z) any other tax, levy, imposition, charge or license fee
however described or imposed; then all such taxes, levies, impositions, charges
or license fees or any part thereof, so measured or based, shall be deemed to be
Taxes. Except as otherwise set forth in the preceding sentence, the term "Taxes"
shall not include federal, state or local income taxes; occupancy or rental
taxes; taxes on gross receipts or profits; franchise, gift, transfer, excise,
capital stock, estate or inheritance taxes; penalties and/or interest for late
payments.
 
(b)       During the Term, Tenant shall pay Landlord Tenant's  Proportionate
Share ofTaxes levied against the Real Property as additional rent ("Tenant's Tax
Payment" or "Tax Payment").
 
(c)       Landlord shall render to Tenant a statement containing a computation
of Tenant's Tax Payment ("Landlord's Statement").   Each Tax Payment with
respect to Taxes levied for a calendar or fiscal year, as applicable, which
begins prior to the Commencement Date or ends after the expiration or earlier
termination of this lease, and any tax refund pursuant to Paragraph 49(e), shall
be prorated to correspond to that portion of such calendar year or fiscal year,
as applicable, occurring within the Term. Within thirty (30) days after the
rendition of the Landlord's Statement, Tenant shall pay to Landlord the amount
ofTenant's Tax Payment. At Landlord's option, on the first day of each month
following the rendition of each Landlord's  Statement, Tenant shall pay to
Landlord, on account of Tenant's  next Tax Payment, a sum equal to one-twelfth
(1/12th) of Tenant's  last Tax Payment due hereunder, which sum shall be subject
to reasonable adjustment (no more than once per calendar year) for subsequent
increases in Taxes.
 
 
5

--------------------------------------------------------------------------------

 


(d)       If during the Term, Taxes are required to be paid by Landlord as a tax
escrow payment to a mortgagee, then, at Landlord's option, the installments
ofTenant's Tax Payment shall be correspondingly accelerated so that Tenant's Tax
Payment or any installment thereof shall be due and payable by Tenant to
Landlord at least thirty (30) days prior to the date such payment is due to such
mortgagee.
 
(e)       Tenant shall not, without Landlord's prior written consent, institute
or maintain any action, proceeding or application in any court or other
governmental authority for the purpose of changing the Taxes (a "Tax
Contest").  If, as a result of a Tax Contest, Landlord receives a refund of
Taxes attributable to any tax year or tax years occurring during the Term, then,
provided Tenant had made full payment of Tenant's Tax Payment for the Term,
Landlord shall recalculate each affected Tenant's Tax Payment based upon the
finally determined Taxes for each affected tax year and deliver a revised
Landlord's Statement to Tenant.  If the Tenant's Tax Payment on the revised
Landlord's Statement exceeds the amount paid by Tenant for the original Tenant's
Tax Payment, then Tenant shall pay to Landlord such excess, as additional rent,
within fifteen (15) days of the delivery of the revised Landlord's
Statement.  In the event that the amount paid by Tenant for the original
Tenant's Tax Payment exceeds the amount ofthe revised Tenant's Tax Payment, then
Landlord, at its option, shall either refund such excess to Tenant, or credit
such excess to Tenant towards the next due installment(s) of Taxes.  Landlord
shall have the right to either, in Landlord's sole discretion, (i) include in
the calculation of Taxes (for a subsequent tax year), the actual, out-of-pocket
costs and expenses incurred by Landlord in instituting and prosecuting a Tax
Contest hereunder, or (ii) deduct from any refund that may become due to Tenant
as a result of the Tax Contest, Tenant's Proportionate Share of the actual,
out-of-pocket costs and expenses incurred by Landlord in instituting and
prosecuting a Tax Contest hereunder.
 
(f)        Landlord's failure to render a Landlord's Statement with respect to
any month of the Term shall not prejudice Landlord's right to render a
Landlord's Statement with respect to any month of the Term.  The obligations of
Tenant under the provisions of this Article with respect to any additional rent
for the Term shall survive the expiration or any sooner termination of the
Demised Term  for a period of three (3) years following the later of the
scheduled date of expiration of the Term or the date on which Tenant has fully
surrendered and vacated the Demised Premises in the condition required under
this lease.
 
(g)       Notwithstanding  anything contained to the contrary in this Paragraph
49, if any increase in Taxes shall be due to improvements made or performed by
or on behalf of Tenant, such increases shall be paid in full by Tenant each year
without apportionment.
 
50.            Landlord's  Financing.  At the request of Landlord, Tenant agrees
to furnish Landlord with a current financial statement prepared by a certified
public accountant or any other instrument which may be needed by Landlord for
purposes of financing or selling the Real Property.  Notwithstanding the
foregoing, in the event the capital stock of Tenant is then traded on a National
Exchange (as defined under Federal securities law) and Tenant's most recent 10-K
(and, if more recent 10-Q) is readily available to the public for review (i.e.,
via the internet), Landlord shall obtain same from such sources.  If, in
connection with obtaining financing for the Real Property, a banking, insurance
or other recognized institutional lender shall request reasonable modifications
in this lease as a condition to such financing, Tenant will enter into an
agreement reflecting such modifications provided that such modifications do not
increase the obligations of Tenant hereunder, diminish the rights of Tenant
hereunder or materially adversely affect the leasehold interest hereby created.
 
 
6

--------------------------------------------------------------------------------

 
 
51.           Use.
 
(a)       Tenant covenants that the Demised Premises will not be used so as to
adversely interfere with other tenants in the Building. Tenant also covenants
that no noise or noxious fumes or odors will be created by Tenant so as to
adversely interfere with the quiet enjoyment of the other tenants of their
respective demised portions of the Building. Landlord shall be the sole judge on
the question of noise, noxious fumes and odors, which judgment shall be
exercised reasonably by Landlord.  Notwithstanding the foregoing, Landlord
acknowledges that the normal and customary operation of a semi-conductor
business as currently conducted shall not be deemed to adversely interfere with
other tenants in the Building or create noise, noxious fumes or odors which
adversely interfere with other tenants' quiet enjoyment of their respective
demised portions of the Building.
 
(b)       Tenant shall provide and maintain, at its expense, the hand-held fire
extinguishers that are required to be maintained in Demised Premises by the
governmental agency having jurisdiction over this matter.
 
(c)       Tenant shall not obstruct or encumber, or cause to be obstructed or
encumbered, the sidewalks, area ways or other public portions of the Real
Property, without limitation, the parking area, driveways and access areas
adjacent to the Demised Premises and used in conjunction therewith; nor shall
Tenant use same nor permit same to be used for any purpose other than ingress
and egress to and from the Demised Premises.  However, Tenant may use, on an
exclusive basis together with Landlord, the loading area appurtenant to the
Demised Premises for loading and unloading.  In exercising Landlord's  right to
use the aforementioned loading area, Landlord shall provide Tenant with prior
notice of such entry (except in the event of an emergency), and shall use
commercially reasonable efforts to (i) minimize interference with the conduct of
Tenant's business at the Demised Premises, and (ii) avoid damaging any of
Tenant's  property located therein.  Tenant shall not store any materials, goods
or other items outside the building or the Demised Premises including, without
limitation, inventory, furniture or equipment, except that Tenant shall have the
right to store equipment and materials within the outdoor storage area currently
being utilized by Tenant at the Real Property, subject to compliance with all
applicable laws, codes, ordinances, rules and regulations applicable with
respect to such storage.  Notwithstanding anything to the contrary contained in
this lease, Landlord agrees that Tenant's employees shall have the right to
store bicycles for their personal use either within the Demised Premises or in a
bicycle storage area outside of the Building in a location designated by
Landlord.
 
(d)       Tenant shall, at its own cost and expense, procure all necessary
certificates, permits, orders or licenses which may be required for the conduct
of its business by any governmental statute, regulation, ordinance or agency and
that all governmental requirements relating to the use or uses of the Demised
Premises by the Tenant shall be complied with by the Tenant at its own cost and
expense.
 
(e)       Tenant agrees that the value of the Demised Premises and the
reputation of the Landlord will be seriously injured if the Demised Premises are
used for any obscene or pornographic purposes or if any obscene or pornographic
material is permitted in the Demised Premises. Tenant further agrees that Tenant
will not knowingly or intentionally permit any of these uses by Tenant or a
sublessee or assignee of the Demised Premises. This Paragraph shall directly
bind any successors in interest to Tenant. Pornographic material is defined for
purposes of this Paragraph as any written or pictorial matter with prurient
appeal or any objects or instruments that are primarily concerned with lewd or
prurient sexual activity.  Obscene material is defined here as it is in Penal
Law Section 235.00.
 
(f)        Tenant, at its sole cost and expense (but without any additional Rent
being payable to Landlord with respect thereto), shall have the right to install
a security booth (the "Security Booth") on the first floor of the Building
provided (1) the Security Booth shall be in a location to be indicated on
Exhibit A-1 attached hereto, (2) type and location of furniture to be used in
the Security Booth shall be subject to Landlord's sole discretion,, and (3) any
such installation and maintenance of the Security Booth shall be subject to
compliance with all applicable laws, ordinances, codes, rules and regulations
and otherwise in compliance with the terms and conditions of this Lease,
including, without limitation, Article 45 hereof.  Landlord shall provide Tenant
with specifications for seating of guests in the area adjacent to the Security
Booth.  The parties acknowledge and agree that the Security Booth is and is
intended to be the same "Security Booth" as described in the Tenant Leases (as
hereinafter defined) and in no event shall Tenant be entitled, under the Tenant
Leases, to more than the one (1) Security Booth described herein.
 
 
7

--------------------------------------------------------------------------------

 


(g)       Landlord covenants that Tenant shall have access to and use of the
Demised Premises twenty-four (24) hours per day, seven (7) days per week.
 
52.           End of Term. In the event of any holding over by Tenant after the
expiration or termination of this lease without the consent ofLandlord, Tenant
shall: (i) pay as use and occupancy for each month of the holdover an amount
equal to the greater of (a) the fair market rental value of the Demised Premises
for such month (as reasonably determined by Landlord) or (b) one hundred fifty
(150%) percent of the Rent payable by Tenant for the month prior to the
Expiration Date of the term of this lease, and otherwise observe, fulfill and
perform all of its obligations under this lease, including, but not limited to,
those pertaining to payment of one hundred percent (100%) of the additional rent
due hereunder, in accordance with its terms; (ii) if such holdover lasts longer
than sixty (60) days, be liable to Landlord for any payment or rent concession
which Landlord may be required to make to any tenant in order to induce such
tenant not to terminate an executed lease covering all or any portion of the
Demised Premises by reason of the holdover by Tenant; and (iii) if such holdover
lasts longer than sixty (60) days, be liable to Landlord for any damages
suffered by Landlord (including any reasonable attorneys fees and disbursements)
as the result of Tenant's failure to surrender the Demised Premises.
Notwithstanding anything contained in this Paragraph to the contrary, the
acceptance of any Rent or use and occupancy paid by Tenant pursuant to this
Paragraph 52, shall not preclude Landlord from commencing and prosecuting a
holdover or eviction action or proceeding or any action or proceeding in the
nature thereof. The provisions of this Paragraph 52 shall be deemed to be an
"agreement expressly providing otherwise" within the meaning of Section 232-c of
the Real Property Law of the State of New York and any successor law of like
import. No holding over by Tenant after the Term shall operate to extend the
Term. The holdover, with respect to all or any part of the Demised Premises, of
a person deriving an interest in the Demised Premises from or through Tenant,
including, but not limited to, an assignee or subtenant, shall be deemed a
holdover by Tenant.
 
53.            Landlord's  Work.   Tenant  hereby accepts  the
Demised  Premises  in its current "as  is" condition and hereby agrees that
Landlord shall have no obligation to perform any work or incur any expense in
connection with Tenant's  use and occupancy of the Demised Premises.   If and to
the extent necessary to accommodate the performance of any construction or
alteration of the Building, Tenant shall have the responsibility for, and bear
the expense of, moving Tenant's  personnel and personal property in and about
the Demised Premises (including, without limitation, any necessary
disconnection, relocation andre-connection of data and telecommunications wiring
and equipment). Tenant stipulates, acknowledges and agrees that Tenant intends
to takes occupancy of the Demised Premises on or about the Commencement Date;
that some construction and alterations may be performed during a period while
Tenant remains in use and occupancy of the Demised Premises, during regular
business hours; that Landlord shall not be liable for any inconvenience to
Tenant or for interference with Tenant's business or use of the Demised Premises
or any portion thereof during the performance of such construction and
alterations; and that the timing of performance and completion of such
construction and alterations shall have no impact upon the timing of the
Commencement Date or the obligation of Tenant to pay Rent and additional rent
under this lease.
 
54.           Assignment/Subletting.
 
(a)       Subject to the provisions of Paragraph 54(h), below, Tenant covenants
that it shall not assign this lease nor sublet the Demised Premises or any part
thereof without the prior written consent of Landlord in each instance, which
consent shall not be unreasonably withheld, conditioned or delayed.   Tenant may
assign this lease or sublet the Demised Premises with Landlord's  written
consent provided:
 
(i)         That such assignment or sublease is for a use which is in compliance
with the terms of this lease, the then existing zoning regulations and the
Certificate of Occupancy;


 
8

--------------------------------------------------------------------------------

 
 
(ii)        That at the time of such assignment or subletting, there is no
default under the terms of this lease on Tenant's part which has not been cured
prior to the expiration of all applicable grace periods;
 
(iii)       That in the event of an assignment, the assignee assumes in writing
the performance of all of the terms and obligations to be performed by Tenant
under this lease from and after the date of such assignment;
 
(iv)       That a duplicate original of said assignment or sublease be delivered
to Landlord at the address herein set forth within twenty (20) days from the
said assignment or sublease and within one hundred twenty (120) days of the date
that Tenant first provides Landlord with the information required under
Paragraph 54(f) below;
 
(v)        That, in the event Tenant shall request Landlord's  consent to a
proposed assignment of this lease or proposed sublease of all or a portion of
the Demised Premises, Tenant shall pay or reimburse to Landlord the reasonable
attorney fees and disbursements  incurred by Landlord in processing such
request, which fees and disbursements shall not exceed $1,500.00 in any one
instance;
 
(vi)       Such assignment or subletting shall not, however, release Tenant from
its liability for the full and faithful performance of all of the terms and
conditions of this lease;
 
(vii)      If this lease be assigned, or if the Demised Premises or any part
thereof be sublet or occupied by anybody other than Tenant, Landlord may, after
default by Tenant, collect Rent and additional rent from the assignee, subtenant
or occupant, and apply the net amount collected to the Rent and additional rent
herein reserved;
 
(b)       Notwithstanding  anything  contained  in  this  Paragraph  54  to  the  contrary,  no
assignment or subletting shall be made by Tenant in any event until Tenant has
offered to terminate this lease as of the last day of any calendar month during
the term hereof and to vacate and surrender the Demised Premises to Landlord on
the date fixed in the notice served by Tenant upon Landlord (which date shall be
prior to the date of such proposed assignment or the commencement date of such
proposed sublease), and Landlord, within thirty (30) days after the receipt
thereof, has not accepted in writing the offer by Tenant to cancel and terminate
this lease and to vacate and surrender the Demised Premises.
 
(c)       Unless otherwise consented to by Landlord (which consent shall not be
unreasonably withheld, conditioned or delayed), in writing, in no event shall
Tenant have the right to sublease more than fifty (50%) percent of the aggregate
of the space leased to Tenant under the Tenant Leases (as defined herein). The
restriction contained in this Paragraph 54(c) shall not apply to transactions
set forth in Paragraph 54(h) below.
 
(d)       Tenant shall not mortgage, pledge, hypothecate or otherwise encumber
its interest under this lease without Landlord's prior written consent.
 
(e)       Without affecting any of its other obligations  under this lease,
Tenant  will pay Landlord as additional rent fifty (50%) percent of any sums or
other economic consideration, which (i) are actually received by Tenant as a
result of a subletting whether or not referred to as rentals under the sublease
(after deducting therefrom the reasonable costs and expenses incurred by Tenant
in connection with the subletting in question); and (ii) exceed in total the
sums which Tenant is obligated to pay Landlord under this lease (prorated to
reflect obligations allocable to that portion of the Demised Premises subject to
such sublease), it being the express intention of the parties that Landlord and
Tenant shall share equally in any profit by reason of such sublease.  Tenant
will not amend the sublease in such a way as to reduce or delay payment of
amounts which are provided in the sublease approved by Landlord. Any amendment
or modification of an assignment or sublease shall be deemed to be a new
assignment or sublease and shall require the prior written consent of Landlord.
 
 
9

--------------------------------------------------------------------------------

 
 
(f)        Landlord agrees that it shall not unreasonably withhold its consent
to a subletting or assignment in accordance with the terms of this Paragraph 54.
In determining reasonableness, there shall be taken into account the character
and reputation of the proposed subtenant or assignee, the specific nature of the
proposed subtenant's or assignee's business and whether same is in keeping with
other tenancies in the Building; the financial standing of the proposed
subtenant or assignee; and the impact of all of the foregoing upon the Building
and the other tenants of Landlord therein. Landlord shall not be deemed to have
unreasonably withheld its consent if it refuses to consent to a subletting or
assignment to an existing tenant in any building in a five (5) mile radius of
the Building which is owned by Landlord or its affiliate or to a proposed
subtenant or assignee with whom Landlord is negotiating, or has negotiated in
the preceding six (6) months, a lease or if, at the time of Tenant's request,
Tenant is in default, beyond applicable grace and notice periods, of any of the
terms, covenants and conditions of this lease to be performed by Tenant.  At
least thirty (30) days prior to any proposed subletting or assignment, Tenant
shall submit to Landlord a written notice of the  proposed subletting  or
assignment,  which notice  shall contain  or  be accompanied  by the following
information:   (i) the name and address of the proposed subtenant or assignee;
(ii) the nature and character of the business of the proposed subtenant or
assignee and its proposed use ofthe premises to be demised; (iii)   the most
recent two (2) years of balance sheets and profit and loss statements of the
proposed subtenant or assignee or other financial information satisfactory to
Landlord; and (iv) such shall be accompanied by a copy of the proposed sublease
or assignment of lease.
 
(g)       The listing of an assignee's  or subtenant's  name on the door or
Building directory shall not be deemed Landlord's consent hereunder.
 
(h)       Notwithstanding anything contained in this Paragraph 54 to the
contrary, Tenant may assign this lease or sublet all or a portion ofthe  Demised
Premises without Landlord's consent but upon prior written notice to Landlord
(each, a "Permitted Transferee") (i) to an Affiliate (as defined herein) of
Tenant; or (ii) in connection with transactions with an entity into or with
which Tenant is merged or consolidated or to a person or entity to which all or
substantially all of Tenant's assets, and/or stock, partnership or membership
interests are sold or otherwise transferred, provided that such merger,
consolidation, transfer or sale of assets, stock or interests is for a valid
business purpose and not principally for the purpose of transferring the
leasehold estate created hereby and/or avoiding the requirements of this
Paragraph 54, and provided further, that in any of such events described in
items (i) or (ii) above, the use of the Demised Premises shall remain unchanged.
The provisions of Paragraph 54(b) above shall not apply to assignments or
sublets to a Permitted Transferee. For the purposes of this lease: (x) the term
"Affiliate" shall mean any designated person or entity, any other person or
entity which controls, is controlled by, or is under common control with, such
designated person or entity, and a corporation or other entity which provides
financial, investment or insurance services and products to Tenant's members as
part ofTenant's regular business regardless of control; and (y) "Control" (and
with correlative meaning, "controlled by" and "under common control with") shall
mean ownership or voting control of 50% or more of the voting stock, partnership
interests or other beneficial ownership interests of the entity in question.
 
55.           Parking. The parking areas available for the use of the Tenant
herein and the other tenants of the Building of which the Demised Premises form
a part are to be used by  Tenant, its servants, employees, agents, business
invitees and patrons on a first come first served basis, subject to the. rules
and regulations of Landlord. However, Tenant shall be permitted to use under all
of the Tenant Leases (as hereinafter defined) three hundred twenty-five (325)
parking spaces in the area as shown on the Parking Plan attached here as Exhibit
E. For purposes of this lease, the term "Tenant Leases" shall mean and refer to:
(i) this lease, (ii) that certain Lease Agreement dated March 13, 2012, between
Landlord and Tenant for the lease of 10,217 rentable square feet at the Building
(the "10,217 SF Lease"), and (iii) that certain Lease Agreement dated March
13,2012, between Landlord and Tenant for the lease of 111,933 rentable square
feet at the Building (the "111,933 SF Lease"). It is also understood and agreed
that Landlord shall have the right at any time to modifY or alter the parking
layout and traffic pattern in the parking areas and to diminish the available
parking areas so long as such modifications or diminutions do not affect
Tenant's right to use three hundred twenty- five (325) parking spaces at the
Real Property, without any liability to Tenant or any diminution or abatement of
rent or additional rent.
 
 
10

--------------------------------------------------------------------------------

 
 
56.           Cleaning and Rubbish Removal.
 
(a)       All cleaning and janitorial work at the Demised Premises shall be done
by Tenant at the sole cost and expense of Tenant.  Tenant shall provide for its
own trash, rubbish and garbage removal at its own expense and all rubbish, trash
and garbage shall be kept at the Demised Premises subject to the rules and
regulations of the appropriate municipal authorities having jurisdiction
thereof, and shall at all times be kept in closed dumpsters to be provided by
Tenant at its sole cost and expense in locations determined by Landlord and
reasonably acceptable to Tenant. The parties hereto acknowledge and agree that,
with respect to the existing trash compactor in the bay of the Building,
Landlord may, at its option, either (i) elect to share such existing trash
compactor with Tenant (in which event Landlord shall maintain and Tenant shall
be required to pay Tenant's Proportionate Share of the cost and expense of such
existing trash compactor as part of Landlord's Cost [as defined in Paragraph 47
above]), or (ii) elect to forego use of and access to the existing trash
compactor (in which event Tenant shall have the sole right to use and access
same and shall be required to pay for all of the costs and expenses incurred in
connection with such existing trash compactor). In the event Landlord elects to
share the use of the existing trash compactor, as provided above, Landlord's
cleaning company shall have access to such trash compactor during non-business
hours only, and such company shall be bonded.
 
(b)       Tenant  shall  pay
directly  to  the  applicable  governmental  municipalities  or  to Landlord, as
the case may be, any waste generation fee(s) (including any service charges
imposed in connection therewith) which are charged by such governmental
municipalities in connection with Tenant's use of Tenant's designated dumpster
at the Building (collectively, the "Waste Generation Fees").  Within thirty (30)
days of Tenant's receipt of official receipts stamped paid by the applicable
governmental authorities,  Tenant shall provide Landlord with copies of such
receipts or other proof satisfactory to Landlord evidencing such payment. If
Tenant fails to pay the Waste Generation Fees when due, Landlord may, but is not
obligated to, pay such Waste Generation Fees and all such Waste Generation Fees
paid by Landlord, plus any and all reasonable, out-of-pocket additional costs
and expenses incurred by Landlord in connection therewith, including reasonable
attorney's fees, shall be deemed  additional  rent and shall be payable by
Tenant  within thirty (30) days after demand. Tenant's  payment of the Waste
Generation Fees shall be in addition to (and not in lieu of) any amounts which
Tenant may pay in connection with its removal of trash, rubbish and garbage from
its Demised Premises.
 
57.           Hazardous Materials.   Except as otherwise provided herein, Tenant
shall keep or cause the Demised Premises to be kept free of Hazardous Materials
(hereinafter defined).   Without limiting the foregoing, Tenant shall not cause
or permit the Demised Premises to be used to generate, manufacture, refine,
transport, treat, store, handle, dispose, transfer, produce or process Hazardous
Materials in contravention to, or in amounts greater than permitted by,
applicable law, nor shall Tenant cause or permit, as a result of any intentional
or unintentional act or omission on the part of Tenant  or any person or entity
claiming  through or  under Tenant or any of their employees, contractors,
agents, visitors or licensees (collectively, "Related Parties"), a release of
Hazardous Materials onto the Demised Premises or onto any other
property.  Tenant shall comply with and ensure  compliance  by
all  Related  Parties  with  all applicable Federal, State and Local laws,
ordinances, rules and regulations, whenever  and by
whomever  triggered  (including, without limitation, any regular testing regimes
required by law; which testing, Landlord shall have the option to perform at
Tenant's sole cost and expense), and shall obtain and comply with, and ensure
that all Related Parties obtain and comply with, any and all approvals,
registrations or permits required thereunder.  Tenant shall (i) conduct and
complete all investigations, studies, samplings, and testing, and all remedial
removal and other actions necessary to clean up and remove such Hazardous
Materials, on, from, or affecting the Demised Premises which were introduced by
Tenant or Related Parties (a) in accordance  with all applicable  Federal, State
and Local laws, ordinances,  rules, regulations, policies, orders and
directives, and (b) to the reasonable satisfaction of Landlord, and (ii) defend,
indemnify, and hold harmless Landlord, its employees, agents, officers, members,
partners,
principals  and  directors,  from  and  against  any  claims,  demands,  penalties,  fines,  liabilities,
settlements, damages, costs, or expenses of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way related to, (a)
the presence, disposal, release, or threatened release of such Hazardous
Materials which are on, from, or affecting the soil, water, vegetation,
buildings, personal property, persons, animals, or otherwise through or on
account of Tenant or Related Parties; (b) any personal injury (including
wrongful death) or property damage (real or personal) arising out of or related
to such Hazardous Materials through or on account of Tenant or Related Parties;
(c) any lawsuit brought or threatened, settlement reached, or government order
 

 
 
11

--------------------------------------------------------------------------------

 
 
relating to such Hazardous Materials through or on account of Tenant or Related
Parties; and/or (d) any violation of laws, orders, regulations, requirements, or
demands of government authorities, or any policies or requirements of Landlord,
which are based upon or in any way related to such Hazardous Materials through
or on account of  Tenant or Related Parties, including,  without limitation,
reasonable attorney and consultant fees, investigation and laboratory fees,
court costs, and litigation expenses.  Tenant shall immediately notifY Landlord
in writing of any actual or threatened release of any Hazardous Materials on, in
or about the Demised Premises, including notification to Landlord if Tenant
receives any notice or requests for inspection or information from any Federal,
State or local official or agency which pertains to
Hazardous  Materials.   Copies of all reports,
notices,  correspondence,  and  other  documents  received  from  or  submitted  to  governmental
authorities, and of all technical data, test results, expert opinions and other
materials generated in connection with the contamination or other response or
remedial activities, shall be provided to all parties to this lease. In the
event this lease is terminated, or Tenant is dispossessed, Tenant shall deliver
the Demised Premises to Landlord free of any and all Hazardous  Materials so
that the conditions of the Demised Premises shall conform with all applicable
Federal, State and Local laws, ordinances, rules or regulations affecting the
Demised Premises.  In the event that Landlord has a good faith belief that there
has been a release of Hazardous Materials for which Tenant is responsible
hereunder, Landlord shall have the right to engage an environmental engineering
or consulting firm to conduct an inspection of the Real Property and Demised
Premises at Tenant's  sole cost and expense.  Tenant shall reimburse Landlord
for the reasonable cost of any such inspection as well as the actual,
out-of-pocket cost of any clean-up and testing performed pursuant thereto with
respect to Hazardous Materials for which Tenant is responsible hereunder. For
purposes of this paragraph, "Hazardous Materials" includes, without limitation,
any flammable explosives, radioactive materials, hazardous materials, hazardous
wastes, hazardous or toxic substances, or related materials defined in the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous Materials
Transportation  Act, as amended (49 U.S.C. Sections 1801 et seq.), the Resource
Conservation and Recovery Act, as amended (42 U.S.C. Sections  9601, et seq.),
and in the regulations adopted  and publications  promulgated  pursuant thereto,
or any other Federal, State or Local environmental  law, ordinance,  rule, or
regulation. Tenant specifically acknowledges and agrees that it shall be and
remain responsible for any Hazardous Materials existing at the Demised Premises
as of the date hereof, as more particularly described in that certain Phase I
Environmental Site Assessment prepared by Parsons Brinckerhoff, Inc., dated
September 7, 2011, and in that certain Stormwater Drywell Investigation and
Sampling Report prepared by Cashin Technical Services, Inc., dated October 21,
2011.  In no event shall Tenant be responsible or liable for Hazardous Materials
introduced to the Demised Premises by Landlord, Landlord's agents or contractors
or any other tenants or occupants of any part of the Real Property (other than
an assignee or subtenant of Tenant).  Notwithstanding anything to the contrary
contained herein, Tenant may, in the normal and customary operation of its
business, maintain and use in the Demised Premises certain commercially
reasonable amounts of the chemicals and other substances set forth on Exhibit
"C" of this lease, as same may be updated from time to time by Tenant (with any
such updates being subject to Landlord's  prior written approval, which approval
shall not be unreasonably withheld or delayed), provided that (i) such materials
and other substances are used and stored in compliance with all applicable laws,
and (ii) the indemnification obligations of Tenant set forth in this Paragraph
57 shall apply with full force and effect thereto.  Tenant's obligations under
this Paragraph 57 shall survive the expiration or earlier termination of the
term of this lease.
 
58.            Default.
 
(a)       In addition  to the rights and remedies set forth in Paragraphs 17 and
18 hereof, Landlord shall have the right to cancel this lease in the manner
therein provided in the event that (i) Tenant shall have failed to pay any
installment ofRent  provided herein within five (5) business days after written
notice and demand for payment thereof or (ii) shall have defaulted in payment of
additional rent set forth herein for a period of five (5) business days after
written notice and demand for payment of same, or (iii) Tenant has not, within
three (3) days of notice from Landlord, commenced and diligently prosecuted the
cure of a default, the continuation of which, is a threat to the safety or
welfare of the Building occupants or public, or (iv) there is a default beyond
the expiration of applicable notice and cure periods, under the 10,217 SF Lease
and/or the 111,933 SF Lease.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)       In any case in which the Rent or additional rent is not paid within
ten (10) days of the day when same is due, Tenant shall pay a late charge equal
to 5 ($0.05) cents for each dollar so due. Tenant further agrees that the late
charge imposed is fair and reasonable, complies with all laws, regulations and
statutes, and constitutes an agreement between Landlord and Tenant as to the
estimated compensation for costs and administrative expenses incurred by
Landlord due to the late payment ofrent by Tenant. Tenant further agrees that
the late charge assessed pursuant to this lease is not interest, and the late
charge does not create a borrower/lender or borrower/creditor relationship
between Landlord and Tenant.  The demand and collection of the aforesaid late
charges shall in no way be deemed a waiver of any and all remedies that the
Landlord may have under the terms of this lease by summary proceedings or
otherwise in the event of a default in payment of rent or additional rent.
 
(c)       In the event that Landlord shall bring any proceeding against Tenant
for recovery of money damages, or for possession of the Demised Premises by
reason of nonpayment of Rent or additional rent, and Landlord shall incur costs
and expenses by reason thereof or by reason of such monetary default, such
charges, including reasonable legal fees, shall be due and payable from Tenant
as additional rent and shall become immediately due and payable upon the
incurrence of same. This provision shall expressly apply following the
expiration or early termination of this lease where the Tenant, subtenant or
assignee continues in possession of the Demised Premises.
 
(d)      [Intentionally Omitted].
 
(e)       At any time after this lease is terminated or the Term shall have
expired and come to an end or Landlord shall have re-entered upon the Demised
Premises, as the case may be, whether or not Landlord shall have collected any
monthly deficiencies pursuant to Paragraph 18 of the preprinted portion of this
lease, Landlord, at its sole discretion, shall be entitled to recover from
Tenant, and Tenant shall  pay to Landlord, on demand, as and for liquidated  and
agreed final damages, a sum equal to the amount by which the Rent and additional
rent reserved in this lease for the period which otherwise would have
constituted the unexpired portion of the Term exceeds the then fair and
reasonable rental value of the Demised Premises for the same period, both
discounted to present worth at the rate of five (5%) per cent per annum. If,
before presentation ofproofofsuch liquidated damages to any court, commission,
or tribunal, the Demised Premises, or any part thereof, shall have been relet by
Landlord for the period which otherwise would have constituted the unexpired
portion of the Demised Term, or any part thereof, the amount ofRent  and
additional rent reserved upon such reletting shall be deemed, prima facie, to be
the fair and reasonable rental value for the part or the whole of the Demised
Premises so relet during the term of the reletting.
 
(f)        Nothing contained  in this lease shall be construed as limiting or
precluding the recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default hereunder on the part of the
Tenant.
 
(g)       The specified remedies to which Landlord may resort hereunder are
cumulative and are not intended to be exclusive of any other remedies or means
of redress to which Landlord may lawfully be entitled, and Landlord may invoke
any remedy allowed at law or in equity as if specific remedies were not herein
provided for.
 
59.           Insurance.
 
(a)       Tenant shall obtain and keep in full force and effect during the Term,
at its own cost and expense, (i) Commercial General Liability Insurance, on an
occurrence basis, such insurance to afford protection in an amount of not less
than One Million ($1,000,000) Dollars coverage for bodily injury, death and
property damage arising out of any one occurrence and Two Million ($2,000,000)
Dollars in the aggregate (such limit to apply on a "per location basis"),
protecting Tenant as the insured and Landlord and its construction affiliate and
management company, as well as any other parties whose names have been provided
by Landlord to Tenant from time to time, as additional insureds (in a blanket
endorsement form reasonably satisfactory to Landlord in its reasonable
discretion) against any and all claims for personal injury, death or property
damage, such insurance to provide primary coverage without contribution from any
other insurance carried by or for the benefit of Landlord or any other party
named as an additional insured; Such insurance shall include
 
 
13

--------------------------------------------------------------------------------

 


 
coverage for a blanket contractual liability and shall also include
Products/Completed Operations (ii) "All Risk" Property Insurance on Tenant's
property including improvements and betterments made by or on the behalf of
Tenant, (and including, without limitation, Business Interruption coverage
providing for the payment of all rent and additional rent payable under this
lease for a period of twelve (12) months including "Extra Expense" and Equipment
Breakdown Insurance) insuring Tenant's  property and equipment for the full 100%
replacement cost value thereof; (iii) Workers Compensation Coverage and
Employers Liability Coverage as required by law; (iv) New York DBL Coverage, as
required by law; (v) Business Automobile Coverage in an amount of not less than
One Million ($1,000,000) Dollars combined single limit per accident for bodily
injury or property damage (which policy form shall include coverage for "Any
Auto" which includes autos owned, hired and non-owned); (vi) Umbrella Liability
Coverage with limits of liability of not less than Five Million ($5,000,000)
Dollars per occurrence and in the aggregate per location; and (vii) any other
insurance required by law.  All deductibles shall be paid by Tenant and shall
not exceed $50,000.00.  None of Tenant's  insurance policies may provide for a
self-insured retention.
 
(b)      All insurance required to be carried by Tenant pursuant to the terms of
this lease shall be written in form and substance reasonably satisfactory to
Landlord by a good and solvent insurance company of recognized standing,
admitted to do business in the State of New York, which shall be reasonably
satisfactory to Landlord and shall be rated in Best's Insurance Guide or any
successor thereto as having a Best's Rating of not less than "A" and a
"Financial Size Category" of not less than "X", or if such ratings are not then
in effect, the generally accepted equivalent thereof or such other financial
rating as Landlord may at any time consider reasonably appropriate. Tenant shall
procure, maintain and place such insurance and pay all premiums and charges
therefor and upon failure to do so Landlord, after reasonable written notice to
Tenant, may, but shall not be obligated to, procure, maintain and place such
insurance or make such payments, and in such event the Tenant agrees to pay the
amount thereof, plus interest at the maximum rate permitted by law, to Landlord
on demand and said sum shall be in each instance collectible as additional rent
on the first day of the month following the date of payment by Landlord. Tenant
shall cause to be included in all such insurance policies a provision to the
effect that no material change in coverage shall be made thereto unless Landlord
shall have received at least thirty (30) days prior written notice thereof by
certified mail, return receipt requested. Appropriate certificates (on the forms
currently designated "Acord Form 28" for property insurance and "Acord Form 25"
for liability insurance, or their equivalent) shall be deposited with Landlord
on or prior to the commencement of the Term hereof. Within ten (10) days after
Landlord's written request, Tenant shall provide Landlord with certified copies
of its applicable insurance policies; provided, however that Tenant may redact
any confidential information contained therein prior to delivering such
certified copies to Landlord. Any renewals, replacements or endorsements thereto
shall also be deposited with Landlord to the end that said insurance shall be in
full force and effect during the Term.
 
(c)       Tenant shall cause each insurance policy carried by it and insuring
its fixtures and contents, or the betterments and improvements made by Tenant,
against loss by fire and other hazards to be written in a manner so as to
provide that the insurer waives all right of recovery by way of subrogation
against Landlord in connection with any loss or damage covered by any such
policy or policies. Landlord shall not be liable to the Tenant for any loss or
damage caused by fire or other hazards.
 
(d)       Landlord will cause each insurance policy carried by Landlord and
insuring the Building and Demised Premises against loss by fire and other
hazards to be written in such a manner so as to provide that the insurer waives
all right of recovery by way of subrogation against Tenant in connection with
any loss or damage covered by such policy or policies. Tenant shall not be
liable to Landlord for any loss or damage caused by fire or other hazard.
 
(e)       If Tenant shall at any time fail to maintain insurance as, and to the
extent, required hereunder, Tenant hereby releases Landlord from all loss or
damage which could have been covered by such  insurance  if
Tenant  had  maintained  such  insurance,  including  the deductible  and/or
uninsured portion thereof.  In no event, however, shall the foregoing clause
increase the liability Landlord may otherwise have under this lease for such
loss or damage. If Landlord shall at any time fail to maintain insurance as, and
to the extent, required hereunder, Landlord hereby releases Tenant
from  all  loss or damage  which  could  have  been covered  by
such  insurance  if Landlord  had maintained such insurance, including the
deductible and/or uninsured port thereof.   In no event, however, shall the
foregoing clause increase the liability Tenant may otherwise have under this
lease for such loss or damage.
 
 
14

--------------------------------------------------------------------------------

 
 
(f)       [Intentionally Omitted].
 
(g)  Throughout the term of this lease, Landlord shall maintain (i) commercial
general liability insurance coverage on an occurrence basis, including
contractual liability, insuring against Landlord's liability arising out of
bodily injury, death or property damage with respect to the Real Property, the
Building and any common areas in an amount of not less than One Million $
1,000,000.00) Dollars and Two Million ($2,000,000.00) Dollars in the aggregate,
and (ii) "all risk" property insurance coverage on the Real Property, the
Building and Landlord's equipment for the fall 100% replacement cost value
thereof. Tenant shall reimburse Landlord, as additional rent (the "Insurance
Cost"), for Tenant's Proportionate Share of all premiums for insurance carried
by Landlord on or with respect to the Building and the Real Property (including,
without limitation, Landlord's All-risk property insurance upon the Building and
Real Property, as well as environmental, Commercial General Liability and
Umbrella/Excess Liability; provided, however that Insurance Cost shall in no
event include costs for Landlord's Auto Liability and workman's compensation
insurance.
 
60.           Broker. Landlord and Tenant each represents to the other that this
lease was not brought about by any broker and that all negotiations with respect
to this lease were conducted exclusively between Landlord and Tenant. Each party
(the "Indemnifying Party") agrees that if any claim is made for commissions by
any broker claiming to have worked on behalf of the Indemnifying Party with
respect to this lease, the Indemnifying Party will indemnify, defend and hold
the other party free and harmless from any and all liabilities and expenses in
connection therewith, including the other party's reasonable attorney's fees.
Notwithstanding anything to the contrary contained in this Paragraph 60, the
parties each acknowledge their dealings with CB Richard Ellis, Inc. ("CBRE") in
connection with the sale-leaseback transaction of which this lease is a part,
and Tenant represents that any and all commissions due CBRE in connection with
the sale-leaseback are being paid by Tenant.
 
61.           Conditions of Landlord's Liability. Landlord and Landlord's agents
and employees shall not be liable for, and Tenant waives all claims for, loss or
damage to Tenant's business or damage to person or property sustained by Tenant
resulting from any accident or occurrence (unless caused by or resulting from
the negligence or willful misconduct ofLandlord, its agents, servants or
employees other than accidents or occurrences against which Tenant is insured
and except to the extent Tenant is contributorily negligent) in or upon the
Demised Premises or the Building, including, but not limited to, claims for
damage resulting from: (i) any equipment or appurtenances becoming out of
repair; (ii) injury done or occasioned by wind; (iii) any defect in or failure
of plumbing, heating or air conditioning equipment, electric wiring or
installation thereof, gas, water, or steam pipes, stairs, porches, railings or
walks; (iv) broken glass; (v) the backing up of any sewer pipe or downspout;
(vi) the bursting, leaking or running of any tank, tub, washstand, water closet,
waste pipe, drain or other pipe or tank in, upon or about the Building or the
Demised Premises; (vii) the escape of steam or hot water; (viii) water, snow or
ice being upon or coming through the roof, skylight, trapdoor, stairs, doorways,
show windows, walks or any other place upon or near the Building or the Demised
Premises or otherwise; (ix) the falling of any fixture, plaster, tile or stucco;
and (x) any act, omission or negligence of other tenants, licensees or of any
other persons or occupants of the Building or of adjoining or contiguous
buildings or of owners of adjacent or contiguous property. Whenever Tenant shall
claim under this lease that Landlord has unreasonably withheld or delayed its
consent to some request of Tenant for which Landlord is specifically obligated
to be reasonable under this lease, Tenant shall have no claim for damages by
reason of such alleged withholding or delay, and Tenant's sole remedy thereof
shall be a right to obtain specific performance or injunction but in no event
with recovery of damages.
 
62.           Cafeteria. The parties acknowledge that a food service is or shall
be provided in the lower level of the Building. The parties further acknowledge
that, although the existing food service facility in the Building will be in
place the Commencement Date, shortly thereafter Landlord will be relocating the
food service facility to the lower level of the Building (the "Food Service
Relocation"). Landlord estimates that the Food Service Relocation will take
approximately six (6) weeks (which time period may be further extended as a
result of delays in Landlord obtaining all required
 
 
15

--------------------------------------------------------------------------------

 
 
 required governmental and/or municipal inspections, approvals, authorizations
or consents, including, without limitation, any required inspections by and
authorizations from the Department of Health, although Landlord agrees to use
reasonable diligent in obtaining same), during which period there will be no
food service facility in the Building.  Notwithstanding the foregoing, Landlord
agrees that during the Food Service Relocation, it will arrange for limited food
service to be available at the Building (i.e., prepared foods, such as
sandwiches and beverages sold by food service personnel, not served from a
vending machine). Once the Food Service Relocation is completed, Landlord agrees
that the service provided in the food service facility shall be similar in
quality to that which is offered in similar Class "A" office buildings. For so
much of the Term as such food service is provided in the Building, Tenant shall
be permitted to invite its principals and employees to use same for the purchase
and consumption of food and beverages offered for sale. Tenant shall pay or
reimburse Landlord, on a monthly basis, for Tenant's Proportionate Share of any
subsidy provided by Landlord to the food service operator, but in no event shall
Tenant's Proportionate Share of the subsidy exceed $15,000.00 per annum. Tenant
shall also have the right to use the food service area from time to time and at
any time after 3:00 p.m on weekdays for the hosting of business events or
functions so long as (a) Tenant provides Landlord with reasonable prior notice
of the date, time and nature of such events or functions, (b) Tenant reimburses
Landlord, on demand, for any additional cost or expense actually incurred by
Landlord in connection with such events or functions (e.g., security services,
cleaning services, etc.), and (c) Tenant enters into such agreements for such
use of the food service area as Landlord and the food service provider may
reasonably request. The use of the food service shall be subject to the
reasonable rules and regulations of Landlord and/or the operator of the food
service now or hereafter imposed. Notwithstanding anything to the contrary
contained in this Paragraph, if the food service opens for business and
subsequently closes, either temporarily or permanently, there shall be no
abatement or diminution of Rent and Tenant shall in no event be relieved from
any of its obligations under this lease, except that Tenant shall not be
required to pay Tenant's Proportionate Share of the food service subsidy for the
period in which the food service is not operational. Further, in the event there
is no food service in the Building for thirty (30) or more consecutive days,
Landlord shall provide Tenant with a revocable license to use the food service
area so that Tenant can provide its own licensed and reputable food service
operator for the purpose of providing food service in the lower level of the
Building.
 
63.           Fitness Facility. The parties acknowledge that a fitness facility
is or shall be provided in the lower level of the Building, containing
approximately 3,000 rentable square feet, in or about the location shown on
Exhibit "D" annexed hereto and made a part hereof. For so much of the Term as
such fitness facility is provided in the Building, Tenant's principals and
employees may use same at a cost of $100 per year per member (which amount is
subject to reasonable increases from time to time during the Term). Landlord
agrees to maintain the fitness facility in good condition and Landlord shall be
responsible, at its sole cost and expense, for the maintenance, repair and
replacement of the fitness facility and equipment located therein. The use of
the fitness facility shall be subject to the reasonable rules and regulations
ofLandlord now or hereafter imposed. Notwithstanding anything contained herein
to the contrary, if the fitness facility closes, either temporarily or
permanently, there shall be no abatement or diminution of Rent and Tenant shall
in no event be relieved from any of its obligations under this lease.
 
64.   Miscellaneous.
 
(a)  This lease shall not be recorded. No memorandum of this lease shall be
recorded without the express written consent of Landlord.
 
(b)  The invalidity or unenforceability of any provision of this lease shall in
no way affect the validity or enforceability of any of the other provisions
contained in this lease. Landlord and Tenant understand, agree and acknowledge
that this lease has been freely negotiated by both parties and that, in the
event of any controversy, dispute, or contest over the meaning, interpretation,
validity, or enforceability of this lease or any of its terms and conditions,
there shall be no inference, presumption or conclusion drawn whatsoever against
either party by virtue of that party having drafted this lease or any portion
hereof.
 
(c)  There are no oral agreements between the parties hereto affecting this
lease and this lease supersedes and cancels any and all previous
representations, negotiations, arrangements and understandings, if any, between
the parties hereto with respect to the subject matter hereof, and shall not be
used to interpret or construe this lease.
 
 
16

--------------------------------------------------------------------------------

 
 
(d)  Wherever in this lease there is any conflict between the provisions of any
of the preprinted portions of the lease and the non-preprinted portions of the
lease (e.g. typewritten or handwritten changes to the pre-printed form and the
provisions of this rider), the non-preprinted provisions shall be deemed to
supersede the preprinted provisions.
 
(e)  Any references in the printed portions of this lease to the City of New
York and the Administrative Code of the City of New York are deemed deleted, and
where applicable the town in which the Demised Premises is located and other
local governmental authorities and their ordinances shall be substituted in lieu
thereof.
 
(f)  This lease may not be changed, modified or discharged, in whole or in part,
orally, and no executory agreement shall be effective to change, modify or
discharge, in whole or in part, this lease or any obligations under this lease,
unless such agreement is set forth in a written instrument executed by the party
against whom enforcement of the change, modification or discharge is sought.
 
(g)  The mailing or delivery of a lease by the Landlord to a possible Tenant,
its agent or attorney, shall not be deemed an offer nor shall any obligation or
liability be created on the part of Landlord until such time as a lease, duly
executed by the Landlord, is delivered to such possible Tenant, its agent or
attorney.
 
(h)  Tenant shall give notice to Landlord, promptly after Tenant learns thereof,
of (i) any accident in or about the Demised Premises, (ii) all fires and other
casualties within the Demised Premises, (iii) all damages to or defects in the
Demised Premises, including the fixtures, equipment and appurtenances thereof
for the repair of which Landlord might be responsible, and (iv) all damage to or
defects in any parts or appurtenances of the Building's sanitary, electrical,
heating, ventilating, air conditioning, elevator and other systems located in or
passing through the Demised Premises or any part thereof.
 
(i)       In the event Standard Microsystems Corporation is no longer the
"Tenant" under this lease, Landlord hereby reserves the right, in its sole
discretion, to require that such successor "Tenant" deposit a security deposit
(in an amount to be determined by Landlord, in its reasonable discretion) and,
in such event, Paragraph 32 of the preprinted portion of this lease shall be
re-inserted into the Lease. Additionally, in the event that Landlord holds such
security deposit in an interest bearing account, Landlord may retain a portion
of the interest earned thereon equal to one (1%) per annum of such deposit as an
administrative fee.
 
(j)       In the event Landlord is not an individual, Landlord represents that
the officer or officers, partner or partners, member or members or manager or
managers executing this lease have the requisite authority to do so. In the
event that Tenant is not an individual, Tenant represents that the officer or
officers, partner or partners, member or members or manager or managers
executing this lease have the requisite authority to do so.
 
(k)       Tenant hereby acknowledges that Landlord makes no representations as
to the compatibility of the Building systems with Tenant's equipment.
 
(1)       Tenant shall indemnify, hold harmless and defend Landlord, its
affiliates, managing agents, construction company, subsidiaries, directors,
officers, employees and agents from and against any and all liabilities, claims,
demands, damages, costs, expenses (including reasonable attorneys' fees) suits,
judgments whether actual or alleged, including such for bodily injury or
wrongful death to any person (including tenant employees and invitees) and
property damage to any property, arising out of or in connection with the
operations or business of the Tenant at the demised premises or real property;
the acts or omissions of the Tenant, its sub-tenants, its employees, invitees,
contractors or agents; or any breach of this lease or improper conduct. Upon
notification by the Landlord of an indemnifiable event, Tenant at its own
expense shall arrange for Landlord's defense (at Landlord's option) and confirm
indemnification. Tenant will still be responsible to fulfill its obligations
under this Article in the event Tenant or Tenant's insurance company does not
accept a tender of claim by the Landlord. These indemnification provisions are
to continue after lease expiration and are not limited by the amount of
available insurance in place. Tenant agrees not to settle any claims pursuant to
this indemnity without Landlord's prior written consent, such consent not to be
unreasonably withheld, conditioned or delayed.
 
 
17

--------------------------------------------------------------------------------

 
 
(m)     Landlord shall indemnify and save harmless Tenant, its affiliates,
managing agents, directors, officers, employees and agents from and against all
liability, claims, demands, damages, costs, expenses (including reasonable legal
fees), suits and judgments arising from any injury or death to persons or any
damage to the property of third parties sustained in the common areas of the
Building or which arise out of construction or work performed by Landlord or its
construction affiliate in an about the Building and/or Demised Premises and will
further indemnify and save harmless Tenant against and from all costs, expenses,
and liabilities incurred in connection with any such claim or loss or action or
proceeding brought thereon (including reasonable attorney fees and costs); and
in case any action or proceeding be brought against Tenant by reason of any such
claim or loss, Landlord, upon notice from Tenant, agrees that Landlord, at
Landlord's expense, will resist or defend such action or proceeding and will
employ counsel therefor reasonably satisfactory to Tenant. Landlord will still
be responsible to fulfill its obligations under this Article in the event
Landlord or Landlord's insurance company does not accept a tender of claim by
Tenant. These indemnification provisions are to continue after lease expiration
and are not limited by the amount of available insurance in place. Landlord
agrees not to settle any claims pursuant to this indemnity without Tenant's
prior written consent, such consent not to be unreasonably withheld, conditioned
or delayed.
 
(n)      Except with respect to damages set forth in Paragraph 52(ii) and (iii)
hereof, neither party shall be liable to the other for any lost profits,
incidental, special, exemplary, punitive, indirect or other consequential
damages.
 
(o)      With respect to any dispute between Landlord and Tenant involving this
lease which is resolved through legal proceedings, the non-prevailing party, if
evident, shall bear all reasonable fees, costs and expenses of the subject legal
proceeding, including, without limitation, the reasonable attorney's fees and
costs of the prevailing party.
 
65.   INTENTIONALLY DELETED.
 
66.   Subordination. So long as Tenant continues to lease and occupy at least
twenty-five (25%) percent of the Building (taking into consideration premises
leased pursuant to the Tenant Leases, collectively), Landlord shall obtain for
the benefit of Tenant a Subordination, Attornment and Non- Disturbance Agreement
(an "SNDA") from Landlord's future mortgagees on such mortgagee's standard form.
Tenant shall be responsible for paying (or reimbursing Landlord, as additional
rent) for any fees or costs imposed by a mortgagee or its counsel in connection
with the issuance and/or negotiation of any SNDA. Notwithstanding the foregoing,
an SNDA shall not be required from the mortgagee existing as of the date of this
lease.
 
67.   Tenant's Exclusive. So long as Tenant continues to lease and occupy at
least fifty (50%) percent of the Building (taking into consideration premises
leased pursuant to the Tenant Leases, collectively), Landlord covenants and
agrees not to lease any space in the Building to a Competitor (as hereinafter
defined) for a purpose in competition with Tenant's primary business (i.e., the
manufacturing, testing, storing or sale of semi-conductors). The term
"Competitors" shall mean and refer to the following entities: Alcor Micro Corp.,
ASIX Electronics Corp., Avnera Corporation, Broadcom Coiporation, Cypress
Semiconductor, Davicom Semiconductor Inc., Display Link, eNe, Genesys Logic,
GMT, Inc., Integrated Technology Express, Inc., Marvell Technology Group Ltd.,
Micrel Semiconductor, Inc., Nuvoton (formerly Winbond Electronics Corporation),
Realtek Semiconductor Corp., Renesas Technology, ST-Ericsson, Syncomm and Texas
Instruments. Notwithstanding anything to the contrary contained in this
Paragraph, nothing herein shall prevent Landlord from leasing any space in the
building to any affiliate or subsidiary of a Competitor who intends on using
such space solely for non-competitive purposes.
 
68.   Notices. Supplementing Paragraph 28 of the pre-printed portion of this
lease, all notices delivered to Tenant should be sent to the attention of Walter
Siegel, Esq., with copies of all such notices delivered to Standard Microsystems
Corporation, 80 Arkay Drive, Hauppauge, New York 11788, Attention: Peter Byrnes
and to Moritt Hock & Hamroff, LLP, 400 Garden City Plaza, Garden City, New York
11530, Attention: Gary C. Hisiger, Esq.
 
 
18

--------------------------------------------------------------------------------

 
 
69.   Destruction. Fire and Other Casualty. Supplementing the terms and
conditions of Paragraph 9 of the pre-printed portion of this lease:
 
(a)  If the Demised Premises shall be totally damaged or rendered wholly
unusable or wholly inaccessible by fire or other casualty and Landlord has not
terminated this lease pursuant to Paragraph 9(d) hereof and the estimated date
of completion of such restoration work, as reasonably determined by Landlord's
architect, is more than twelve (12) months following the date of such damage or
destruction, then Tenant shall have the right to terminate this lease by written
notice delivered to Landlord within ten (10) days following receipt of such
written determination by Landlord's architect. Furthermore, if the Demised
Premises shall be totally damaged or rendered wholly unusable or wholly
inaccessible by fire or other casualty and Landlord has not terminated this
lease pursuant to Paragraph 9(d) hereof and Landlord has not completed the
making of the required repairs and restored and rebuilt the Demised Premises
and/or access thereto within twelve (12) months from the date of such damage or
destruction (and such additional time not to exceed sixty (60) days after such
date as shall equal the aggregate period Landlord may have been delayed in doing
so by unavoidable delays or adjustment of insurance), then Tenant may serve
notice on Landlord of its intention to terminate this lease, and, if, within
thirty (30) days thereafter, Landlord shall not have completed the making of the
required repairs and restored and rebuilt the Demised Premises and/or access
thereto, this lease shall terminate on the expiration of such thirty (30) day
period as if such termination date were the Expiration Date, and the Rent and
additional rent shall be apportioned as of such date and any prepaid portion of
Rent and additional rent for any period after such date shall be refunded by
Landlord to Tenant.
 
(b)  In the event the Demised Premises are rendered wholly unusable or wholly
inaccessible and neither Landlord nor Tenant have exercised their options to
terminate this lease (as set forth herein), then, at the request of Tenant,
Landlord shall use commercially reasonable efforts to locate and provide Tenant
with substitute, habitable office space reasonably suitable for Tenant's
business elsewhere in the Building or in another building owned by Landlord or
its affiliates; such space to be of approximately the same size as the Demised
Premises (the "Substitute Space"). If Tenant agrees to accept the Substitute
Space, then Rent shall abate with respect to the Demised Premises from the date
of such damage or destruction, Tenant shall accept the Substitute Space in its
then "as is" condition; it being acknowledged by the parties that the occupancy
of the Substitute Space by Tenant is intended to be temporary, lasting only as
long as is necessary for Landlord to substantially complete restoration of the
Demised Premises, and Tenant shall pay to Landlord the fair market rental value
of the Substitute Space, on a monthly basis, in advance, throughout its
occupancy thereof. It is further agreed that, in the event Tenant accepts the
Substitute Space, Tenant shall be deemed to have waived the termination right
set forth in Paragraph 69(a) above. Upon substantial completion of the
restoration of the Demised Premises, Tenant shall surrender the Substitute Space
to Landlord and re-occupy the Demised Premises.
 
 
19

--------------------------------------------------------------------------------

 
 
70.   Reserved Parking Allocation. Supplementing Paragraph 55 hereof, Landlord
and Tenant agree that, at any time during term of this Lease (until the
Allocation (as defined below) is completed subject to the Reallocation (as
defined below), either party may request the other to allocate between Landlord
and Tenant up to 200 parking spaces (the "Allocation") in the parking area,
which is otherwise first come, first served, to be on a "reserved" basis. Any
reserved spaces shall be from those spaces shown on the parking plan annexed
hereto as Exhibit E (which has 245 spaces available to be reserved and of which
200 can be so reserved). If an Allocation is desired, the requesting party shall
send the other a notice identifying spaces to be designated as reserved (which
may be on multiple occasions during the term of the Lease), up to the aggregate
of 200 spaces. Within ten (10) days of the requesting party's notice, if Tenant
is the party requesting and designating spaces, Landlord reserves to itself the
right to select up to 40% of the spaces initially designated by Tenant to
thereafter be "Landlord (or future tenant) reserved" and if Landlord is the
party requesting and designating spaces, Tenant reserves to itself the right to
select up to 60% of the spaces initially designated by Landlord to thereafter be
"Tenant reserved"; provided if the Landlord Allocation (80 spaces) or Tenant
Allocation (120 spaces) is completed but the other party's is not yet completed,
the party who has not yet obtained its full Allocation may thereafter designate
spaces on notice to the other party but without a right to select any portion of
such spaces. In addition, once the Allocation is complete, a party may
thereafter select different spaces (the "Reallocation") to be the reserved
spaces but they may not, in connection with a Reallocation, require the other
party to give up any of their previously selected spaces in connection with such
Reallocation. Landlord and Tenant further agree that the allocation between
Landlord and Tenant shall ultimately be for up to 80 spaces for use by Landlord
or its future tenants and up to 120 spaces for use by Tenant. Landlord shall be
responsible for marking the spaces as "reserved" for the appropriate party and
for enforcing the rights of parties to the spaces so designated as "reserved".
 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have respectively signed this lease as
of the day and year first above written.
 

  Landlord: REP 80 ARKAY DRIVE, LLC              
 
By:
          Name:         Title:  

 
 

  Tenant:  STANDARD MICROSYSTEMS CORPORATION                 [image01.jpg]  

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have respectively signed this lease as
of the day and year first above written.
 

  Landlord: REP 80 ARKAY DRIVE, LLC       [image02.jpg]  

 

  Tenant: STANDARD MICROSYSTEMS CORPORATION                
By:
        Name:       Title:  

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
RENTAL PLAN DATED AS OF                                                      ,
2011
 
 
21

--------------------------------------------------------------------------------

 
 
Graphic [image008.jpg]
 
 
22

--------------------------------------------------------------------------------

 
 
Graphic [image009.jpg]
 
 
23

--------------------------------------------------------------------------------

 
 
[image010.jpg]
 
 
24

--------------------------------------------------------------------------------

 
 
EXHIBIT A - 1
LOCATION OF SECURITY BOOTH
 
[image011.jpg]
 
 
25

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FIXTURES EXISTING AT THE DEMISED PREMISES NOT REQUIRING
 REMOVAL/RESTORATION AT THE EXPIRATION OF THE TERM
 
Fixtures Existing at the Demised Premises that Remain property of SMSC - 80
Arkay Dr.
 
In addition to the items listed below that are the property of SMSC, fixtures
that are currently installed at 80 Arkay Dr. or will be in the future that will
remain the property of SMSC at the termination of the lease are -
Electrical Conditioning Equipment utilized in our Test Operations to supply
conditioned power to our test devices.
Reels to support compressed air and electrical feeds for Test Operations.
 
Property of SMSC-
 
Kitchen Appliances - Appliances used in Break Rms., Kitchens, Coffee Stations.
Refrigerators, microwave ovens, coffee makers. This does not include specialty
equipment purchased specifically for the operation of the Cafeteria.
 
Security Systems - Security access and surveillance systems consisting of
electronic card readers, control panels, local server, card printer, CCTV
cameras, recording equipment, cabinets, PCs, etc.
 
Fire Extinguishers - All portable fire extinguishers.
 
Supplementary Air Conditioning Systems - Split type air conditioning units
utilized to supplement main building units.
 
Telephone System - Telephone system consists of servers, switches, modular
components, racks and cabinets, PCs, monitors, telephone instruments and
cellular amplification systems.
 
Communications Cabling System - Copper and fiber optic cables, patch panels,
racks, jacks, data switches, etc.
 
IT Equipment - Electronic data computing and switching equipment including
wireless network broadcast equipment.
 
Audio Visual Equipment - Screens, projectors, speakers, microphones, consoles,
modular components, cabinets, PCs, monitors that make up our audio visual
presentation and conferencing systems.
 
Furniture and Furnishings - Free standing furniture including desks, tables,
chairs, cabinets, lockers. Modular furniture systems consisting of partition
panels, work surfaces, shelves, cabinets, drawer modules, lighting and
electrical components.
 
Storage Shelving and Rack Systems - Metal shelving and rack systems used for
storage of equipment, materials, files, etc,
 
 
26

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
HAZARDOUS MATERIALS USED IN CONNECTION WITH TENANT'S BUSINESS
 
Table 3.1.1 - 80 ARKAY DRIVE
 
HAZARDOUS MATERIALS
 USED BY OA FOR RELIABILTIY TEST AND FAILURE ANALYSIS
 
MATERIAL
DOT Shipping
Class
AKA
MAXIMUM
 QUANTITY
 
Acetone
3.2
ACETONE
8 Gals
 
Isopropyl Alcohol
3.2
IPA
8 gals
 
Fuming Nitric Acid
5.1
HN03
8pts
 
Sulfuric Acid
8.1
H2S04
4 gals
 
Fuming Sulfuric Acid
8.1
Oleum
2pts
 
Acetic acid
8.1
Acetic
8 gals
 
Liquid Nitrogen
2.2
LN2
2200 liters
 
Alpha Metals Flux
3.2
AM-100
8 gallons
 
Buehler "Varidur"
0.2
 
2 pints
 
Lead Free Solder
0.2
Pb free
50 lbs
 
Varidur Kit
0.2
Plastic Powder
   
Ultramount Liquid
3.3
Acrylic Activator
   
Hydrochloric Acid
8.1
HC1
I pt
 
Hydrofluoric Acid
8.1
HF
Ipt
 
TetrabutylAminoraum Hydroxide
8.2
 
4 gals
 

 
USED BY PRODUCTION TEST TO MAINTAIN SOCKETS
(Gold replatiiig - Brush Application')
 
MATERIAL
DOT Shipping
Class
AKA
MAXIMUM
QUANTITY
 
TECHNIC INC TAS #1
8.2
 
Igal
 
TECHNIC Inc "TSC-15101"
8.3
 
20 lbs
 
Technic Inc "Gelling Agent"
0.2
 
lqt
 
Acid Nickel Brush Plating
6.1
 
2 gals
 
Technic Strip II
6.1
 
2 gal
 
Technic "Orobrush 999 No Gel"
6.1
 
2qt
 
Isopropyl Alcohol
3.2
 
2 pints
 
Speedball Cleaner
   
4 gals
 



 
27

--------------------------------------------------------------------------------

 
 
Tier 2 Online Submission Report
Reporting period : From January 1, 2010 to December 31, 2010
 

        Facility Name
SMSC
Facility ID 1633388         Department Name
Corp Facilities
Facility Email           Physical Address 80 Arkay Drive , Hauppauge, Suffolk
county, NY - 11788, USA Latitude / Longitude
40.813094 /-73.252969
        Mail Address
80 Arkay Drive, Hauppauge, NY - 11788
Method of Determination
A1 - Address Matching (House Number)
        NAICS
541710 -
Location Description
CE - Center of Facility
       
Dun & Bradstreet
054988506 - Semiconductor Manufacturer
   

 
Contact Information
Name
Phone
Email
Mail address
         
Emergency Contact
Ed Montvidas
631-4344654 (24-hour)
ed.montvi das® smsc.corn
80 Arkay Drive. Hauppauge. COUNTY. NY - 11788, USA
         
Owner / Operator
Don Sundin
6314344649 (Work)
don.sundingJsirisc.com
80 Arkay Drive. Hauppauge. Suffolk COUNTY. NY - 11788. USAA
         
Submitter
Ed Montvidas
631-4344654 (24-hour)
ed.montvidas® smsc.com
80 Arkay Drive, Hauppauge. COUNTY. NY - 11788, USA



Chemical Inventory Information
Chemical Description
Physical
& Health
Hazards
Inventory
Mixture components
Storage locations and codes
(Non- Confidential)
CAS 64742650 Trade Secret o
Fire x
99999.0 Max. Daily Amount
 
1) North West Side of Building: Type R
Chem. Name Diesel Fuel Pressure o 24000.0 Avg. Daily Amount   Pressure 1.
Temperature 4. Pure x Mixture o Solid o Liquid x Gas o Reactive o 365 No. of
Days On-site     EHS o Acute o         Chronic o       State Specific
Information         No State specific information                  
CAS 7727379 Trade Secret o
Fire o
3750.0 Max. Daily Amount
 
1) North Driveway - By Loading Dock: Type
Chem. Name Nitrogen Pressure x 2000.0 Avg. Daily Amount   A Pressure 2.
Temperature 7 Pure x Mixture o Solid o Liquid x Gas x Reactive o 365 No. of Days
On-site     EHS o Acute o         Chronic o       State Specific Information    
    No State specific information                  

 

Facility Name: SMSC Facility ID: 1633388 Managed by The University of Texas at
Dallas

 
 
28

--------------------------------------------------------------------------------

 
 
Tier 2 Online Submission Report
Reporting period: From January 1, 2010 to December 31, 2010
 

--------------------------------------------------------------------------------



 
Chemical Description
Physical
& Health
Hazards
 
Inventory
 
Mixture components
 
storage locations and codes
(Non- Confidential)                                          
CAS 7664939 Trade Secret o Fire o 999.0 Max. Daily Amount   1) UPS _Basement:
Type R.  Chern. Name Sulfuric Acid Pressure o
600.0 Avg. Daily Amount
  Pressure 1. Temperature 4
Pure x Mixture x Solid o Liquidx Gas o
Reactive x 365 No. of Days On-site   2) UPS _Boiler Room Existing Bldg: Type R.
EHS x Acute x     Pressure 1. Temperature 4   Chronic x     3) Loading
Dock - Pallet Jacks: Type R.  State Specific Information       Pressure 1.
Temperature 4
No State specific Information
      4) OA-Failure Analysis Lab: Type R.          Pressure 1. Temperature 4    
     

 

--------------------------------------------------------------------------------

State Specific Information
 
No State specific information
 
Additional Information
 
o I have attached a  document.  o I have attached two or  more documents.
 
Certification
 
I certify under penalty of law that I have personally examined and am familiar
with the Information submitted in pages ______ through ______ . and that based
on my Inquiry of those individuals responsible for obtaining the information. I
believe that the submitted information is true. accurate and complete.
 

            Name and official title of owner/operator OR owner/operator's
authorized representative   Signature   Date signed  

 

Facility Name: SMSC                  Facility ID: 1633388 Managed by The
University of Texas at Dallas

 
 
29

--------------------------------------------------------------------------------

 
 
EXHIBIT D
LOCATION OF FITNESS FACILITY
 
[image012.jpg]
 
 
30 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
[image013.jpg]
 
 
31

--------------------------------------------------------------------------------

 